Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 1 of 375 PageID: 10963


  COHN LIFLAND PEARLMAN HERRMANN & KNOPF                                                              LLP
  COUNSELLORS AT LAW

  PARK 80 WEST - PLAZA ONE 250 PEHLE AVE. SUITE 401 SADDLE BROOK N.J. 07663 201-845-9600 FAX 201-845-9423
                                                                               General E-mail: clphk@njlawfirm.com
                                                                               Internet Address: www.njlawfirm.com

                                                            PETER S. PEARLMAN, ESQ. Email: psp@njlawfirm.com
                                                            Direct Dial: 551-497-7131 / Cell Phone: 201-709-0597


                                                June 27, 2019

   VIA ECF
   Honorable Lois H. Goodman, U.S.M.J.
   United States District Court for the District of New Jersey
   Clarkson S. Fisher Federal Bldg. & U.S. Courthouse
   402 East State Street, Room 7050
   Trenton, New Jersey 08608

                  Re:     In Re Effexor XR Antitrust Litigation
                          Civil Action No.: 3:11-cv-5479 (PGS/LHG) (Lead)

   Dear Judge Goodman:

           Plaintiffs and Defendant Teva submit this joint letter in accordance with L. Civ. R.
   37.1(a)(1). As described in more detail below, Plaintiffs and Teva have met and conferred on
   discovery-related issues but have reached impasse on the following issue, which Plaintiffs wish
   to bring to the Court’s attention. 1

   Teva’s Privilege Claims for Redacted or Withheld Documents in Exhibit D.

           Plaintiffs’ Statement

           Teva has improperly withheld and redacted relevant factual information involving dates
   on which Teva expected to launch generic Effexor XR that is not protected by attorney-client
   privilege. Throughout the course of this dispute, Plaintiffs have identified thousands of
   documents over which Teva has claimed privilege even though Teva has refused to tell Plaintiffs
   whose legal advice the documents purportedly contain and even though these thousands of
   documents were not authored by an attorney nor sent to or received from an attorney. 2 Through
   1
     Prior to submission of this letter, the parties engaged in a substantial meet and confer process
   regarding Teva’s withheld and redacted documents, which is the subject of this joint discovery
   letter. Plaintiffs and Teva engaged in a telephonic meet and confer on December 19, 2018 and
   exchanged numerous letters. See, e.g., Ex. A, Dec. 11, 2018 Letter from counsel for Direct
   Purchaser Class Plaintiffs, Erin C. Burns, to counsel for Teva, Matthew P. Downer, at 1-3; Ex. B,
   Dec. 6, 2018 Letter from counsel for Direct Purchaser Class Plaintiffs, Erin C. Burns, to counsel
   for Teva, Matthew P. Downer, at 2-4; Ex. C, Oct. 17, 2018 Letter from counsel for Direct
   Purchaser Class Plaintiffs, Erin C. Burns, to counsel for Teva, Matthew P. Downer, at 1-3.
   2
    None of the documents in Exhibit D were sent to counsel or contained legal advice of counsel;
   otherwise, Teva would have listed the name of the counsel in these privilege log entries either as
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 2 of 375 PageID: 10964


   COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP
   COUNSELLORS AT LAW


   Honorable Lois H. Goodman, U.S.M.J.
   June 27, 2019
   Page 2


   extensive meet and confer, the parties have narrowed the scope of the dispute, 3 but have reached
   impasse regarding Teva’s privilege claims for an important subset of documents, those shown in
   Exhibit D to this letter. 4

           These Teva documents (listed in Exhibit D) are not privileged because the factual
   information Plaintiffs seek is not connected to legal advice. The mere participation of counsel in
   the formation of a corporation’s plans does not turn all facts related to those plans into privileged
   information. Therefore, this Court should reject Teva’s unsubstantiated and unwarranted
   privilege claims, and should compel Teva to promptly produce unredacted versions of the
   relevant documents, which are identified in the attached Exhibit D.


   the senders, recipients, or sources of privilege in the description field. A very small subset of the
   documents in Exhibit D are from attorney custodial files, but these files too bear no attorney
   author, recipient, or source of privilege in the description field of Teva’s privilege logs.
   Moreover, Teva has had multiple opportunities to produce privilege logs demonstrating that
   these documents were privileged, as Plaintiffs repeatedly brought these deficiencies to Teva’s
   attention. The meet and confer history and the privilege logs thus do not support Teva’s claim
   that the documents at issue were purportedly authored by attorneys and “subsequently sent
   between discrete groups of non-attorneys.” See infra at 13. Attorneys had no involvement in
   authoring these documents and even if they had, the facts contained in the documents are not
   legal advice that a party can exclude from discovery via privilege claims.
   3
     While Teva has “rectified some of Plaintiffs’ concerns,” the parties have reached impasse
   regarding Teva’s privilege claims for which Teva has refused to provide adequate support,
   including failing to identify an attorney as the source of the purported privilege. See infra Ex. P,
   Mar. 5, 2019 Email from Counsel for Direct Purchaser Class Plaintiffs, Michael D. Ford, to
   Counsel for Teva, Gavin R. Tisdale (noting that “Plaintiffs believe that we are at an impasse with
   regard to many of Teva’s claims of privilege”). Exhibit D contains a highly relevant subset of
   the non-privileged documents that Teva has improperly withheld, and Teva should be forced to
   produce the documents listed in Exhibit D given Teva’s inability to justify its privilege claims
   for these documents, which are not privileged.
   4
     The documents listed in Exhibit D are selected entries from Teva’s privilege logs with minor
   revisions to the columns identifying the documents’ bates numbers. Teva has clawed back some
   purportedly privileged documents and reproduced them with different or additional redactions
   under the original bates number but with an added “_R” or “_R2” suffix. Teva, however, has not
   updated the log to reflect the correct bates numbers for each document (i.e., its privilege log does
   not include the “_R” or “_R2” suffixes). In order to avoid confusion, Plaintiffs have ensured that
   the bates numbers listed in Exhibit D reflect any updated bates numbering by Teva.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 3 of 375 PageID: 10965


   COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP
   COUNSELLORS AT LAW


   Honorable Lois H. Goodman, U.S.M.J.
   June 27, 2019
   Page 3


          A.      Legal Background

           A party that has withheld a document in its entirety or redacted a portion of a document
   based on a claim of privilege must provide a privilege log that gives the opposing party sufficient
   information to evaluate the claim of attorney-client privilege. See Fed. R. Civ. P. 26(b)(5)(A)(ii)
   (describing requirements for claiming privilege in a manner that permits the non-withholding
   party to assess the claim). While attorneys in corporate settings routinely provide both legal and
   business advice, only legal advice falls under the protection of attorney-client privilege. La.
   Mun. Police Emp. Ret. Sys. v. Sealed Air Condition, 253 F.R.D. 300, 305-06 (D.N.J. 2008).
   Documents created or disseminated by non-attorneys are protected by attorney-client privilege
   only if the contents of the documents themselves are privileged. See In re Niaspan Antitrust
   Litig., 13-MD-2460, 2017 WL 3668907, at *1-2 (E.D. Pa. Aug. 24, 2017) (for documents
   exchanged internally between non-attorneys to be privileged they must still be of the form of
   “(1) a communication (2) made between privileged persons (3) in confidence (4) for the purpose
   of obtaining or providing legal assistance for the client.”). Furthermore, attorney-client privilege
   does not protect documents from discovery simply because they are contained in an attorney’s
   custodial file. See SEPTA v. Caremarkpcs Health, L.P., 254 F.R.D. 253, 259 (E.D. Pa. 2008)
   (holding documents that are only “transferred to or routed through an attorney” are not
   privileged) (internal quotes omitted).

           As with any assertion of privilege, the party asserting privilege over corporate
   communications bears the burden of demonstrating the “precise and certain reasons for
   preserving their confidentiality” beyond conclusory assertions that the document withheld or
   redacted is privileged. SmithKline v. Beecham Corp., 232 F.R.D. 467, 482 (E.D. Pa. 2005)
   (internal quotes omitted). See also Hurt v. Phila. Hous. Auth., No. 91-4746, 1994 WL 263714
   (E.D. Pa. Jun. 8, 1994) (finding defendants failed to establish attorney-client privilege for 107
   out of 112 documents based on defendants’ privilege log, affidavit, and submission of documents
   for in camera review, noting that “the proponent [of a challenged privilege claim] must show by
   affidavit that precise facts exist to support the claim of privilege.”). To that end, a valid claim of
   privilege should identify a specific attorney as the source of privilege. Caremarkpcs Health, 254
   F.R.D. at 259. See also Schwarz Pharma., Inc. v. Teva Pharm. USA, Inc., No. CIV A 01-4995
   (DRD), 2007 WL 2892744, at *3 (D.N.J. Sept. 27, 2007) (finding redacted paragraph was not
   privileged where redacting party had not identified specific counsel whose advice was contained
   in the paragraph and could not provide sufficient information for the court to “infer some nexus
   between the author of the [redacted] Paragraph and an attorney.”). In camera review may be
   necessary to determine the adequacy of claims of privilege where, as here, a party’s claim of
   privilege fails to identify specific counsel and merely states that the document was “requested by
   or generated by an attorney.” See, e.g., In re Abilify (Aripiprzole) Prod. Liab. Litig., No. 3:16-
   MD-2734, 2017 WL 6757558, at *6 (N.D. Fla. Dec. 29, 2017) (utilizing in camera review where
   party asserting privilege failed to identify specific counsel); In re Denture Cream Prods. Liab.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 4 of 375 PageID: 10966


   COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP
   COUNSELLORS AT LAW


   Honorable Lois H. Goodman, U.S.M.J.
   June 27, 2019
   Page 4


   Litig., No. 09-MD-2051, 2012 WL 5057844, at *13 (S.D. Fla. Oct. 18, 2012) (requiring in
   camera review where documents “did not reference an attorney, [were] authored by a non-
   attorney and/or [were] disseminated by two non-attorneys”).

           Attorney-client privilege does not apply to facts and, as a result, a party cannot redact or
   withhold purely factual information without establishing that such factual statements were
   provided for a specific legal purpose. See, e.g., RBS Citizens, NA v. Hussain, 291 F.R.D. 209,
   219 (N.D. Ill. 2013) (“Without any explanation of what the documents are, who authored them,
   or the purpose for which they were created, the Court determines that the vast majority of the
   disputed documents—mostly spreadsheets containing financial data—are not in fact
   privileged.”). See also Rhone-Poulenc Rorer Inc. v. Home Indem. Co., 32 F.3d 851 (3d Cir.
   1994) (“a litigant [cannot] refuse to disclose facts simply because that information came from a
   lawyer”); Order (ECF No. No. 590), at 23, In re: Effexor XR Antitrust Litig., No. 3:11-cv-05479
   (D.N.J. May 23, 2019) (noting that “Defendants argue that ‘facts’ cannot be protected and,
   indeed, the Third Circuit has said as much, at least with respect to attorney client privilege.”). A
   stamped disclaimer claiming that a document is privileged “will not create a privilege or
   protection where one would otherwise not exist.” Crawford v. Corizon Health, Inc., No. 17-cv-
   113, 2018 WL 3361147, at *4 (W.D. Pa. Jul. 10, 2018) (finding “attorney-client privilege label
   stamped on each” document made “no difference” for assertion of privilege because such labels
   do not have a “talismanic power to relieve a party of its obligation to prove each of the
   privilege’s elements in order to take shelter under its protection.”) (citing United States v.
   Singhal, 800 F. Supp. 2d 1, 10 (D.D.C. 2011)).

           Moreover, courts have determined that anticipated launch dates for drugs are
   discoverable facts, not legal analysis. See FTC v. Abbvie, Inc., No. 14-5151, 2015 WL 8623076,
   at *6 (E.D. Pa. Dec. 14, 2015) (holding that redacted estimated launch date for a drug was not
   legal advice but instead “the product of a business analysis of the competition in the market for
   the generic drug”). Courts have found that launch dates are not privileged even in documents
   that indicate that the launch date and accompanying business analysis was based upon attorney
   feedback. See King Drug Co. of Florence, Inc. v. Cephalon, Inc., No. 2:06-cv-1797, 2011 WL
   2623306, at *7 (E.D. Pa. Jul. 5, 2011) (holding that “[t]he fact that [a document] was ‘based on
   verbal feedback’ from a lawyer cannot transform a business communication into a privileged
   one” and that “it does not matter that [the document] juxtaposes speculation about launch dates
   with the expected progress” of a lawsuit). This is because forecasted launch dates are generated
   by pharmaceutical companies, including Teva for business purposes—as Teva’s Ms. Pastore has
   previously testified. See Ex. J, Transcript of Nexium Trial, Nov. 21, 2014, Vol. 2, at 151:6-9
   (Teva’s Jill Pastore testifying: “Our sales and marketing teams would be assessing the timing of
   anticipated launch, and they would then communicate that to the teams that would need to
   prepare for launch.”); id. at 155:1-11 (“Early as Approval,” and “Early as Launch” projections
   used by business management team “to effectively order applications timely -- in a timely way
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 5 of 375 PageID: 10967


   COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP
   COUNSELLORS AT LAW


   Honorable Lois H. Goodman, U.S.M.J.
   June 27, 2019
   Page 5


   so that we know approximately when we potentially might see an approval, and when we might
   potentially launch.”).

          Teva has failed to carry its burden of showing that privilege shields Plaintiffs’ discovery
   of the factual launch date information redacted and withheld in the 109 documents listed in
   Exhibit D hereto, and these documents should be promptly produced.

          B.      The Documents At Issue, Which Are Listed in Exhibit D, Are Relevant and
                  Non-Privileged.

           Exhibit D lists 109 documents in which Teva improperly withheld or redacted purely
   factual information concerning the anticipated launch date for generic Effexor XR. These
   documents were created before, during, and after Teva and Wyeth entered into the challenged
   reverse payment agreement. 5 Teva did not redact legal advice, but rather redacted the date
   information showing when Teva anticipated launching its generic Effexor XR. The information
   Teva redacted reflects Teva’s business judgment about when Teva would be ready, willing, and
   able to enter the market for generic Effexor XR, not legal advice. These are facts Teva would
   have formulated regardless of the underlying patent litigation and its eventual settlement.

           Teva has not carried its burden of establishing that any of the documents identified in
   Exhibit D are privileged. Teva has merely provided Plaintiffs with unsubstantiated assurances
   that the documents contain privileged content from unspecified counsel. 6 In order to properly
   assert privilege, however, Teva must identify whose legal advice a non-attorney sought or
   conveyed in all documents Teva has withheld or redacted. Teva has not done so. This Court

   5
     Additionally, Plaintiffs have provided examples of Teva’s improper redactions for the Court’s
   review. See Ex. E, PRIV-22665, TEVA_EFFEX_0234612_R, at p. 3, Rows 172-74, Column T,
   at p. 4, Rows 32, 42-43, Column T, at p. 8, Rows 96-98, Column T (spreadsheet created on Sept.
   18, 2003, before Wyeth and Teva settled, in which Teva has redacted the projected launch date
   for generic Effexor XR and IR); Ex. F, PRIV-21995, TEVA_EFFEX_0776460_R, at p. 7, Rows
   224-26, Column U, at p. 8-9, Rows 34-36, Column U, at p. 16-17, Rows 70-72, Column U
   (spreadsheet created on October 14, 2005, around the time when Wyeth and Teva were
   negotiating a settlement, in which Teva redacted the “early as launch” date for generic Effexor
   XR and IR); Ex. G, PRIV-21928, TEVA_EFFEX_0138420_R, TEVA_EFFEX_0138433_R
   (spreadsheet created on Oct. 26, 2007, after Wyeth and Teva settled, in which Teva has redacted
   the “Early as Launch Date” for generic Effexor XR and IR).
   6
     See, e.g., Ex. H, Dec. 18, 2018 Letter from counsel for Teva, Matthew P. Downer, to Counsel
   for Direct Purchaser Plaintiffs, Erin C. Burns, at 3-4; Ex. I, Nov. 8, 2018 Letter from counsel for
   Teva, Matthew P. Downer, to Counsel for Direct Purchaser Plaintiffs, Erin C. Burns, at 2-4.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 6 of 375 PageID: 10968


   COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP
   COUNSELLORS AT LAW


   Honorable Lois H. Goodman, U.S.M.J.
   June 27, 2019
   Page 6


   should not permit Teva to use boilerplate assertions of privilege as a basis to withhold highly
   relevant, non-privileged facts from discovery. 7

           In addition, Teva’s privilege claims are unsupported by case law and undermined by
   Teva’s own litigation practice in other, similar litigations. For example, in FTC v. Abbvie, Inc.,
   the court rejected a nearly identical privilege claim, holding that the anticipated launch date for a
   pharmaceutical product was not privileged because a launch date is “the product of a business
   analysis of the competition in the market for the generic drug,” not legal advice. See FTC v.
   Abbvie, Inc., No. 14-5151, 2015 WL 8623076, at *6 (E.D. Pa. Dec. 14, 2015) (finding defendant
   could not assert privilege to redact a launch date for a drug). After concluding that the launch
   date was the product of business analysis and not privileged, the court noted that additional
   information from the document further undermined the defendants’ claim of privilege. Id.
   (noting “[i]n addition” the unredacted text of the document demonstrated that the launch date
   was “mentioned to assess future steps” for the defendant to take in pursuit of “its business
   strategy”).

           The In re Nexium (Esomeprazole) Antitrust Litigation trial further illustrates that the
   factual information contained in the documents at issue is not privileged. There, Teva—by and
   through the same counsel representing Teva in this case (the Kirkland & Ellis law firm)—
   acknowledged that expected launch dates are not privileged. 8 In the Nexium litigation, Teva

   7
     Similarly, Teva has failed to substantiate its privilege claims over the mere five documents
   from the 109 documents listed in Exhibit D that eventually ended up in the custodial files of
   attorneys. Compare infra at 12-13, with Caremarkpcs Health, L.P., 254 F.R.D. at 259 (“What
   would otherwise be routine, non-privileged communications between corporate officers or
   employees transacting the general business of the company do not attain privileged status solely
   because in-house or outside counsel is ‘copied in’ on correspondence or memoranda.”) (internal
   quotes omitted).
   8
     In the Nexium trial, Jill Pastore, a regulatory affairs employee at Teva, admitted that regulatory
   affairs did not handle the creation of a 2010 document listing an unredacted, anticipated launch
   date for generic Nexium. See Ex. J, Transcript of Nexium Trial and Trial Exhibits 153, 155, 180,
   and 181, Nov. 21, 2014, Vol. 2, at 158:11-159:11 (plaintiffs’ counsel examined Ms. Pastore with
   trial exhibits listing varying launch dates for Nexium of July 2008, May 2014, September 2009,
   and November 2014 without objection from Teva’s counsel). Ms. Pastore testified that business
   personnel created the document and, most importantly, did not testify that any of the launch date
   information in the document came from the advice of counsel. See id. (responding to question
   regarding who was responsible for the document with “our sales or marketing team, the new
   product launch team” and having no knowledge as to why launch dates were changed). See also
   Ex. K, Transcript of Nexium Trial and Trial Exhibits 145 and 151, Nov. 13, 2014, at 127:8-146:7
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 7 of 375 PageID: 10969


   COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP
   COUNSELLORS AT LAW


   Honorable Lois H. Goodman, U.S.M.J.
   June 27, 2019
   Page 7


   produced numerous documents that listed unredacted launch dates. Those documents were
   ultimately admitted into evidence and were used at trial during the examination of Teva’s
   witnesses, without any claims that the expected launch dates were privileged. Teva’s prior
   admissions that launch dates are not privileged refute Teva’s argument here that this same
   information is somehow privileged. 9 Moreover, the plaintiffs’ use of the facts pertaining to
   launch dates in the Nexium trial demonstrates not only that such dates are not privileged but also
   that the expected launch dates are highly relevant to cases like this one (and like Nexium)
   alleging that generic competition would have occurred sooner absent the challenged pay-for-
   delay at issue (here, the challenged Wyeth-Teva agreement).

           Teva claims that the documents at issue are privileged based on a declaration of one of its
   non-attorney employees and based on internal disclaimers Teva put on its own documents. As
   with its privilege log, Teva’s declaration by a non-attorney does not substantiate its privilege
   claims because the declaration does not identify counsel whose advice is contained in the
   documents listed in Exhibit D. Compare Caremarkpcs Health, L.P., 254 F.R.D. at 261-62
   (holding affidavit of attorney asserting that documents contained “her legal advice to her clients”
   was sufficient to establish privilege) (emphasis added), with Hurt, 1994 WL 263714, at *2-5
   (finding most of defendants’ challenged documents were not privileged despite defendants’
   privilege logs and attorney’s affidavit, which lacked sufficient factual statements to support
   defendants’ privilege claims). Moreover, Teva’s internal privilege disclaimers do not justify
   Teva’s privilege claims because the documents in Exhibit D “contain[] no legal advice and
   pertain[] entirely to financial concerns regarding generic launch dates and product orders.” See
   King Drug Co. of Florence, Inc., 2011 WL 2623306, at *7. See also Crawford, 2018 WL
   3361147, at *4 (finding privilege disclaimers insufficient to establish privilege). Teva’s
   attorneys did not author, send, or receive the documents listed in Exhibit D, and Teva’s
   insistence that the documents were “updated based on advice from attorneys” is insufficient to
   show the documents are privileged. Compare infra at 12, with King Drug Co. of Florence, Inc.,
   2011 WL 2623306, at *7 (“The fact that [a document] was ‘based on verbal feedback’ from a
   lawyer cannot transform a business communication into a privileged one.”). The redacted launch

   (plaintiffs’ counsel examined Teva employee Patricia Jaworski with trial exhibits listing launch
   dates for Nexium of July 2008 and May 27, 2014 without objection from Teva’s counsel); Ex. L,
   Transcript of Nexium Trial and Trial Exhibit 183, Nov. 24, 2014, Vol. 1, at 22:4-24:25
   (plaintiffs’ counsel examined Ms. Pastore with trial exhibits listing launch date of November 1,
   2014 without objection from Teva’s counsel).
   9
     See Ex. M, Jan. 9, 2019 Letter from counsel for Teva, Matthew P. Downer, to Counsel for
   Direct Purchaser Plaintiffs, Erin C. Burns, at 1 (asserting that potential launch dates are “not
   mere descriptive facts” but instead are “the product of legal analysis and advice from Teva’s
   legal counsel”).
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 8 of 375 PageID: 10970


   COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP
   COUNSELLORS AT LAW


   Honorable Lois H. Goodman, U.S.M.J.
   June 27, 2019
   Page 8


   dates identified in Exhibit D are not privileged even if Teva personnel had formulated them after
   consultation with counsel because the dates themselves do not contain any legal advice. See
   Abbvie, Inc., 2015 WL 8623076, at *11 (finding a party could not redact every instance of a date
   that a corporation anticipated its competitors would enter the market even though the date was
   derived from consultation with in-house counsel).

           Furthermore, in this lawsuit, despite repeated instances of redacting launch dates, Teva
   has selectively chosen to produce similar business spreadsheets with launch dates included, 10
   undermining its assertions of privilege over launch dates in the documents listed in Exhibit D.
   Teva attempts to justify this inconsistency by noting that the redacted documents were stamped
   with privilege disclaimers or contained the same launch dates as other documents that had
   disclaimers. See infra Ex. Q, at ¶ 11. Teva’s inconsistent redaction of its generic launch date,
   however, highlights the impropriety and selective nature of Teva’s redactions. Moreover, again,
   Teva’s internal disclaimers are not adequate to meet Teva’s burden of establishing that the
   redacted information is privileged. 11 Despite having “personal knowledge of many of [the]
   documents” in Exhibit D, Ms. Pastore did not identify a single attorney in her declaration whose
   advice is contained in any of the 109 documents. See id. at ¶ 3. Launch dates are discoverable
   facts and not themselves privileged legal advice, particularly where Teva can only tell Plaintiffs
   that the dates are “derived from and based upon” legal analysis and advice from unknown
   members of Teva’s vast legal department. See id. at ¶ 11 (emphasis added). Such business
   assessments are factual and do not become privileged simply because of the “legal and
   regulatory parameters” within which Teva conducts its business or the disclaimers Teva places
   upon the documents its non-attorney personnel draft and circulate. See id. at ¶ 3. Even if an
   attorney had provided Teva with the launch dates it has redacted and withheld from the
   documents listed in Exhibit D, these documents should nevertheless be produced because “[a]
   litigant cannot shield from discovery the knowledge it possessed by claiming it has been

   10
     See, e.g., Ex. N, TEVA_EFFEX_0135866_R2, at p. 1, Row 66, Column K (listing launch date
   of generic Effexor XR as October 1, 2009 and anticipated launch date as June 13, 2008); Ex. O,
   TEVA_EFFEX_0135876_R2, at p. 1, Row 17, Columns J and L (listing launch date as July 1,
   2010 and anticipated launch date as June 13, 2008); TEVA_EFFEX_0429853_R, at p. 2, Rows
   197-98, Column O (listing launch dates of generic Effexor XR and IR as December 13, 2008 and
   June 13, 2008, respectively).
   11
      Any purported concern Teva may have about what inferences a jury could conceivably draw
   from boilerplate disclaimers featured in its own documents could be adequately addressed by the
   Court at trial; for example, with a jury instruction that jurors should not draw any inferences—
   one way or the other—from such disclaimers. See infra at 18 n.17. In contrast, there will be
   substantial irreversible prejudice to Plaintiffs if they are precluded from obtaining the highly
   relevant, non-privileged facts Teva has redacted and withheld from these same documents.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 9 of 375 PageID: 10971


   COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP
   COUNSELLORS AT LAW


   Honorable Lois H. Goodman, U.S.M.J.
   June 27, 2019
   Page 9


   communicated to a lawyer; nor can a litigant refuse to disclose facts simply because that
   information came from a lawyer.” See Rhone-Poulenc Rorer, Inc., 32 F.3d at 864.

          Teva’s Statement

          Throughout the process of Teva’s extensive document production and the parties’ meet
   and confers, Plaintiffs have consistently overgeneralized legal principles and mischaracterized
   Teva’s willingness to further substantiate its privilege claims. So too here. Plaintiffs’ request to
   compel is premised on purported categorical principles of privilege and an incomplete account of
   Teva’s claims and efforts to provide Plaintiffs with additional information.

           As explained in the parties’ February 21, 2019 joint discovery dispute letter, Teva has
   performed a robust and more-than-reasonable search and production of documents responsive to
   Plaintiffs’ requests for production. Jt. Disc. Dispute Letter to Judge Goodman (ECF No. 575).
   To date, Teva has produced over one-hundred thousand documents as a result of the parties’
   expansive agreed upon search parameters and Teva’s further agreement to search additional
   custodians and perform additional, discrete searches. Teva also produced rolling privilege logs
   with over twenty-thousand total entries. 12 And, at Plaintiffs’ request, Teva agreed to re-review
   thousands of privilege log entries and documents to ensure that Teva did not over-redact or
   inadvertently withhold documents. Teva reproduced documents, where necessary, with fewer
   redactions or as completely non-privileged, and amended its privilege log in order to provide
   Plaintiffs with additional details in support of its privilege claims.

           Indeed, Plaintiffs have conceded that Teva’s substantial and good faith efforts to review
   these documents, reproduce where necessary, and amend its privilege log, have rectified the vast
   majority of their stated concerns. See Ex. P, Mar. 5, 2019 Email from Counsel for DPP, Michael
   D. Ford, to Counsel for Teva, Gavin R. Tisdale. The result is that out of over twenty-thousand
   privilege log entries, Plaintiffs present here and dispute only approximately one hundred
   documents relating to a single issue: whether legal analysis and advice that has been articulated
   as an assessed future date is privileged where it bears clear indicia of privilege, including
   privilege disclaimers specifically tied to that discrete forward-looking analysis. As described
   below, the answer is clearly yes under the circumstances here, and Plaintiffs’ request to compel
   production of unredacted documents should be denied.



   12
          The number of privileged documents reflects the fact that Teva logged a separate entry
   for each document in the email family, including non-responsive attachments. Additionally, of
   the nineteen custodians Teva agreed to search, four are attorneys. Understandably, these
   custodians possessed a higher percentage of privileged documents.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 10 of 375 PageID: 10972


   COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP
   COUNSELLORS AT LAW


   Honorable Lois H. Goodman, U.S.M.J.
   June 27, 2019
   Page 10


          A. Legal Background

           “The privilege forbidding the discovery and admission of evidence relating to
   communications between attorney and client is intended to ensure that a client remains free from
   apprehension that consultations with a legal adviser will be disclosed.” Rhone-Poulenc Rorer
   Inc. v. Home Indem. Co., 32 F.3d 851, 862 (3d Cir. 1994) (citing Hunt v. Blackburn, 128 U.S.
   464, 470 (1888)). “As the privilege serves the interests of justice, it is worthy of maximum legal
   protection.” Id. (citation omitted).

           Relevant here is the application of the attorney-client privilege to the corporate context.
   “Courts have consistently held that communications relaying legal advice provided by corporate
   counsel among nonattorney corporate employees who share responsibility for the subject matter
   underlying the consultation are privileged.” Moffatt v. Wazana Bros. Int’l, CIV.A. No. 14-1881,
   2014 WL 5410201, at *2 (E.D. Pa. Oct. 24, 2014) (quotation omitted) (citing cases); see also Se.
   Pa. Transp. Auth. v. Caremarkpcs Health, L.P., 254 F.R.D. 253, 258 (E.D. Pa. 2008) (“A
   document need not be authored or addressed to an attorney in order to be properly withheld on
   attorney-client privilege grounds.”) (citation omitted).

                  Indeed, it is not uncommon within a complex organization that when a
                  request for information is made by outside counsel communications
                  among corporate employees transmitting the request for information
                  frequently will simply refer to the request as coming from outside counsel
                  as opposed to a specific attorney or law firm. The important inquiry from a
                  privilege perspective is the nature of the communication and the context in
                  which it is made and not necessarily the precise identification of the
                  source of the request for information.

   In re Abilify (Aripiprazole) Prods. Liab. Litig., No. 3:16-MD-2734, 2017 WL 6757558, at *6
   (N.D. Fla. Dec. 29, 2017).

           Further, not identifying a specific attorney, by name, upon which privilege is based does
   not vitiate a privilege claim, it merely calls for closer scrutiny. SmithKline Beecham Corp. v.
   Apotex Corp., 232 F.R.D. 467, 476 (E.D. Pa. 2005); see also Schwarz Pharma., Inc. v. Teva
   Pharm. USA, Inc., CIV. A. No. 01-4995 (DRD), 2007 WL 2892744, at *3 (D.N.J. Sept. 27,
   2007) (“Plaintiffs’ failure to identify specific individuals in their description of the author and the
   recipients, in and of itself, does not vitiate their assertion of the attorney-client
   privilege. However, and as one district court in this Circuit has recognized, said failure will
   subject Plaintiffs’ assertion of privilege to close judicial scrutiny.”) (internal citation omitted).
   “[W]here a specific name is not identified, this is not fatal to the assertion of privilege so long as
   it is evident that the information being compiled or discussed by corporate employees was
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 11 of 375 PageID: 10973


   COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP
   COUNSELLORS AT LAW


   Honorable Lois H. Goodman, U.S.M.J.
   June 27, 2019
   Page 11


   information requested by or generated by an attorney.” In re Abilify (Aripiprazole) Prods. Liab.
   Litig., 2017 WL 6757558, at *6.

           To evaluate a privilege claim appropriately, a court must distinguish between legal advice
   and business advice, as well as between legal advice and facts. In the corporate context, “legal
   advice is often intimately intertwined and difficult to distinguish from business advice.” La.
   Mun. Police Emps. Ret. Sys. v. Sealed Air Corp., 253 F.R.D. 300, 305-06 (D.N.J. 2008)
   (quotations and citations omitted). “Thus, the proper inquiry is focused on whether the
   communication is designed to meet problems which can fairly be characterized as predominately
   legal.” Id. at 306 (citations omitted). Regarding the distinction between facts and legal advice,
   while facts may be discoverable, “the legal conclusions regarding those facts are not.” Rhone-
   Poulenc Rorer Inc, 32 F.3d at 864.

          B. The Requested Information Contains Legal Analysis from Teva’s Legal
             Department Warranting Privilege Redactions.

           The information sought by Plaintiffs was appropriately withheld or redacted as privileged
   because the documents contain legal analysis and conclusions, provided by members of Teva’s
   Legal Department, and the majority of these documents contain specific disclaimers stating as
   much. Through Teva’s initial review, and subsequent re-review, of documents, Teva identified a
   discrete category of privileged information that it concluded warranted privilege redactions.
   Specifically, Teva determined that information related to “As Early As” and “As Late As”
   potential launch date assessments were projections based upon legal advice, and “Reasons for
   Change” were short summaries of the legal basis for any changes to the early and late launch
   date assessment columns. Teva reached this decision because of: (1) its understanding that these
   date assessments were legal analysis, not factual information; (2) its understanding that these
   documents were routinely sent to Teva’s Legal Department, and that Teva’s counsel provided
   these date assessments for the purposes of addressing predominantly legal issues; and (3) the
   express privilege disclaimers on the documents specifically identifying this discrete category of
   analysis as originating from legal counsel. As such, Teva redacted information in these columns
   as privileged and provided Plaintiffs with privilege log descriptions and additional information
   through Teva’s letters evincing the privileged status of this discrete class of information.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 12 of 375 PageID: 10974


   COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP
   COUNSELLORS AT LAW


   Honorable Lois H. Goodman, U.S.M.J.
   June 27, 2019
   Page 12


          1. The redacted information is legal analysis.

           To be clear, the information in the early and late launch date assessment columns, as well
   as columns containing the legal basis for changes to these date assessments, are not facts, but
   rather legal analysis and conclusions from Teva’s Legal Department. Plaintiffs mischaracterize
   the redacted information as “purely factual information concerning the anticipated launch date
   for generic Effexor XR,” supra, at 5, but this is inaccurate. While some of the redacted analysis
   was conveyed in the form of (then) future date assessments, the mere fact that the analysis was
   reduced to a date assessment (sometimes with rationale) cannot mean, as a categorical matter,
   that the information is purely factual. As described in the accompanying Declaration from Jill
   Pastore, Teva’s Legal Department provided legal advice and analysis that derived and adjusted
   the early and late date assessment depending on the fluid legal landscape affecting product
   development and potential future launch. See Ex. Q, Declaration of Jill Pastore, Teva’s Director
   of Regulatory Affairs, ¶¶ 3, 5, 8, 9, 11 (“Pastore Declaration” or “Pastore Decl.”). 13
   Accordingly, intrinsic within each date assessment is the legal analysis of the various litigation,
   patent, regulatory, and contractual issues that might influence that date, all of which require legal
   analysis to decipher. Pastore Decl. ¶ 6. As such, this information is based upon legal advice,
   which is subject to privilege. Rhone-Poulenc Rorer Inc., 32 F.3d at 864 (explaining that “the
   legal conclusions regarding . . . facts are not [discoverable]”).

          2. Teva’s Legal Department provided the information for legal purposes.

          Through the course of Teva’s review of documents, Teva determined that these
   documents were emailed to attorneys for legal input as a matter of course or updated based on
   advice from attorneys, thus confirming the validity of the privilege disclaimers and bolstering
   Teva’s privilege claim. Pastore Decl. ¶¶ 5, 8, 11. Indeed, Plaintiffs’ own list of contested

   13
           Plaintiffs’ contention that a non-attorney’s affidavit cannot establish privilege is without
   merit. Plaintiffs have merely emphasized a court’s use of pronouns (i.e. “her legal advice to her
   clients”) for the proposition that only an attorney can provide facts sufficient to establish
   privilege. See supra at 7 (quoting Caremarkpcs Health, L.P., 254 F.R.D. at 261-62 (emphasis
   added)). Nothing in that case establishes that affidavits can only establish privilege if signed by
   an attorney. The proper analysis simply asks whether the asserting party, through supporting
   evidence including affidavits, provided “the court with enough information to enable the court to
   determine privilege.” Caruso v. Coleman Co., CIV. A. No. 93-CV-6733, 1995 WL 384602, at
   *1 (E.D. Pa. June 22, 1995); Vanguard Sav. & Loan Ass’n v. Banks, No. CIV. 93-CV-4627, 1995
   WL 555871, at *2 (E.D. Pa. Sept. 18, 1995). As explained, infra, Teva has done just that—
   through the Pastore Declaration, Teva’s privilege log, and Teva’s correspondence with
   Plaintiffs—by establishing that the redacted information contains legal analysis provided by
   Teva’s counsel for legal purposes.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 13 of 375 PageID: 10975


   COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP
   COUNSELLORS AT LAW


   Honorable Lois H. Goodman, U.S.M.J.
   June 27, 2019
   Page 13


   documents includes five documents that clearly have an attorney custodian. See Ex. D, PRIV-
   08236 (Richard Egosi, former Chief Legal Officer); PRIV-20373 (same); PRIV-20374 (same);
   PRIV-08535 (Kirsten Bauer, SVP and General Counsel, North America and Global Operations);
   PRIV-08536 (same). Additionally, despite Plaintiffs’ baseless assertion that “[n]one of the
   documents in Exhibit D were sent to counsel,” supra, at 1 n.2, Teva’s privilege log and
   production contains dozens of examples attorney custodians possessing these same types of
   reports. See, e.g., PRIV-01217 (David Stark, Chief Legal Officer); PRIV-08111 (same); PRIV-
   14505 (Richard Egosi); PRIV-19612 (same). And contrary to Plaintiffs’ contention, the fact that
   this privileged material was subsequently sent between discrete groups of non-attorneys does not
   undermine Teva’s privilege claim. See Moffatt, 2014 WL 5410201, at *2 (“[C]ommunications
   relaying legal advice provided by corporate counsel among nonattorney corporate employees
   who share responsibility for the subject matter underlying the consultation are privileged.”); Se.
   Pa. Transp. Auth., 254 F.R.D. at 258 (“A document need not be authored or addressed to an
   attorney in order to be properly withheld on attorney-client privilege grounds.” (citation
   omitted)). Further, the parent emails of these documents frequently stated that the contents were
   confidential and instructing recipients not to copy. Pastore Decl., ¶¶ 7, 10. Because the legal
   analysis in these documents originated with Teva’s legal counsel, Teva redacted this analysis
   when it was subsequently sent between non-attorneys, as is permitted under the law.

           Additionally, Teva’s Legal Department provided this legal analysis so that key members
   of Teva’s regulatory and product launch teams understood the legal parameters in which they
   were operating. Pastore Decl., ¶¶ 6, 9, 11. This prevented Teva from running afoul of any
   regulatory or legal restrictions, including those stemming from patents, licensing agreements, or
   other regulatory approval procedures. Id. ¶ 6. As such, this information was provided for
   predominantly legal purposes. La Mun. Police Emps. Ret. Sys., 253 F.R.D. at 306 (“Thus, the
   proper inquiry is focused on whether the communication is designed to meet problems which can
   fairly be characterized as predominately legal.” (citation omitted)).

          3. The documents contain privilege disclaimers.

           As Teva explained to Plaintiffs in Teva’s December 18, 2018 letter, Teva also based this
   privilege determination, in part, on the fact that most of these documents contain a clear privilege
   disclaimer. Ex. H, Dec. 18, 2018 Letter, at 4 (“[T]here are many communications between
   employees at Teva attaching and discussing documents that were created with clear privilege
   warnings and disclaimers . . . .”). Of the 109 documents identified in Exhibit D:
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 14 of 375 PageID: 10976


   COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP
   COUNSELLORS AT LAW


   Honorable Lois H. Goodman, U.S.M.J.
   June 27, 2019
   Page 14


   •    Fifty-eight contain the disclaimer: “CONFIDENTIAL – ATTORNEY CLIENT PRIVILEGE
        DO NOT COPY.” See e.g., Ex. R, TEVA_EFFEX_0321627_R. 14

   •    Of these 58 documents, 32 contain an additional, specific disclaimer: “WITH RESPECT TO
        ALL PENDING FILES PIV OR ACTIVE LITIGATION, EARLY AND LATE DATES
        BASED UPON LEGAL ADVICE.” See e.g., Ex. S, TEVA_EFFEX_0321623_R.

   •    Seven documents (in addition to the 58 documents identified above) contain that same,
        specific disclaimer regarding the privileged nature of the “EARLY AND LATE DATES.”
        See e.g., Ex. T, TEVA_EFFEX_0715074_R2.

   •    An additional thirteen documents include a disclaimer that the content is “CONFIDENTIAL”
        and instructing recipients, “DO NOT COPY.” See e.g., Ex. U, TEVA_EFFEX_0776456_R.

   •    Forty-eight documents have a column titled “Reason for Change,” which contain the legal
        rationale for any changes in the early and late date assessments. See e.g., Ex. R,
        TEVA_EFFEX_0321627_R.

           C. Plaintiffs’ Reliance on Overgeneralized Principles of Law Is Without Merit.

           With all of this in mind, Teva took the approach of redacting the “As Early As” and “As
   Late As” columns for venlafaxine, and any column containing the legal rationale for changing
   these date assessments (i.e. the “Reason for Change” column), as privileged. Teva provided
   Plaintiffs with sufficient information to evaluate Teva’s privilege assertion. First, because Teva
   produced these documents in redacted form, Plaintiffs could see the privilege disclaimers, as
   described above, on the face of the documents. 15 Second, all of Teva’s privilege log descriptions

   14
           Pursuant to Section D.1. of the Agreement Establishing Protocol For Discovery of
   Electronically Stored Information (“ESI”) (ECF No. 245), Teva produced many of these
   spreadsheets in Native Format, along with a TIFF placeholder (i.e. slip-sheet) containing the
   confidentiality designation and Bates number. The documents attached as Exhibits R-U contain
   both the slip-sheet and a PDF of the Native .xls document. Teva excerpted here the pages
   containing information relevant to Teva’s privilege redactions in order to minimize the size of
   the attachments.
   15
          Plaintiffs’ request for in camera review is at odds with the realities of their request. The
   only relevant portions of the documents that are redacted as privileged are either date
   assessments or the legal analysis for changes in those date assessments. The parties, and now the
   Court, know the type of information that Teva redacted. The question before the Court is
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 15 of 375 PageID: 10977


   COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP
   COUNSELLORS AT LAW


   Honorable Lois H. Goodman, U.S.M.J.
   June 27, 2019
   Page 15


   for these documents specify that redacted information came from Teva’s Legal Department.
   Because many of these documents are updated versions of the same type of document, the
   descriptions are predominantly similar. See e.g., Ex. D, PRIV-17688 (“Spreadsheet containing
   legal advice of Teva Legal Dept.* regarding product launch. The legal advice and analysis in the
   privileged document are routinely provided by a member of the Teva Legal Department, and the
   document specifically indicates that it conveys privileged legal advice.”). And, as described
   above, Teva’s privilege log clearly indicates that these documents were routinely sent to counsel.
   See Ex. D, PRIV-08236 (Richard Egosi, former Chief Legal Officer); PRIV-20373 (same);
   PRIV-20374 (same); PRIV-08535 (Kirsten Bauer, SVP and General Counsel, North America
   and Global Operations); PRIV-08536 (same). Third, Teva explained the privileged nature of
   these documents in their December 18, 2018 letter. Teva explained that many of the documents
   contained the above-mentioned disclaimers and that Teva determined that the information
   contained in parts of these documents was based upon legal advice from Teva’s legal
   department. Ex. H, Dec. 18, 2018 Letter, at 4. Yet with all of this information at their disposal,
   Plaintiffs insist that “Teva has not carried its burden of establishing that any of the documents
   identified in Exhibit D are privileged.” Supra, at 5.

           For support, Plaintiffs again overgeneralize the law. Plaintiffs continue to assert, as they
   did in their correspondence that Teva must indicate a specific attorney in order to establish a
   valid privilege claim. See supra, at 3-5; Ex. B, Dec. 6, 2018 Letter, at 3. But the case law is
   clear: A party’s inability to identify a specific attorney (by name) upon which they assert
   privilege does not vitiate their privilege claim; it merely requires closer scrutiny. SmithKline
   Beecham Corp., 232 F.R.D. at 476; Schwarz Pharma., Inc., 2007 WL 2892744, at *3; In re
   Abilify (Aripiprazole) Prods. Liab. Litig., 2017 WL 6757558, at *6. In addition, practically
   speaking, the complex nature of privilege in a corporate setting does not always permit a litigant
   to identify a specific attorney, especially when the underlying privileged documents were created
   many years prior. Id. Teva’s privilege log contains over twenty-thousand entries, and, wherever
   possible, Teva identified the specific attorney in its privilege log. The discrete group of
   documents in Exhibit D contain descriptions discussing the role of Teva’s Legal Department in
   providing legal analysis for the early and late launch date projections. Teva’s privilege log
   entries—especially those entries showing Teva’s counsel as custodians to these documents—as
   well as the information Teva sent to Plaintiffs regarding these documents, see Ex. H, Dec. 18,
   2018 Letter, at 4, and the attached affidavit, provide sufficient information to establish the nexus
   between Teva’s attorneys and the underlying privileged information.

         Plaintiffs also cite two cases for the categorical proposition that a pharmaceutical
   company’s launch dates are not privileged. But these cases are readily distinguishable and

   whether such content is appropriately redacted as privileged, which does not require in camera
   review.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 16 of 375 PageID: 10978


   COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP
   COUNSELLORS AT LAW


   Honorable Lois H. Goodman, U.S.M.J.
   June 27, 2019
   Page 16


   cannot be applied as a categorical rule. Plaintiffs first cite FTC v. Abbvie, Inc. for the
   proposition that “the anticipated launch date for a pharmaceutical product was not privileged
   because a launch date is ‘the product of a business analysis of the competition in the market for
   the generic drug,’ not legal advice.” Supra, at 6 (quoting FTC v. Abbvie, Inc., No. 14-5151, 2015
   WL 8623076, at *6 (E.D. Pa. Dec. 14, 2015)). But, like all privilege claims, the court’s analysis
   in Abbvie, Inc. is limited to the facts presented in that case, which are distinct from Teva’s claim
   here. In Abbvie Inc., the “anticipated launch date” was within a paragraph wherein the very next
   sentence discussed the “possible locations for conducting the bioequivalence study,” which the
   court concluded was part of an effort to “assess future steps Besins should take in pursuing its
   business strategy.” Abbvie, Inc., 2015 WL 8623076, at *6. Further, the second portion of that
   paragraph specifically asked “business advice from business colleagues.” Id. As such, the court
   determined that the anticipated launch date and the rest of the paragraph discussing Besins’s
   business strategy were not privileged. Id.

           Here, unlike in AbbVie, Teva did not redact the “anticipated launch date” columns in
   other spreadsheets that did not bear the same clear indicia of privilege as the information at issue
   here. See Exs. N & O (leaving the column titled “Anticipated Launch Date” unredacted).
   Instead, Teva here correctly opted to limit its privilege redactions to the early and late date
   assessment columns, as well as the legal analysis for any changes to these columns, for which
   clear and direct evidence of privilege is available. See Ex. R, TEVA_EFFEX_0321627_R. As
   described above, Teva also underwent the effort of distinguishing between privileged launch date
   assessments and non-privileged launch dates through the use of disclaimers, which differs from
   AbbVie in which the business information and purported legal analysis and business analysis
   were inextricably intertwined in the same paragraph. Teva’s supporting evidence accordingly
   provides justifications absent in Abbvie, Inc., including the specific privilege disclaimers and the
   fact that these documents were sent to counsel for legal analysis. Pastore Decl., ¶¶ 3, 5, 8, 9, 11.

           Plaintiffs also cite King Drug Co. for the proposition that “launch dates are not privileged
   even in documents that indicate that the launch date and accompanying business analysis was
   based upon attorney feedback.” See supra, at 4 (citing King Drug Co. of Florence, Inc. v.
   Cephalon, Inc., No. 2:06-cv-1797,2011 WL 2623306, at *7 (E.D. Pa. July 5, 2011). Here too,
   Plaintiffs propose a categorical rule when the court’s decision in King Drug Co. is limited to the
   facts in that case, and the facts of that case presented a different issue. In King Drug Co., the
   communication at issue was an email transmitting information, purportedly from an attorney,
   about the time-line for launch of other manufacturers’ generic products. Id., at *6-7. The court
   stated that the focus of that timeline was “a matter of economic concern.” Id., at *7. Although
   the court cautioned that some of that information may “implicate legal matters,” the court
   concluded that the specific communication did not appear to be for the purposes of obtaining or
   providing legal assistance, which undermined the asserting party’s claim. Id.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 17 of 375 PageID: 10979


   COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP
   COUNSELLORS AT LAW


   Honorable Lois H. Goodman, U.S.M.J.
   June 27, 2019
   Page 17


           Like Abbvie, the facts presented here, and Teva’s supporting evidence, distinguish King
   Drug Co. Unlike King Drug Co., Teva’s redacted information concerned legal assessment for
   early and late launch dates for its own products. This is important because these assessments
   were performed by Teva’s attorneys, based on the “various legal issues, such as those relating to
   patents, litigation, regulatory requirements and approval, and licensing or other business
   agreements” applicable to their client, Teva. Pastore Decl., ¶6. And Teva’s counsel provided the
   early and late launch date assessments—as distinguished from other launch date columns that
   Teva left unredacted—so that “Teva’s production and launch teams were aware of and could
   operate within the legal and regulatory parameters relating to their operation.” Id. Where in
   King Drug Co., the asserting party did not provide sufficient information for the court to find the
   withheld information was provided for the purposes of legal advice, here, Teva has provided this
   Court with sufficient information to substantiate its privilege claim.

           Plaintiffs next contend that In re Nexium (Esomerprazole) Antitrust Litigation establishes
   that the documents are not privileged. For support, they attach the testimony of Jill Pastore,
   Teva’s Director of Regulatory Affairs, for the proposition that, because documents similar (but
   not identical) to a handful of documents at issue here were used at trial in a different jurisdiction
   without objection, and because Ms. Pastore did not explicitly state that the documents were
   created by legal counsel, Teva cannot assert privilege on the documents in Exhibit D. Supra, at
   6-7. Plaintiffs’ analogy fails for at least three reasons. First, it does not matter that, as Ms.
   Pastore testified, the documents were not created by an attorney. See Se. Pa. Transp. Auth., 254
   F.R.D. at 258 (“A document need not be authored or addressed to an attorney in order to be
   properly withheld on attorney-client privilege grounds.”) (citations omitted). The key question is
   not who created the document, but whether the document contains and conveys legal analysis
   and advice from an attorney. Second, Ms. Pastore never testified that certain information in the
   identified spreadsheets was not privileged, but rather answered counsel’s question about which
   group created the document. Teva’s decision not to object to documents specific to the context
   of the Nexium trial and unrelated to venlafaxine does not impute a broad waiver of privilege, or
   by implication, demonstrate that the discrete information redacted here is not privileged. Finally,
   the documents attached to Exhibit J are examples of a discrete type of document entitled “Major
   Milestone Report.” Of the 109 documents listed in Exhibit D, only thirteen are similar versions
   of the Major Milestone Report. Most of the other documents, as described above, are a different
   type of document containing specific attorney-client privilege disclaimers. These Major
   Milestone Reports contain the same early and late date assessment columns as other the other
   reports with specific attorney-client privilege disclaimers. Pastore Decl., ¶ 9. Likewise, the
   early and late date assessments in the Major Milestone Reports were created by Teva’s Legal
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 18 of 375 PageID: 10980


   COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP
   COUNSELLORS AT LAW


   Honorable Lois H. Goodman, U.S.M.J.
   June 27, 2019
   Page 18


   Department for the purposes of providing legal advice. Id. As such, the redacted information in
   the Major Milestone Reports is privileged information warranting redaction. 16

           Plaintiffs’ assertion that bald privilege disclaimers, standing alone, cannot create
   attorney-client privilege where it does not exist misses the point several times over. As an initial
   matter, the privilege disclaimers at issue here identify with specificity the discrete legal analysis
   redacted from the challenged documents as based on legal advice. And of course Teva does not
   base its privilege claim on just these disclaimers standing alone, though they must be viewed as
   evidence of privilege and Teva’s intention to maintain this information as privileged and
   confidential by limiting its circulation and notifying recipients of its privileged nature. Rather, as
   described herein, Teva has further established the privileged nature of the redacted information
   through its privilege log descriptions, explanatory correspondence with Plaintiffs, and the
   attached affidavit from an employee directly knowledgeable about the documents at issue.

          The documents cited by Plaintiffs—Exhibits E, F, and G—are among the discrete group
   of 31 documents that do not contain the attorney-client privilege disclaimer, and instead either
   contain no disclaimer or contain a disclaimer indicating that the document is
   “CONFIDENTIAL.” Although these are the exception to the bulk of documents challenged
   here, Teva asserts privilege over these documents based on the nature of the legal advice
   included in these near-identical documents and Teva’s knowledge that this analysis and advice
   consistently originated from attorneys in Teva’s Legal Department. 17 Pastore Decl., ¶ 11.

           Finally, Plaintiffs attach Exhibits N and O as examples where Teva purportedly chose to
   “produce similar business spreadsheets with launch dates included.” Supra, at 8. According to
   Plaintiffs, this is evidence the Teva has “selectively chosen” to disclose certain documents but
   not others. Id. Here too, Plaintiffs misstate Teva’s claim of privilege and misconstrue the issue.
   Teva has not redacted all launch-related dates in all documents for the appropriate and proper

   16
           In addition, Plaintiffs’ argument that—because plaintiffs used this information in the
   Nexium trial—this information is “highly relevant” is a red herring. The comparative relevance
   of a particular document does not overcome a party’s claim to privilege. See Rhone-Poulenc
   Rorer Inc., 32 F.3d at 861 (“Rule 26 thus provides that relevant but privileged matters are not
   discoverable.”).
   17
           The ramifications of compelling Teva to unredact this information warrants
   consideration. If Teva were to unredact these date assessments, Plaintiffs could put before a jury
   these documents containing disclaimers stating that certain dates were based on legal advice
   from Teva’s counsel. The jury could conclude, through Plaintiffs’ inference or otherwise, that
   such dates were indeed based on legal analysis and would weigh that evidence accordingly.
   Such a likely outcome is incongruent with Plaintiffs’ position here that this information is not
   legal advice.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 19 of 375 PageID: 10981


   COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP
   COUNSELLORS AT LAW


   Honorable Lois H. Goodman, U.S.M.J.
   June 27, 2019
   Page 19


   reason that it has limited its claim of privilege only to that information which bears the
   appropriate indicia of privilege. In other words, Teva has with deliberation and care identified
   the specific information representing legal analysis originating from counsel and extended its
   claims of privilege only to that information. Far from demonstrating that Teva’s claims of
   privilege are improper, the production of these other materials without redaction shows that Teva
   has asserted privilege judiciously. As the Exhibits demonstrate, Teva is redacting only very
   specific and discrete early and late launch date assessments, as well as the columns related to the
   legal rationale concerning these date assessments, because these date assessments are based on
   the legal analysis of Teva’s Legal Department. Exhibits N and O do not include these early and
   late launch date assessments, and so Teva produced these documents without privilege
   redactions.

           Teva’s redaction of this discrete and targeted set of information is fully justified, and
   Teva has provided Plaintiffs with sufficient information to demonstrate the validity of Teva’s
   privilege claim. The Court should deny Plaintiffs’ motion to compel.

                                                Respectfully yours,

                                                /s/ Peter S. Pearlman
                                                Peter S. Pearlman

   PSP:mds

   cc:    All Counsel of Record (Via ECF)
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 20 of 375 PageID: 10982




                   EXHIBIT A
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 21 of 375 PageID: 10983




                                                       December 11, 2018

VIA ELECTRONIC MAIL

Matthew P. Downer, Esq.
Kirkland & Ellis LLP
655 Fifteenth Street, N.W.
Washington, D.C. 20005

      Re:      In re Effexor XR Antitrust Litigation,
               Master Docket No. 11-cv-5479 (D.N.J.)

Dear Mr. Downer:

       Plaintiffs write to raise objections to (1) Teva’s “Partially Privileged” redactions for
certain documents identified in its first four privilege logs and (2) Teva’s redaction of
certain documents on “Non-responsive” grounds.

        Teva’s claims of privilege over the partially redacted documents identified in its
first four privilege logs are largely deficient under Rule 26(b)(5) because frequently Teva
has redacted responsive, non-privileged information, such as launch dates or the names of
individuals at Teva. Similarly, throughout its productions, Teva has also improperly
redacted as purportedly non-responsive information that is relevant to defenses
Defendants will likely raise in this litigation. Teva also sometimes has identified
documents as privileged yet made no redactions for privilege. Still at other times, Teva
had produced documents that are illegible, thereby failing to provide Plaintiffs with an
adequate basis to assess Teva’s redactions.

        Sections I through IV of this letter address each of these problems in more depth
with the hope that Teva will promptly address Plaintiffs’ concerns. Plaintiffs, however,
will file a motion to compel if Teva fails to produce all non-privileged, responsive
information in documents to which Plaintiffs’ are entitled.

I.    Teva Redacted for Privilege Information that is Responsive and Not Privileged.

      Many of Teva’s redacted privilege log entries correspond to spreadsheets, emails,
and other documents that do not contain any legal advice or requests for legal advice.
Without the crucial component of legal advice, these documents are not protected under
attorney-client privilege and Teva must produce the documents without spurious
redactions for privilege. These improperly redacted documents include: factual


        1101 Market Street  Suite 2801  Philadelphia, Pennsylvania 19107  P: 215.923.9300  F: 215.923.9302  NastLaw.com
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 22 of 375 PageID: 10984
Matthew P. Downer, Esq.
December 11, 2018
Page 2
_______________________________

information, such as launch dates, paragraph IV filings, and sites where drugs are
manufactured; financial information; communications between non-attorneys; the names
of individuals involved in a committee; and full titles of columns and rows in spreadsheets.
These incorrectly redacted documents are reflected in the privilege log entries in the
spreadsheet attached as Exhibit A.

       Attorney-client privilege does not extend to facts, only to communications where a
client sought or obtained legal counsel. Rhone-Poulenc Rorer Inc. v. Home Indemnity Co.,
32 F.3d 851, 862 (3d Cir. 1997) (citing In re Grand Jury Investigation, 599 F.2d 1224, 1233
(3d Cir. 1979). See also Upjohn Co. v. U.S., 449 U.S. 383, 395-96 (1981) (“A fact is one
thing and a communication concerning that fact is an entirely different thing.”) (internal
quotes removed). Even though the legal advice of corporate attorneys “is often intimately
intertwined and difficult to distinguish from business advice,” attorney-client privilege
does not protect communications that “relate to business rather than legal matters.”
La.Mun.Police Emp. Ret. Sys. v. Sealed Air Condition, 253 F.R.D. 300, 305-06 (D.N.J.
2008) (internal quotes removed).

        Thus, a corporate client asserting attorney-client privilege must demonstrate that
the purportedly privileged communication only existed because of “the client’s need for
legal advice or services.” Id. at 306. This party bears the burden of providing the opposing
party with a “specific designation and description of the documents” it claims are
privileged. Greene, Tweed of Del., Inc. v. DuPont Dow Elastomers, L.L.C., 202 F.R.D. 418,
423 (M.D. Pa. 2001). This burden entails providing “precise and certain reasons for
preserving their confidentiality” beyond “mere conclusory or ipse dixit assertions.” Id.
(internal quotes removed). For instance, a spreadsheet containing merely financial
information is not itself a privileged document absent information about who authored the
document and for what purpose. RBS Citizens, NA v. Husain, 291 F.R.D. 209, 219 (N.D.
Ill. 2013).

       Throughout the documents identified in Exhibit A, Teva has failed to meet this
burden. Many of the documents in Exhibit A are spreadsheets where Teva redacted
purely factual information under a claim of privilege. See e.g., PRIV-00734,
TEVA_EFFEX_0145327 (redacting financial information). An examination of these
documents and the privilege logs does not support these redactions, yet Teva nonetheless
has incorrectly asserted attorney-client privilege over the factual information the
documents contain. Indeed, Teva recognizes this type of information is not privileged by
producing it in similar documents without claiming privilege. Compare PRIV-09104,
TEVA_EFFEX_0268345 (redacting all information entered in column titled               ) and
PRIV-09107, TEVA_EFFEX_0268372 (redacting all information entered in column titled
            ) with PRIV-09141, TEVA_EFFEX_0138894 (leaving all information entered
in column titled          ) and PRIV-09660, TEVA_EFFEX_0323049 (leaving all
information entered in column titled               ).
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 23 of 375 PageID: 10985
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 24 of 375 PageID: 10986
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 25 of 375 PageID: 10987
Matthew P. Downer, Esq.
December 11, 2018
Page 5
_______________________________

III.   Documents on Teva’s Log That Have Not Been Redacted for Privilege.

      Teva incorrectly identifies numerous documents as redacted on account of privilege
with the code “Partially Privileged – Redact” in its privilege logs. Yet, Teva in fact made
no redactions based upon a claim of privilege in the documents themselves. These
documents instead feature only redactions for non-responsiveness. See e.g., PRIV-00961,
TEVA_EFFEX_0167148—TEVA_Effex_0167167 (redacting only for non-responsiveness).
The privilege log entries corresponding to these documents are contained in the
spreadsheet attached as Exhibit D.

        Documents not redacted for privilege do not belong in the privilege logs. However,
it is possible that Teva has marked redactions for privilege as redacted for non-
responsiveness. Such an error would significantly prejudice Plaintiffs’ ability to assess
Teva’s redactions for privilege if those redactions are wrongly identified in the documents.
Teva must confirm that its redactions are accurately characterized.

IV.    Teva Produced Illegible Documents.

       Plaintiffs also have identified various documents redacted as privileged that are
impossible to evaluate in their current format because they are partially illegible. These
entries are contained in a spreadsheet attached as Exhibit E.

      Plaintiffs demand that Teva produce legible versions of the documents identified in
Exhibit E so that Plaintiffs can properly assess Teva’s claims of privilege.


                                            ***

     Plaintiffs look forward to Teva’s response. Please respond to these issues by Friday,
December 28, 2018.

                                              Sincerely,

                                              /s/ Erin C. Burns

                                              Erin C. Burns
Attachments
cc: Gregory T. Arnold, Esq.
    Lauren G. Barnes, Esq.
    Don Barrett, Esq.
    Jack Baughman, Esq.
    Farrah R. Berse, Esq.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 26 of 375 PageID: 10988
Matthew P. Downer, Esq.
December 11, 2018
Page 6
_______________________________

     John P. Bjork, Esq.
     Rachel A. Blistan, Esq.
     Eric L. Bloom, Esq.
     Justin N. Boley, Esq.
     Elizabeth Brehm, Esq.
     Michael M. Buchman, Esq.
     Moira Cain-Mannix, Esq.
     James E. Cecchi, Esq.
     Neill W. Clark, Esq.
     Yahonnes Cleary, Esq.
     Michelle C. Clerkin, Esq.
     Deborah Sampieri Corbishley, Esq.
     Caitlin G. Coslett, Esq.
     Brian M. English, Esq.
     Lori A. Fanning, Esq.
     Michael D. Ford, Esq.
     Susan M. Fowler, Esq.
     Raj Gandesha, Esq.
     Bryan Gant, Esq.
     Matthew F. Gately, Esq.
     David P. Germaine, Esq.
     Sheryn George, Esq.
     Brandi R. Hamilton, Esq.
     Brian Hill, Esq.
     Jonathan D. Janow, Esq.
     Debra G. Josephson, Esq.
     Jeffrey L. Kodroff, Esq.
     Peter Kohn, Esq.
     Nina Kovalenko, Esq.
     David E. Kovel, Esq.
     Maureen S. Lawrence, Esq.
     John Marcoretta, Esq.
     Marvin A. Miller, Esq.
     Robert Milne, Esq.
     David S. Nalven, Esq.
     Dianne M. Nast, Esq.
     Anna T. Neill, Esq.
     Linda P. Nussbaum, Esq.
     Peter S. Pearlman, Esq.
     Scott E. Perwin, Esq.
     Lauren C. Ravkind, Esq.
     Barry L. Refsin, Esq.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 27 of 375 PageID: 10989
Matthew P. Downer, Esq.
December 11, 2018
Page 7
_______________________________

     Emily M. Renzelli, Esq.
     Kevin P. Roddy, Esq.
     Michael L. Roberts, Esq.
     Stephanie E. Smith, Esq.
     Thomas M. Sobol, Esq.
     David F. Sorensen, Esq.
     Sterling Starns, Esq.
     Adam Steinfeld, Esq.
     Kathryn Swisher, Esq.
     Barry S. Taus, Esq.
     Lindsey H. Taylor, Esq.
     Gavin R. Tisdale, Esq.
     William H. Trousdale, Esq.
     Bethany R. Turke, Esq.
     Joseph M. Vanek, Esq.
     Karen N. Walker, Esq.
     Kenneth A. Wexler, Esq.
     Matthew Wisnieff, Esq.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 28 of 375 PageID: 10990




                   EXHIBIT B
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 29 of 375 PageID: 10991




                                                       December 6, 2018

VIA ELECTRONIC MAIL

Matthew P. Downer, Esq.
Kirkland & Ellis LLP
655 Fifteenth Street, N.W.
Washington, D.C. 20005

      Re:      In re Effexor XR Antitrust Litigation,
               Master Docket No. 11-cv-5479 (D.N.J.)

Dear Mr. Downer:

       Plaintiffs write in connection to our October 17, 2018 letter, Teva’s November 8,
2018 letter in response, and the fourth privilege log Teva produced on November 27, 2018.
Please note, Plaintiffs do not agree that this fourth privilege log comprises Teva’s final
privilege log because Teva will produce another log in connection with future document
productions, including, for instance, in connection with the production of additional
custodians that Teva agreed to search in its October 19, 2018 letter to Plaintiffs. Despite
our letter and Teva’s opportunity to produce a new log, Plaintiffs maintain that many of
the entries and claims of privilege contained in Teva’s privilege logs are not in compliance
with Rule 26(b)(5) of the Federal Rules of Civil Procedure.

       As you know, it is Teva’s responsibility to demonstrate the bases for its claims of
attorney-client privilege in its privilege logs. Consequently, it is not the Plaintiffs’
obligation to infer that valid claims of privilege exist where Teva’s privilege log entries fail
to adequately demonstrate attorney-client privilege under Rule 26.

       To date, Teva has not carried this burden and Plaintiffs have not waived any
privilege arguments. See FTC v. AbbVie, No. CV 14-5151, 2015 WL 8623076, at *12, n. 14
(E.D. Pa. Dec. 14, 2015) (“AbbVie also argues that the FTC's privilege challenge is
untimely because the FTC had these privilege logs since 2007 and never challenged them
in prior patent litigation. This argument is without merit.”). Plaintiffs respectfully
request that Teva review its logs and promptly provide Plaintiffs with updated versions
that comply with its obligations under Rule 26.




        1101 Market Street  Suite 2801  Philadelphia, Pennsylvania 19107  P: 215.923.9300  F: 215.923.9302  NastLaw.com
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 30 of 375 PageID: 10992
Matthew P. Downer, Esq.
December 6, 2018
Page 2
_______________________________

I.    Plaintiffs’ October 17, 2018 Letter Focused on Entries in Teva’s Privilege Logs; Teva
      Responded by Discussing the Scope of Attorney-Client Privilege in General.

      In our October 17, 2018 letter, Plaintiffs’ raised four types of entries appearing
throughout Teva’s privilege logs that made it impossible for Plaintiffs to adequately assess
Teva’s claims of attorney-client privilege. Crucially, Plaintiffs’ discussion focused on the
character of those entries and Teva’s obligation under Rule 26 to provide entries in a
format that would permit Plaintiffs to adequately assess Teva’s claims of privilege.

        Teva’s response on November 8, 2018, however, did not address Plaintiffs’ central
contention that Teva’s privilege log entries fail to provide Plaintiffs with “sufficient detail
to establish the application of attorney-client privilege.” See King Drug Co. of Florence,
Inc. v. Cephalon, Inc., No. 2:06-CV-1797, 2013 WL 4836752, at *8 (E.D. Pa. Sept. 11, 2013)
(finding merit in FTC’s argument that defendants’ privilege logs contained insufficient
detail to establish attorney-client privilege and requiring an in camera review to
determine the validity of the defendants' claims of privilege). Instead, Teva outlined the
contours of attorney-client privilege in corporate settings.

       As noted from the opening of the October 17, 2018 letter and throughout, the aim of
Plaintiffs’ letter was to identify entries where Teva had not provided sufficient information
for Plaintiffs to conclude that attorney-client privilege existed. Plaintiffs’ goal was not to
raise substantive concerns about the permissible scope of attorney-client privilege in
corporate settings. We ask that Teva address the contentions Plaintiffs actually made.

II.   Teva’s Privilege Log Entries Still Consistently Fail to Identify a Valid Basis for
      Attorney-Client Privilege.

       The four broad categories of entries identified in Plaintiffs’ October 17, 2018 letter
are all deficient because all lacked sufficiently descriptive entries that would allow
Plaintiffs to adequately determine that Teva had made a valid claim of privilege. Based
upon review of Teva’s fourth privilege log, it remains clear Teva’s privilege logs do not
comply with Rule 26 because many entries in the privilege logs fail to provide sufficient
information for Plaintiffs to conclude that Teva has properly asserted attorney-client
privilege.

       A proper privilege log must have entries that provide the non-withholding party
with enough information to determine that a particular entry corresponds to a document
that is protected by attorney-client privilege. See Fed. R. Civ. P. 26(b)(5)(A)(ii) (requiring
description of the “nature of the documents, communications, or tangible things not
produced or disclosed” in a format that “will enable other parties to assess the claim” of
attorney-client privilege). Only after an adequate showing of privilege in an entry, a valid
privilege log entitles the withholding party to prevent the discovery of the corresponding
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 31 of 375 PageID: 10993
Matthew P. Downer, Esq.
December 6, 2018
Page 3
_______________________________

privileged document. See Zimmerman v. Norfolk Southern, 706 F.3d 170, 181 (3d Cir.
2013) (holding that Third Circuit requires the party asserting attorney-client privilege to
bear the burden of proving its existence). Crucially, the ability to withhold purportedly
privileged documents is contingent upon an adequate demonstration of the bases of
privilege in a privilege log. Id.

       A party’s privilege log entries “must be sufficiently detailed,” containing “a specific
designation and description of the documents” and “precise and certain reasons for
preserving their confidentiality” for the party to adequately carry its burden in
establishing attorney-client privilege. SmithKline Beecham Corp. v. Apotex Corp., 232
F.R.D. 467, 475, 482 (E.D. Pa. 2005) (internal quotes omitted). In determining the
adequacy of privilege logs, “[t]he focus is on the specific descriptive portion of the log, and
not on conclusory invocations of the privilege or work product rule, since the burden of the
party withholding documents cannot be discharged by mere conclusory or ipse dixit
assertions.” Balt. Scrap Corp. v. David J. Joseph Co., No. L-96-827, 1996 WL 720785, at
*13 (D. Md. Nov. 20, 1996) (quoting Golden Trade S.r.L. v. Lee Apparel Co., No.90-cv-
6291, 1992 WL 367070, at *5 (S.D.N.Y. 1992) (internal quotes omitted).

       A party cannot merely assert that a document a non-attorney created is protected
by attorney-client privilege. FTC, 2015 WL 8623076, at *3. “In particular, where the
party does not identify any specific attorney with whom a confidential communication was
made. . . [the party] has failed to provide sufficient detail to demonstrate fulfillment of the
legal requirements for application of the privilege.” Id. (internal quotes omitted). As a
result, an adequate privilege log should identify a specific attorney as the source of
privilege in order for a party to carry its burden of establishing attorney-client privilege.
SEPTA v. Caremarkpcs Health, L.P., 254 F.R.D. 253, 259 (E.D. Pa. 2008).

       As Plaintiffs’ noted in their October 17, 2018 letter, numerous entries in Teva’s
privilege logs demonstrate no clear attorney involvement. Those entries, contained in
exhibits B and C to the October 17, 2018 letter, either had no attorney participant in the
communications or the only attorneys involved appeared in the carbon copy or blind
carbon copy fields of the communications. To make matters worse, the descriptive
portions of Teva’s privilege logs that accompanied those entries systematically failed to
identify an attorney as the source of attorney-client privilege. Instead of attributing
privilege to a specific attorney, Teva utilized vague, boilerplate descriptions that provided
Plaintiffs with an imprecise and uncertain information to determine whether Teva had
valid claims of privilege. See e.g., PRIV-00030 (justifying privilege simply with,
                                                     ” without crediting that legal advice to
any particular attorney); PRIV-12796 (failing to identify any particular attorney as the
source of privilege and simply naming the firm of                     ). Such entries are
patently deficient.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 32 of 375 PageID: 10994
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 33 of 375 PageID: 10995
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 34 of 375 PageID: 10996
Matthew P. Downer, Esq.
December 6, 2018
Page 6
_______________________________

     Yahonnes Cleary, Esq.
     Michelle C. Clerkin, Esq.
     Deborah Sampieri Corbishley, Esq.
     Caitlin G. Coslett, Esq.
     Erin C. Durba, Esq.
     Brian M. English, Esq.
     Lori A. Fanning, Esq.
     Michael D. Ford, Esq.
     Susan M. Fowler, Esq.
     Raj Gandesha, Esq.
     Bryan Gant, Esq.
     Matthew F. Gately, Esq.
     David P. Germaine, Esq.
     Sheryn George, Esq.
     Brandi R. Hamilton, Esq.
     Brian Hill, Esq.
     Jonathan D. Janow, Esq.
     Debra G. Josephson, Esq.
     Jeffrey L. Kodroff, Esq.
     Peter Kohn, Esq.
     Nina Kovalenko, Esq.
     David E. Kovel, Esq.
     Maureen S. Lawrence, Esq.
     John Marcoretta, Esq.
     Marvin A. Miller, Esq.
     Robert Milne, Esq.
     David S. Nalven, Esq.
     Dianne M. Nast, Esq.
     Anna T. Neill, Esq.
     Linda P. Nussbaum, Esq.
     Peter S. Pearlman, Esq.
     Scott E. Perwin, Esq.
     Lauren C. Ravkind, Esq.
     Barry L. Refsin, Esq.
     Emily M. Renzelli, Esq.
     Kevin P. Roddy, Esq.
     Michael L. Roberts, Esq.
     Stephanie E. Smith, Esq.
     Thomas M. Sobol, Esq.
     David F. Sorensen, Esq.
     Sterling Starns, Esq.
     Adam Steinfeld, Esq.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 35 of 375 PageID: 10997
Matthew P. Downer, Esq.
December 6, 2018
Page 7
_______________________________

     Kathryn Swisher, Esq.
     Gavin R. Tisdale, Esq.
     Barry S. Taus, Esq.
     Lindsey H. Taylor, Esq.
     William H. Trousdale, Esq.
     Bethany R. Turke, Esq.
     Joseph M. Vanek, Esq.
     Karen N. Walker, Esq.
     Kenneth A. Wexler, Esq.
     Matthew Wisnieff, Esq.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 36 of 375 PageID: 10998




                   EXHIBIT C
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 37 of 375 PageID: 10999




                                                       October 17, 2018

VIA ELECTRONIC MAIL

Matthew P. Downer, Esq.
655 Fifteenth Street, N.W.
Washington, D.C. 20005

       Re:     In re Effexor XR Antitrust Litigation,
               Master Docket No. 11-cv-5479 (D.N.J.)

Dear Mr. Downer:

       Plaintiffs have completed a preliminary review of Teva’s July 13, 2018, August 30,
2018, and October 10, 2018 privilege logs. We write to raise our initial concerns about
many entries and claims of privilege. Plaintiffs maintain that Teva’s privilege logs are
deficient and not in compliance with Rule 26(b)(5) of the Federal Rules of Civil Procedure.
Plaintiffs have identified four initial broad groups of entries from Teva’s privilege logs that
present deficient claims of privilege. Plaintiffs will raise additional substantive issues
with Teva’s privilege logs in subsequent correspondence.

I.     Entries Pertaining to Miscellaneous Image Files Are Not Privileged.

       The first category of deficient entries is comprised of the many entries in the
privilege logs pertaining to miscellaneous image files. The challenged entries are
contained in the spreadsheet attached at Exhibit A. Numerous image files identified in
the privilege logs appear to have been embedded in emails, oftentimes in signature blocks.
Throughout its privilege logs, Teva has claimed that these various jpeg, gif, and other files
are privileged, yet has provided Plaintiffs with no reasonable basis that such files are
privileged under Rule 26.

         A party claiming privilege must “describe the nature of the documents,
communications, or tangible things not produced or disclosed—and do so in a manner that
. . . will enable other parties to assess the claim” of privilege. Fed. R. Civ. P. 26(b)(5)(A)(ii).
The Third Circuit narrowly construes the scope of privilege and requires that a party
asserting privilege must bear the burden of proving its existence. Zimmerman v. Norfolk
Southern, 706 F.3d 170, 181 (3d Cir. 2013).




        1101 Market Street  Suite 2801  Philadelphia, Pennsylvania 19107  P: 215.923.9300  F: 215.923.9302  NastLaw.com
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 38 of 375 PageID: 11000
Matthew P. Downer, Esq.
October 17, 2018
Page 2
_______________________________

       Merely attaching a file to a privileged communication does not make the file itself
privileged, particularly when that file is obviously a junk file that contains a company logo
or similar image. See Leonen v. Johns-Manville, 135 F.R.D. 94, 98 (D.N.J. 1990) (holding
each attached document must have an independent basis for privilege). Any claims of
privilege “must be asserted document by document, rather than as a single, blanket
assertion.” United States v. Rockwell Int’l, 897 F.2d 1255, 1265 (3d Cir. 1990).
Descriptions in a privilege log “must be sufficiently detailed” to establish attorney-client
privilege. SmithKline Beecham Corp. v. Apotex Corp., 232 F.R.D. 467, 475 (E.D. Pa.
2005); see Kelchner v. Int'l Playtex, Inc., 116 F.R.D. 469, 472 (M.D. Pa. 1987) (“In addition
to description, an index should contain precise and certain reasons for preserving
confidentiality or privilege.”)) .

       Teva has failed to meet its burden under Rule 26 because it has not provided
Plaintiffs with adequate grounds to assess Teva’s claims of privilege over the various jpeg,
gif, and other miscellaneous files contained in its privilege logs. Because each file must
have its own basis for a claim of privilege, Teva cannot assert, for instance, that an image
from an email is privileged merely because the substance of the email itself is purportedly
privileged. Plaintiffs seek an explanation as to why Teva appears to be claiming privilege
over company logos embedded in signature blocks and that it stop including such files in
future privilege logs; such junk files simply waste the Parties’ time in evaluating
substantive documents included on Teva’s privilege logs.

II.   Entries Pertaining to Documents and Communications Involving Only Non-
      Lawyers Are Not Privileged.

       In each privilege log, Teva has identified many documents and communications as
privileged even though non-attorneys created the documents or the communications
transpired between two or more individuals that Teva has not identified as attorneys. The
challenged entries are contained in the spreadsheet attached as Exhibit B.

      Attorney-client privilege applies if “the person to whom the communication was
made is a member of the bar of a court, or his or her subordinate.” Gloucester Twp. Hous.
Auth. v. Franklin Square Assocs., 38 F. Supp. 3d 492, 496 (D.N.J. 2014). Moreover, the
subject of the communication itself must be connected to the practice of law. Id. Thus,
documents that non-attorneys create during the normal course of business are
discoverable and have the protection of neither attorney-client privilege nor the work
product doctrine. In re Gabapentin Patent Litig., 214 F.R.D. 178, 186 (D.N.J. 2003).

       Teva’s privilege logs showcase numerous communications between two or more non-
attorneys where attorney-client privilege could not have arisen given the absence of an
attorney as a sender or recipient of such communications. Moreover, with other entries in
the privilege log, Teva has failed to identify a source of attorney-client privilege for
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 39 of 375 PageID: 11001
Matthew P. Downer, Esq.
October 17, 2018
Page 3
_______________________________

documents held in the custodial files of non-attorneys. These facts negate any claim of
attorney-client privilege over the documents commemorating such conversations.

       Without additional information, Plaintiffs cannot agree that Teva has appropriately
exercised its ability to withhold as privileged such communications under Rule 26.
Plaintiffs request that Teva either produce the numerous documents currently listed in
the privilege logs that reflect communications between non-attorneys (identified in Exhibit
B) or specify in each description in the privilege logs precisely why the attorney-client or
work product protections attach despite the lack of any discernible attorney involvement
in these communications.

III.   Entries Pertaining to Communications Where No Attorney Actively Participated
       Are Not Privileged.

       The third category of deficient entries is the group of entries where individuals Teva
has identified as attorneys did not actively participate in a way that could have given rise
to attorney-client privilege. Specifically, in such documents the purported attorneys
merely appear in the carbon copy or blind carbon copy fields of allegedly privileged
communications. Such documents are listed in the spreadsheet attached at Exhibit C.

       Attorney-client privilege does not arise simply because a lawyer has been copied on
an email or other communication. In re Human Tissue Prod. Liab. Litig., 255 F.R.D. 151,
164 (D.N.J. 2008); Adritz v. Beazer East, Inc., 174 F.R.D. 609, 633 (M.D. Pa. 1997) (“What
would otherwise be routine, non-privileged communications between corporate officers or
employees transacting the general business of the company do not attain privileged status
solely because in-house or outside counsel is ‘copied in’ on correspondence or
memoranda.”). Similarly, communications that non-attorney employees have merely
forwarded to an attorney do not give rise to attorney-client privilege or work product
protections. In re Gabapentin Patent Litig., 214 F.R.D. at 186.

       Teva has claimed that attorney-client privilege protects numerous communications
where attorney involvement is limited solely to the carbon copy and blind carbon copy
sections of email chains. Without knowing more, Plaintiffs are unable to assess the
allegedly privileged nature of these documents because Teva personnel could have merely
routed such communications through attorneys rather than engaged with those attorneys
with the genuine goal of obtaining legal advice. Plaintiffs request that Teva either
produce the numerous documents currently listed in the privilege logs that reflect
communications without direct attorney involvement (reflected in Exhibit C) or specify in
each log description precisely why the attorney-client or work product protections attach
despite the lack of any discernible attorney involvement in these communications.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 40 of 375 PageID: 11002
Matthew P. Downer, Esq.
October 17, 2018
Page 4
_______________________________

IV.   Teva’s Inconsistent Representations of Marc Goshko and Maureen Cavanaugh as
      Attorneys Make it Impossible for Plaintiffs to Evaluate Numerous Claims of
      Privilege.

       The fourth category of deficient entries in Teva’s privilege logs consists of those
entries where Teva has identified either Marc Goshko or Maureen Cavanaugh as an
attorney. The challenged entries are contained in a spreadsheet attached at Exhibit D.
Teva’s privilege logs alternate between identifying Mr. Goshko and Ms. Cavanaugh as
attorneys and as non-attorneys. Plaintiffs’ preliminary independent research indicates
that neither Mr. Goshko nor Ms. Cavanuagh is an attorney. 1

       In light of Teva’s apparent mistaken belief that Mr. Goshko and Ms. Cavanaugh are
attorneys, Plaintiffs are left wondering whether Teva has incorrectly predicated a claim of
privilege on their roles as attorneys or on some other grounds. Plaintiffs request that
Teva explain their claims that Mr. Goshko and Ms. Cavanaugh are attorneys.

       Plaintiffs have identified our initial objections through this categorization process
for ease of reference and to simplify the process of resolving the issues presented.
Plaintiffs do not waive any further deficiencies that may be identified once these initial
issues are resolved or that arise after further review of Teva’s logs.

       Plaintiffs look forward to Teva’s response. In an effort to efficiently resolve the
privilege issues as quickly as possible, please respond to these initial issues by October 26,
2018.
                                         Sincerely,

                                        /s/ Erin C. Burns

                                        Erin C. Burns
Attachments
cc: Gregory T. Arnold, Esquire
    Lauren G. Barnes, Esquire
    Don Barrett, Esquire
    John P. Bjork, Esquire
    Rachel A. Blistan, Esquire

1 See Press Release, Teva USA, Teva Announces Newly Named Grant Program and 2015
Awardees and Boston Symposium, (last visited Oct. 15, 2018) (available at
http://news.tevausa.com/phoenix.zhtml?c=251945&p=mediaMention&id=594773) (noting
Marc Goshko’s lack of formal legal training); Maureen Cavanaugh, LINKEDIN,
https://www.linkedin.com/in/maureen-cavanaugh-29a43624 (last visited Oct. 15, 2018)
(listing no law license or legal training).
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 41 of 375 PageID: 11003
Matthew P. Downer, Esq.
October 17, 2018
Page 5
_______________________________

     Eric L. Bloom, Esquire
     Justin N. Boley, Esquire
     Elizabeth Brehm, Esquire
     Michael M. Buchman, Esquire
     Moira Cain-Mannix, Esquire
     James E. Cecchi, Esquire
     Neill W. Clark, Esquire
     Michelle C. Clerkin, Esquire
     Deborah Sampieri Corbishley, Esquire
     Caitlin G. Coslett, Esquire
     Erin C. Durba, Esquire
     Lori A. Fanning, Esquire
     Michael D. Ford, Esquire
     Susan M. Fowler, Esquire
     Matthew F. Gately, Esquire
     David P. Germaine, Esquire
     Brandi R. Hamilton, Esquire
     Brian Hill, Esquire
     Debra G. Josephson, Esquire
     Jeffrey L. Kodroff, Esquire
     Peter Kohn, Esquire
     David E. Kovel, Esquire
     Maureen S. Lawrence, Esquire
     John Marcoretta, Esquire
     Marvin A. Miller, Esquire
     David S. Nalven, Esquire
     Dianne M. Nast, Esquire
     Anna T. Neill, Esquire
     Linda P. Nussbaum, Esquire
     Peter S. Pearlman, Esquire
     Scott E. Perwin, Esquire
     Lauren C. Ravkind, Esquire
     Barry L. Refsin, Esquire
     Kevin P. Roddy, Esquire
     Michael L. Roberts, Esquire
     Stephanie E. Smith, Esquire
     Thomas M. Sobol, Esquire
     David F. Sorensen, Esquire
     Sterling Starns, Esquire
     Adam Steinfeld, Esquire
     Barry S. Taus, Esquire
     Lindsey H. Taylor, Esquire
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 42 of 375 PageID: 11004
Matthew P. Downer, Esq.
October 17, 2018
Page 6
_______________________________

     Bethany R. Turke, Esquire
     Joseph M. Vanek, Esquire
     Kenneth A. Wexler, Esquire
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 43 of 375 PageID: 11005




                   EXHIBIT D
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 44 of 375 PageID: 11006




       EXHIBIT REDACTED, FILED
      PROVISIONALLY UNDER SEAL
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 45 of 375 PageID: 11007




                   EXHIBIT E
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 46 of 375 PageID: 11008




       EXHIBIT REDACTED, FILED
      PROVISIONALLY UNDER SEAL
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 47 of 375 PageID: 11009




                   EXHIBIT F
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 48 of 375 PageID: 11010




       EXHIBIT REDACTED, FILED
      PROVISIONALLY UNDER SEAL
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 49 of 375 PageID: 11011




                   EXHIBIT G
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 50 of 375 PageID: 11012




       EXHIBIT REDACTED, FILED
      PROVISIONALLY UNDER SEAL
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 51 of 375 PageID: 11013




                   EXHIBIT H
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 52 of 375 PageID: 11014




                                                                   655 Fifteenth Street, N.W.
                                                                    Washington, D.C. 20005
          Matthew Downer                                                 United States
        To Call Writer Directly:                                                                                                   Facsimile:
          +1 202 879 5226                                              +1 202 879 5000                                          +1 202 879 5200
    matthew.downer@kirkland.com
                                                                      www.kirkland.com




                                                               December 18, 2018

           By Email

           Erin C. Burns
           Nast Law LLC
           1101 Market Street
           Suite 2801
           Philadelphia, PA 19107


                                   Re:       In re Effexor XR Antitrust Litigation, Case No. 3:11-cv-05479 (D.N.J.)

          Dear Counsel:

                  We write in response to Erin C. Burns’s December 6, 2018 letter regarding Teva’s privilege
          logs, which repeated many of plaintiffs’ objections that Teva addressed in its November 8, 2018
          letter.

                  As an initial matter, Teva fundamentally disagrees with plaintiffs’ contention that Teva has
          done anything to complicate or delay plaintiffs’ review of Teva’s privilege log. To the contrary,
          Teva has complied with its obligations under the various court orders, agreements with plaintiffs,
          and Rule 26, promptly producing multiple rolling privilege logs on July 13, 2018, August 30, 2018,
          October 11, 2018, and November 27, 2018 and, as described more fully below, responding in detail
          to the apparent concerns first raised in plaintiffs’ October 17 correspondence—coming more than
          three months after receipt of Teva’s first rolling privilege log. Nonetheless, Teva remains
          committed to addressing, and where possible resolving, any specific and concrete objections raised
          by plaintiffs regarding its privilege logging, but can only do so where those issues are clearly
          defined with some specificity.

          I.            Teva’s November 8, 2018 Letter Responded to Each Issue Raised in Plaintiffs’
                        October 17, 2018 Letter

                  Plaintiffs first assert that Teva’s November 8, 2018 letter failed to “address the contentions
          Plaintiffs actually made” in their October 17, 2018 letter. Instead, plaintiffs argue that Teva merely
          “outlined the contours of attorney-client privilege in corporate settings.” Not so. To the contrary,
          Teva provided specific responses to each of plaintiffs’ contentions.



Beijing        Boston    Chicago    Dallas   Hong Kong   Houston     London    Los Angeles      Munich   New York   Palo Alto     San Francisco   Shanghai
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 53 of 375 PageID: 11015




   Erin C. Burns
   December 18, 2018
   Page 2


           First, Teva responded to plaintiffs’ contention regarding so-called “junk” files, as
   explained further below, by agreeing to remove from its future privilege logs those files plaintiffs
   identified as “junk.” See Teva’s November 8, 2018 Letter at 2. Second, Teva responded to
   plaintiffs’ incorrect assertion that a communication originating from legal counsel cannot be
   privileged when later conveyed from and to nonattorneys. Teva further explained how it complied
   with the governing law when logging “communications between nonattorneys by identifying with
   as much specificity as possible with whom the privileged advice originated.” Id. at 2–3. Third,
   Teva addressed plaintiffs’ broad objection to the withholding of privileged communications in
   which attorneys were CC’d or BCC’d by again correcting plaintiffs’ mistaken “underlying
   premise” that an attorney must be a direct addressee (or actively participate in each withheld
   communication) for the privilege to apply and asking plaintiffs to “identify those specific entries”
   that (they contend) fall short of the “proper legal standard.” Id. at 3–4. Fourth, Teva addressed
   the inadvertent labelling of Mr. Goshko and Ms. Cavanaugh as attorneys. Id. at 4–5.

          In short, plaintiffs’ suggestion that Teva did not respond to the issues raised in plaintiffs’
   October 17 letter is simply belied by the record. In what follows, Teva again seeks to respond to
   the apparent issues raised in plaintiffs’ more recent correspondence.

   II.    Teva Appropriately Removed the So-Called Miscellaneous “Junk” Files Identified By
          Plaintiffs

           Plaintiffs both misstate what Teva agreed to do in its November 8, 2018 letter and wrongly
   contend that Teva disregarded that agreement. Specifically, plaintiffs state that Teva agreed to
   “stop including non-privileged junk files in its future privilege logs.” (emphasis added). But that
   misstates the agreement. Rather, Teva maintains that these “junk” files are in fact components of
   privileged communications. As Teva explained in its November 8, 2018 letter, these “junk” files
   are standard “embedded” components of a single email document, which are expressed
   electronically as a multi-file document family. Because plaintiffs insisted on production of non-
   responsive documents in an otherwise responsive family, including where an image was
   “embedded” in a parent email, Teva initially included these files in each of the rolling privilege
   logs. When plaintiffs’ reversed their request in connection with their October 17 letter, however,
   Teva agreed to sort through these privileged, non-responsive files and to “stop including [them] in
   future privilege logs.”

            As a result of that agreement, Teva applied extra scrutiny to files with certain document
   extensions while preparing its most recent privilege log. In particular, Teva flagged all files ending
   in .bin, .gif, .jpeg, and .png (which were typical of the junk files identified by plaintiffs’ Exhibit A
   to their October 17, 2018 letter) and then reviewed those files to ensure that Teva removed the sort
   plaintiffs label as “junk” and not files that might contain substantive information. That additional
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 54 of 375 PageID: 11016




   Erin C. Burns
   December 18, 2018
   Page 3


   scrutiny resulted in removing from the most recent privilege log hundreds of files like those
   plaintiffs’ describe as “junk.”

           Plaintiffs nonetheless contend that Teva inappropriately included 42 such files in its fourth
   privilege log. In reality, plaintiffs identify many files as “junk” that contain substantive
   information and therefore were appropriately logged. Plaintiffs, for example, identify PRIV-
   18207 as containing a “clumsy description[] that inaccurately describe[d]” a junk file. That is
   wrong. Although that file is a “.gif” or “graphics interchange format” file, Teva accurately
   described the file as a “spreadsheet” because it is in fact a graphic of a spreadsheet. Teva therefore
   determined that the file was not “junk” and should be logged as a component of a privileged
   communication.

   III.   Teva Appropriately Logged its Privileged Documents

            Finally, plaintiffs broadly challenge Teva’s assertions of attorney-client privilege for
   roughly four-thousand privilege-log entries. Plaintiffs state that the documents in Exhibit A are
   all entries where Teva has purportedly “failed to provide sufficient information to determine which
   attorney or attorneys’ advice is the source of privilege.” In doing so, plaintiffs contend that a
   privilege-log description identifying a group of attorneys, such as the Teva Legal Department or
   Goodwin Procter LLP, is insufficient. Plaintiffs further insist instead that each description must
   identify a “specific attorney”—by name—or else Teva cannot carry its burden under Rule 26.

           That view is improperly narrow and at odds with the realities of privilege in a corporate
   setting. The inability to specify the name of the attorney giving the legal advice at issue does not
   defeat privilege. In re Abilify (Aripiprazole) Prod. Liab. Litig., No. 3:16-MD-2734, 2017 WL
   6757558, at *6 (N.D. Fla. Dec. 29, 2017). Indeed, many instances arise in the corporate setting
   where it would be impossible to name the specific attorney for privileged communications. For
   example:

                  [I]t is not uncommon within a complex organization that when a request for
                  information is made by outside counsel communications among corporate
                  employees transmitting the request for information frequently will simply
                  refer to the request as coming from outside counsel as opposed to a specific
                  attorney or law firm. The important inquiry from a privilege perspective is
                  the nature of the communication and the context in which it is made and not
                  necessarily the precise identification of the source of the request for
                  information.

   Id. When an organization has a privileged document but cannot identify the specific attorney from
   whom that document originated, a privilege log description that explains that the document was
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 55 of 375 PageID: 11017




   Erin C. Burns
   December 18, 2018
   Page 4


   created at the “request of counsel” is sufficient. In re Denture Cream Prod. Liab. Litig., No. 09-
   2051-MD, 2012 WL 5057844, at *9–10 (S.D. Fla. Oct. 18, 2012) (holding that a privilege log
   description was sufficient for a document between nonattorneys that explained that the document
   was made “at the request of counsel” without identifying a specific attorney). In these instances,
   naming a group of attorneys or an outside firm is appropriate and sufficient for the purposes of
   Rule 26.

            As described in Teva’s October November 8, 2018 letter, when logging a communication
   between nonattorneys, Teva attempted to identify with specificity from whom the privileged
   communication originated. In many of the instances identified in Exhibit A to plaintiffs December
   6, 2018 letter, however, the withheld document was clearly privileged on its face, despite the fact
   that it was not readily apparent from which specific attorney the privileged information originated.
   For example, there are many communications between employees at Teva attaching and discussing
   documents that were created with clear privilege warnings and disclaimers, such as
   “CONFIDENTIAL - ATTORNEY CLIENT PRIVILEGE,” or “BASED UPON LEGAL
   ADVICE.” During Teva’s review and logging of these documents, Teva determined that these
   documents were indeed based upon legal advice from members of Teva’s Legal Department or an
   outside firm. Teva used the identifier, “Teva Legal Dept.*,” for many of these documents to
   establish that the withheld document was privileged because it contained or discussed legal advice
   from an unspecified member or members of Teva’s Legal Department. As another example, if
   nonattorneys were discussing legal advice from outside counsel, such as Goodwin Procter, but did
   not mention a specific name, Teva would identify the firm itself as the source of privilege.

           In addition, plaintiffs again claim that communications with Marc Goshko are not
   privileged and requested that Teva “promptly produce all documents where it claimed Mr. Goshko
   to be the source of privilege.” This request once again reflects an incorrect view of the law and
   ignores Teva’s prior response on this issue. As explained in Teva’s November 8 letter, although
   Mr. Goshko is not an attorney, he worked within Teva’s Legal Department as a member of the
   regulatory team and therefore worked at the direction of attorneys, as is evidenced by the attorneys
   who frequently appear as other recipients of communications to and from Mr. Goshko. Thus,
   many communications from Mr. Goshko are privileged because they relay legal advice from his
   attorney supervisors. Indeed, plaintiffs own cited cases support this conclusion. See Plaintiffs’
   October 17, 2018 Letter at 2 (attorney-client privilege applies “if the person to whom the
   communication was made is a member of the bar of a court, or his or her subordinate.” (quoting
   Gloucester Twp. Hous. Auth. v. Franklin Square Assocs., 38 F. Supp. 3d 491, 496 (D.N.J. 2014)
   (internal quotations omitted) (emphasis added)). Teva accordingly has appropriately logged
   privileged communications to and from Mr. Goshko.

           However, despite these apparent disagreements as to the appropriate requirements for
   privilege logging, and in a good faith effort to accommodate plaintiffs’ stated concerns, Teva will
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 56 of 375 PageID: 11018




   Erin C. Burns
   December 18, 2018
   Page 5


   agree to re-review the four thousand documents identified in Exhibit A in order to ensure that Teva
   has identified the attorney or attorneys upon which Teva based its privilege claim where possible.
   After performing this review, Teva will amend its privilege log or, if necessary, produce any
   inadvertently withheld documents.

                                                 ******

            Teva believes that this letter resolves the issues raised in plaintiffs’ December 6, 2018
   letter, and we remain available to meet and confer with plaintiffs as previously scheduled to discuss
   any remaining issues.

                                                          Sincerely,

                                                          /s/ Matthew P. Downer

                                                          Matthew P. Downer




    cc:       All Counsel of Record
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 57 of 375 PageID: 11019




                   EXHIBIT I
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 58 of 375 PageID: 11020




                                                           655 Fifteenth Street, N.W.
                                                            Washington, D.C. 20005
         Matthew P. Downer                                       United States
        To Call Writer Directly:                                                                                      Facsimile:
          +1 202 879 5226                                      +1 202 879 5000                                     +1 202 879 5200
    matthew.downer@kirkland.com
                                                               www.kirkland.com




                                                            November 8, 2018

           Via Email

           Ms. Erin C. Burns
           NastLaw LLC
           1101 Market Street, Suite 2801
           Philadelphia, Pennsylvania 19107


                                Re:      In re Effexor XR Antitrust Litigation, Case No. 3:11-cv-05479 (D.N.J.)

          Dear Counsel:

                  We write in response to Erin C. Burns’s letter of October 17, 2018, which purported to
          raise plaintiffs’ various “initial concerns about many entries and claims of privilege” in the logs
          Teva produced on July 13, 2018, August 30, 2018, and October 11, 2018.

                  As an initial matter, plaintiffs’ delay in raising these issues many months after plaintiffs
          received Teva’s first rolling privilege log subverts the very process that plaintiffs proposed and
          that the Court adopted. During the parties’ discussions with the Court, plaintiffs insisted on a
          requirement for rolling privilege logs—each wave of which would follow six weeks after a related
          production—for the express purpose of allowing plaintiffs to raise and resolve “right away” any
          issues with the first log and thereby avoid recurring issues going forward. Judge Arpert agreed
          with plaintiffs’ asserted rationale. Teva thereafter fulfilled its end of that process, producing each
          new privilege-log installment six weeks after each production, first in July, then in August, and
          most recently in October. Plaintiffs meanwhile neither raised any issue with Teva’s privilege logs
          nor produced any privilege logs of their own, until—one week after Teva’s third privilege log—
          plaintiffs finally raised the concerns addressed herein, which date back to the initial privilege log.

                 Even once raised, plaintiffs’ vague “concerns” largely derive from overgeneralization and
          misstatement of the law governing claims of privilege. Each of the issues plaintiffs raise is
          addressed in turn below.

          I.            Entries Pertaining to So-Called Miscellaneous “Junk” Image Files

                 The lead issue raised in plaintiffs’ letter is frivolous. Plaintiffs have identified a series of
          several hundred entries across the three rolling privilege logs plaintiffs say consist merely of


Beijing        Boston     Chicago   Hong Kong   Houston   London   Los Angeles     Munich   New York   Palo Alto    San Francisco    Shanghai
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 59 of 375 PageID: 11021




   Ms. Erin C. Burns
   November 8, 2018
   Page 2


   “company logos embedded in signature blocks” that they characterize as “junk files [that] simply
   waste the Parties’ time.” Plaintiffs request that Teva provide an explanation and “stop including
   such files in future privilege logs.”

           To explain: As plaintiffs recognize in their letter, the so-called “junk” files are simply
   standard components of a single email document—like company logos in a letterhead or signature-
   block images within emails—which are expressed electronically as a multi-file document family
   with the logo image attached to the email. For the sake of being comprehensive, and given
   plaintiffs’ repeated insistence during our meet and confer that each non-responsive family member
   of a responsive document be accounted for, Teva logged these separate electronic image
   components of the privileged documents given that they appear on the face of a document in the
   ordinary course.

           Teva will nonetheless agree to “stop including such files in future privilege logs,” as
   plaintiffs now request.

   II.    Entries Pertaining to Documents and Communications Involving Non-Lawyers

           Plaintiffs next broadly contend that Teva’s privilege logs contain multiple entries “where
   attorney-client privilege could not have arisen given the absence of an attorney as a sender or
   recipient.” See Letter at 2. In support, plaintiffs apparently take the blanket position that withheld
   communications must always be made to or by an attorney or his or her subordinate for the
   privilege to attach. Id. But plaintiffs cite no support for their improperly narrow view of the scope
   of privilege, which is not the law.

           “Plaintiffs’ insistence that an attorney must be involved as a participant in the
   communication before it can be found to reflect a client confidence or legal advice is misplaced.”
   In re Sulfuric Acid Antitrust Litig., 235 F.R.D. 407, 433 (N.D. Ill.), supplemented, 432 F. Supp. 2d
   794 (N.D. Ill. 2006); see also King Drug Co. of Florence v. Cephalon, Inc., No. 2:06-cv-1797,
   2013 U.S. Dist. LEXIS 129472, at *37 (E.D. Pa. Sep. 11, 2013) (“[C]ommunications shared by
   non-attorney employees may be privileged if they were made in order to relay information
   requested by attorneys, or to disseminate legal advice given by those attorneys so that the
   corporation’s employees act appropriately.”).

           “Courts have consistently held that communications relaying legal advice provided by
   corporate counsel among nonattorney corporate employees who share responsibility for the subject
   matter underlying the consultation are privileged.” Moffatt v. Wazana Bros. Int'l, No. CIV.A. 14-
   1881, 2014 WL 5410201, at *2 (E.D. Pa. Oct. 24, 2014) (internal citation and quotation omitted)
   (citing cases); see also FTC v. AbbVie, Inc., No. 14-5151, 2015 U.S. Dist. LEXIS 166723, at *6
   (E.D. Pa. Dec. 14, 2015) (“There need not be an attorney participating in the communication if the
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 60 of 375 PageID: 11022




   Ms. Erin C. Burns
   November 8, 2018
   Page 3


   communication conveys legal advice to other employees so that they may comply.”); Se.
   Pennsylvania Transp. Auth. v. Caremarkpcs Health, L.P., 254 F.R.D. 253, 258 (E.D. Pa. 2008)
   (“A document need not be authored or addressed to an attorney in order to be properly withheld
   on attorney-client privilege grounds.” (citations omitted)). A common example of privileged
   communications between nonattorneys includes documents transmitting or containing legal
   advice. See, e.g., A & R Body Specialty & Collision Works, Inc. v. Progressive Cas. Ins. Co., No.
   3:07CV929(WWE), 2013 WL 6044342, at *4 (D. Conn. Nov. 14, 2013) (holding that
   communications between nonattorneys that reflect legal advice were protected by attorney-client
   privilege).

          Nor are plaintiffs correct that privilege cannot exist when “non-attorneys created the
   documents” or because “the communications transpired between two or more individuals that Teva
   has not identified as attorneys,” Letter at 2.           Med. Protective Co. v. Bubenik, No.
   4:06CV01639(ERW), 2007 WL 3026939, at *2 (E.D. Mo. Oct. 15, 2007) (“[T]hose documents
   which contain communications between corporate representatives who are non-lawyers, regarding
   advice received from an attorney, are subject to the attorney-client privilege.”); Baltimore Scrap
   Corp. v. David J. Joseph Co., No. L-96-827, 1996 WL 720785, at *6 (D. Md. Nov. 20,
   1996) (holding that a memorandum was protected by attorney client privilege even though the
   author and recipient were nonattorneys).

          In such instances, Teva logged communications between nonattorneys by identifying with
   as much specificity as possible with whom the privileged advice originated. See, e.g., Exhibit B
   to Letter, Row 116, Column H (
          ”); Id. at Row 1721, Column H


           In sum, plaintiffs’ broadly-stated concern on this issue is borne of a fundamental
   misunderstanding of the governing law on privilege. If, however, after applying the appropriate
   legal standard plaintiffs still wish to raise for discussion a refined set of log entries, plaintiffs
   should identify those entries and specify how they run afoul of the proper legal standard in light
   of the specific information detailed in each entry.

   III.   Entries Pertaining to Communications Where Attorneys are CC’d or BCC’d

           Plaintiffs further suggest that attorneys who “appear in the carbon copy or blind carbon
   copy fields of allegedly privileged communications” could not “actively participate in a way that
   could have given rise to attorney-client privilege.” Letter at 3. This contention fails for the same
   reason as the previous one: plaintiffs’ underlying premise that an attorney must participate in each
   withheld communication for the privilege to apply is simply incorrect. Although plaintiffs
   correctly assert that merely copying an attorney on an email does not, by itself, make that email
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 61 of 375 PageID: 11023




   Ms. Erin C. Burns
   November 8, 2018
   Page 4


   privileged, Teva never claimed otherwise. To the contrary, Teva specified the basis for privilege
   in each privilege log entry and plaintiffs have not engaged meaningfully with those stated bases.

          This contention fails for two other reasons as well. First, just because an attorney is CC’d
   on an email does not mean that her inclusion on the CC line is the basis for the email’s privilege.
   Indeed, plaintiffs’ exhibit is replete with entries where Teva indicated a different attorney or
   attorneys for the basis of the privilege in addition to the one plaintiffs insist is insufficient.

           Second, just because the attorney is listed in the “CC” line rather than in the “To” line does
   not mean, as plaintiffs contend, that the attorney “did not actively participate in a way that could
   have given rise to attorney-client privilege.” Letter at 3. An attorney can respond to a request for
   legal advice just as easily from the “CC” field as from the “To” field. In any case, when the
   privilege log lists an attorney in the “CC” field, the entry also indicates the basis for the privileged
   claimed.

           Here, too, plaintiffs have premised their stated concern on a fundamental misunderstanding
   of the governing law. Should plaintiffs wish to raise discrete log entries for further discussion
   under the proper legal standard, Teva asks that plaintiffs identify those specific entries and
   articulate the alleged deficiency in a manner that meaningfully engages with the stated basis of
   privilege.

   IV.    Entries Pertaining to Marc Goshko and Maureen Cavanaugh

           Plaintiffs also challenge certain entries that mention either Marc Goshko or Maureen
   Cavanaugh, apparently on the basis that some of those entries include an asterisk symbol indicating
   (incorrectly) that they are attorneys. Plaintiffs conclude that, because neither is an attorney, all
   entries that include the errant asterisk must not be privileged. That is incorrect, for at least two
   reasons.

           First, plaintiffs ignore the fact that the stated reason for logging many of the entries they
   challenge has little or nothing to do with Mr. Goshko or Ms. Cavanaugh but instead is based on
   the fact that the logged document was a privileged communication to or from core members of
   Teva’s legal team. Plaintiffs challenge, for example, an entry that lists Teva’s current Chief Legal
   Officer, David Stark, as the sender of an email
                 simply because that entry also places an asterisk next to Mr. Goshko’s name in the
   recipient column. See Exhibit D to Letter, Row 16, Column D. Even though Mr. Goshko is not
   an attorney, the entry unmistakably demonstrates the basis for the document’s privilege—the
   sender was a senior company lawyer communicating legal advice. The same is true of many other
   challenged entries, and plaintiffs do not even attempt to explain a good-faith basis for challenging
   them.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 62 of 375 PageID: 11024




   Ms. Erin C. Burns
   November 8, 2018
   Page 5


           Second, even if the challenged entries listed no attorneys, communications between non-
   attorneys can still convey legal advice and therefore justify privilege, as discussed above. Indeed,
   although Mr. Goshko and Ms. Cavanaugh are not themselves attorneys, both worked intimately
   with—and therefore often conveyed or requested the advice of—various members of Teva’s legal
   team. In particular, Mr. Goshko was a highly respected regulatory expert who served as part of
   Teva’s Legal Staff and who, in that capacity, regularly communicated legal advice to colleagues.
   The same is true of Ms. Cavanaugh, who as Chief Operating Officer also worked closely with core
   members of Teva’s legal team. In any case, although Teva will remove the errant asterisks and
   otherwise adjust the entries as needed, plaintiffs must identify for discussion any entries they
   actually wish to challenge and provide—with some specificity—the basis for those challenges in
   light of the details provided in the log entries and the information above.

                                              *     *     *

            Timing and substance aside, when plaintiffs seek to serve correspondence on Teva in the
   future, they should do so on all counsel of record for Teva (as Teva has repeatedly requested in
   this litigation), rather than copying scores of plaintiffs’ counsel on the one hand and copying only
   one attorney for Teva on the other. We appreciate your professional courtesy in this regard going
   forward.



                                                        Sincerely,

                                                        /s/ Matthew P. Downer

                                                        Matthew P. Downer
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 63 of 375 PageID: 11025




                   EXHIBIT J
                                                                        80
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 64 of 375 PageID: 11026




    1                       UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS
    2

    3                                            No. 12-md-02409-WGY
                                              Volume 2, Pages 80-163
    4

    5

    6    In Re:   NEXIUM (ESOMEPRAZOLE)
                  ANTITRUST LITIGATION
    7

    8

    9                                  ********

   10

   11                          For Jury Trial Before:
                               Judge William G. Young
   12

   13

   14                           United States District Court
                                District of Massachusetts (Boston)
   15                           One Courthouse Way
                                Boston, Massachusetts 02210
   16                           Friday, November 21, 2014

   17

   18

   19                                  ********

   20

   21

   22

   23                REPORTER: CHERYL B. PALANCHIAN, RMR, CRR
                               Official Court Reporter
   24                       United States District Court
                           One Courthouse Way, Room 5510
   25                              Boston, MA 02210
                                                                        81
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 65 of 375 PageID: 11027




    1                           A P P E A R A N C E S

    2           THOMAS M. SOBOL, ESQ.
                KRISTEN JOHNSON PARKER, ESQ.
    3             Hagens Berman Sobol Shapiro, LLP
                  55 Cambridge Parkway, Suite 301
    4             Cambridge, MA 02142
                  Email: Tom@hbsslaw.com
    5    and
                STEVE D. SHADOWEN, ESQ.
    6             Hilliard & Shadowen, LLC
                  39 West Main Street
    7             Mechanicsburg, PA 17055
         and
    8           RICHARD ARNOLD, ESQ.
                  Kenny Nachwalter, P.A.
    9             201 South Biscayne Boulevard, Suite 1100
                  Miami, Florida 33131
   10             For plaintiffs

   11            LAURENCE A. SCHOEN, ESQ.
                   Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
   12              One Financial Center.
                   Boston, MA 02111
   13              Email: Lschoen@mintz.com
               and
   14            KAREN N. WALKER, ESQ.
                 KEVIN VAN WART, ESQ.
   15              Kirkland & Ellis, LLP
                   655 Fifteenth Street, N.W., Suite 1200
   16              Washington, DC 20005
                   Email: Kwalker@kirkland.com
   17              For Teva defendants

   18           JOHN E. SCHMIDTLEIN, ESQ.
                PAUL B. GAFFNEY, ESQ.
   19           DANE H. BUTSWINKAS, ESQ.
                  Williams & Connolly, LLP
   20             725 Twelfth Street, N.W.
                  Washington, DC 20005
   21             Email: Jschmidtlein@wc.com
                  For AstraZeneca defendants
   22
               JAMES D. BALDRIDGE, ESQ.
   23          DANIELLE R. FOLEY, ESQ.
                  Venable, LLP
   24             575 7th Street, N.W.
                  Washington, DC 20004
   25             Email: Jdbaldridge@venable.com
                  For Ranbaxy defendants
                                                                        82
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 66 of 375 PageID: 11028




    1                                  I N D E X

    2    WITNESS:             DIRECT   CROSS     REDIRECT    RECROSS

    3    JILL PASTORE, Resumed

    4      By Ms. Walker      83

    5      By Mr. Sobol                   142

    6
             EXHIBITS                                         PAGE
    7

    8          178 . . . . . . . . . . . . . . . . .115

    9          179 . . . . . . . . . . . . . . . . .120

   10          180 . . . . . . . . . . . . . . . . .153

   11          181 . . . . . . . . . . . . . . . . .156

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
                                                                        83
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 67 of 375 PageID: 11029




    1                                P R O C E E D I N G S

    2                    (Whereupon the jury entered the courtroom at

    3    11:14 a.m.)

    4                    THE CLERK:    Court is back in session.   You may be

    5    seated.

    6                    THE COURT:    Proceed.

    7                               JILL PASTORE, (Resumed)

    8                            DIRECT EXAMINATION, (Cont'd.)

    9    BY MS. WALKER:

   10            Q.      Ms. Pastore, when we broke we were just starting

   11    to go into the approval process.           And can you -- I'm asking

   12    again, can you tell us what some of the major problems were

   13    that Teva had with this generic Nexium approval process?

   14            A.      Sure.    There were three areas that really stood

   15    out that FDA had asked us a lot of questions about.              The

   16    first was the drug substance form of the -- the form of API,

   17    and the form API in the drug product.          The second area, they

   18    raised a lot of DMF deficiencies with respect to Cipla's

   19    DMF.     And the third area is related to something referred to

   20    as nasogastric dosing.

   21            Q.      Okay.    I want to have you describe those one at a

   22    time.        First, the drug API issues.     Can you give us a

   23    general description of what that was about?

   24            A.      Yes.    FDA, in our first review letter, posed

   25    questions with respect to the polymorphic form of the API.
                                                                        84
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 68 of 375 PageID: 11030




    1    They asked us several questions, and that seemed to be a

    2    theme.       We saw questions related to the polymorphic form of

    3    the API in a subsequent letter.

    4            Q.     Can I ask you to tell us, try to explain to us in

    5    layman's terms what "polymorphic form" is referring to?

    6            A.     Sure, I'll try.   Drug substances often come in

    7    multiple polymorphic forms, meaning they may have

    8    different -- they may come with different crystalline

    9    structures.       In the case of esomeprazole, sometimes those

   10    polymorphs may be in the form of a hydrate, which basically

   11    means water molecules that are part of the crystalline

   12    structure.

   13            Q.     And what kind of crystalline structures or

   14    polymorphs were involved with respect to the Teva generic

   15    Nexium product?

   16            A.     Teva's product uses the dihydrate form of the drug

   17    substance; whereas, the brand product uses the trihydrate

   18    form.

   19            Q.     The second issue identified was DMF issues with

   20    Cipla.       Can you describe those generally?

   21            A.     Yes.   As we talked about earlier, every time the

   22    FDA would review the Cipla DMF and find questions or

   23    deficiencies, they would send a deficiency letter directly

   24    to Cipla.       However, when they did that, they would also

   25    notify Teva in a review letter or a deficiency letter that
                                                                        85
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 69 of 375 PageID: 11031




    1    the DMF was found deficient.       And they notified us that we

    2    could not answer our review letter until the DMF questions

    3    had been addressed.

    4            Q.   And what aspects of the product in Teva's generic

    5    Nexium file did -- was Cipla responsible for?

    6            A.   They, with respect to the DMF, they were

    7    responsible for the active drug substance.

    8            Q.   And, again, can you explain to us what the --

    9    well, can you explain to us concretely, in the case of

   10    generic Nexium, what the active drug or API is?          What does

   11    it look like, et cetera?

   12            A.   It's a powder.   If you looked at it, it would be

   13    just a white, off-white powder.

   14            Q.   And what is the finish dose; what does that look

   15    like with respect to generic Nexium?

   16            A.   The finished dosage form is a capsule.       That's

   17    finished dosage form.

   18            Q.   And which was involved in the Cipla DMF process?

   19            A.   Strictly the active drug substance, or the powder

   20    form.

   21            Q.   And the third issue you mentioned was nasogastric

   22    testing; is that right?

   23            A.   Correct.

   24            Q.   First, can you explain to us what nasogastric

   25    tubes are?
                                                                        86
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 70 of 375 PageID: 11032




    1          A.     Yes.   Nasogastric tubes are effectively feeding

    2    tubes.     They're plastic tubing that's run through a

    3    patient's nose, down through their throat and into their

    4    stomach, typically used for patients who are having

    5    difficulty swallowing.      It's a way to get food and

    6    medication to their stomach.

    7          Q.     And what issue was presented by FDA with respect

    8    to the nasogastric tubes and this generic Nexium product?

    9          A.     FDA noted that the brand product labeling allowed

   10    for dosing of the product.       Instead of the patient just

   11    swallowing the capsule, for those patients who might have

   12    had a nasogastric tube in place, what the physician or the

   13    nurse could do would be to open the capsule shell, empty

   14    those little pellets that we spoke about earlier, put them

   15    in a syringe, add water, shake that, and then basically

   16    squirt the contents of the syringe down through the

   17    nasogastric tube.

   18          Q.     And -- I'm sorry.    What did FDA require with

   19    regard to the nasogastric tube testing in this case?

   20          A.     What FDA wanted to see is that if Teva's product

   21    were dosed via nasogastric tubing, similar to the brand,

   22    that our product would behave the same way and could

   23    transverse those nasogastric tubes in the same way.

   24          Q.     All right.   I want to now go chronologically

   25    through some of the letters, and we'll also be moving
                                                                        87
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 71 of 375 PageID: 11033




    1    through those three issues as we do so.

    2                So beginning with the chemistry issue, can you

    3    explain what the main chemistry problem presented was?

    4          A.    Yes.   Initially FDA seemed confused by which form

    5    of the API Teva was using.       And they asked us several

    6    questions, just, you know, asking us again and again to

    7    confirm the form that we were using, and asking us to state

    8    whether the form that we were using was different than what

    9    the brand product contained.

   10          Q.    What, if any, concerns did the FDA raise regarding

   11    polymorphic forms?

   12          A.    First, they wanted to know for certain what form

   13    the Teva product contained.       They also wanted to know how

   14    that compared to the form that the brand product contained.

   15    And then they wanted to know, if there were differences

   16    between the Teva product and the brand product, if that

   17    would impact the drug product quality.

   18          Q.    I want to now go through a few of these deficiency

   19    letters and we'll start with the first one, April 2006.           So

   20    I'm going to hand you -- I'm going to hand you what is

   21    already in evidence as Exhibit 130, document YB.

   22                First of all, do you recognize document 130 YB?

   23          A.    Yes, I do.

   24          Q.    What is this?

   25          A.    This is a deficiency letter that FDA issued to
                                                                        88
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 72 of 375 PageID: 11034




    1    Teva with respect to our esomeprazole ANDA.

    2          Q.    And when did this letter issue to Teva?

    3          A.    This letter was dated April 12th, 2006.

    4                MS. WALKER:    And could we go to the second page,

    5    "Chemistry Comments," and specifically if we could highlight

    6    item 2, John.

    7          Q.    And I apologize for the poor quality, but if you

    8    could refer to the letter and just give us a general sense

    9    of what issues the FDA is raising with Teva here?

   10          A.    Yes.   In this case comment the FDA is saying that

   11    the brand labeling informs the reader that the brand product

   12    contains the trihydrate form of the API.         They're saying

   13    that they believe Teva is using the dihydrate form, and

   14    they're asking us to clarify that.        And to also explain or

   15    confirm whether the form that's in our product is a mixture

   16    or if it's simply one form or the other.         And then, finally,

   17    if our form is different from the brand, if there is an

   18    impact on the product quality.

   19          Q.    And let's just get some terms separate first.         Do

   20    you see the reference to "RLD"?

   21          A.    Yes.

   22          Q.    Can you explain what "RLD" refers to?

   23          A.    Yes.   That's an acronym that's used in the

   24    industry.    It stands for "reference listed drug," or

   25    basically the brand product for which the generic is seeking
                                                                        89
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 73 of 375 PageID: 11035




    1    to be an equivalent of.

    2          Q.     And in the case of generic Nexium, who was the RLD

    3    or the brand product?

    4          A.     AstraZeneca is the holder of the RLD, which is

    5    Nexium.

    6          Q.     And can you explain what issues or what concerns

    7    the FDA had with respect to the polymorphic forms that you

    8    described?

    9          A.     Yes.   Basically, they seemed to still want us

   10    to -- or they wanted us to confirm the form that we were

   11    using.     They wanted us to state whether the form that we

   12    were using was completely dihydrate, or if it may have been

   13    a mixture of other forms.      And they wanted to know if we

   14    were using a form that was different from the brand, would

   15    there have been an impact on the product quality.

   16          Q.     And, specifically, the last question regarding the

   17    effect on drug quality, what does the FDA mean?          What are

   18    they trying to ask specifically with respect to drug

   19    quality?

   20          A.     I think what they were looking for here is to see

   21    if our product did use a different polymorphic form than the

   22    brand, which it does, if there would have been an impact

   23    potentially on the dissolution of our product, or also

   24    potentially on the stability of our product.

   25                 MS. WALKER:   John, could we have page 4, item 1?
                                                                        90
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 74 of 375 PageID: 11036




    1          Q.     Directing your attention to the last page of the

    2    exhibit, can you tell us what the FDA is inquiring of Teva

    3    or advising Teva in item 1 on the last page?

    4          A.     Yes.   They're advising us that Cipla's DMF, or DMF

    5    18821, that's Cipla's DMF for esomeprazole magnesium

    6    dihydrate.     And FDA here is informing Teva that Cipla's DMF

    7    was found deficient, and advising us that we would need to

    8    wait for Cipla to answer their letter in order for us to

    9    answer ours.

   10          Q.     With respect to the polymorphic form questions the

   11    FDA raised, what steps did Teva undertake in reaction to

   12    this letter?

   13          A.     Initially we would have called the team together,

   14    including chemists.       We would have had Teva chemists as well

   15    as Cipla chemists on such a call.        Because this was related

   16    to polymorphic form, that is always, in a regulatory mind,

   17    something that we reach out to our legal team as well and

   18    make sure that they're involved and participate in preparing

   19    the response.

   20          Q.     I'd like to hand you what has been marked for

   21    identification as Exhibit ATS.       Sorry.

   22                 Do you recognize document ATS?

   23          A.     Yes, I do.

   24          Q.     And what is this document?

   25          A.     This is an e-mail from one of the consultants that
                                                                        91
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 75 of 375 PageID: 11037




    1    Teva has used in the past to assist us with responses to

    2    FDA.

    3           Q.    And is --

    4           A.    And he's e-mailing Teva.

    5           Q.    I'm sorry.     I apologize.

    6                 And is the e-mail from the consultant addressing

    7    the deficiency letter we just saw?

    8           A.    Yes, it is.

    9           Q.    And who sent this letter to Teva, this e-mail?

   10    Excuse me.

   11           A.    So this was sent by a gentleman named John

   12    Franolic, who was a member of the Lachman Consulting firm.

   13           Q.    I direct your attention to the second page.

   14                 MS. WALKER:     Do not publish, John.

   15           Q.    Do you see here what the consultant is referring

   16    to?    Can you just describe, generally, without reading the

   17    document, what this is about?

   18           A.    Yeah.   So effectively the consultant had been

   19    provided our attempt at responsing -- or responding to the

   20    letter, and in this e-mail he is providing his opinion on

   21    the response that we had drafted to date, and giving some

   22    input and guidance on how we should answer.

   23           Q.    Did Teva seek this advice from the consultant?

   24           A.    Yes, we did.

   25           Q.    Did Teva receive this information in the ordinary
                                                                        92
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 76 of 375 PageID: 11038




    1    course of business?

    2          A.    Yes, we did.

    3                MS. WALKER:     I offer it, your Honor.

    4                MR. SOBOL:     Objection.

    5                THE COURT:     Sustained.

    6                Let me ask you this question.        You, yourself, are

    7    not a scientist?

    8                THE WITNESS:     I'm a pharmacist by training.

    9                THE COURT:     A pharmacist.

   10                THE WITNESS:     Yes.

   11                THE COURT:     So I'm going to ask you these

   12    questions, but having in mind, is it generally agreed,

   13    because people may differ here, but based upon your work

   14    here that the dihydrate product --

   15                THE WITNESS:     Uhm-hmm.

   16                THE COURT:     -- could convert into the trihydrate

   17    form when exposed to moisture?

   18                THE WITNESS:     There is the potential for that

   19    conversion, yes.

   20                THE COURT:     And at least among the people who are

   21    reporting through you, that potential is generally

   22    recognized?    Is that right?       That's not disputed?

   23                THE WITNESS:     Right.     That's correct.

   24                THE COURT:     Well, a juror asks the very percipient

   25    question, if you're going to take the pill apart and have
                                                                        93
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 77 of 375 PageID: 11039




    1    the little coated pieces and put them in water, swish it

    2    around, and in a syringe, you send it down the gastric tube.

    3                THE WITNESS:     Uhm-hmm.

    4                THE COURT:     Is it possible that that would -- I

    5    shouldn't say possible, possible, you can't guess --

    6    wouldn't that produce the same result, it will convert to

    7    trihydrate form?

    8                THE WITNESS:     Well, different forms of API may be

    9    stable, and by -- just by their nature won't necessarily

   10    convert.    I think the other thought that comes to my mind in

   11    answer to that question is if you think back where I was

   12    talking about those little sugar spheres, and that we -- the

   13    first coating layer that we put on them is the drug

   14    substance, from there we put other layers of coating, and

   15    the idea is to protect the drug product that's below them.

   16    And the idea of that --

   17                THE COURT:     Always tell the jury.

   18                THE WITNESS:     Yes.

   19                The idea is that when that product gets to the

   20    patient's stomach, the stomach acids won't immediately erode

   21    those coating layers.       So that will enable those little

   22    pellets to get further in the gastrointestinal tract before

   23    the substance is made available to the body.

   24                So I think my answer is that you wouldn't

   25    necessarily expect conversion just because the drug is
                                                                        94
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 78 of 375 PageID: 11040




    1    actually, the drug substance, is protected by those coating

    2    layers.

    3                THE COURT:     Go ahead, Ms. Walker.

    4          Q.    Did Teva respond to the deficiency letter that we

    5    just reviewed where the FDA raised the polymorphic form

    6    issues?

    7          A.    Yes, we did.

    8          Q.    I'm handing you now what has been admitted into

    9    evidence as Exhibit 130, document DT.

   10                Is this Teva's response to the FDA?

   11          A.    Yes.     This is our response.

   12          Q.    Could you take as much time as you need to review

   13    it.   I'd like to direct your attention to item 2 on the

   14    second page.

   15          A.    Okay.

   16                MS. WALKER:     Can we blow that up, John?

   17          Q.    All right.     And just to -- if you could, just

   18    explain, because I think we're going to see a few of these

   19    letters, the item 2 that's in bold here, what is that?

   20          A.    So the language that you see in bold is the actual

   21    FDA question.       What we do is we copy it verbatim from the

   22    deficiency letter and we type it right into our amendment or

   23    our response.       That just enables the reviewer at FDA to

   24    easily see what they asked, remind themselves what they

   25    asked, and then see our direct answer to that question.
                                                                        95
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 79 of 375 PageID: 11041




    1          Q.    All right.    And so when we see a bold number like

    2    this, this is actually what the FDA asked Teva?

    3          A.    Correct.

    4          Q.    And under "Response," what is that?

    5          A.    And under "Response," where you see it's unbolded,

    6    that is our reply to the question that is above bolded.

    7          Q.    Item 2, "RLD labeling indicates," et cetera,

    8    that's the same question we just saw in the deficiency

    9    letter?

   10          A.    Correct.

   11          Q.    All right.    And can you explain, generally, what

   12    Teva is telling the FDA in response to that question?

   13          A.    Yes.   So here what we're saying is that we reached

   14    out to Cipla, or the manufacturer of the drug substance, by

   15    that, we meant Cipla, and we got their confirmation that the

   16    form of the API, or the drug substance that they were using

   17    in our drug product, is the dihydrate.        And that was

   18    confirmed based on the various tests that are mentioned in

   19    the letter, including melting point, XRD, et cetera.

   20          Q.    Could you explain to us what those tests are?         For

   21    example, what is XRD testing?

   22          A.    "XRD" stands for X-ray diffraction testing.         It's

   23    a type of method -- sorry.       It's a type of method used in

   24    our lab.    Basically, XRD or X-ray diffraction, you shoot X

   25    rays through a sample of your dry powder and it -- you then
                                                                        96
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 80 of 375 PageID: 11042




    1    use the results from that test to confirm the identity of

    2    your drug substance.      So what you do is you run your test,

    3    your sample through this XRD test, and then you compare it

    4    to a reference standard that's absolutely known to be the

    5    material that you're trying to confirm.

    6          Q.    And could you go over this letter, generally, and

    7    give us a general sense of how many different inquiries Teva

    8    responded to in this letter?

    9          A.    This letter in total contained 19 direct

   10    deficiency comments, as well as four additional notes and

   11    acknowledgments.

   12          Q.    I'd like to talk about the notes and

   13    acknowledgments.

   14                MS. WALKER:    Could we have page 9?

   15          Q.    So this would be -- you're referring to item B as

   16    the additional notes?

   17          A.    Correct.

   18          Q.    Okay.    And can you explain what response number 1

   19    is about?

   20          A.    Yes.    This was the comment we mentioned when we

   21    talked about the review letter.       And FDA had told us that

   22    Cipla's DMF 18821 for esomeprazole had been found deficient,

   23    letting -- they let us know that they had directly told

   24    Cipla about those deficiencies and that we are to let FDA

   25    know when we respond that Cipla had responded.
                                                                        97
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 81 of 375 PageID: 11043




    1          Q.    And can you please tell us what item 2 is about?

    2          A.    Yes.   Item 2, FDA is asking for stability data for

    3    our drug product.     And so when we submit an original

    4    application, we provide initial stability data.          However,

    5    the stability studies continue, and FDA was seeking

    6    additional data in that question.

    7          Q.    First of all, what are stability studies?

    8          A.    Stability studies, as a generic applicant we put

    9    our drug product into stability chambers.         And the idea is

   10    that you want to show that your product, under controlled

   11    room-temperature conditions, and also under accelerated

   12    conditions, meaning heat and humidity, that your product

   13    would remain stable.      So if you tested it at the beginning

   14    of your shelf life and you tested it at the end, that your

   15    product would produce similar results.

   16          Q.    And you said that the stability studies continued.

   17    What did you mean by that?

   18          A.    The original ANDA is required to contain, or at

   19    least at the time this ANDA was submitted we were required

   20    to submit three months of stability data.         Twelve weeks on

   21    accelerated conditions, which were those high heat, high

   22    humidity conditions, and the original ANDA also had

   23    contained three months of room temperature conditions.           The

   24    room temperature studies continue for the length of time

   25    that you wanted to demonstrate your product as stable.
                                                                        98
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 82 of 375 PageID: 11044




    1            Q.      And what length of time is typical for those

    2    studies?

    3            A.      A typical product, we would seek a 24-month or a

    4    two-year shelf life.

    5            Q.      And I'd like to move on to the FDA's next

    6    chemistry letter.        So I'm handing you what has been admitted

    7    into evidence as Exhibit 130, document ALL.

    8                    Is this a deficiency letter from FDA?

    9            A.      Yes, this is.

   10            Q.      I'd like to direct your attention to the second

   11    page.        And can you tell us what division this comes from?

   12            A.      This letter was issued to Teva by FDA's chemistry

   13    division.

   14            Q.      And if you could just go to the first item and

   15    give us a general sense in question 1 what the agency is

   16    coming back to Teva to inquire about?

   17            A.      FDA is again posing additional questions with

   18    respect to the polymorphic form of our drug substance.           And

   19    similar to the one juror question, FDA was actually asking

   20    if the form of our API or drug substance changed during the

   21    manufacture of our drug product.

   22            Q.      And what did Teva -- what was Teva's reaction in

   23    terms of steps to undertake in response?

   24            A.      I think first our reaction was a little bit of

   25    frustration.        We felt we had answered these questions pretty
                                                                        99
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 83 of 375 PageID: 11045




    1    thoroughly with our first review-letter response.          However,

    2    you know, upon receiving these questions, we once again had

    3    to pull together both the Teva chemists and the Cipla

    4    chemists, and also the legal team to, sort of, plan our

    5    approach to responding.

    6          Q.     And what steps in terms of scientific steps, did

    7    Teva take to follow up on this issue?

    8          A.     Ultimately what we did here to answer this

    9    question is we made new product batches.         Our original ANDA

   10    batches were expired at the time of receiving this review

   11    letter.    So we made fresh drug product batches, and then we

   12    put those sample -- samples of those batches into those

   13    stability chambers.      We put them in for a period of six

   14    months to see -- and to demonstrate that there was no

   15    conversion in the time that the product was in the stability

   16    chamber.

   17          Q.     Could you stop and explain to us what you meant by

   18    batches and by batches being expired?

   19          A.     Sure.   So to submit an original application, the

   20    applicant has to make batches of their drug product.           They

   21    need to test them and give FDA results of the tests, as well

   22    as the results of the stability testing that I just had

   23    mentioned.

   24                 Batches, as I said, typically are given a two-year

   25    shelf life.     And once they're expired, they're expired, and
                                                                       100
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 84 of 375 PageID: 11046




    1    you shouldn't use them.

    2          Q.     And can you now explain to us what batch testing

    3    Teva conducted to respond to this letter?

    4          A.     Sure.    So, again, because our original ANDA

    5    batches had been expired, we undertook making a new batch.

    6    We then put samples, packaged that batch, and then samples,

    7    packaged product, into our stability chamber under various

    8    heat and humidity conditions.

    9          Q.     Can you explain to us what a stability chamber is?

   10          A.     Yeah.    It's -- it's effectively an oven where you

   11    can set the particular temperature and the particular level

   12    of humidity that you want to expose the product to.

   13          Q.     And how long does this testing take?

   14          A.     In this particular case we did the study -- we ran

   15    the product in the stability chamber for a total of six

   16    months.

   17          Q.     And can you give us a sense of what the -- what

   18    procedure Teva uses -- how is the testing done, before and

   19    after?     Can you explain to us how it's done?

   20          A.     Yes.    For this product, Cipla did the testing for

   21    us, so the chemist in the lab would take samples of the

   22    product and run the full gamut of tests that we told FDA in

   23    the application that we would apply to this product.

   24          Q.     I'd like to direct your attention to question 6 in

   25    the FDA's letter on the same page.        Are you with me?
                                                                       101
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 85 of 375 PageID: 11047




    1          A.     Yes.

    2          Q.     Do you find item 6?

    3          A.     Yes.

    4          Q.     And can you tell us what the FDA is raising in

    5    question 6?

    6          A.     Yes.   In question 6 they're posing a question

    7    related to the USP --

    8          Q.     Excuse me.     Why don't I stop you there.      Can you

    9    explain to us what the USP is?

   10          A.     Certainly.     The USP is a book that is published

   11    annually by the United States Pharmacopeia Convention.

   12    Basically, it's a book of standards where certain drug

   13    substances and certain drug products, standards for those

   14    drug substances and drug products are outlined to

   15    identify -- or to prove identity of the substance of the

   16    product, and then certain quality attributes.

   17                 THE COURT:     A juror question goes right to this.

   18    You've been talking about batches.

   19                 THE WITNESS:     Yes.

   20                 THE COURT:     What you did with batches.      Do the

   21    batches have a standard quantity or size?

   22                 THE WITNESS:     Yes.   For an original ANDA

   23    application batches have to be a minimum of 100,000 dosage

   24    units.     And that's once the batch is packaged.        So if there

   25    are losses during manufacture, your batch has to be at least
                                                                       102
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 86 of 375 PageID: 11048




    1    100,000, in this case, capsules packaged in order to qualify

    2    for submission.

    3                THE COURT:     Do these batches, since they're in the

    4    developmental stage, do they have some value?          I mean, the

    5    component parts are value, you have to take those things

    6    that you have, but they don't have any commercial value, do

    7    they, at this stage?

    8                THE WITNESS:     No, correct.   These would be

    9    experimental batches, so they are not saleable.

   10          Q.    Okay.    We were on USP.    Could you explain the

   11    relationship between the USP and the FDA review process?

   12          A.    Yes.    So, effectively, if there is a USP chapter

   13    or document specific to a particular drug substance or a

   14    particular drug product, FDA will be aware of that.            And

   15    they -- it's a requirement that a generic applicant abide by

   16    the requirements of the USP monograph.

   17          Q.    Okay.    Now you used another word.     What's a

   18    "monograph"?

   19          A.    A monograph is basically a chapter, if you will,

   20    or a section of the USP book that would be specific to a

   21    particular drug substance or a particular drug product.

   22          Q.    All right.     And what USP issue is the FDA raising

   23    with Teva in item 6?

   24          A.    In this comment they're notifying us that

   25    requirements had changed with respect to pharmaceuticals in
                                                                       103
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 87 of 375 PageID: 11049




    1    July of 2008, and they're particularly directing us to a

    2    chapter of USP, known as 467, related to residual solvents.

    3          Q.     And can you explain what residual solvents are?

    4          A.     Yes.   When drug substances are made, or

    5    excipients, or what we would also call inactive ingredients,

    6    or potentially even a drug product, different reagents or

    7    solvents may be used in order to make those compounds or

    8    items.

    9                 And what FDA wants to ensure is that ultimately

   10    what goes to the patient, what's in the capsule, in this

   11    case, that's given to the patient, has very low levels of

   12    those solvents, and referred to as residual solvents.

   13          Q.     And what effect did the requirement of USP

   14    467 have on the approval process?

   15                 MR. SOBOL:   Objection.

   16                 THE COURT:   The question again?

   17          Q.     What effect did the requirement of USP 467 have on

   18    the approval process?

   19                 THE COURT:   No, overruled.    She may answer.

   20          A.     It was -- required a lot of work for Teva and for

   21    Cipla.     In order to address this question, not only did we

   22    have to go to Cipla, but Cipla needed to also go to all of

   23    the suppliers of the inactive ingredients utilized to

   24    manufacture Teva's esomeprazole capsules.         And I can tell

   25    you --
                                                                       104
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 88 of 375 PageID: 11050




    1                 THE COURT:     Well, that -- I know I'm interrupting,

    2    but there was an objection to this question so I'm attuned

    3    to the answer.

    4                 Were you involved yourself in this with respect to

    5    this letter, or is this something you looked at from the

    6    file?

    7                 THE WITNESS:     I was -- I am familiar with this

    8    issue with respect to all of Teva's applications, but in

    9    this particular case, as in most, the chemists or our

   10    purchasing people would have been the ones to directly

   11    communicate with the various suppliers.

   12                 THE COURT:     But my -- that's an answer to my

   13    question.     But more precisely, were you the one checking to

   14    see that they, in fact, did it and answers came back?           Were

   15    you pulling this together?         Or do you just know about it

   16    because it was going on in your office?

   17                 THE WITNESS:     I was not directly involved with

   18    this direct response, no.

   19                 THE COURT:     Go ahead.

   20            Q.   Are there other USP monographs other than 467?

   21                 MR. SOBOL:     Objection.   Sidebar.

   22                 THE COURT:     Yes.

   23    SIDEBAR CONFERENCE AS FOLLOWS:

   24                 THE COURT:     Well, my attention is focused because

   25    she said this took a lot of work, and then she's telling us
                                                                       105
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 89 of 375 PageID: 11051




    1    what this work was.        A little slow, but she doesn't herself

    2    know because she's getting the letters, this is just stuff

    3    going on in her office.        So don't you have some hearsay

    4    problem here?

    5                 MS. WALKER:     That was my last question on the

    6    residual side of this issue.        But, yes, she's interacting

    7    with chemists, et cetera.        She's not going --

    8                 THE COURT:     Not on this.   No, no.    No one requires

    9    she do all the work herself.        I wouldn't let her testify

   10    about it because she's not a chemist.         But her testimony, as

   11    I get it, is she just knows this work is going on in the

   12    office.   And so maybe we better go on to another topic.

   13    Isn't that good enough at this stage?

   14                 MR. SOBOL:     It is, your Honor.   I wanted to just

   15    flag, to avoid a sidebar, I believe I've seen the monograph,

   16    some notion of an additional USP monograph for which Teva

   17    never receives a deficiency, and I'm mindful that whether or

   18    not there's going to be something that lacks foundation in

   19    that area.

   20                 THE COURT:     What's he talking about?

   21                 MS. WALKER:     He's talking about the monograph on

   22    the trihydrate and dihydrate forms, which there has been

   23    ample evidence during the plaintiffs' case about --

   24    Dr. Blume testified about it.        It's been in the case.     So,

   25    yes, I absolutely intend to ask her about her knowledge of
                                                                       106
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 90 of 375 PageID: 11052




    1    the dihydrate, trihydrate monographs.

    2                THE COURT:    Does she have knowledge herself?

    3                MS. WALKER:    Yes.   She is the --

    4                THE COURT:    In the sense that she was the hands-on

    5    regulator doing this?      Not just that she was in the office.

    6                MS. WALKER:    She was the -- again, she has her

    7    staff, she has people under her, but she is involved with

    8    this specific --

    9                THE COURT:    Well, involved, you know --

   10                MS. WALKER:    She reviewed the letters before they

   11    go to the FDA.

   12                THE COURT:    There's different ways of operating.

   13    There's straight bureaucracies, in which case the top dog

   14    may be responsible, but doesn't actually know about the

   15    things, but relies upon their skilled subordinates.           Then

   16    there's the situation, I'll use judicial chambers as an

   17    example.    A lot of stuff I delegate, but nothing goes out of

   18    here unless my signature is on it, which means I have spoken

   19    to that issue and it's my responsibility.         No hearsay there

   20    if I were to be called because I'm the responsible party

   21    saying or ordering whatever it is.

   22                Do you see the difference?      She's a top person,

   23    very knowledgeable about procedures, and I don't fault her

   24    for not doing all the work herself, but I may require on

   25    this, in light of his concern, some foundation about the
                                                                       107
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 91 of 375 PageID: 11053




    1    extent of her involvement so I can make the determination.

    2                MS. WALKER:    Fine.   I will -- I don't even intend

    3    to ask her about interaction with FDA, but she knows what

    4    the monograph is and she ought to be able to testify as to

    5    what the monograph is.

    6                THE COURT:    I'm not making -- he's flagging it.

    7    It's not with the question now, but it's coming.          She

    8    doesn't do all the work in that office.         It's just a

    9    difference between personal knowledge and hearsay.            And I'm

   10    trying to draw an appropriate line.

   11                MS. WALKER:    Okay.

   12                (Whereupon the sidebar conference concluded.)

   13    BY MS. WALKER:

   14           Q.   You recall we just referenced something called

   15    USP?

   16           A.   Correct.

   17           Q.   Okay.    Can you explain to us what USP is?

   18           A.   Yes.    USP is a book published by the United States

   19    Pharmacopeia Convention, and they're an independent

   20    organization that sets standards for the identity, quality,

   21    purity, et cetera, of drug substances and drug products for

   22    the United States.

   23           Q.   And how is that information communicated?

   24           A.   It is communication -- or communicated in the form

   25    of an annual book to which there are periodic supplements
                                                                       108
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 92 of 375 PageID: 11054




    1    that are published throughout the year.

    2            Q.   And why is the -- let me reask.

    3                 How does the USP affect Teva's operations?

    4            A.   Teva is required, as an applicant, to abide by any

    5    USP requirements.

    6            Q.   And can you identify any USP monograph that

    7    relates to generic Nexium?

    8            A.   Yes.   There is a monograph specifically for

    9    esomeprazole magnesium, the drug substance.         There's

   10    actually also now one for the drug product.

   11            Q.   And I'm going to hand you now what has been marked

   12    for identification as ASI.       What is Exhibit ASI?

   13            A.   These are photocopies of the book that I've just

   14    talked about, the USP book.       And this is a monograph, or a

   15    document specific to esomeprazole magnesium drug substance.

   16            Q.   And what is the date of that monograph?

   17            A.   This monograph became official on August 1st,

   18    2008.

   19            Q.   And what type of -- what are the requirements that

   20    this USP monograph imposes with respect to --

   21                 MR. SOBOL:   Objection.

   22            Q.   -- with respect to generic Nexium?

   23                 MR. SOBOL:   Objection.

   24                 THE COURT:   Well, the document speaks for itself.

   25    Sustained.
                                                                       109
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 93 of 375 PageID: 11055




    1                MS. WALKER:    Then I offer it.

    2                MR. SOBOL:    Objection.

    3                THE COURT:    Well, may I see it?     I'll hear you.

    4    SIDEBAR CONFERENCE AS FOLLOWS:

    5                THE COURT:    Well, shouldn't we have this simply

    6    for the fact that they considered that they were supposed to

    7    comply with this?

    8                MR. SOBOL:    There's never any deficiency that the

    9    product that was being proposed by Teva failed to comply

   10    with that USP, and I believe that there's going to be

   11    this --

   12                THE COURT:    All right.    All right.   Oh, I

   13    understand that.     So it's a relevance objection.

   14                MS. WALKER:    At any given time deficiency

   15    raised -- it is not true that a drug company can disobey

   16    applicable standards just because the FDA hasn't yet written

   17    them a letter about it.      So this is a document that she's

   18    identified that is applicable to the FDA review process, and

   19    I think that the document just for, as you said, whatever

   20    the document says, should come into evidence.

   21                THE COURT:    No, we're going to focus on

   22    deficiencies, not reconstruct the universe as a matter of

   23    case management.     It's too peripheral.     I'm going to sustain

   24    the relevance objection.      Stuff having to do with

   25    deficiencies, of course we'll -- she can --
                                                                       110
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 94 of 375 PageID: 11056




    1                 MR. VAN WART:     Your Honor, as was pointed --

    2                 THE COURT:    Usually it's one person a witness, but

    3    I'll hear you.

    4                 MR. VAN WART:     It's tied to Dr. Blume yesterday

    5    where it came out that during this period where the FDA is

    6    acting on this, the review of the Teva file has been

    7    suspended because of a deficiency.

    8                 THE COURT:    Well, if you tie it back to that,

    9    maybe.     But that's my ruling.

   10                 (Whereupon the sidebar conference concluded.)

   11                 THE COURT:    Move on.

   12    BY MS. WALKER:

   13          Q.     I want to move on to the next -- to Teva's

   14    response.     I'm sorry.     So I'm going to hand you Exhibit 130,

   15    already in evidence, document EA.

   16                 And can you tell us what document EA is?

   17          A.     Yes.   This is Teva's response to FDA's previous

   18    review letter or deficiency letter.

   19          Q.     And what amendments or what information is Teva

   20    providing?

   21          A.     In this letter to FDA we are addressing their

   22    chemistry questions from the previous deficiency letter.

   23          Q.     And as we saw before, is the format the same?

   24          A.     Yes.

   25          Q.     So the bolded --
                                                                       111
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 95 of 375 PageID: 11057




    1          A.    The bolded question, followed by Teva's response.

    2    Right.

    3          Q.    If we could go to the second page, to the -- what

    4    is essentially the first response.        Do you see that on the

    5    second page?

    6          A.    Yes, I do.

    7          Q.    Okay.   And what information is Teva providing to

    8    the agency here?

    9          A.    In this response we are telling the FDA that we

   10    had conducted additional testing, that we had made an

   11    additional research batch of product, and that we had put it

   12    on stability in order to address their questions with

   13    respect to potential polymorphic conversion.

   14          Q.    And what information or data did Teva provide that

   15    it had been working on?

   16          A.    Well, what we're giving them here is the stability

   17    data that was generated on that, that six-month report that

   18    I mentioned.

   19          Q.    Do you also see the reference to -- to an XRD

   20    study?

   21          A.    Yes.

   22          Q.    And can you explain what that was?

   23          A.    This was the methodology that I mentioned already.

   24    X-ray diffraction is the premier method that we would use to

   25    demonstrate which polymorphic form of the drug substance was
                                                                       112
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 96 of 375 PageID: 11058




    1    present.

    2                MS. WALKER:     Could I please have exhibit -- excuse

    3    me -- page 6?

    4          Q.    I direct your attention to page 6 and to item 9.

    5    And, again, we'll focus on the response.         Well, actually,

    6    I'm not clear.       I'm referring to the final paragraph.      Is

    7    the final paragraph part of the item 9 response?

    8          A.    No.     This is a separate note.

    9          Q.    Okay.     Then -- thank you for correcting me.

   10                What is the final paragraph about?

   11          A.    In this paragraph Teva is informing FDA of some

   12    unsolicited changes that Cipla had made to their DMF.

   13          Q.    What do you mean by unsolicited changes?

   14          A.    By that I mean changes that FDA didn't actually

   15    ask them to make, so they made out of their own accord.

   16          Q.    And what was Cipla required -- what was Cipla

   17    amending or proposing to amend?

   18          A.    In this paragraph what Cipla -- or what Teva is

   19    explaining is that Cipla decided they needed an additional

   20    site, an additional facility that could manufacture

   21    esomeprazole magnesium.       And Teva, likewise, is proposing

   22    that additional site to be allowable to supply drug

   23    substance for our application.

   24          Q.    What impact, if any, does the addition or change

   25    of a site have on the ANDA approval?
                                                                       113
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 97 of 375 PageID: 11059




    1                MR. SOBOL:    Objection.

    2                THE COURT:    Would you ask the question again?

    3          Q.    What impact, if any, does the addition of a site

    4    have on the ANDA approval process?

    5                THE COURT:    She can give us her understanding.

    6          A.    My opinion of that is it definitely serves to

    7    extend the review of an ANDA.       Once again, because it's data

    8    that FDA did not ask for, it's additional data, though, that

    9    they must review prior to concluding the review of the

   10    application.

   11          Q.    And what is -- what was Cipla proposing to do or

   12    what did Cipla ask Teva to do with respect to this issue?

   13          A.    Cipla had asked us to submit this new facility in

   14    our application.

   15          Q.    And while we're on the subject of Cipla, I want to

   16    now, sort of, follow into the second issue that you

   17    described, which was the issues with Cipla.

   18                Again, can you explain what some of the

   19    difficulties with the Cipla part of the application were?

   20          A.    Yes.   I think, you know, the frustrating part with

   21    respect to Cipla was the fact that each chemistry review

   22    letter that we received included one deficiency comment that

   23    said that the DMF had been found deficient.

   24          Q.    Were there any practical difficulties or

   25    complexities in interacting with Cipla on this ANDA?
                                                                       114
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 98 of 375 PageID: 11060




    1                    MR. SOBOL:     Objection.   Foundation.

    2                    THE COURT:     Did you yourself -- were you,

    3    yourself, involved with this, this aspect of it?

    4                    THE WITNESS:     I was not directly involved with

    5    Cipla.

    6                    THE COURT:     No, I'm going to sustain it.

    7            Q.      Can -- I want to go back to the -- to the ANDA

    8    file.        And can you identify how Teva has to respond when

    9    there are DMF deficiencies?

   10            A.      Yes.    What we need to do is communicate with the

   11    DMF holder to learn what questions FDA had posed to them and

   12    to see what the impact will be on our documentation that's

   13    contained in our application.

   14            Q.      Where is Cipla located, by the way?        I forgot to

   15    ask.

   16            A.      They are located in India, which has added its own

   17    level of complexity just from a communication standpoint.

   18            Q.      What do you mean by that?

   19            A.      If nothing else, the shear time, distance change,

   20    time zone change.

   21            Q.      Okay.    I want to move to the third issue that you

   22    talked about, which was nasogastric testing.              Do you have

   23    that in mind?

   24            A.      Right, uhm-hmm.

   25            Q.      And I'd like to hand you what has been marked as
                                                                       115
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 99 of 375 PageID: 11061




    1    Exhibit, for identification, Exhibit YC.

    2                MS. WALKER:    And it has been stipulated to as to

    3    admissibility, under the stipulations --

    4                THE COURT:    YC, yes, will be admitted then as

    5    Exhibit 178.

    6                (Exhibit 178 received in evidence.)

    7          Q.    And can you identify Exhibit 178?

    8          A.    Yes.    This is a deficiency letter that was issued

    9    by FDA to Teva.

   10          Q.    And I'd like to direct your attention to the

   11    second page, item 1.      And when you're there can you let me

   12    know what FDA's communicating to Teva?

   13          A.    They're, again, informing us that Cipla's DMF was

   14    found inadequate or deficient.

   15          Q.    And I'd like to direct your attention -- feel free

   16    to note anything you feel is important, but I wanted to

   17    direct your attention to item 12.

   18          A.    Okay.

   19          Q.    And can you tell me what the FDA's raising with

   20    Teva in item 12?

   21          A.    Yes.    Here FDA is informing Teva that they realize

   22    the brand labeling provides for administration of Nexium via

   23    a nasogastric tube, and what they're generally asking us

   24    here to do is to demonstrate that if our product was dosed

   25    through a nasogastric tube, that it would behave similarly
                                                                       116
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 100 of 375 PageID: 11062




     1    to the brand product if dosed the same way.

     2            Q.   And what is the relevance of the brand labeling

     3    here?

     4            A.   The brand labeling is where that information would

     5    have been available that would have directed a doctor or a

     6    nurse or a patient how they would dose this product, if they

     7    needed to, through a nasogastric tube.

     8            Q.   And how did the brand labeling affect Teva's

     9    requirements?

    10            A.   Teva's labeling has to mirror the brand product

    11    labeling.     For the most part the only differences,

    12    typically, between our labeling and theirs are differences

    13    that we would note in our formulation, or the appearance of

    14    our product, or how we package it.       But aside from that, our

    15    labeling has to mirror the brand.

    16            Q.   Is the requirement of nasogastric testing common

    17    in ANDA approvals?

    18            A.   In my opinion, no.   In all my years in regulatory,

    19    I've only seen Teva be asked this question three times, or

    20    asked for nasogastric data three times.

    21            Q.   Referring back to your description of batches,

    22    could Teva or Cipla do this testing with the existing

    23    batches that it had?

    24                 MR. SOBOL:   Objection.

    25                 THE COURT:   Well, doesn't that call for some
                                                                       117
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 101 of 375 PageID: 11063




     1    chemist?    I'll sustain it on that foundation.

     2           Q.   Do you know what Teva did to respond to item 12?

     3           A.   Yes.   So we contacted Cipla.     It was noted that at

     4    the time of receipt of this letter the ANDA batches --

     5                MR. SOBOL:   Objection, your Honor.      It's hearsay.

     6                THE COURT:   No.   She may answer what did they do.

     7    There was no objection to that.       She may tell us what Teva

     8    did.

     9           A.   So at the time this letter was received, our ANDA

    10    batches were expired.     The additional batch that I mentioned

    11    earlier that was manufactured to support the polymorphic

    12    form testing was also expired.       So it was in our best

    13    interest to manufacture a fresh batch of product to ensure

    14    that our product would be tested against the brand.

    15           Q.   I'm going to hand you now what has been admitted

    16    as Exhibit 130, YD, already in evidence.        And can you tell

    17    us what this FDA letter is about?

    18           A.   Yes.   This is a letter that was issued to Teva by

    19    FDA, and specifically by the Division of Bioequivalence.

    20           Q.   Let me start there and clarify.      So we just saw

    21    another letter.     And so can you contrast who these letters

    22    are from, who these two letters are from?

    23           A.   Yes.   The previous letter that we spoke of had

    24    been issued to us by the chemistry division of FDA.          This

    25    letter that we're now speaking of was issued by the
                                                                       118
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 102 of 375 PageID: 11064




     1    bioequivalence division.

     2         Q.      But what, generally, did the bioequivalence letter

     3    relate to?

     4         A.      This letter, for the most part, relates to that

     5    nasogastric study that FDA had requested.

     6         Q.      And what information, generally, did this letter

     7    provide about nasogastric testing?

     8         A.      This letter was much more definitive and more

     9    specific in describing the nasogastric dosing or research

    10    that FDA wanted us to do.      The prior letter was very vague.

    11    This letter goes into much greater detail of what specific

    12    tests were required and generally how to do them.

    13         Q.      I'd like to direct your attention to page 4, and

    14    between -- well, first of all, the last item, number 5, do

    15    you see where it says, "Please conduct all of the above

    16    testing on unexpired test and reference batches"?          Do you

    17    see that?

    18         A.      I do.

    19         Q.      What does a "reference batch" refer to?

    20         A.      A reference batch would refer to the brand

    21    product --

    22         Q.      And what is --

    23         A.      -- in this case Nexium.

    24         Q.      I'm sorry.

    25         A.      In this case Nexium.    Sorry.
                                                                       119
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 103 of 375 PageID: 11065




     1         Q.    And what is a test batch?

     2         A.    A test batch is referring to the generic product.

     3         Q.    So what is the FDA asking for or requiring here?

     4         A.    Here they're advising that they want the

     5    nasogastric studies done, but they do not want it done on

     6    product that's expired.      They want it done on fresh product.

     7         Q.    Okay.    And where does Teva get reference batches?

     8         A.    We purchase brand product.

     9         Q.    In this case, whose product?

    10         A.    AstraZeneca's Nexium.

    11         Q.    I'd like to direct your attention to the next

    12    paragraph that begins, "Please note."        Do you see where it

    13    says, "Please note that the following deficiencies were

    14    provided to you in the DB II deficiency letter dated

    15    January 10, 2007"?

    16               Do you see that?

    17         A.    Yes, I do.

    18         Q.    Do you know what this is about?

    19         A.    This was a surprise to Teva, yes.        This was the

    20    first that we were aware or notified that FDA, and

    21    specifically the bioequivalence division, had generated a

    22    review letter in 2007.

    23         Q.    And do you know why that happened?

    24         A.    Yes.    Once we got this letter we were puzzled.        We

    25    contacted FDA.     They ultimately provided us a copy of the
                                                                       120
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 104 of 375 PageID: 11066




     1    January 2007 letter.     And what had happened, they had faxed

     2    it to an incorrect fax number so it actually went missing

     3    for five and a half years.

     4         Q.    Did Teva respond to a letter it didn't receive?

     5         A.    No, we did not.

     6         Q.    I'd like to hand you Exhibit 13 -- no, excuse me.

     7    Exhibit marked for identification as FZR.

     8               What is Exhibit FZR?

     9         A.    This is the 2007 bioequivalence deficiency letter

    10    that we just spoke of.

    11               MS. WALKER:    I offer it.

    12               (Whereupon counsel conferred.)

    13               MR. SOBOL:    No objection anyway.

    14               THE COURT:    And it is, the letters again?

    15               MS. WALKER:    FZR.

    16               THE COURT:    FZR is admitted, Exhibit 179.

    17               (Exhibit 179 received in evidence.)

    18         Q.    All right.    And can you tell me where on the

    19    letter -- first of all, what is the original date of the

    20    letter?

    21         A.    The original date of the letter, you can tell by

    22    the last page of the document, it was dated by FDA

    23    January 10, 2007.

    24               MS. WALKER:    Can you blow that up?

    25         Q.    How can you tell that from the document?
                                                                       121
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 105 of 375 PageID: 11067




     1            A.      FDA electronically date-stamps when they sign

     2    letters.

     3            Q.      All right.   And then going to the first page, how

     4    do you know when Teva received it?

     5            A.      If you'll see in the upper right area of the

     6    letter, every letter that is received into regulatory

     7    affairs is stamped by our administrative assistant, and

     8    initialed and dated on the date they're received.

     9            Q.      If you could go to the second page, please.

    10                    Can you tell us, first of all, what division the

    11    letter was from?

    12            A.      This was issued by the bioequivalence division.

    13            Q.      And what, generally, does the letter raise with

    14    Teva?        What issues does it raise?

    15            A.      In this letter FDA is posing two questions that

    16    relate back to the bio studies that were contained in our

    17    original ANDA.

    18            Q.      I'd like to go to, from 2012 moving on to 2013.      I

    19    want to hand you what's been admitted as Exhibit 130, ALO.

    20                    Is this Teva's next response to the FDA?

    21            A.      Yes, this is.

    22            Q.      And can you tell us, generally, what information

    23    in terms of the bioequivalence information here is being

    24    conveyed to FDA?

    25            A.      Yes.   This response answers the two bioequivalence
                                                                       122
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 106 of 375 PageID: 11068




     1    deficiency letters that we just reviewed.        So this letter

     2    contains data specific to the testing that we did with

     3    nasogastric tubing, and it also addresses those comments

     4    that were posed regarding our bioequivalence studies.

     5           Q.    And can you identify which -- which passages or

     6    portions of the letter result -- excuse me -- relate to the

     7    NG testing?

     8           A.    Yes.   If you look starting on page 1, we reiterate

     9    the FDA deficiency comment.      The next several pages address

    10    the nasogastric tube data.      And then finally -- excuse me --

    11    on page 6 we address the questions that were posed specific

    12    to the bioequivalence studies.

    13                 MS. WALKER:   Could we go to page 4, please?

    14           Q.    And you see there's a chart at the top of page 4?

    15           A.    Yes.

    16           Q.    And I don't need specifics, but can you just tell

    17    us, generally, what it is -- what information is being

    18    provided to the FDA?

    19           A.    Yes.   This is some of the data that they had asked

    20    for.    You'll see it says, "Comparative recovery through

    21    syringe plus 8 French nasogastric tube."        Basically, Teva,

    22    the tests that we conducted, we emptied our capsule contents

    23    into the syringe, ran it through the nasogastric tube into a

    24    beaker.     We did the same with the brand product.       And then

    25    we compared what ended up in the beaker from the Teva
                                                                       123
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 107 of 375 PageID: 11069




     1    product compared to what came through the nasogastric tubing

     2    into the beaker from the brand product.

     3          Q.   I'd like to direct your attention to page 6.

     4               MS. WALKER:     And if you could put the three lines

     5    on the top of page 6 up.

     6          Q.   I'd like to direct your attention to that.

     7               You see where it says, "Please note the following

     8    deficiencies."     Are you with me?

     9          A.   Yes.

    10          Q.   Okay.    So what is this part turning to?

    11          A.   So here we're reiterating -- again, because it's

    12    in bold, we reiterated the comments that FDA had provided to

    13    us.

    14          Q.   I'm sorry.     I'm referring to above the -- above

    15    number 6, the, "Please note that the following deficiencies

    16    were provided in the DB letter."       I may be confused, but is

    17    that also a quote from the FDA letter?

    18          A.   Yes, that is.

    19          Q.   Oh, okay.     So what is being communicated in this

    20    section of the letter?

    21          A.   FDA had, again, referred to the January 10, 2007,

    22    review letter.     And in this section we are -- and they note

    23    in their subsequent letter that we had never -- that Teva

    24    had not received that original letter.        But in this section

    25    we are addressing those questions.
                                                                       124
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 108 of 375 PageID: 11070




     1         Q.    The questions from the 2007 letter?

     2         A.    Correct.

     3         Q.    And it refers to "BE fasting."       Do you know what

     4    that means?

     5         A.    Yes.   "BE" is another acronym that stands for

     6    "bioequivalence."     And the fasting study was one of three

     7    bioequivalence studies that we had conducted and submitted

     8    in our original application.

     9               THE COURT:     Let me interrupt with a juror

    10    question, and this will take you back a little bit but --

    11               THE WITNESS:     Okay.

    12               THE COURT:     But I noted this too.     So you told us

    13    the fax got lost for about five years?

    14               THE WITNESS:     Yes, that is correct.

    15               THE COURT:     How often does that happen?

    16               THE WITNESS:     Fortunately not very often.      I've

    17    never seen one lost for that period of time.         But

    18    periodically -- very rarely, but occasionally -- FDA will

    19    send a letter to an incorrect fax number.         And actually,

    20    worse yet, I've seen them send Teva letters to our

    21    competitors.

    22               THE COURT:     Go ahead.

    23         Q.    Was it a mistake?

    24         A.    It was truly a mistake.

    25         Q.    Moving onward I'd like to hand you admitted
                                                                       125
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 109 of 375 PageID: 11071




     1    Exhibit 130, BVN, document BVN.

     2                 What is this 2013 document?

     3         A.      This is Teva's response to FDA's March 2012

     4    chemistry review letter.

     5         Q.      And in item 1 what is Teva addressing with FDA?

     6         A.      Here we're acknowledging that Cipla's DMF had been

     7    found deficient, but noting to FDA that Cipla had addressed

     8    those deficiencies.

     9         Q.      How many questions in all did Teva provide

    10    responses to in this letter?

    11         A.      This letter provides response to a total of 12

    12    deficiencies.

    13         Q.      I'd like to direct your attention to page 8,

    14    item 12.     And specifically the written response rather than

    15    the data tables.     So item 12, again, the top is the quote

    16    from the FDA's letter; is that right?

    17         A.      That's correct.

    18         Q.      And the FDA letter says, "Since the labeling

    19    states that the drug product may be administered by

    20    nasogastric tube, please perform an in-vitro in-use test to

    21    compare the performance of your product to the RLD."

    22                 What is an in-vitro in-use test?

    23         A.      In vitro is in the lab, as opposed to being done

    24    in humans.

    25         Q.      And what response does Teva provide to the agency
                                                                       126
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 110 of 375 PageID: 11072




     1    with respect to item 12?

     2         A.      In this response we generated the data that had

     3    been requested in the comment, with the exception that

     4    originally the comment asked Teva to run these nasogastric

     5    studies using both water and apple juice to disperse those

     6    pellets.     However, we had phoned FDA to clarify that the

     7    brand labeling actually doesn't enable the patient to use

     8    apple juice for the capsule product.        We got FDA's buy-in

     9    that, yes, we just needed to do the testing in water.

    10         Q.      And did Teva, in fact, provide testing data to the

    11    agency in this letter?

    12         A.      Yes, we did.

    13         Q.      Directing your attention to item 13 at the bottom

    14    of page 9.     Can you tell us what information Teva's

    15    providing to the agency in item 13?

    16         A.      Yes.   In question 13 FDA had posed a follow-up

    17    question with respect to the residual solvent testing that

    18    we spoke of earlier, and Teva provided a response to that

    19    question.

    20         Q.      And then I'd like to direct your attention to

    21    page 10, and at this point there are no more numbered

    22    queries or questions from the FDA; correct?

    23         A.      Correct.

    24         Q.      So what is the information that's being presented

    25    here under, "Additional Changes"?
                                                                       127
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 111 of 375 PageID: 11073




     1         A.    In this section Teva is informing FDA of some

     2    additional changes to the chemistry documentation, changes

     3    that had been made subsequent to the original ANDA filing.

     4         Q.    And I'd like to direct your attention to the

     5    second bullet under the big chart.       Do you see that?

     6         A.    Yes.

     7         Q.    Where it says, "Updates have been made to the

     8    manufacturing batch record," do you see that?

     9         A.    Yes.

    10         Q.    And can you read that to yourself and tell us what

    11    information is being provided by Teva here?

    12         A.    In this section what we're informing FDA is that

    13    Cipla had made some changes to the drug product

    14    manufacturing process, and we're informing FDA of those

    15    changes.

    16         Q.    And the second paragraph below the bullet that

    17    starts, "Both capsule-filling machines," can you explain,

    18    generally, what this paragraph's about?

    19         A.    Yes.   In the previous paragraph we had informed

    20    FDA that Cipla chose to change to a different capsule-fill

    21    machine, a new piece of equipment, or a different piece of

    22    equipment than had originally been used.        These

    23    capsule-filling machines basically control the number of

    24    those pellets that we spoke of earlier.        This machine

    25    controls the number of pellets that ultimately end up in
                                                                       128
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 112 of 375 PageID: 11074




     1    each capsule shell, which is important to make sure that the

     2    product has the potency that it's required to have.

     3         Q.    I'm handing you next what has been admitted as

     4    Exhibit 130, BVO.     And can you tell us what BVO is?

     5         A.    Yes.   This is a complete response deficiency

     6    letter that FDA issued to Teva.

     7         Q.    All right.    And what's the date of this letter?

     8         A.    This letter is dated February 11th, 2014 -- or,

     9    I'm sorry -- February 10th, 2014, initially.

    10         Q.    So February of this year?

    11         A.    Correct.

    12         Q.    And is this the first one we've seen that's a

    13    complete response letter?

    14         A.    Yes.   This is the first one with that title.

    15         Q.    And can you remind us what's different about this

    16    letter being a complete response letter?

    17         A.    Yes.   The complete response format effectively

    18    pools any and all comments from the review divisions that we

    19    previously spoke of into a single review letter.

    20         Q.    And I'd like to direct your attention to the

    21    headings and ask you, are the underlined headings indicative

    22    of the various divisions?

    23         A.    Yes, that's correct.

    24         Q.    I'd like to start with, "Product Quality."         And

    25    item 1 under "Product Quality," please.        And what deficiency
                                                                       129
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 113 of 375 PageID: 11075




     1    is the FDA raising with respect to product quality in

     2    item 1?

     3         A.    Here they, once again, are informing Teva that

     4    Cipla's DMF for esomeprazole had been found deficient.

     5         Q.    And I'd like to ask you about item 6.        Can you

     6    tell us what on page 2 in item 6, what kind of deficiency

     7    FDA's communicating there?

     8         A.    Yes.   In this question FDA is asking for

     9    additional stability data that had been generated on batches

    10    made in support of this application.

    11         Q.    And now do you see, lower in that page, the entry

    12    "bioequivalence"?

    13         A.    Yes.

    14         Q.    And what deficiencies are raised with respect to

    15    bioequivalence?

    16         A.    Here, once again, the Division of Bioequivalence

    17    is asking further questions with respect to the nasogastric

    18    studies that Teva had conducted.

    19         Q.    And what, specifically, were raised as problems?

    20         A.    Here they're telling us that they feel the

    21    methodology that we used to generate the data previously

    22    submitted was insufficient, and they're effectively sending

    23    us back to the drawing board to do new testing.

    24         Q.    And what, specifically, in terms of new testing,

    25    was required?
                                                                       130
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 114 of 375 PageID: 11076




     1         A.    Here they're telling us that we needed to use a

     2    different type of methodology to test the particle size of

     3    those pellets.

     4         Q.    And at the end of item 4 there's a direction that

     5    begins, "Please repeat the above steps."

     6               Do you see that?

     7         A.    Yes.

     8         Q.    Below those?

     9         A.    Uhm-hmm.

    10               MS. WALKER:    John, at the bottom, under D.

    11         Q.    "Please repeat the above steps."        Do you see that?

    12         A.    Yes.

    13         Q.    And it references soak times.       Do you see that?

    14         A.    Uhm-hmm.

    15         Q.    Can you explain to us what this instruction is

    16    about?

    17         A.    Yes.   You know, as we talked about earlier,

    18    initially FDA asked us to do the nasogastric testing in

    19    apple juice and in water.      They later informed us that we

    20    just needed to do the testing in water.        And at the time

    21    they suggested that -- well, initially they just said water,

    22    and then in a subsequent letter, I believe it was, they

    23    asked us to do the testing using water of different pHs, you

    24    know, more or less acidic.      Here they're asking us to do the

    25    testing again, but in water using different pH than we had
                                                                       131
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 115 of 375 PageID: 11077




     1    used previously.

     2         Q.    And again what was the date of that letter?

     3         A.    This letter is February 10th, 2014.

     4         Q.    And did Teva respond to that letter?

     5         A.    Yes, we did.

     6         Q.    I'm handing you what has been admitted as

     7    Exhibit 130, CCJ.

     8               Is this Teva's response?

     9         A.    Yes.    This is our response to that February 2014

    10    letter.

    11         Q.    And if you could go to "Product Quality"?

    12         A.    Okay.

    13         Q.    To item 6.     What information did Teva provide back

    14    to the agency here?

    15         A.    Here we provided the stability data that they had

    16    specifically requested.

    17               MS. WALKER:     If you could blow up the response?

    18         Q.    Are you referring to the response that begins,

    19    "The accelerated long-term stability data"?

    20         A.    Yes.

    21         Q.    And can you tell us, generally, what kind of data

    22    is being presented here?

    23         A.    Yes.    The accelerated data and the long term are

    24    the stability data that we spoke of earlier.         Long term is

    25    another way of phrasing controlled room-temperature data.
                                                                       132
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 116 of 375 PageID: 11078




     1    So the accelerated would be product that was stored in those

     2    ovens that we spoke of at a higher heat and level of

     3    humidity.    A controlled room-temperature or long-term

     4    stability data is product in those stability chambers or

     5    ovens that's not quite as high of a temperature or humidity

     6    level.

     7         Q.     I'd like to direct your attention to page 5, to

     8    the beginning of the bioequivalence section.

     9         A.     Okay.

    10         Q.     What information was Teva providing to the agency

    11    regarding bioequivalence?

    12         A.     In this section, generally, we are answering their

    13    last round of questions with respect to the nasogastric

    14    dosing data.

    15         Q.     Was that the last deficiency letter from the

    16    agency?

    17         A.     No, it was not.

    18                MR. SOBOL:   Objection.

    19         Q.     I'd like to hand you what has been admitted into

    20    evidence as Exhibit 130, BZU.       What is Exhibit BZU?

    21         A.     This is an additional complete response deficiency

    22    letter issued by FDA to Teva.

    23         Q.     And when did the FDA issue this?

    24         A.     This letter was dated July 11th, 2014.

    25         Q.     And what issues, generally, did the agency raise
                                                                       133
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 117 of 375 PageID: 11079




     1    with you last July?

     2                    MR. SOBOL:     Objection.

     3                    THE COURT:     Your question again?

     4            Q.      What issues, generally, were raised last July?

     5                    THE COURT:     Do you know, yourself?

     6                    THE WITNESS:     Yes.

     7                    THE COURT:     You may testify.

     8                    MR. SOBOL:     Sidebar, your Honor?

     9                    THE COURT:     You may.

    10                    THE WITNESS:     Yes, I --

    11                    THE COURT:     Wait, no.     He said sidebar.   I have a

    12    bit role, but I play it.

    13    SIDEBAR CONFERENCE AS FOLLOWS:

    14                    THE COURT:     She's proceeding from documents in

    15    evidence.

    16                    MR. SOBOL:     If the document got in after you --

    17    let me put it this way, your Honor.              Before trial the

    18    plaintiffs filed a motion to preclude evidence post May 27,

    19    2014.        You denied it at that time.        As a result, there was

    20    an agreement with respect to this document on the basis of

    21    that ruling.

    22                    Since then the Court has, I think appropriately,

    23    that's the plaintiffs' position, indicated there should not

    24    be post May 27, 2014 evidence.              Accordingly, while the

    25    document is in, I think it's consistent with everything else
                                                                       134
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 118 of 375 PageID: 11080




     1    that's happened at the trial that we have no further

     2    comments about what happens post May 27, 2014.

     3                 MS. WALKER:    May I be heard?

     4                 THE COURT:    Yes.

     5                 MS. WALKER:    The document is in evidence.     They

     6    stipulated to it.     I don't think it's appropriate to renege

     7    on that stipulation.

     8                 THE COURT:    They're not.

     9                 MS. WALKER:    The document is evidence.

    10                 THE COURT:    They're not.

    11                 MS. WALKER:    The witness has identified the

    12    document.     This is also relevant because we don't know in

    13    May -- the last prior letter, of course, was in February.

    14    So in part what we see in the subsequent letters explained

    15    to us is what was happening up to May 27.        I don't intend to

    16    ask her anything about, except for the two documents that

    17    are in evidence -- excuse me -- three documents that were in

    18    evidence.     And they're already in evidence.      She should be

    19    permitted to talk about them.

    20                 THE COURT:    So let me state your position.     The

    21    pre-May 27, they -- the letters are afterwards, raising

    22    issues.     Right.

    23                 MS. WALKER:    And but the letters are showing --

    24    are helping to show what happened between February and May,

    25    even if this cut-off would somehow keep this document out.
                                                                       135
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 119 of 375 PageID: 11081




     1    But in addition, I have two grounds, which is they

     2    stipulated the document.      It is in evidence.

     3               THE COURT:     It's in evidence.

     4               MS. WALKER:     So within the confines of the four

     5    corners of document I should be able to ask her.

     6               THE COURT:     It's too peripheral.     Sustained.

     7               (Whereupon the sidebar conference concluded.)

     8    BY MS. WALKER:

     9         Q.    I want to talk more generally about the regulatory

    10    review process now that we've gotten to 2014.         Thank you.

    11               When Teva satisfies the FDA as to all the -- its

    12    technical issues, is Teva permitted to launch then?

    13         A.    No, we're not.

    14         Q.    And why not?

    15         A.    We have to achieve a final FDA approval prior to

    16    being able to launch.

    17         Q.    And in the case of generic Nexium, what would that

    18    require?

    19         A.    We would be required to have final approval of our

    20    existing ANDA.

    21         Q.    And when Teva satisfies all the technical issues

    22    will that entitle it to final approval?

    23         A.    In the case of this application, no.

    24         Q.    And why not?

    25         A.    At this point of review we would only be entitled
                                                                       136
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 120 of 375 PageID: 11082




     1    to --

     2                 MR. SOBOL:     Well --

     3            A.   -- a tentative approval.

     4            Q.   Are you familiar with the term -- the regulatory

     5    term "selective waiver"?

     6            A.   Yes, I am.

     7            Q.   What is selective waiver?

     8            A.   A selective waiver is where the first applicant

     9    who is the first to challenge the innovator's patents, for

    10    whatever reason, decides that they do not want to launch

    11    their own product.        So upon achieving a final approval, if

    12    they launch some of their own product they may then

    13    selectively waive that -- their entitlement to that

    14    exclusivity period to another applicant.

    15            Q.   And have you also heard of a term, regulatory term

    16    called "voluntary relinquishment"?

    17            A.   Yes, I have.

    18            Q.   And what is voluntary relinquishment?

    19            A.   Relinquishment would be, again, where the first

    20    filer, the first applicant who was entitled to exclusivity,

    21    chose not to or was unable to exercise their right to that

    22    exclusivity and effectively gave it up to any other

    23    applicant.

    24            Q.   Can the first-to-file party transfer that to a

    25    specific generic by voluntary relinquishment?
                                                                       137
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 121 of 375 PageID: 11083




     1            A.    By relinquishment, no.

     2            Q.    Why not?

     3            A.    In order to provide one's exclusivity specifically

     4    to another company, you need to achieve a final ANDA

     5    approval, and you need to launch your own product, and then

     6    selectively waive your exclusivity to a particular

     7    applicant.

     8            Q.    Was Teva's ANDA ever put on hold by the regulatory

     9    affairs group?

    10                  MR. SOBOL:     Objection.

    11                  THE WITNESS:     May I --

    12                  THE COURT:     No.   I'm slow, forgive me.

    13                  THE WITNESS:     Sorry.     I'm hard of hearing.

    14                  THE COURT:     Why don't you say prior to May 27th.

    15                  MS. WALKER:     Okay.     Actually, that was written in.

    16    I apologize.

    17            Q.    Prior to May 2014 did Teva ever put its ANDA on

    18    hold?

    19            A.    No, not to my knowledge.

    20                  MR. BUTSWINKAS:      Did Teva -- I'm sorry, I --

    21                  THE COURT:     Did it ever put its ANDA on hold.     Her

    22    answer:      No, not to my knowledge.

    23                  MR. BUTSWINKAS:      Thank you, Judge.

    24            Q.    Are there other generic companies with ANDAs on

    25    generic Nexium other than Ranbaxy and Teva?
                                                                       138
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 122 of 375 PageID: 11084




     1            A.      Yes, there are other applicants that we are aware

     2    of.

     3            Q.      Do you know if any of them have obtained approval?

     4            A.      No.   As of today or yesterday --

     5                    MR. SOBOL:     Objection, your Honor.

     6                    THE COURT:     Yeah, we're --

     7                    MS. WALKER:     She doesn't know.     I can ask it, your

     8    Honor.

     9                    THE COURT:     Since everyone's fighting over this,

    10    the reason I picked May 27, 2014, is very simple.              That's

    11    the date that's in these agreements.              So if there was any

    12    antitrust harm it had to come before that date, because

    13    after that date the agreements say you can do whatever you

    14    can do.        That's too simple but it will work here.

    15                    Now, one of the issues, of course, is could Teva

    16    actually have gotten its version to market prior to that

    17    date.        So that's the date.     But we live in the world today,

    18    and naturally they're saying, Well, today.              Well, I'm

    19    keeping today out.           My responsibility.

    20                    She'll reframe it and she can have the evidence.

    21            Q.      As of May 27th, 2014, had -- did any of those

    22    other generics have approval?

    23            A.      No, they did not.

    24            Q.      Has Teva diligently pursued its ANDA with respect

    25    to generic Nexium?
                                                                       139
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 123 of 375 PageID: 11085




     1                MR. SOBOL:     Objection.

     2                THE COURT:     No, overruled.    That's leading but she

     3    can have it.      The jury will sense it's leading.

     4                Have you?

     5                THE WITNESS:     I'm sorry.     Can you repeat the

     6    question?

     7         Q.     Has Teva diligently pursued its ANDA on generic

     8    Nexium?

     9         A.     Yes, we have.

    10         Q.     In what way?

    11                MR. SOBOL:     Objection.

    12                THE COURT:     Overruled.     She can give us her view.

    13         A.     We've talked about all the review letters that --

    14    or the deficiency letters that we've received.          We have

    15    addressed every review comment, every deficiency letter that

    16    we've received to date.

    17         Q.     And looking at our timeline, back to April of

    18    2008, did the fact that Ranbaxy settled its patent challenge

    19    in 2008, did that affect Teva's regulatory approval efforts?

    20                MR. SOBOL:     Objection.

    21                THE COURT:     Well, do you know?

    22                THE WITNESS:     I have my opinion.

    23                THE COURT:     I'm going to let her voice her

    24    opinion, given her position in the organization.

    25         A.     No.
                                                                       140
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 124 of 375 PageID: 11086




     1                 THE COURT:     What's your opinion?

     2         A.      My opinion is that no, there's absolutely no

     3    impact.   Regulatory always strives to answer FDA's

     4    questions, and our job is to get our applications approved.

     5         Q.      And were there efforts to respond to Teva's --

     6    excuse me.

     7                 Were there efforts to respond to FDA's questions

     8    after April 2008?

     9         A.      Yes.

    10         Q.      And what about in January 2010; did the fact that

    11    Teva settled its patent challenge in 2010, did that affect

    12    Teva's regulatory approval efforts?

    13                 MR. SOBOL:     Objection.

    14                 THE COURT:     She can give her opinion.

    15         A.      No, it did not impact the regulatory efforts.

    16         Q.      After January 2010 did Teva continue to respond to

    17    FDA deficiency letters?

    18         A.      Yes, we did.

    19         Q.      Do you believe that some of the delays are

    20    attributable to the FDA itself?

    21                 MR. SOBOL:     Objection.

    22                 THE COURT:     Sustained.   Don't lead the witness.

    23         Q.      What delays, other than Teva's, if any, do you

    24    believe were relevant here?

    25                 MR. SOBOL:     Objection.
                                                                       141
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 125 of 375 PageID: 11087




     1                THE COURT:   No, sustained.     She's not the judge of

     2    what's relevant.

     3         Q.     Was generic Nexium the only pending ANDA before

     4    your regulatory affairs department during this time period?

     5         A.     No, it was not.

     6         Q.     Were the deficiency letters that you received with

     7    respect to generic Nexium the only deficiency letters Teva

     8    received during this time period?

     9         A.     No, certainly not.

    10         Q.     Do you know during any given year how many FDA

    11    deficiency letters the regulatory affairs group gets, let's

    12    say in 2011, for example?

    13         A.     Yes.   I'm able to answer that question because I

    14    had looked at that specific information for my boss very

    15    recently.    And in recent years, particularly the year 2011,

    16    we received well over a hundred review letters or deficiency

    17    letters.    And those letters were specific to chemistry.         So

    18    not even counting letters that we receive for our ANDAs with

    19    respect to bioequivalence or labeling.

    20         Q.     Do you know how many total deficiency letters Teva

    21    received that year?

    22         A.     I don't have the total, but my guess would be it

    23    was certainly well above 150, and most likely it probably

    24    approached close to 200, if not more, in total.

    25         Q.     As of May 27, 2014, did Teva have tentative
                                                                       142
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 126 of 375 PageID: 11088




     1    approval on its generic Nexium product?

     2         A.    No, we did not.

     3               MS. WALKER:    Nothing further.

     4               THE COURT:    AstraZeneca, any questions for this

     5    witness?

     6               MR. BUTSWINKAS:     No, your Honor.

     7               THE COURT:    And Ranbaxy, any questions for this

     8    witness?

     9               MS. FOLEY:    Nothing, your Honor.

    10               THE COURT:    Mr. Sobol?

    11               (Whereupon counsel conferred.)

    12                             CROSS-EXAMINATION

    13    BY MR. SOBOL:

    14         Q.    Good afternoon.

    15         A.    Good afternoon.

    16         Q.    You testified during your direct examination that

    17    this was not typical for Teva; fair to say?

    18         A.    Yes.

    19         Q.    Please explain to the jury why this wasn't

    20    typical?

    21         A.    As I mentioned during my direct examination, we

    22    definitely have seen -- in my time in the regulatory

    23    department I've seen applications approved in a much shorter

    24    period of time.    As I mentioned, though, we have seen

    25    applications take longer.
                                                                       143
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 127 of 375 PageID: 11089




     1            Q.    So why is this not typical then?

     2            A.    FDA publishes approximate or median review times,

     3    average approval times across the generic industry.           And

     4    their numbers are lower than nine years.

     5            Q.    What's the average or median time?

     6            A.    In most recent years FDA has averaged

     7    approximately three to four years to approve most

     8    applications.

     9            Q.    And I think you've indicated to the jury that

    10    Teva's a rather large generic company; correct?

    11            A.    Correct.

    12            Q.    And about how many ANDAs for a new product would

    13    be approved in a given year for Teva, say, in the 2007

    14    period?

    15            A.    How many applications would receive approval?

    16            Q.    Yes.

    17            A.    It changes from year to year.     I would say it

    18    could range anywhere from maybe 25 to 40 or so.

    19                  MR. SOBOL:    So if we can go to Exhibit 111,

    20    please.      And page 14.

    21            Q.    This is a securities filing that was made on

    22    behalf of Teva, and then there's a listing here.          Can you

    23    see that on the screen or --

    24            A.    Actually, it's hard to see.     Do you have a paper

    25    copy?
                                                                       144
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 128 of 375 PageID: 11090




     1         Q.    Fair enough.    Yep.     You can look at the front

     2    page, too, if you want to know the document.

     3               Is this a list of the ANDAs that were approved for

     4    Teva during the calendar year 2007?

     5         A.    Actually, the way I read this list, it's a list of

     6    products that we launched that year, which wouldn't

     7    necessarily mean products that were approved that year.

     8         Q.    Okay.    Fair enough.     These were new products that

     9    you launched that year?

    10         A.    That's what this list appears to be, yes.

    11         Q.    So they obtained approval either in 2007 or

    12    sometime before then, obviously?          Fair to say?

    13         A.    Yes.

    14         Q.    Okay.    So there are about 25 generic versions

    15    listed here; correct?

    16         A.    I didn't count, but --

    17         Q.    It's about --

    18         A.    -- appears to be correct, yes.

    19         Q.    It just says it right above in the products line.

    20         A.    Oh, yes, it does.       Yes.    Thank you.

    21         Q.    And then are there similar lists that -- of

    22    approvals for generic products that are originally launched

    23    in 2008, 2009, 2010 for Teva?

    24         A.    Yes.    We maintain lists of products that were

    25    approved year to year.
                                                                       145
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 129 of 375 PageID: 11091




     1            Q.   Okay.   And your best range of each year, how many

     2    new products would be approved, would be in the range of

     3    what?

     4            A.   My earlier estimate was 25 to 40, I believe is

     5    what I said.

     6            Q.   And in connection with those launches, you're

     7    familiar with the concept of launching at risk?

     8            A.   Yes, I am.

     9            Q.   Can you explain to the jury what you understand

    10    that to be?

    11            A.   My understanding is, is that's a legal term that

    12    if you -- if an applicant has achieved final approval of

    13    their application, but that litigation might still be unyet

    14    resolved, that the generic applicant, after a certain period

    15    of time mandated by the law, the FDA is entitled to give the

    16    applicant a final approval, and the generic applicant can

    17    choose to launch at risk or they may choose to wait until

    18    the conclusion of litigation.

    19            Q.   And the jury's familiar, I think you're referring

    20    to the expiration of the 30-month stay?

    21            A.   Yes, that's correct.

    22            Q.   And so I'm going to show you what's been marked as

    23    Exhibit 167.     These are some answers that Teva gave in this

    24    case to some questions.

    25                 Turning to page 7 of this document, which is in
                                                                       146
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 130 of 375 PageID: 11092




     1    evidence, there is a listing of products.        Is it your

     2    understanding that all of these products Teva launched at

     3    risk?

     4                 MS. WALKER:     Objection, your Honor.   Foundation

     5    and relevance.

     6                 THE COURT:     Oh, well, may I see the document?

     7                 THE WITNESS:     Certainly.

     8                 THE COURT:     Overruled.

     9                 MS. WALKER:     Your Honor, may I be heard on

    10    relevance?

    11                 THE COURT:     You may be.

    12    SIDEBAR CONFERENCE AS FOLLOWS:

    13                 THE COURT:     Yes.

    14                 MS. WALKER:     My objection is as to launches at

    15    risk.   The Court held that there was no issue with Ranbaxy

    16    launching at risk previously, and Teva cannot have launched

    17    at risk because it was the second filer standing behind

    18    Ranbaxy.     So there was no relevance as to Teva launching at

    19    risk in this case.

    20                 THE COURT:     Yeah, and you may point that out.      He

    21    may have the question.

    22                 MR. GAFFNEY:     Your Honor, I have a second

    23    objection, that I join.

    24                 THE COURT:     Yes.

    25                 MR. GAFFNEY:     That is that in light of the Court's
                                                                       147
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 131 of 375 PageID: 11093




     1    rulings that the patents were not going to be adjudicated

     2    invalid, they can't be a launch at risk because they would

     3    be enjoined.    And if there is an argument that there's a

     4    launch at risk it brings in all the back evidence.

     5                THE COURT:     He's going to have to answer that

     6    question at 2:00.       That, to me, is the key question.     And

     7    but I'm operating as I must operate now, on the assumption

     8    that I've denied it.       But I'm not counting anything that's

     9    being said here as to the record when it closed.          So I'm

    10    going to let him have the answer.

    11                (Whereupon the sidebar conference concluded.)

    12                THE COURT:     You may answer the question.     Having

    13    read that, is it your understanding that Teva may have

    14    launched those products at risk?

    15                THE WITNESS:     Yeah, that's what's stated in this

    16    document.    Uhm-hmm.

    17    BY MR. SOBOL:

    18         Q.     And is that true?

    19         A.     Could you actually repeat the original question?

    20         Q.     Sure.   The question is, is it your understanding,

    21    ma'am, that this list of drugs Teva launched at risk?

    22         A.     Honestly, I had never seen this document prior to

    23    just now but that's what it states in the document, yes.

    24         Q.     Well, how about just your independent knowledge?

    25    Do you know that Teva, over the years you worked there, has
                                                                       148
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 132 of 375 PageID: 11094




     1    launched products at risk?

     2         A.    To my knowledge we have, uhm-hmm.

     3         Q.    And do you understand that in the generic industry

     4    Teva is one of the more frequent -- undertakes at-risk

     5    launches more frequently than other generic companies?

     6         A.    I honestly couldn't speak to that.        I don't

     7    necessarily know what other companies have launched at risk

     8    or not.

     9         Q.    You gave some testimony regarding some deficiency

    10    notices received by Teva, and responses by Teva, over the

    11    years; correct?

    12         A.    Yes.

    13         Q.    Okay.     Did Teva ever receive a major deficiency?

    14         A.    No.     None of our letters were titled "major."

    15         Q.    Okay.     Can you describe to the jury what the

    16    difference is between a minor and a major deficiency?

    17         A.    Sure.     OGD, or Office of Generic Drugs, may

    18    classify review letters as either major or minor.          They also

    19    issue telephone deficiencies or information requests.

    20    Information requests, telephone requests, typically are

    21    something very minor in nature, something that they think

    22    you can answer in a -- just a few days time.         A minor letter

    23    is a very broad category to encompass a number of

    24    deficiencies.      Whereas, a major letter typically would

    25    require something more significant, such as manufacture of a
                                                                       149
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 133 of 375 PageID: 11095




     1    new batch, or perhaps repeating a bioequivalence study.

     2         Q.     What's the function of the FDA, at least at some

     3    point in time -- well, at some point during this process the

     4    FDA used the distinction between minor and major

     5    deficiencies; fair to say?

     6         A.     Fair to say.

     7         Q.     And so what was the purpose of labeling those two

     8    different kinds of deficiencies at FDA?

     9         A.     I would say, in my experience, FDA reserves

    10    classification of a letter as major really to significant

    11    situations that require a lot of work on the part of the

    12    applicant, or potentially will require a lot of time on the

    13    part of the reviewer.

    14         Q.     And so you gave some testimony about how the ANDA

    15    was originally filed in 2005; correct?

    16         A.     Yes.

    17         Q.     Okay.   And I take it that at Teva, with all of

    18    these different ANDAs that you're working on, you try to

    19    keep various records tracking the timing of the various

    20    ANDAs?

    21         A.     Yes, we do.

    22         Q.     Okay.   And for what purpose is that?

    23         A.     Well, you know, as I've mentioned, we have a lot

    24    of pending applications.      So it's tough to keep them all

    25    straight.    Not keep them straight, but there's a lot to --
                                                                       150
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 134 of 375 PageID: 11096




     1    to, sort of, keep track of.      So, yes, we do maintain very

     2    accurate records of what's pending, what review letters

     3    we've received, and what we've answered.

     4         Q.    And do you also track when the planned launch date

     5    is for the product?

     6         A.    Regulatory affairs?      Or when you --

     7         Q.    You, I mean Teva, from what your understanding is?

     8         A.    Teva would.     Regulatory affairs, not necessarily.

     9         Q.    When the generic Nexium ANDA was filed for Teva,

    10    what was the projected launch date internally at Teva?

    11         A.    I don't know the answer to that question.

    12         Q.    Let me put before you a document which is in

    13    evidence as 130, FKJ.      And let me ask you this first.      Did

    14    you have any personal responsibility for the Nexium ANDA in

    15    April of 2006?

    16         A.    In April 2006 I don't recall that I did.

    17         Q.    Okay.     So were you aware that in April of 2006

    18    Teva was seeking to get approximate commercial batch

    19    manufacturing timelines in order?

    20         A.    No.     As a regulatory person, I wouldn't have been

    21    aware of the commercial efforts.

    22         Q.    Okay.     So, well, then perhaps you can just have us

    23    understand this.      Regulatory affairs, I take it, is one part

    24    of Teva; fair to say?

    25         A.    Yes.
                                                                       151
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 135 of 375 PageID: 11097




     1         Q.    And so who makes these decisions regarding

     2    commercial batch decisions?

     3         A.    I would just -- those decisions would be made

     4    outside of regulatory, for certain.

     5         Q.    But do you know where at Teva?

     6         A.    Yes.    Our sales and marketing teams would be

     7    assessing the timing of anticipated launch, and they would

     8    then communicate that to the teams that would need to

     9    prepare for launch.

    10         Q.    Okay.    You gave us some testimony earlier on about

    11    the size of a batch for your testing purposes.         Do you

    12    recall that?

    13         A.    Yes.

    14         Q.    Do you have any understanding about the size of a

    15    commercial launch for a product like generic Nexium in the

    16    time frame of 2006?

    17         A.    I do not know the answer to that.

    18               MR. SOBOL:    Can I have 153, please?

    19         Q.    I put before you Exhibit 153.       In the time period

    20    of April of 2007 did you have any personal responsibilities

    21    regarding Nexium?

    22         A.    I would have been involved in certain aspects of

    23    the application, yes.

    24         Q.    Okay.    And are you familiar with this document?

    25         A.    No, I've not -- I'm not.
                                                                       152
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 136 of 375 PageID: 11098




     1         Q.     All right.   And are you familiar, if you turn to

     2    the third page of this exhibit, which has, "Esomeprazole DR

     3    Capsules," do you see that at the top?

     4         A.     Yes, I do.

     5         Q.     And underneath that there's a launch readiness

     6    date of July of 2008.     Do you see that?

     7         A.     Yes, I see that.

     8         Q.     So does that refresh your memory as to when in

     9    2007 Teva was designating its launch readiness date for

    10    generic Nexium?

    11         A.     As I mentioned earlier, from a regulatory

    12    personnel perspective my focus was on getting the ANDA

    13    approved.    Again, the launch readiness or those efforts

    14    would have been left to a different function within Teva.

    15         Q.     Okay.   So then if you turn to the prior page of

    16    this document, the second page of the exhibit, I believe

    17    it's the second page, where it says, "We are initiating

    18    launching activities for esomeprazole," you weren't aware of

    19    that then in 2007?

    20         A.     I don't believe I was.     I don't recall.

    21                MR. SOBOL:   May I have ERJ, please?      And after

    22    that ERK.

    23         Q.     I put before you what we've had marked as ERJ.

    24                (Whereupon counsel conferred.)

    25         Q.     If you turn to the -- you'll see that it's a
                                                                       153
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 137 of 375 PageID: 11099




     1    fairly lengthy e-mail to a variety of people, including --

     2    I've highlighted it so you can't see it, so I'm going to

     3    show you.     About four lines down in the "To" line, I think

     4    that's you.     Is that Ms. Pastore?

     5         A.      Yes, I was -- this e-mail was circulated to me.

     6         Q.      And what kind of document is this?

     7         A.      This document is what we refer to as our Major

     8    Milestone Report.

     9         Q.      And what's that do -- why don't you move the

    10    microphone a little bit away.

    11         A.      Yeah, I keep forgetting it's there.      Can you still

    12    hear me?

    13         Q.      Yes.

    14                 And what kind of report is that?

    15         A.      This is a document that we used to have that

    16    basically tracked all of our pending applications, or

    17    applications that we were intending to submit to the FDA,

    18    and the timelines around those products.

    19                 MR. SOBOL:    I offer it.

    20                 MS. WALKER:    No objection.

    21                 THE COURT:    It may be received.   The letters

    22    again?     I'm sorry.

    23                 MR. SOBOL:    ERJ.

    24                 THE COURT:    ERJ is Exhibit 180.

    25                 (Exhibit 180 received in evidence.)
                                                                       154
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 138 of 375 PageID: 11100




     1               MR. SOBOL:     If we can go to the second page of

     2    this document, actually the third page of this document, and

     3    reorient it.      And can you just blow up the first, the top

     4    column so that we can have the witness identify what the

     5    information is on the document.

     6         Q.    So if you can identify, please, just is this the

     7    kind of information that gets tracked, a project name, and

     8    then various pieces of information regarding that project?

     9         A.    This is one of the reports that is used.

    10         Q.    Right.     Because there are so many ANDAs, this is

    11    the kind of information you need to be able to track; fair

    12    to say?

    13         A.    This is information tracked, but not directly by

    14    regulatory affairs.

    15         Q.    Okay.

    16         A.    We have our own separate tracking.

    17         Q.    I see.     So who would be using the Major Milestone

    18    Report, doing this tracking?

    19         A.    This document, when we used to use this report,

    20    was generated by our project management team.

    21         Q.    Okay.     Now, there are columns that have "Project

    22    Name," and then there's a column that's "Brand Sales"?

    23         A.    Yes.

    24         Q.    Correct?

    25         A.    Yes.
                                                                       155
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 139 of 375 PageID: 11101




     1         Q.    All right.    And then as we go forward toward the

     2    right, I see that the -- there are two columns, "Early as

     3    Approval," and then, "Early as Launch."

     4               Do you see those two?

     5         A.    Yes, I do.

     6         Q.    Can you just tell the jury what those two are?

     7         A.    Those are projections that our team, notably in

     8    this case our project management team, uses to effectively

     9    order applications timely -- in a timely way so that we know

    10    approximately when we potentially might see an approval, and

    11    when we might potentially launch.

    12         Q.    Okay.   And then the second entry, then, for the

    13    project name, here is esomeprazole magnesium, generic

    14    Nexium; correct?

    15         A.    Yes, that's correct.

    16         Q.    And the column for "Brand Sales" here indicates

    17    5.468 billion; correct?

    18         A.    Yes, that's correct.

    19         Q.    And then the "Early as Approval" date is what, for

    20    Nexium at this time, generic Nexium at this time?

    21         A.    The projection on this report was April 2009.

    22         Q.    And what was the "Early as Launch" projection?

    23         A.    The projection was April 2009.

    24         Q.    And what is the date of this milestone report?

    25         A.    This was dated March 26th, 2008.
                                                                       156
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 140 of 375 PageID: 11102




     1         Q.      So now I put before you what I think is another

     2    milestone report, ERK.        Is that what that is?

     3                 THE COURT:     That's a little bit wrong in form.

     4    We're not interested in what he thinks some piece of paper

     5    is, but this may not be an issue.

     6                 Is it?

     7                 THE WITNESS:     Yes.   This is another version of

     8    that form.

     9                 THE COURT:     Now that she said so, that's the

    10    testimony.     ERK.

    11                 MR. SOBOL:     I offer it.

    12                 THE COURT:     Any objection?

    13                 MS. WALKER:     No objection.

    14                 THE COURT:     It may be received as evidence,

    15    Exhibit 181.

    16                 (Exhibit 181 received in evidence.)

    17         Q.      This milestone report is dated what?

    18         A.      This document is dated May 26, 2008.

    19         Q.      And so this is about how much after the prior

    20    milestone report?

    21         A.      It's approximately -- it is two months later.

    22         Q.      Okay.    And two months later, in this milestone

    23    report, I think there's an entry for esomeprazole magnesium

    24    on the second-to-last page about -- is there an entry for

    25    esomeprazole magnesium about six or seven lines up from the
                                                                       157
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 141 of 375 PageID: 11103




     1    bottom?

     2            A.   Yes, there is.

     3            Q.   And, again, the market size, the "Brand Sales" is

     4    indicated at 5.468 billion; correct?

     5            A.   Yes.

     6            Q.   And what's the "Early as Approval" date at this

     7    time?

     8            A.   The "Early as Approval" projection on this report

     9    was April 2009.

    10            Q.   And what's the "Early as Launch" date?

    11            A.   Here it's stated as November 2014.

    12            Q.   So about how many years later than had been

    13    projected two months earlier?

    14            A.   Approximately five years.

    15            Q.   And why was this change made?

    16            A.   I don't update this report.     I wasn't the person

    17    who modified it.

    18            Q.   So you don't know?

    19            A.   No.

    20                 MR. SOBOL:   Can I have 155, please?

    21            Q.   I put before you Exhibit 155.     You'll notice that

    22    there's an indication, "Redacted-Nonresponsive" on this

    23    document.

    24                 THE COURT:   You may say it.

    25            Q.   That has been put on by the lawyers.      Neither you
                                                                       158
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 142 of 375 PageID: 11104




     1    nor, I think, anyone else should take any -- anything from

     2    that.        Okay.

     3                    THE COURT:     I let him say that.   That's fair in a

     4    matter such as this.           I don't want you to be spooked by it.

     5    That's my concern.           Nobody's hiding anything from you where

     6    I let a document go in in, quote, redacted form.            Either it

     7    has to do with stuff that has nothing to do with the case or

     8    one or another legal reason.           Don't draw any conclusions

     9    from it.

    10                    Go ahead.

    11            Q.      So if you turn to the front page of this document

    12    you'll see up at the top it seems the title is, "Cipla/Teva

    13    Commercial Launch/New Product Launches."

    14                    Do you see that?

    15            A.      Yes.

    16            Q.      Is this something that you had personal

    17    responsibility with at this time at Teva?

    18            A.      No.

    19            Q.      Is this in regulatory affairs or somewhere else?

    20            A.      This is somewhere else.

    21            Q.      Okay.   Do you know where?

    22            A.      This would have been with our sales or marketing

    23    team, the new product launch team.

    24            Q.      And again, the second page, if you look down

    25    toward the bottom, and here there's an entry that talks
                                                                       159
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 143 of 375 PageID: 11105




     1    about an additional API site.

     2                    Do you see that?

     3            A.      Yes, I do.

     4            Q.      And is it your understanding that this is the

     5    additional API site that might have been attempted with

     6    Cipla?

     7            A.      Yes.    This is the site that I spoke of during my

     8    direct.

     9            Q.      Okay.    But now the projected launch -- well, the

    10    projected launch at this time is May 2014; correct?

    11            A.      That's what's stated here, yes.

    12                    THE COURT:    It's probably a good place to stop.

    13                    It's 1:00.    We'll stop taking testimony at this

    14    time.        One sort of -- they all lead with their feet.    But

    15    one additional matter.          We're getting closer to the end of

    16    this case and so now at least legal press is showing some

    17    interest.        I don't know as you would run across it, but I do

    18    instruct you, just as I say, and it isn't by rote, don't

    19    talk to anyone about the case.          Should you see any reference

    20    to this case in any of the media -- I've seen it only in the

    21    legal press -- you're instructed you've got to turn the

    22    page.        It hasn't been on electronic media, but turn the

    23    channel, and the like.          You're getting all the evidence

    24    about this case right here in the courtroom.

    25                    And we're not getting -- getting closer, but we're
                                                                       160
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 144 of 375 PageID: 11106




     1    not done.     So keep your minds suspended.     Do not discuss the

     2    case either among yourselves nor with anyone else.          I wish

     3    you a very good weekend.      If you run into people you don't

     4    normally see, you can say you're serving on a jury so long

     5    as you immediately say, The judge said we can't say anything

     6    about it.

     7                 Have a good weekend.    We'll resume at 9:00 a.m. on

     8    Monday morning.     The jury may stand in recess until that

     9    time.

    10                 THE CLERK:   All rise for the jury.

    11                 (Whereupon the jury left the courtroom at

    12    1:01 p.m.)

    13                 THE COURT:   Please be seated.    And you may step

    14    down.

    15                 (Whereupon the witness stepped down.)

    16                 THE COURT:   Total elapsed time -- which I didn't

    17    announce the other day, but total elapsed time now stands:

    18    Plaintiff, eleven days, thirty minutes; defense, eight days,

    19    three hours, ten minutes.

    20                 Be aware that if this goes -- well, be aware if

    21    this goes the distance I expect to be done the week after

    22    Thanksgiving.     That would take us up to about the 5th of

    23    December.     I know if you count out 30 days it will take us

    24    into the next week, but the way you're going I expect you to

    25    be done that week.
                                                                       161
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 145 of 375 PageID: 11107




     1               Also, as you're looking at your remaining time,

     2    have in mind that days 14 and 15 are probably tied up with

     3    arguments and charge.

     4               All right.    We will resume at 2:00 p.m., ten

     5    minutes a side, orally, addressing only the question that I

     6    posed, and then I'll see what we're going to do.

     7               We'll recess then in this case until 2:00 p.m.

     8               MS. WALKER:    Your Honor, can I have 30 seconds at

     9    sidebar on a housekeeping matter?

    10               THE COURT:    Does it need to be at the sidebar?

    11               MS. WALKER:    It is a bit of a personal matter.

    12               THE COURT:    Of course.    Would you approach?

    13    SIDEBAR CONFERENCE AS FOLLOWS:

    14               MS. WALKER:    The issue is with respect to

    15    Ms. Pastore.    We had thought she was going to go on first

    16    thing this morning and she'd be off today.         She had family

    17    plans because of school vacation issues with her family next

    18    week.   We're going to move heaven and earth to try to get

    19    her back here Monday morning to resume.        But I -- I will try

    20    to work with everyone to make that work somehow, but I did

    21    want to raise that right now.       I don't know exactly how I'm

    22    going to make that work.

    23               THE COURT:    Well, I don't think you're terribly

    24    embarrassed if you get her back for cross after

    25    Thanksgiving?
                                                                       162
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 146 of 375 PageID: 11108




     1               MR. SOBOL:    We'll make whatever accommodation is

     2    needed, your Honor.

     3               THE COURT:    Right.   But you're really trying.

     4               MS. WALKER:    We will --

     5               THE COURT:    This is an attentive jury.

     6               MS. WALKER:    I understand that.     I think it makes

     7    sense.   We'll do everything we can to, expensewise, to see

     8    if we can accommodate this.

     9               THE COURT:    Thank you.

    10               (Whereupon the sidebar conference concluded.)

    11               THE COURT:    We'll recess.

    12               THE CLERK:    All rise.

    13

    14               (Luncheon recess.)

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
                                                                       163
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 147 of 375 PageID: 11109




                                C E R T I F I C A T E




                     I, Cheryl B. Palanchian, Official Court Reporter

          for the United States District Court for the District of

          Massachusetts, do hereby certify that the foregoing pages

          are a true and accurate transcription of my shorthand notes

          taken in the aforementioned matter to the best of my skill

          and ability.




                       __________________________________
                                CHERYL B. PALANCHIAN
                              Official Court Reporter
                                  1 Courthouse Way
                         South Boston, Massachusetts 02110
 Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 148 of 375 PageID: 11110
  From:           Zoita Titi
  Sent:           Tuesday, April 10, 2007 10:00 PM
  To:             Stavroula Drosatou
  Cc:             Pat Jaworski; Jane Frahn; Anna Kalika; Kavita Srivastava
  Subject:        Re : Esomeprazole Capsules DR - Launch Activities Initiation
  Attach:         ESOMEPRAZOLE DR CAPSULES Initiation.doc; Esomeprazole - Section I - mfg, pkg
                  & testing sites.pdf; Esomeprazole - Section VII - composition.pdf; Esomeprazole -
                  Section X - outside firms.pdf; Esomeprazole - Section XI - process flow chart & scale
                  up.pdf; Esomeprazole - Section XIII- Pkg configuration.pdf


  Hi Stavroula,

  Here is the information you requested for Esomeprazole Capsules DR, 20 mg and
  40 mg, ANDA 78-003:

  1) CMC Deficiency - Received 4/ 12/06 - targeted to respond by 4/30/07 (Cipla
  still needs to do some lab work)

  Two Bioequivalency Deficiencies - Received 5/05/06 and 10/03/06 -
  Bioequivalency Amendment responded 11/13/06

  1) Labeling Deficiency - none




  Please let me know if you need anything else.

  Thanks and regards,

  Zoita Titi
  Manager, Regulatory Affairs
  Phone (215)-293-6162
  Teva Pharmaceuticals USA, Inc.




  Stavroula Drosatou/MINTEV NIL
  02/22/2007 02:04 PM

  To
  Judy Hauser/NOW/TEV NIL@ TEVANEW, Jennifer King/NOW/TEV NIL@ TEVANEW,
  rashmivs@cipla.com
  cc
  Bill Hobart/SEL/TEV NIL@TEVANEW, John James/SEL/TEV NIL@ TEVANEW, John
  Blanke/MON/TEV NIL@TEVANEW, Pat Jaworski/NOW/TEVA/IL@ TEVANEW, Zoita
                                                                                                          Exhibit
  Titi/NOW/TEV NIL@ TEVANEW, Lance Kann/MWTEVNIL@TEV ANEW, Virginia
                                                                                                          153
Highly Confidential                                                                     Teva-ES0-075757
    Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 149 of 375 PageID: 11111
  Hogan/NOW/TEVA/IL@TEV ANEW, Jane Frahn/NOW/TEVA/IL@TEVANEW, Debbie
  Jaskot/KUL/TEVA/IL@TEV ANEW
  Subject
  Esomeprazole DR Capsules - Launch Activities Initiation




  Dear All,

  We are initiating launch activities for Esomeprazole DR Capsules. Please
  provide the required information (per the attached letter) by March 30th, 2007.



  Thank you in advance for your support


  Stavroula Drosatou
  Associate Director, Project Management
  Supply Chain - Operations
  TEVA Pharmaceuticals
  phone: (305) 575-4028
  Fax: (305) 575-4135


  ATTENTION: This message contains information that may be privileged or
  confidential and is the property of TEVA Pharmaceuticals and its subsidiaries.
  It is intended only for the person to whom it is addressed. If you are not the
  intended recipient, you are not authorized to read, print, retain, copy,
  disseminate, distribute, or use this message or any part thereof. If you
  receive this message in error, please notify the sender immediately and delete
  all copies of this message.




Highly Confidential                                                                 Teva-ES0-075758
    Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 150 of 375 PageID: 11112

                                            Esomeprazole DR Capsules

        Submitted ANDA #: 78-003
        Launch Readiness date: July 2008

        TEVA Marketing:
          • Confirm required for launch packaging configuration
          • Confirm forecast for each packaging configuration
          • Provide detailed forecast sheets with marketing assumptions

        TEVA Regulatory US:
          • Provide current filing status.
                o Status of Chemistry, Bio and Labeling deficiency letters.
                o Target response date for any open deficiency letters.
                o Any special requirements which may delay answering the letter (i.e. manufacture of
                    new batches).

           •   Provide following information to New Product Launch Coordinator:
                  o List of outside contractors and responsibilities (testing and packaging)
                  o Packaging configuration table (bottles and unit dose)
                  o Sites listed as manufacturing, testing and/or packaging sites
                  o Quantitative List of Ingredients
                  o Process Flow Chart
                  o Difference between ND batch and Scale Up SOI
                  o Scale Up SOis code numbers and batch sizes

        Please provide the required information by March 30th , 2007




Highly Confidential                                                                      Teva-ES0-075759
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 151 of 375 PageID: 11113




                                                    Exhibit

                                                    155
·-·-·-·-·-·-----------------·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·,
            Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 152 of 375 PageID: 11114                                                                                                                                                                                          '




  Redacted - Non-responsive
                                                                                             Status of Submitted Products
-------------·-----------------·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·1
                                                                                                                                                                                                                                                                                      '




  Redacted - Non-responsive



       --------------------- ----------------- ----------------- ----------------- --------------------------- -   - ----------- ----------------- ----------------- --------------------------- ----------------- ----------------- ----------------- - -   -- - -   - - - - -   '

       Esomeprazole DR Capsules 20 mg, 40 mg
                       •        Additional API Site
                                    o   API currently manufactured at Bangalore, Cipla plans to add their Kurkumbh site as an additional site
                                        due to forecast volume
                                    o Teva informed Cipla to hold off on manufacturing the batch to address the additional site until closer
                                        to launch
                       •        Deficiency Response
                                ***Projected launch May 2014




       Cipla/Teva Commercial/New Product Launches Project Review Agenda 17-September-2010
                                                                                                                                                                                                                                               Page 2 of3




Highly Confidential                                                                                                                                                                                             Teva-ES0-129725
    Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 153 of 375 PageID: 11115




  Redacted - Non-responsive




  Cipla/Teva Commercial/New Product Launches Project Review Agenda 17-September-2010
                                                                                              Page 3 of3




Highly Confidential                                                                    Teva-ES0-129726
 Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 154 of 375 PageID: 11116
  From:              Andrew Brimer
  Sent:              Wednesday , March 26, 2008 5:07:30 PM
  To:                Alisa Capreri; Andrea Guardia; Anne Payne ; Beth Baver; William Hobart; Chris Pelloni; Craig Lea ;
                      Debra Hoenscheid ; Debbie Jaskot; Deborah Griffin ; Diana Landa ; Dolores Stalzer; Edward Trauffer;
                      Rydberg, Elaine ; Elizabeth Guevara ; Emily Tiemann ; CN=Evjatar
                      Cohen/OU=NOW/O=TEVA/C=IL@TEVANEW; George Morabito ; Gregg DeRosa ; CN=Hanh
                      Seckner/OU=IRV/O=TEVA/C=IL@TEVANEW; Jennifer King ; Jill Pastore; John Blanke; John
                      Derstine; CN=John James/OU=SEL/O=TEVA/C=IL@TEVANEW; John Mccafferty; Karen Feldtmose;
                      Karen Loberg; Kenneth Lavin; Kendy Merritt; Kirsten Bauer; Lance Kann; Lori Chan ; Mahesh
                      Chudasama ; Marc Goshko; Margaret Wrigley; CN=Mark
                      Rienstra/OU=NOW/O=TEVA/C=IL@TEVANEW; Maureen Cavanaugh; Michael Ferrigno; CN=Paul
                      Fackler/OU=KUL/O=TEVA/C=IL@TEVANEW; CN=Philip
                      Cohen/OU=NOW/O=TEVA/C=IL@TEVANEW; Philip Erickson ; CN=Richard
                      Willmunder/OU=IRV/O=TEVA/C=IL@TEVANEW; Ronen Elron; Sean Hamilton; CN=Shanna
                      Knight/OU=NOW/O=TEVA/C=IL@TEVANEW; CN=Shanna
                      Knight/OU=NOW/O=TEVA/C=IL@TEVANEW; Shosh Neumann ; Shubha Chungi; Susan Irving
                      (NOW) ; Timothy Crew; Tina Guilder; CN=Todd Salsbury/OU=KUL/O=TEVA/C=IL@TEVANEW;
                      Yatindra Joshi; Yehudah Livneh ; Yoram Fuchs
  Subject:           BD for US Major Milestone Report - March 26, 2008

  Attachments:        03-26-08 MMR BD for US.xis

  Good Afternoon :

  Attached is the updated BD for US Major Milestone Report. This report replaces the one dated January 21 , 2008.

  The Major Milestone Report is confidential and should not be copied .

  If you have any questions or comments , please let me know.

  Andrew

  Andrew Brimer
  TEVA Pharmaceuticals USA
  Sr. Project Manager, Alliance Management
  Phone: (215) 591-8859
  Fax: (215) 591-8811




                                                                                                                     Exhibit

                                                                                                                     180
Confidential                                                                                      Teva-ES0-052307
                                                            CONFIDENTIAL
                                     Case 3:11-cv-05479-PGS-LHG Document 598- DO   NOT
                                                                               Filed     COPYPage 155 of 375 PageID: 11117Teva-ESO-052308
                                                                                     06/27/19
                                                                         US / BD - Major Milestone Report
                  Project Name                      Pr    Brand Dev Targ P.F.S Status TA Prefor              Dev.         Pivotal       Bio          Sub.           Early          Early    PLMD        NCE/PLFD
                                                     i    Sales Site et           /   PI m Start             Start         Start        Start        Date            As             as
                                                         (M$) / %    Mar       Sub.T                                                                               Approv         Launch
                                                                     ket        ype                                                                                  al

Carbamazepine Oral Solution 100 mg/ml by BD for - $7.17 / -        BD   US    PI     S/     0     -      0     -      0      -      0     -      0   Apr-05   32   Dec-07   4     Mar-08    ASAP          ASAP
US (Tegretol)                                        14%                            CPLA
Cetirizine Dihydrochloride/Pseudoephedrine ER    B $175.06         BD   US   PIV     S/     0     -      0     -      0      -      0     -      0   Jun-04   30   Dec-06   16    Mar-08    ASAP          ASAP
Tablets 5/120 mg by BD for US (Zyrtec D 12 hour)    / -0%                    FTF    CPLA

Bupropion HCl ER Tablets 150 mg (Wellbutrin XL)     B $912.25      BD   US    PIV  TA /     0   Nov-03   0   Nov-03   6   May-04    3   Aug-04   3   Nov-04   25   Dec-06   16    Apr-08    ASAP          ASAP
by BD for US                                           / 8%                  NFTF ANCN

Fentanyl Transdermal Patch 25 mcg - 50 mcg - 75 .S $1,237.3 BD          US    PII    S/     0     -      0     -      0      -      0   Jul-04   8   Mar-05   38   Apr-08   0     Apr-08    ASAP          ASAP
mcg - 100 mcg per 24 hours by BD for US             2 / 2%                          AVEV
(Duragesic)
Amphetamine Aspartate/Amphetamine                   -    $112.22   BD   US    PII   S / OS 0      -      0     -      0      -      0     -      0     -      0      -      345   May-08    ASAP          ASAP
Sulfate/Dextroamphetamine                                 / -3%
Saccharate/Dextroamphetamine Sulfate Tablets 5
mg - 10 mg - 20 mg - 30 mg by BD for US
(Adderall)
Desogestrel/Ethinyl Estradiol Tablets 0.15/0.03 mg B $160.74 BD         US    PII     S/    0     -      0     -      0      -      0     -      0   Mar-03   64   May-08   0     May-08    ASAP          ASAP
(Desogen) by BD for US                                / -2%                         PTN
Fluconazole Powder for Oral Suspension 10 mg/ml A $8.83 / - BD          US    PII     S/    0     -      0     -      0      -      0     -      0   Jan-05   33   Sep-07   8     May-08    ASAP          ASAP
by BD for US (Diflucan)                                27%                          CPLA
Ethinyl Estradiol/Norethindrone Acetate/Ferrous    B $75.84 / - BD      US    PII    FA /   0     -      0     -      0      -      0     -      0   Feb-04   15   May-05   38    Jun-08    ASAP          ASAP
fumarate Tablets 1/0.02 mg (Loestrin FE 1/20) by       14%                          PTN
BD for US
Desogestrel/Ethinyl Estradiol Tablets 0.15/0.03 mg B $157.09 BD         US    PII    S/     0     -      0     -      0      -      0     -      0   Mar-03   66   Jul-08   0     Jul-08    ASAP          ASAP
(OrthoCept) by BD for US                               / -3%                        PTN
Ethinyl Estradiol/Levonorgestrel Tablets 0.02/0.1  B $115.51 BD         US    PII    S/     0     -      0     -      0      -      0     -      0   Mar-04   52   Jul-08   0     Jul-08    ASAP          ASAP
mg (Alesse-28) by BD for US                           / -17%                        PTN
Ethinyl Estradiol/Levonorgestrel Tablets 0.03/0.05 B $73.00 / - BD      US    PII    S/     0     -      0     -      0      -      0     -      0   Dec-04   43   Jul-08   0     Jul-08    ASAP          ASAP
mg - 0.03/0.125 mg - 0.04/0.075 mg (Triphasil 28)       19%                         PTN
by BD for US
Ethinyl Estradiol/Norethindrone Acetate/Ferrous     B $67.29 / - BD     US    PII   FA /    0     -      0     -      0      -      0     -      0   Feb-04   14   Apr-05   39    Jul-08    ASAP          ASAP
fumarate Tablets 1.5/0.03 mg (Loestrin FE 1.5/30)       13%                         PTN
by BD for US
Ethinyl Estradiol/Norethindrone Tablets 0.035/0.5   B $67.46 / - BD     US    PII    S/     0     -      0     -      0      -      0     -      0   Apr-02   76   Jul-08   0     Jul-08    ASAP          ASAP
mg - 0.035/.075 mg - 0.035/1 mg (Ortho-Novum            16%                         PTN
7/7/7) by BD for US
Ethinyl Estradiol/Norethindrone Tablets 0.035/1 mg B $96.41 / - BD      US    PII    S/     0     -      0     -      0      -      0     -      0   Apr-02   76   Jul-08   0     Jul-08    ASAP          ASAP
(Ortho Novum 1-35) by BD for US (Ortho-Novum 1-        7%                           PTN
35)
Desogestrel/Ethinyl Estradiol & Ethinyl Estradiol   -    $135.21   BD   US   PIII    S/     0     -      0     -      0      -      0     -      0   Mar-03   68   Oct-08   0     Oct-08   Oct-20-08      ASAP
Tablets 0.15/0.02 & 0.01 mg (Mircette-28) by BD           / 16%                     PTN
for US
Ethinyl Estradiol/Norethindrone Tablets 0.035/0.4   B $48.72 / - BD     US    PII    S/     0     -      0     -      0      -      0     -      0   Jun-06   28   Oct-08   0     Oct-08    ASAP          ASAP
mg (Ovcon 35) by BD for US                              45%                         PTN

          Revised: March 26, 2008                                                                 Page 1 of 9                                                                                          By Launch
                                                           CONFIDENTIAL
                                    Case 3:11-cv-05479-PGS-LHG Document 598- DO   NOT
                                                                              Filed     COPYPage 156 of 375 PageID: 11118Teva-ESO-052308
                                                                                    06/27/19
                                                                         US / BD - Major Milestone Report
                 Project Name                      Pr    Brand Dev Targ P.F.S Status TA Prefor                 Dev.         Pivotal       Bio          Sub.           Early         Early    PLMD         NCE/PLFD
                                                    i    Sales Site et           /   PI m Start                Start         Start        Start        Date            As            as
                                                        (M$) / %    Mar       Sub.T                                                                                  Approv        Launch
                                                                    ket        ype                                                                                     al

Omeprazole DR Capsules 40 mg by BD for US          .S $205.05     BD   US    PIV  TA /        0     -      0     -      0      -      0     -      0     -      0    Nov-02   73   Nov-08    ASAP           ASAP
(Prilosec)                                             / 3%                 NFTF IMPX

Esomeprazole Magnesium DR Capsules 20, 40          - $5,468.1 BD       US    PIV  A/          0     -      0     -      0      -      0     -      0   Nov-05   41   Apr-09   0    Apr-09    ASAP           ASAP
mg (Cipla) by BD for US (Nexium)                      8 / 6%                NFTF CPLA

Repaglinide Tablets 0.5, 1, 2 mg by BD for US      B $163.60 BD        US    viii
                                                                                A/    0             -      0     -      0   Feb-08    1   Mar-08   4   Jun-08   13   Jul-09   0    Jul-09   Mar-14-09       ASAP
(Prandin)                                             / 5%                     CPLA                                                                                                         w/o PED
Enoxaparin Sodium Pre-filled Syringe 150 mg/ml - .S $2,357.5 BD        US PIV S / ITF 0             -      0     -      0      -      0     -      0   Apr-03   77   Sep-09   0    Sep-09    ASAP           ASAP
100 mg/ml (0.3 - 0.4 - 0.6 - 0.8 - 1 ml) by BD for   5 / 12%              NFTF
US (Lovenox)
Ethinyl Estradiol/Norgestimate Tablets             A $407.91      BD   US   PIII*    A/       0     -      0     -      0   Dec-07    4   Mar-08   4   Jul-08   18   Jan-10   0    Jan-10    ASAP           ASAP
0.025/0.250, 0.025/0.180, 0.025/0.215 mg by BD        / 1%                          PTN
for US (Ortho Tri-Cyclen-Lo)
Amphetamine Asparatate/Amphetamine                 -    $8.65 /   BD   US    PII    A / TS    0     -      0     -      0   May-08    0     -      0   Sep-08   18   Mar-10   0    Mar-10    ASAP           ASAP
Sulfate/Dextroamphetamine Saccharate/                    1%
Dextroamphetamine Sulfate Tablets 7.5, 12.5, 15
mg (IR) (Specific Strengths) by BD for US
(Adderall)
Metoprolol Succinate ER Tablets 50, 100, 200 mg    .S $1,265.0 BD      US   PIII     A/       0     -      0     -      0   Apr-08    1   May-08   4   Aug-08   24   Aug-10   0    Aug-10    ASAP           ASAP
by BD for US (Toprolol XL)                            6 / -12%                      CPLA

Progesterone Soft Gelatin Capsules 100, 200 mg     B $121.43      BD   US    PI     A / PII   0     -      0     -      0      -      0     -      0   Aug-08   24   Aug-10   0    Aug-10    ASAP           ASAP
by BD for US (Prometrium)                              / 6%
Testosterone Topical Gel 2.5, 5, 150 (Pump) g by   A $457.92      BD   US    PIV  A/          0   Jul-07   1   Aug-07   8   Apr-08    0   Apr-08   4   Aug-08   24   Aug-10   0    Aug-10    ASAP           ASAP
BD for US (Androgel)                                  / 21%                 NFTF CPLA

Drospirenone/Ethinyl Estradiol Tablets 3/0.02 mg   A $262.21      BD   US    PIV  A/          1   Nov-07   3   Jan-08   1   Mar-08    1   Apr-08   6   Oct-08   24   Sep-10   0    Sep-10 NP Oct-29-13      ASAP
by BD for US (Yaz)                                   / 523%                 NFTF CPLA

Drospirenone/Ethinyl Estradiol Tablets 3/0.03 mg   A $571.96      BD   US    PIV  A/          0   Nov-07   0     -      0   May-08    1   Jun-08   3   Sep-08   24   Sep-10   0    Sep-10   Oct-29-13       ASAP
by BD for US (Yasmin)                                 / 3%                  NFTF CPLA

Ethinyl Estradiol/Norethindrone Acetate Tablets    B $155.15      BD   US   PIII     A/       0     -      0     -      0      -      0     -      0   Dec-07   24   Dec-09   9    Sep-10 NP Jul-22-14      ASAP
0.02/1 mg by BD for US (Loestrin 24 FE)              / 294%                         PTN

Ethinyl Estradiol/Norgestrel Tablets 0.03/0.3 mg by B $108.50     BD   US    PII A/           0     -      0     -      0   Jan-08    5   Jun-08   4   Oct-08   24   Oct-10   0    Oct-10    ASAP           ASAP
BD for US (Lo/Ovral)                                    / -9%                   PTN
Diltiazem HCl ER Capsules 120, 180, 240, 300,       B $115.58     BD   US PIV    A/           0   Dec-07   0     -      0   May-08    3   Aug-08   4   Dec-08   24   Nov-10   0    Nov-10    ASAP           ASAP
360, 420 mg by BD for US (Tiazac)                      / -28%             NFTF CPCN

Trandolapril/Verapamil HCl ER Tablets 1/240,       B $98.46 / - BD     US   PIII     A/       0     -      0     -      0      -      0     -      0   Nov-08   24   Nov-10   0    Nov-10   Feb-24-15       ASAP
2/180, 2/240, 4/240 mg by BD for US (Tarka)            5%                           CPLA


          Revised: March 26, 2008                                                                   Page 2 of 9                                                                                          By Launch
                                                           CONFIDENTIAL
                                    Case 3:11-cv-05479-PGS-LHG Document 598- DO   NOT
                                                                              Filed     COPYPage 157 of 375 PageID: 11119Teva-ESO-052308
                                                                                    06/27/19
                                                                            US / BD - Major Milestone Report
                  Project Name                        Pr    Brand Dev Targ P.F.S Status TA Prefor              Dev.          Pivotal       Bio           Sub.           Early          Early    PLMD        NCE/PLFD
                                                       i    Sales Site et           /   PI m Start             Start          Start        Start         Date            As             as
                                                           (M$) / %    Mar       Sub.T                                                                                 Approv         Launch
                                                                       ket        ype                                                                                    al

Estradiol/Norethindrone Acetate Tablets 0.5/0.1,      B $56.97 / - BD     US   PIII    A/     0     -      0     -      0    Jul-08    4   Nov-08   3    Jan-09   24   Jan-11   0     Jan-11    ASAP          ASAP
1/0.5 mg by BD for US (Activella)                         0%                          PTN
Escitalopram Oxalate Tablets 5 mg - 10 mg - 20        - $2,184.2 BD       US   PIV     FA /   0     -      0     -      0       -      0     -      0    Jun-03   36   May-06   59    Mar-11    ASAP          ASAP
mg by BD for US (Lexapro)                               6 / 18%                FTF    CPLA

Fexofenadine HCl/Pseudoephedrine ER Tablets      .S $164.87          BD   US    PIV  A/       0     -      0     -      0    Oct-07    1   Nov-07   7    Jun-08   18   Dec-09   15    Mar-11    ASAP          ASAP
180mg/240 mg (Once Daily) by BD for US (Allegra-     / 32%                     NFTF CPLA
D 24 Hour)
Exemestane Tablets 25 mg by BD for US                 B $127.42 BD        US   PIII A/        1   Apr-07   3   Jul-07   9    Apr-08    1   May-08   3    Aug-08   24   Aug-10   8     Apr-11    Apr-1-11    Oct-21-04
(Aromasin)                                               / 14%                    CPLA
Ethinyl Estradiol/Levonorgestrel Tablets              B $72.82 / - BD     US PII    A/        0   Nov-07   3   Feb-08   0    Mar-08    1   Apr-08   5    Aug-08   34   May-11   0     May-11    ASAP          ASAP
0.03mg/0.15mg mg by BD for US (Nordette)                   3%                      PTN
Estradiol Transdermal Patch 25, 37.5, 50, 75, 100     B $144.66 BD        US PIV    A/        0     -      0     -      0       -      0     -      0    Apr-09   27   Jul-11   0     Jul-11    ASAP          ASAP
mg/24hr (ER Film) by BD for US (Vivelle-DOT)             / 12%               FTF? AVEV

Lidocaine Transdermal Patch 5 % by BD for US          A $913.52      BD   US    PIV  A/       0     -      0     -      0       -      0     -      0    Dec-08   24   Dec-10   9     Sep-11   May-2-12       ASAP
(Lidoderm)                                               / 22%                 FTF? AVEV

Fluticasone Furoate Nasal Suspension 0.0275       .S $47.95 /        BD   US  PIV   A/        0   Oct-07   6   Apr-08   12   Apr-09    1   May-09   6    Nov-09   24   Oct-11   0     Oct-11    ASAP          ASAP
mcg/inh (Spray) by BD for US (Veramyst)                 0%                   FTF?  XEM
Testosterone Topical Gel 1 % by BD for US          B $104.56         BD   US PIII*  A/        0     -      0     -      0    Nov-07    3   Feb-08   13   Feb-09   18   Aug-10   15    Nov-11    ASAP            -
(Testim)                                              / 45%                       CPLA
Candesartan Cilexetil/HCTZ Tablets 16/12.5,        B $105.19         BD   US PIV    A/        1     -      0   Dec-06   14   Feb-08    1   Mar-08   4    Jul-08   24   Jun-10   24    Jun-12   Jun-4-12       ASAP
32/12.5 mg by BD for US (Atacand HCT)                  / 4%                  FTF? CPLA
Fexofenadine HCl/Pseudoephedrine HCl ER            A $340.16         BD   US PIV   TA /       0     -      0     -      0       -      0     -      0    Dec-01   27   Feb-04   102   Jul-12    ASAP          ASAP
Tablets 60/120 mg by BD for US (Allegra-D)            / -7%                   FTF IMPX
Candesartan Cilexetil Tablets 16, 32 mg by BD for B $200.73          BD   US PIV    A/        1     -      0   Nov-06   8    Jul-07    1   Aug-07   4    Dec-07   18   Jun-09   42    Dec-12   Jun-4-12       ASAP
US (Atacand)                                           / 4%                  NFTF CPLA

Tolterodine Tartrate Tablets 1 mg - 2 mg by BD for A $61.95 / - BD        US    PIV  S/       0     -      0     -      0       -      0     -      0    Dec-03   44   Aug-07   68    Mar-13   Sep-25-12      ASAP
US (Detrol)                                            15%                     NFTF CPLA

Gadopentetate Dimeglumine Injection 46.9,             A $198.17      BD   US    PIV  A/       0     -      0     -      0       -      0     -      0    Jan-10   24   Dec-11   22    Oct-13    Oct-1-13      ASAP
469.01, 469.01 mg/ml (Vial 100mL ), (Syringe ),          / -1%                 FTF? CPLA
(Vial ) by BD for US (Magnevist)
Dutasteride Soft Gelatin Capsules 0.5 mg by BD        B $361.90      BD   US   PIII   A/      0   Jan-08   0     -      0    Feb-08    2   Apr-08   4    Jul-08   24   Jul-10   65    Nov-15   Nov-20-15    Nov-20-06
for US (Avodart)                                         / 47%                      CPLA
Lopinavir/Ritonavir Tablets 100/25, 200/50 mg by      A $565.30      BD   US   PIV    A/      0     -      0     -      0       -      0     -      0    Dec-08   24   Dec-10   74    Dec-16   Dec-26-16      ASAP
BD for US (Kaletra)                                       / 6%                 FTF CPLA                                                                                                          PED
Amphotericin B for Injection 50 mg/vial (Liposomal)   B $76.22 / -   BD   US   EIV* I / OS    0     -      0     -      0       -      0     -      0      -      0      -      0       -       ASAP          ASAP
by BD for US (Ambisome)                                   10%
Amphotericin B Lipid Complex Injection 5 mg/ml by     B $36.39 / -   BD   US   EIV* I / OS    0     -      0     -      0       -      0     -      0      -      0      -      0       -       ASAP          ASAP
BD for US (Abelcet)                                       17%


          Revised: March 26, 2008                                                                   Page 3 of 9                                                                                            By Launch
                                                           CONFIDENTIAL
                                    Case 3:11-cv-05479-PGS-LHG Document 598- DO   NOT
                                                                              Filed     COPYPage 158 of 375 PageID: 11120Teva-ESO-052308
                                                                                    06/27/19
                                                                           US / BD - Major Milestone Report
                  Project Name                       Pr    Brand Dev Targ P.F.S Status TA Prefor           Dev.        Pivotal       Bio         Sub.        Early        Early     PLMD        NCE/PLFD
                                                      i    Sales Site et           /   PI m Start          Start        Start        Start       Date         As           as
                                                          (M$) / %    Mar       Sub.T                                                                       Approv       Launch
                                                                      ket        ype                                                                          al

Amphotericin B Lipid Complex Injection 50, 100       C $0.08 / -    BD   US   EIV* I / OS     0   -    0     -     0      -      0     -     0    -     0     -      0     -         ASAP         ASAP
mg by BD for US (Amphotec)                                15%
Ampicillin Sodium/Sulbactam Sodium for Injection     A $58.08 / -   BD   US    EI    I / OS   0   -    0     -     0      -      0     -     0    -     0     -      0     -         ASAP         ASAP
1.5, 3, 15 g by BD for US (Unasyn)                        22%
Azelaic Acid Topical Gel 15 % by BD for US           B $46.14 /     BD   US  PIV I / OS       0   -    0     -     0      -      0     -     0    -     0     -      0     -         ASAP         ASAP
(Finacea Gel)                                             13%               FTF?
Aztreonam Injection 0.5, 1, 2 g by BD for US         -  - / 0%      BD   US   -     I/        0   -    0     -     0      -      0     -     0    -     0     -      0     -           -            -
Aztreonam Injection 1, 2 g by BD for US (Azactam)    - $22.61 /     BD   US   -     I/        0   -    0     -     0      -      0     -     0    -     0     -      0     -           -            -
                                                           2%
Budesonide Nasal Suspension 32, 64 mcg               - $261.36      BD   US    -       A/     0   -    0     -     0      -      0     -     0    -     0     -      0     -           -            -
(Metered Spray) by BD for US (Rhinocort Aqua)           / -12%                        XEM

Busulfan Injection 6 mg/ml (Ampule 10mL ) by BD C $22.63 /          BD   US   PIII   I / OS   0   -    0     -     0      -      0     -     0    -     0     -      0     -       Mar-30-14      ASAP
for US (Busulfex)                                   14%
Calcium Carbonate/Risedronate Sodium Tablets    .S $21.42 /         BD   US   TBD I / OS      1   -    0     -     0      -      0     -     0    -     0     -      0     -         ASAP         ASAP
500/35 mg (Combo Pack) by BD for US (Actonel        47%
with Calcium)
Candesartan Cilexetil Tablets 4, 8 mg (Specific      -     - / 0%   BD   US    -     I / OS   0   -    0     -     0      -      0     -     0    -     0     -      0     -        Jun-4-12        -
Strengths) by BD for US
Capecitabine Tablets 150, 500 mg by BD for US        A $400.07      BD   US   PIII      I/    0   -    0     -     0      -      0     -     0    -     0     -      0     -       Jan-13-11      ASAP
(Xeloda)                                                / 18%                        CPLA
Cefepime HCl Powder for Injection 0.5, 1, 2 g by     A $172.57      BD   US   EII    I / OS   1   -    0     -     0      -      0     -     0    -     0     -      0     -         ASAP         ASAP
BD for US (Maxipime)                                    / -4%
Ceftazidime Sodium for Injection 1, 2, 6 g (Bulk V   B $27.64 / -   BD   US   EIII   I / OS   0   -    0     -     0      -      0     -     0    -     0     -      0     -         ASAP         ASAP
B),(LYO Vial S) by BD for US (Fortaz)                    23%
Chlorothiazide Sodium Injection 0.5 mg/vial by BD    - $33.93 /     BD   US    PI    I / OS   0   -    0     -     0      -      0     -     0    -     0     -      0     -           -            -
for US                                                   36%
Chlorpheniramine Polistirex/Codeine Polistirex       C - / 0%       BD   US    PI    A / SPI 0    -    0     -     0      -      0     -     0    -     0     -      0     -         ASAP         ASAP
Oral Suspension 4/20 mg/5ml by BD for US
(Codeprex SR)
Chlorpheniramine Polistirex/Hydrocodone              -     - / 0%   BD   US    -      I/      0   -    0     -     0      -      0     -     0    -     0     -      0     -           -            -
Polistirex ER Capsules 4/5, 8/10 mg by BD for US

Chlorpheniramine Polistirex/Hydrocodone              B $175.16      BD   US    PI    A / SPI 0    -    0     -     0      -      0     -     0    -     0     -      0     -         ASAP         ASAP
Polistirex Oral Suspension 8/10 mg/5ml by BD for        / 3%
US (Tussionex Pennkinetic ER Suspension)

Cilastatin Sodium/Imipenem Powder for Injection      A $181.82      BD   US   EIII   I / OS   0   -    0     -     0      -      0     -     0    -     0     -      0     -      Non OB Sep-     ASAP
250/250, 500/500 mg by BD for US (Primaxin)             / -1%                                                                                                                        15-09

Cilastatin Sodium/Imipenem Powder for Injection      -    $2.70 /   BD   US    -      I/      0   -    0     -     0      -      0     -     0    -     0     -      0     -       Sep-15-09        -
500mg/500 mg (PDR Vial S) by BD for US                     6%
(Primaxin I.M.)


          Revised: March 26, 2008                                                                 Page 4 of 9                                                                                  By Launch
                                                           CONFIDENTIAL
                                    Case 3:11-cv-05479-PGS-LHG Document 598- DO   NOT
                                                                              Filed     COPYPage 159 of 375 PageID: 11121Teva-ESO-052308
                                                                                    06/27/19
                                                                             US / BD - Major Milestone Report
                 Project Name                        Pr    Brand Dev Targ P.F.S Status TA Prefor             Dev.        Pivotal       Bio         Sub.        Early        Early    PLMD        NCE/PLFD
                                                      i    Sales Site et           /   PI m Start            Start        Start        Start       Date         As           as
                                                          (M$) / %    Mar       Sub.T                                                                         Approv       Launch
                                                                      ket        ype                                                                            al

Ciprofloxacin Powder for Oral Suspension 250,        C $9.51 / -      BD   US  PIV I / OS       0   -    0     -     0      -      0     -     0    -     0     -      0     -       ASAP          ASAP
500 mg/5 ml mg/5ml by BD for US                          18%                  FTF?
Clavulanate Potassium/Ticarcillin Disodium           - $3.86 / -      BD   US   -     I/        0   -    0     -     0      -      0     -     0    -     0     -      0     -          -            -
Injection 3.1 g by BD for US (Timentin)                   4%
Clavulanate Potassium/Ticarcillin Disodium           - $10.62 / -     BD   US     -     I/      0   -    0     -     0      -      0     -     0    -     0     -      0     -          -            -
Injection 3.1, 31 g by BD for US (Timentin)              42%
Clonidine ER Film Transdermal Patch 0.1, 0.2, 0.3    B $273.58        BD   US    PII   I / OS   0   -    0     -     0      -      0     -     0    -     0     -      0     -       ASAP          ASAP
mg/24hr by BD for US (Catapres-TSS)                      / 5%
Cyclophosphamide for Injection 100, 200, 500,        -  - / 0%        BD   US     -    I / OS   0   -    0     -     0      -      0     -     0    -     0     -      0     -          -            -
1000, 2000 mg/vial by BD for US
Desflurane Inhalation 99.9 % (Liquid) by BD for US   A $205.23 BD          US  PIV   A/         0   -    0     -     0      -      0     -     0    -     0     -      0     -       ASAP          ASAP
(Suprane)                                                / 1%                 FTF? CPLA
Desogestrel/Ethinyl Estradiol Tablets 0.025/0.1      - $17.11 / - BD       US   -  I / OS       0   -    0     -     0      -      0     -     0    -     0     -      0     -       ASAP            -
and 0.025/0.125 and 0.025mg/0.15 mg by BD for            21%
US (Cyclessa)
Diclofenac Sodium/Misoprostol DR Tablets 50/0.2, B $159.44            BD   US  PIV I / OS       0   -    0     -     0      -      0     -     0    -     0     -      0     -       ASAP          ASAP
75/0.2 mg by BD for US (Arthrotec)                   / -10%                   FTF?
Dolasetron Mesylate Injection 20 mg/ml (Vial 25mL - $9.43 / -         BD   US   -     I/        0   -    0     -     0      -      0     -     0    -     0     -      0     -       Jul-2-11        -
)(Monohydrate MDV) by BD for US (Anzemet)              27%

Dolasetron Mesylate Injection 20 mg/ml (Vial 5mL     - $31.12 / - BD       US     -     I/      0   -    0     -     0      -      0     -     0    -     0     -      0     -       Jul-2-11        -
),(Vial 0.625mL )(Monohydrate SDV) by BD for US          60%
(Anzemet)
Dolasetron Mesylate Pre-Filled Syringe 12.5 mg/ml -       $1.65 / -   BD   US     -     I/      0   -    0     -     0      -      0     -     0    -     0     -      0     -       Jul-2-11        -
(Syringe 0.625 )(Monohydrate) by BD for US                  80%
(Anzemet)
Doripenem Injection 500 mg by BD for US              - $0.20 /        BD   US     -     I/      0   -    0     -     0      -      0     -     0    -     0     -      0     -      Oct-12-12        -
(Doribax)                                                0%
Entacapone Tablets 200 mg by BD for US               B $81.84 /       BD   US    PIV    A/      0   -    0     -     0      -      0     -     0    -     0     -      0     -       ASAP          ASAP
(Comtan)                                                 7%                     NFTF   PSP

Epinephrine Pre-Filled Syringe 0.15, 0.3 mg/syr      A $183.83        BD   US    PI    I / OS   0   -    0     -     0      -      0     -     0    -     0     -      0     -       ASAP          ASAP
(Syringe 2mL ) by BD for US (Epipen)                    / 17%
Ertapenem Sodium Injection 1 g/vial by BD for US     A $106.40        BD   US  PIV I / OS       0   -    0     -     0      -      0     -     0    -     0     -      0     -      May-21-16    Nov-21-06
(Invanz)                                                / 17%                 FTF?                                                                                                    PED
Estradiol Acetate Tablets 0.45, 0.9, 1.8 mg by BD    B $4.93 / -      BD   US  PI  I / OS       0   -    0     -     0      -      0     -     0    -     0     -      0     -       ASAP          ASAP
for US (Femtrace)                                         1%
Estradiol Tablets 0.5, 1, 1.5, 2 mg by BD for US     -  - / 0%        BD   US     -     I/      0   -    0     -     0      -      0     -     0    -     0     -      0     -          -            -

Estradiol Topical Gel 0.06 % by BD for US            -     - / 0%     BD   US    -        I/    0   -    0     -     0      -      0     -     0    -     0     -      0     -       ASAP            -
Estradiol Vag Vaginal Tablets 25 mcg by BD for       -    $97.02 /    BD   US    PI    I / OS   0   -    0     -     0      -      0     -     0    -     0     -      0     -       ASAP          ASAP
US (Vagifem)                                                20%
Estradiol Vaginal Cream 0.01 % by BD for US          -    $74.13 /    BD   US     -     I/      0   -    0     -     0      -      0     -     0    -     0     -      0     -          -            -
(Estrace)                                                    0%

          Revised: March 26, 2008                                                                   Page 5 of 9                                                                                 By Launch
                                                           CONFIDENTIAL
                                    Case 3:11-cv-05479-PGS-LHG Document 598- DO   NOT
                                                                              Filed     COPYPage 160 of 375 PageID: 11122Teva-ESO-052308
                                                                                    06/27/19
                                                                            US / BD - Major Milestone Report
                  Project Name                       Pr    Brand Dev Targ P.F.S Status TA Prefor            Dev.        Pivotal       Bio         Sub.        Early        Early      PLMD        NCE/PLFD
                                                      i    Sales Site et           /   PI m Start           Start        Start        Start       Date         As           as
                                                          (M$) / %    Mar       Sub.T                                                                        Approv       Launch
                                                                      ket        ype                                                                           al

Estrogens Conjugated Synthetic A Tablets 0.3,        C $44.73 / - BD      US    PIV  A/        0   -    0     -     0      -      0     -     0    -     0     -      0     -         ASAP          ASAP
0.45, 0.625, 0.9, 1.25 mg by BD for US (Cenestin)        9%                    FTF? EVUL

Estrogens Conjugated Tablets 0.3, 0.45, 0.625,       A $632.66       BD   US   PIII    A/      0   -    0     -     0      -      0     -     0    -     0     -      0     -         ASAP          ASAP
0.9, 1.25, 2.5 mg by BD for US (Premarin)               / -3%                         EVUL

Estrogens Conjugated Topical Cream 0.625 mg by B $145.17             BD   US   PIII    A/      0   -    0     -     0      -      0     -     0    -     0     -      0     -        Feb-1-12       ASAP
BD for US (Premarin)                              / 16%                               EVUL
Estrogens Conjugated/Medroxyprogesterone       - $228.84             BD   US    -      I/      0   -    0     -     0      -      0     -     0    -     0     -      0     -       Feb-26-12         -
Acetate Tablets 0.3/1.5, 0.45/1.5, 0.625/2.5,      / 4%
0.625/5 mg by BD for US (Prempro)
Ethinyl Estradiol/Etonogestrel Vaginal Ring Device   -    $250.93    BD   US    -      I/      0   -    0     -     0      -      0     -     0    -     0     -      0     -         ASAP            -
0.015/0.12 mg by BD for US (NuvaRing)                      / 32%

Ethinyl Estradiol/Levonorgestrel Tablets 0.03/0.15   - $98.46 /      BD   US   PII    I / OS   0   -    0     -     0      -      0     -     0    -     0     -      0     -         ASAP            -
mg by BD for US (Seasonale)                              5%
Ethinyl Estradiol/Levonorgestrel/Ethinyl Estradiol   B $37.55 /      BD   US   PII    I / OS   0   -    0     -     0      -      0     -     0    -     0     -      0     -      NP Jan-30-24     ASAP
Tablets 0.03/0.15/0.01 mg by BD for US                  238%
(Seasonique)
Felodipine ER Tablets 2.5, 5, 10 mg by BD for US     -  $251.11 BD        US    -      I/      0   -    0     -     0      -      0     -     0    -     0     -      0     -         ASAP            -
(Plendil)                                                / 15%
Fenofibrate Tablets 48, 145 mg by BD for US          .S $1,382.8 BD       US    PIV  A/        0   -    0     -     0      -      0     -     0    -     0     -      0     -         ASAP          ASAP
(Tricor)                                                8 / 12%                FTF? CPLA

Fentanyl Citrate Oral Lozenges 0.2, 0.4, 0.6, 0.8, A $582.78         BD   US   PII    I / OS   0   -    0     -     0      -      0     -     0    -     0     -      0     -         ASAP          ASAP
1.2, 1.6 mg (Troche Lozenge) by BD for US (Actiq)     / -18%

Fentanyl HCl Transdermal Patch 40 mcg by BD for      A     - / 0%    BD   US   TBD I / OS      0   -    0     -     0      -      0     -     0    -     0     -      0     -           -             -
US (Ionsys)
Fentanyl Transdermal Patch 12 mg/hr (Line            .S $35.27 /     BD   US   PII    I / TS   0   -    0     -     0      -      0     -     0    -     0     -      0     -         ASAP          ASAP
Extension) by BD for US (Duragesic)                        69%
Frovatriptan Succinate Tablets 2.5 mg by BD for       - $60.00 /     BD   US    -     I / OS   0   -    0     -     0      -      0     -     0    -     0     -      0     -        Nov-7-15         -
US                                                         13%
Gadodiamide Injection 287 mg/ml by BD for US          A $125.85      BD   US   PIIIA/          0   -    0     -     0      -      0     -     0    -     0     -      0     -        Nov-8-11       ASAP
(Omniscan)                                               / -32%                   CPLA
Gadoteridol Injection 279.3 mg/ml by BD for US        B $23.04 /     BD   US PIV   A/          0   -    0     -     0      -      0     -     0    -     0     -      0     -       Dec-12-12       ASAP
(Prohance)                                                  2%               FTF? CPLA
Gadoversetamide Injection 330.0, 330.9 mg/ml          B $42.00 / -   BD   US PIII  A/          0   -    0     -     0      -      0     -     0    -     0     -      0     -        Jul-14-09      ASAP
(Syringe ),(Vial S) by BD for US (Optimark)                1%                     CPLA
Goserelin Acetate Injection 10.8 mg (12 week-         B $87.62 / -   BD   US PIV I / OS        0   -    0     -     0      -      0     -     0    -     0     -      0     -         ASAP          ASAP
IMPL) by BD for US (Zoladex)                               15%               FTF?
Goserelin Acetate Injection 3.6 mg (4 week- IMPL)     B $12.59 / -   BD   US PIV I / OS        0   -    0     -     0      -      0     -     0    -     0     -      0     -         ASAP          ASAP
by BD for US (Zoladex)                                     6%                FTF?


          Revised: March 26, 2008                                                                  Page 6 of 9                                                                                   By Launch
                                                           CONFIDENTIAL
                                    Case 3:11-cv-05479-PGS-LHG Document 598- DO   NOT
                                                                              Filed     COPYPage 161 of 375 PageID: 11123Teva-ESO-052308
                                                                                    06/27/19
                                                                          US / BD - Major Milestone Report
                 Project Name                        Pr    Brand Dev Targ P.F.S Status TA Prefor           Dev.        Pivotal       Bio         Sub.        Early        Early     PLMD         NCE/PLFD
                                                      i    Sales Site et           /   PI m Start          Start        Start        Start       Date         As           as
                                                          (M$) / %    Mar       Sub.T                                                                       Approv       Launch
                                                                      ket        ype                                                                          al

Griseofulvin, Microcrystalline Susp Oral             -     - / 0%   BD   US     -     I/      0   -    0     -     0      -      0     -     0    -     0     -      0     -           -             -
Suspension 125mg/5ml by BD for US
Ibutilide Fumarate Injection 0.1 mg/ml by BD for     B $13.14 /     BD   US   PIII   I / OS   0   -    0     -     0      -      0     -     0    -     0     -      0     -       Dec-28-09         -
US (Corvert)                                             20%
Iron Dextran Injection 50 mg/ml (MDV) by BD for      C $10.26 / -   BD   US    PII      I/  0     -    0     -     0      -      0     -     0    -     0     -      0     -        ASAP           ASAP
US (Infed)                                               12%                         EMCR
Iron Dextran Injection 50 mg/ml by BD for US         C $36.55 /     BD   US    PII   I / OS 0     -    0     -     0      -      0     -     0    -     0     -      0     -        ASAP           ASAP
(Dexferrum)                                               1%
Lenalidomide Capsules 5, 10, 15, 25 mg by BD for     B $172.62      BD   US     -     I/      0   -    0     -     0      -      0     -     0    -     0     -      0     -       Jul-24-16         -
US (Revlimid)                                        + / 236%
Levetiracetam Injection 100 mg/ml by BD for US       B $32.03 /     BD   US   PIII   I / OS   0   -    0     -     0      -      0     -     0    -     0     -      0     -       Jul-31-09       ASAP
(Keppra)                                                511%
Levonorgestrel Device 52 mg (intrauterine device)    - $268.34      BD   US     -     I/      0   -    0     -     0      -      0     -     0    -     0     -      0     -        ASAP             -
by BD for US (Mirena)                                   / 48%
Linezolid Injection 2 mg/ml by BD for US (Zyvox)     - $229.66      BD   US     -     I/      0   -    0     -     0      -      0     -     0    -     0     -      0     -       May-18-15         -
                                                        / 17%
Lubiprostone Soft Gelatin Capsules 8, 24 mcg by      B - / 0%       BD   US     -     I/      0   -    0     -     0      -      0     -     0    -     0     -      0     -       Sep-5-20          -
BD for US (Amitiza )
Meropenem Powder for Injection 500, 1000 mg by       A $158.77      BD   US   EIII   I / OS   0   -    0     -     0      -      0     -     0    -     0     -      0     -      Non OB Jun-      ASAP
BD for US (Merrem)                                       / 32%                                                                                                                       21-10
Mesalamine Suppositories 500, 1000 mg by BD for      B $72.30 /     BD   US    PI    I / OS   0   -    0     -     0      -      0     -     0    -     0     -      0     -        ASAP           ASAP
US (Canasa)                                               11%
Metoprolol Succinate ER Tablets 25 mg (Specific      - $246.48      BD   US     -     I/      0   -    0     -     0      -      0     -     0    -     0     -      0     -        ASAP             -
Strengths) by BD for US (Toprol XL)                     / -24%
Metoprolol Succinate/HCTZ ER Tablets 25/12.5,        A - / 0%       BD   US   TBD I / OS      0   -    0     -     0      -      0     -     0    -     0     -      0     -       Aug-28-09         -
50/12.5, 100/12.5 mg by BD for US (Dutoprol)

Morphine Sulfate Injection 10 mg/ml (Vial 1mL        B $3.16 / -    BD   US   PIV* I / OS     0   -    0     -     0      -      0     -     0    -     0     -      0     -        ASAP           ASAP
S),(Vial 1.5mL S),(Vial 2mL S)(Liposome) by BD           32%
for US (DepoDur)
Naltrexone Injection 380 mg by BD for US (Vivitrol) B     $6.56 /   BD   US     -    I / OS   0   -    0     -     0      -      0     -     0    -     0     -      0     -         TBD           ASAP
                                                          513701
                                                            %
Niacin ER Tablets 500, 750, 1000 mg by BD for        A $744.87      BD   US    PIV I / OS     0   -    0     -     0      -      0     -     0    -     0     -      0     -        ASAP           ASAP
US (Niaspan)                                            / 16%                 NFTF

Nisoldipine ER Tablets 10, 20, 30, 40 mg by BD for   B $127.04      BD   US   PIII   I / OS   0   -    0     -     0      -      0     -     0    -     0     -      0     -        Jun-8-08       ASAP
US (Sular)                                           + / 30%
Nisoldipine ER Tablets 8.5, 17, 25.5, 34 mg by BD    -  - / 0%      BD   US     -     I/      0   -    0     -     0      -      0     -     0    -     0     -      0     -        Jun-8-08         -
for US
Norethindrone Tablets 0.35 mg by BD for US           - $49.40 / - BD     US     -     I/      0   -    0     -     0      -      0     -     0    -     0     -      0     -           -             -
(Miconor-28)                                             6%
Norethindrone Tablets 0.35 mg by BD for US (Nor-     - $53.11 / - BD     US     -     I/      0   -    0     -     0      -      0     -     0    -     0     -      0     -           -             -
QD)                                                      0%

          Revised: March 26, 2008                                                                 Page 7 of 9                                                                                   By Launch
                                                             CONFIDENTIAL
                                      Case 3:11-cv-05479-PGS-LHG Document 598- DO   NOT
                                                                                Filed     COPYPage 162 of 375 PageID: 11124Teva-ESO-052308
                                                                                      06/27/19
                                                                           US / BD - Major Milestone Report
                  Project Name                         Pr    Brand Dev Targ P.F.S Status TA Prefor         Dev.        Pivotal       Bio         Sub.        Early        Early   PLMD        NCE/PLFD
                                                        i    Sales Site et           /   PI m Start        Start        Start        Start       Date         As           as
                                                            (M$) / %    Mar       Sub.T                                                                     Approv       Launch
                                                                        ket        ype                                                                        al

Octreotide Acetate ER Powder for Injection 10, 20, B $408.47        BD   US    PIV I / OS     0   -    0     -     0      -      0     -     0    -     0     -      0     -       ASAP         ASAP
30 mg (LAR) by BD for US (Sandostatin LAR)            / 12%                   FTF?

Oxandrolone Tablets 2.5, 10 mg by BD for US            B $46.60 / - BD   US    PIV I / OS     0   -    0     -     0      -      0     -     0    -     0     -      0     -       ASAP         ASAP
(Oxandrin)                                                 8%                 NFTF

Oxybutynin Chloride Transdermal Patch 2.6, 3.9      C $39.96 / - BD      US  PIV I / OS       0   -    0     -     0      -      0     -     0    -     0     -      0     -       ASAP         ASAP
mg/24hr by BD for US (Oxytrol)                           8%                 FTF?
Paclitaxel for Injection 100 mg (Albumin-Bound) by -   - / 0%    BD      US   -     I/        0   -    0     -     0      -      0     -     0    -     0     -      0     -       ASAP           -
BD for US
Paclitaxel Injection 6 mg/ml (Vial 5mL ),(Vial 25mL B $94.87 / - BD      US    PI    I / OS   0   -    0     -     0      -      0     -     0    -     0     -      0     -       ASAP         ASAP
),(Vial 50mL ),(Vial 16.7mL ) by BD for US (Taxol)      17%

Paroxetine HCl ER Tablets 12.5, 25 , 37.5 mg by        - $315.14    BD   US     -     I/      0   -    0     -     0      -      0     -     0    -     0     -      0     -       ASAP           -
BD for US (Paxil CR)                                      / -12%
Pentostatin for Injection 10 m/vial mg by BD for US    B $20.08 /   BD   US    PII   I / OS   0   -    0     -     0      -      0     -     0    -     0     -      0     -       ASAP         ASAP
(Nipent)                                                     1%
Phytonadione Injection 2, 10 mg/ml by BD for US        B $20.03 /   BD   US    PII   I / OS   0   -    0     -     0      -      0     -     0    -     0     -      0     -       ASAP         ASAP
(Vitamin K1)                                                 4%
Piperacillin Sodium/Tazobactam Sodium Injection        B $332.06    BD   US   EIV    I / OS   0   -    0     -     0      -      0     -     0    -     0     -      0     -       ASAP         ASAP
2/0.25, 3/0.375, 4/0.5 g (Bag 50mL ) by BD for US           / 6%
(Zosyn)
Piperacillin Sodium/Tazobactam Sodium Powder           B $302.66    BD   US    PII   I / OS   0   -    0     -     0      -      0     -     0    -     0     -      0     -       ASAP         ASAP
for Injection 2/0.25, 3/0.375, 4/0.5, 36/4.5 g by BD      / 46%
for US (Zosyn)
Pirbuterol Acetate Metered Dose Inhalation     -  - / 0%            BD   US     -     I/      0   -    0     -     0      -      0     -     0    -     0     -      0     -         -            -
Aerosol 0.2 mg/inh (CFC) by BD for US
Propafenone HCl ER Capsules 225 , 325 , 425 mg B $100.78            BD   US    PIV    A/      0   -    0     -     0      -      0     -     0    -     0     -      0     -       ASAP         ASAP
by BD for US (Rhythmol SR)                        / 35%                       NFTF   PSP

Propranolol HCl ER Capsules 80, 120 mg by BD           C $17.74 /   BD   US  PIV I / OS       0   -    0     -     0      -      0     -     0    -     0     -      0     -       ASAP         ASAP
for US (Innopran XL)                                       16%              FTF?
Rivastigmine Transdermal Patch 4.6, 9.5 mg/24hr        B $14.79 /   BD   US   -  I / OS       0   -    0     -     0      -      0     -     0    -     0     -      0     -         -            -
(Once-daily) by BD for US (Exelon)                          0%
Rotigotine Transdermal Patch 2, 4, 6 mg/24hr           B $12.51 /   BD   US     -    I / OS   0   -    0     -     0      -      0     -     0    -     0     -      0     -      May-9-12        -
(CDS) by BD for US (Nupro)                                  0%
Sevoflurane Solution for Inhalation 100 % by BD        A $292.25    BD   US    PIV I / OS     0   -    0     -     0      -      0     -     0    -     0     -      0     -       ASAP         ASAP
for US (Ultane)                                           / -9%               NFTF

Sodium Hyaluronate Pre-filled Syringe 8 mg/ml by       - $78.46 / - BD   US     -     I/      0   -    0     -     0      -      0     -     0    -     0     -      0     -         -            -
BD for US (Synvisc)                                        59%




           Revised: March 26, 2008                                                                Page 8 of 9                                                                                By Launch
                                                           CONFIDENTIAL
                                    Case 3:11-cv-05479-PGS-LHG Document 598- DO   NOT
                                                                              Filed     COPYPage 163 of 375 PageID: 11125Teva-ESO-052308
                                                                                    06/27/19
                                                                          US / BD - Major Milestone Report
                 Project Name                      Pr    Brand Dev Targ P.F.S Status TA Prefor               Dev.        Pivotal       Bio          Sub.         Early        Early     PLMD        NCE/PLFD
                                                    i    Sales Site et           /   PI m Start              Start        Start        Start        Date          As           as
                                                        (M$) / %    Mar       Sub.T                                                                             Approv       Launch
                                                                    ket        ype                                                                                al

Tazarotene Topical Cream 0.05, 0.1 % by BD for   B $69.70 / - BD        US   PIII   I / OS   0      -    0     -     0      -      0     -     0      -     0     -      0     -       Jun-13-11      ASAP
US (Tazorac)                                         10%
Teriparatide Pre-Filled Syringe 250 mcg/ml      .S $553.46 BD           US  PIV I / OS       0      -    0     -     0      -      0     -     0      -     0     -      0     -       Dec-8-18       ASAP
(Recombinant Human) by BD for US (Forteo)            / 8%                  FTF?
Thalidomide Capsules 50, 100, 150, 200 mg by BD A $402.84 BD            US PIV    A/         0      -    0     -     0      -      0     -     0      -     0     -      0     -        ASAP          ASAP
for US (Thalomid)                                   / -3%                  NFTF EXCL

Tolterodine Tartrate ER Capsules 2, 4 mg by BD     .S $836.23      BD   US  PIV   A/         0      -    0     -     0      -      0     -     0      -     0     -      0     -        ASAP          ASAP
for US (Detrol LA)                                      / 5%               FTF? CPLA
Vorinostat Capsules 100 mg by BD for US             A $11.05 /     BD   US PIII I / OS       0      -    0     -     0      -      0     -     0      -     0     -      0     -      ODE Oct-6-     Oct-6-11
(Zolinza)                                              695%                                                                                                                              13
Zolpidem Tartrate ER Tablets 6.25, 12.5 mg by BD   .S $932.77      BD   US   PIV* I / OS     0      -    0     -     0      -      0     -     0      -     0     -      0     -       Mar-2-09         -
for US (Ambien CR)                                     / 58%
Key:
Status                                             Priority                                      Partner
A = Active                                         A = High                                      ADX = Andrx                                       FERR = Ferring
I = Inactive                                       B = Medium                                    ANCN = Anchen                                     IMPX = Impax
S = Submitted                                      C = Low                                       AVEV = Aveva                                      INTS = Intas
                                                   S = Strategic                                 BIO = Biovail                                     ITF = Italfarmaco
                                                                                                 BIOS = BioSante                                   PII = Pharmaceutics International Inc
                                                                                                 CPCN = Capricorn                                  PTN = Patheon
                                                                                                 CPLA = Cipla                                      PSP = Pharmaceutical Sourcing Partner, Inc
                                                                                                 CPS = Catalent Pharma Solutions                   RUB = Rubicon
                                                                                                 EMCR = Emcure                                     SPI
                                                                                                 EVUL = Evultis                                    SNRX = Synrex
                                                                                                 EXCL = Excela                                     XEM = Xemplar




          Revised: March 26, 2008                                                                   Page 9 of 9                                                                                    By Launch
 Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 164 of 375 PageID: 11126
  From:               Deborah Griffin
  Sent:               Tuesday, May 27, 200812:1558 PM
  To:                 Felicia Ladin; Jamie Berlanska
  Subject:            Fw: BO for US Major Milestone Report - May 26, 2008

  Attachments:         05-26-08 MMR BO for US.xis




  Deborah Griffin
  Vice President and Chief Financial Officer
  Teva Pharmaceuticals USA

  Phone 215-591-8712
  Fax: 215-591-8807
  ---- Forwarded by Deborah Griffin/NOW/TEVA/IL on 05/27/2008 08:13 AM -----

              Andrew
              Brimer/NOW/TEVA/IL                To   Alan Whitworth/LON/TEVA/IL@TEVANEW, Alisa Capreri/KUUTEVA/IL@TEVANEW, Andrea
                                                     Guardia/FRF/TEVA/IL@TEVANEW, Anne Payne/MON/TEVA/IL@TEVANEW, Asaf
              05/26/2008 11 31 PM                    Reshef/MIJ/TEVA/IL@TEVANEW, Ayne Klein/NOW/TEVA/IL@TEVANEW, Beth
                                                     Sturtevant/NOW/TEVA/IL@TEVANEW, Bill Hobart/SEL/TEVA/IL@TEVANEW, Birdella
                                                     Kenney/NOW/TEVA/IL@TEVANEW, Chris Pelloni/SEL/TEVA/IL@TEVANEW, Craig
                                                     Lea/lRV/TEVA/IL@TEVANEW, Debbie Hoenscheid/KUL/TEVA/IL@TEVANEW, Debbie
                                                     Jaskot/KUUTEVA/IL@TEVANEW, Deborah Griffin/NOW/TEVA/IL@TEVANEW, Diana
                                                     Landa/NOW/TEVA/I L@TEVAN EW, Dolores Stalzer/KU L/TEVA/I L@TEVAN EW, Edward
                                                     Trauffer/NOW/TEVA/IL@TEVANEW, Elaine Rydberg/MON/TEVA/IL@TEVANEW, Elizabeth
                                                     Guevara/MIA/TEVA/IL, Emily Tiemann/KUUTEVA/IL@TEVANEW, Evjatar
                                                     Cohen/NOW/TEVA/IL@TEVANEW, George Morabito/FRF/TEVA/IL@TEVANEW, Gregg
                                                     DeRosa/KUL/TEVA/IL@TEVANEW, Hanh Seckner/lRV/TEVA/IL@TEVANEW, Jennifer
                                                     King/NOW/TEVA/IL@TEVANEW, Jill Pastore/KUUTEVA/IL@TEVANEW, John
                                                     Blanke/MON/TEVA/I L@TEVAN EW, John Dersti ne/KU L/TEVA/I L@TEVAN EW, John
                                                     James/SEUTEVA/IL@TEVANEW, John McCafferty/NOW/TEVA/IL@TEVANEW, Karen
                                                     Feldtmose/NOW/TEVA/1 L@TEVANEW, Karen Loberg/IRV/TEVA/I L@TEVANEW, Ken
                                                     Lavin/SEUTEVA/IL@TEVANEW, Kendy Merritt/NOW/TEVA/IL@TEVANEW, Kirsten
                                                     Bauer/KUL/TEVA/IL@TEVANEW, Lance Kann/NOW/TEVA/IL@TEVANEW, Lori
                                                     Chan/NOW/TEVA/IL@TEVANEW, Mahesh Chudasama/FRF/TEVA/IL@TEVANEW, Marc
                                                     Goshko/KUUTEVA/IL@TEVANEW, Margaret Wrigley/NOW/TEVA/IL@TEVANEW, Mark
                                                     Rienstra/NOW/TEVA/I L@TEVAN EW, Maureen Cava na ugh/NOW/TEVA/I L@TEVAN EW, Mike
                                                     Ferrigno/FRF/TEVA/IL@TEVANEW, Mike Teiler/PTG/TEVA/IL@TEVANEW, Paul
                                                     Fackler/KUL/TEVA/IL@TEVANEW, Philip Cohen/NOW/TEVA/IL@TEVANEW, Philip
                                                     Erickson/KUUTEVA/IL@TEVANEW, Richard Willmunder/lRV/TEVA/IL@TEVANEW, Ronen
                                                     Elron/HAC/TEVA/IL@TEVANEW, Sean Hamilton/NOW/TEVA/IL@TEVANEW, Shosh
                                                     Neumann/PTG/TEVA/IL@TEVANEW, Shubha Chungi/SEL/TEVA/IL@TEVANEW, Susan
                                                     lrving/SEL/TEVA/IL@TEVANEW, Tim Crew/NOW/TEVA/IL@TEVANEW, Tina
                                                     Guilder/NOW/TEVA/IL@TEVANEW, Todd Salsbury/KUL/TEVA/IL@TEVANEW, Wayne
                                                     Cagno/SEUTEVA/IL@TEVANEW, Yatindra Joshi/NOW/TEVA/IL@TEVANEW, Yehudah
                                                     Livneh/PTV/TEVA/IL@TEVANEW, Yoram Fuchs/PTV/TEVA/IL@TEVANEW
                                                cc
                                           Subject BD for US Major Milestone Report - May 26, 2008




  Good Evening:

  Attached is the updated BO for US Major Milestone Report. This report replaces the one dated March 26, 2008 .

  The Major Milestone Report is confidential and should not be copied.

  If you have any questions or comments, please let me know.

  Andrew

  Andrew Brimer
  TEVA Pharmaceuticals USA
  Sr. Project Manager, Alliance Management
  Phone: (215) 591-8859
  Fax: (215) 591-8811

                                                                                                                                  Exhibit

                                                                                                                                 181
Confidential                                                                                                Teva-ES0-039229
                                                          CONFIDENTIAL
                                 Case 3:11-cv-05479-PGS-LHG Document 598 -Filed
                                                                           DO 06/27/19 Page 165 of 375 PageID: 11127Teva-ESO-039230
                                                                                NOT COPY
                                                                           US / BD - Major Milestone Report
                  Project Name                       Pr    Brand Dev Targ P.F.S Status TA Prefor              Dev.         Pivotal       Bio          Sub.           Early         Early    PLMD        NCE/PLFD
                                                      i    Sales Site et           /   PI m Start             Start         Start        Start        Date            As            as
                                                          (M$) / %    Mar       Sub.T                                                                               Approv        Launch
                                                                      ket        ype                                                                                  al

Bupropion HCl ER Tablets 150 mg (Wellbutrin XL)      B $912.25      BD   US    PIV  FA / 0       Nov-03   0   Nov-03   6   May-04    3   Aug-04   3   Nov-04   25   Dec-06   18   May-08    ASAP          ASAP
by BD for US                                            / 8%                  NFTF ANCN

Carbamazepine Oral Solution 100 mg/ml by BD for - $7.17 / - BD           US    PI      S/    0     -      0     -      0      -      0     -      0   Apr-05   32   Dec-07   6    May-08    ASAP          ASAP
US (Tegretol)                                         14%                            CPLA
Fluconazole Powder for Oral Suspension 10 mg/ml A $8.83 / - BD           US    PII     S/    0     -      0     -      0      -      0     -      0   Jan-05   33   Sep-07   9    Jun-08    ASAP          ASAP
by BD for US (Diflucan)                               27%                            CPLA
Ethinyl Estradiol/Norethindrone Acetate/Ferrous   B $67.29 / - BD        US    PII    FA /   0     -      0     -      0      -      0     -      0   Feb-04   14   Apr-05   39   Jul-08    ASAP          ASAP
fumarate Tablets 1.5/0.03 mg (Loestrin FE 1.5/30)     13%                            PTN
by BD for US
Ethinyl Estradiol/Norethindrone Acetate/Ferrous      B $75.84 / - BD     US    PII   FA /    0     -      0     -      0      -      0     -      0   Feb-04   54   Aug-08   0    Aug-08    ASAP          ASAP
fumarate Tablets 1/0.02 mg (Loestrin FE 1/20) by         14%                         PTN
BD for US
Desogestrel/Ethinyl Estradiol Tablets 0.15/0.03 mg B $160.74 BD          US    PII    S/     0     -      0     -      0      -      0     -      0   Mar-03   68   Sep-08   0    Sep-08    ASAP          ASAP
(Desogen) by BD for US                                / -2%                          PTN
Desogestrel/Ethinyl Estradiol Tablets 0.15/0.03 mg B $157.09 BD          US    PII    S/     0     -      0     -      0      -      0     -      0   Mar-03   68   Sep-08   0    Sep-08    ASAP          ASAP
(OrthoCept) by BD for US                              / -3%                          PTN
Ethinyl Estradiol/Norethindrone Tablets 0.035/0.5 B $67.46 / - BD        US    PII    S/     0     -      0     -      0      -      0     -      0   Apr-02   78   Sep-08   0    Sep-08    ASAP          ASAP
mg - 0.035/.075 mg - 0.035/1 mg (Ortho-Novum           16%                           PTN
7/7/7) by BD for US
Ethinyl Estradiol/Norethindrone Tablets 0.035/1 mg B $96.41 / - BD       US    PII    S/     0     -      0     -      0      -      0     -      0   Apr-02   78   Sep-08   0    Sep-08    ASAP          ASAP
(Ortho Novum 1-35) by BD for US (Ortho-Novum 1-        7%                            PTN
35)
Ethinyl Estradiol/Levonorgestrel Tablets 0.03/0.05   B $73.00 / - BD     US    PII    S/     0     -      0     -      0      -      0     -      0   Dec-04   47   Nov-08   0    Nov-08    ASAP          ASAP
mg - 0.03/0.125 mg - 0.04/0.075 mg (Triphasil 28)        19%                         PTN
by BD for US
Omeprazole DR Capsules 40 mg by BD for US            .S $205.05     BD   US    PIV  TA /     0     -      0     -      0      -      0     -      0     -      0    Nov-02   73   Nov-08    ASAP          ASAP
(Prilosec)                                               / 3%                 NFTF IMPX

Ethinyl Estradiol/Levonorgestrel Tablets 0.02/0.1 B $115.51 BD           US    PII     S/    0     -      0     -      0      -      0     -      0   Mar-04   57   Dec-08   0    Dec-08    ASAP          ASAP
mg (Alesse-28) by BD for US                          / -17%                           PTN
Fentanyl Transdermal Patch 25 mcg - 50 mcg - 75 .S $1,237.3 BD           US    PII     S/    0     -      0     -      0      -      0   Jul-04   8   Mar-05   45   Dec-08   0    Dec-08    ASAP          ASAP
mcg - 100 mcg per 24 hours by BD for US              2 / 2%                          AVEV
(Duragesic)
Desogestrel/Ethinyl Estradiol & Ethinyl Estradiol    -    $135.21   BD   US   PIII    S/     0     -      0     -      0      -      0     -      0   Mar-03   73   Mar-09   0    Mar-09   Oct-20-08      ASAP
Tablets 0.15/0.02 & 0.01 mg (Mircette-28) by BD            / 16%                     PTN
for US
Ethinyl Estradiol/Norethindrone Tablets 0.035/0.4 B $48.72 / - BD        US    PIIS/    0          -      0     -      0      -      0     -      0   Jun-06   33   Mar-09   0    Mar-09    ASAP          ASAP
mg (Ovcon 35) by BD for US                            45%                        PTN
Enoxaparin Sodium Pre-filled Syringe 150 mg/ml - .S $2,357.5 BD          US PIV S / ITF 0          -      0     -      0      -      0     -      0   Apr-03   77   Sep-09   0    Sep-09    ASAP          ASAP
100 mg/ml (0.3 - 0.4 - 0.6 - 0.8 - 1 ml) by BD for  5 / 12%                 NFTF
US (Lovenox)



          Revised: May 26, 2008                                                                    Page 1 of 4                                                                                         By Launch
                                                         CONFIDENTIAL
                                Case 3:11-cv-05479-PGS-LHG Document 598 -Filed
                                                                          DO 06/27/19 Page 166 of 375 PageID: 11128Teva-ESO-039230
                                                                               NOT COPY
                                                                        US / BD - Major Milestone Report
                 Project Name                       Pr    Brand Dev Targ P.F.S Status TA Prefor               Dev.         Pivotal       Bio            Sub.          Early         Early    PLMD        NCE/PLFD
                                                     i    Sales Site et           /   PI m Start              Start         Start        Start          Date           As            as
                                                         (M$) / %    Mar       Sub.T                                                                                 Approv        Launch
                                                                     ket        ype                                                                                    al

Ethinyl Estradiol/Norgestimate Tablets              A $407.91    BD   US   PIII*    A/       0     -      0     -      0   Dec-07    4   Mar-08   5    Aug-08   18   Feb-10   0    Feb-10    ASAP          ASAP
0.025/0.250, 0.025/0.180, 0.025/0.215 mg by BD         / 1%                        PTN
for US (Ortho Tri-Cyclen-Lo)
Repaglinide Tablets 0.5, 1, 2 mg by BD for US       B $163.60    BD   US    viii
                                                                               A/   0              -      0     -      0   Sep-08    1   Sep-08   6    Mar-09   13   Apr-10   0    Apr-10   Mar-14-09      ASAP
(Prandin)                                               / 5%                  CPLA                                                                                                          w/o PED
Testosterone Topical Gel 2.5, 5, 150 (Pump) g by    A $457.92    BD   US PIV   A/   0            Jul-07   1   Aug-07   8   Apr-08    0   Apr-08   4    Aug-08   24   Aug-10   0    Aug-10    ASAP          ASAP
BD for US (Androgel)                                   / 21%             NFTF CPLA-
                                                                              BIOS
Diltiazem HCl ER Capsules 120, 180, 240, 300,       B $115.58    BD   US    PIV  A/  1           Dec-07   0     -      0   May-08    3   Aug-08   4    Dec-08   24   Nov-10   0    Nov-10    ASAP          ASAP
360, 420 mg by BD for US (Tiazac)                      / -28%              NFTF CPCN

Gadodiamide Injection 287 mg/ml by BD for US        A $125.85    BD   US   PIIIA/            0   Jul-08   0     -      0   Jul-08    0     -      0    Dec-08   24   Nov-10   0    Nov-10   Nov-8-11       ASAP
(Omniscan)                                             / -32%                 CPLA
Gadopentetate Dimeglumine Injection 46.9,           A $198.17    BD   US PIV   A/            0   Jul-08   0     -      0   Jul-08    0     -      0    Dec-08   24   Nov-10   0    Nov-10   Oct-1-13       ASAP
469.01, 469.01 mg/ml (Vial 100mL ), (Syringe ),         / -1%            FTF? CPLA
(Vial ) by BD for US (Magnevist)
Ethinyl Estradiol/Norgestrel Tablets 0.03/0.3 mg by B $108.50 BD      US    PII     A/       0     -      0     -      0   Aug-08    2   Oct-08   4    Feb-09   24   Jan-11   0    Jan-11    ASAP          ASAP
BD for US (Lo/Ovral)                                   / -9%                       PTN
Metoprolol Succinate ER Tablets 50, 100, 200 mg .S $1,265.0 BD        US   PIII     A/       0     -      0     -      0   Oct-08    1   Nov-08   4    Mar-09   24   Feb-11   0    Feb-11    ASAP          ASAP
by BD for US (Toprolol XL)                            6 / -12%                     CPLA

Drospirenone/Ethinyl Estradiol Tablets 3/0.03 mg    A $571.96    BD   US    PIV  A/          0   Nov-07   0     -      0   May-08    1   Jun-08   10   Apr-09   24   Mar-11   0    Mar-11   Oct-29-13      ASAP
by BD for US (Yasmin)                                  / 3%                NFTF CPLA

Drospirenone/Ethinyl Estradiol Tablets 3/0.02 mg    A $262.21    BD   US    PIV  A/          1   Nov-07   3   Jan-08   1   Mar-08    1   Apr-08   13   May-09   24   Apr-11   0    Apr-11 NP Oct-29-13     ASAP
by BD for US (Yaz)                                    / 523%               NFTF CPLA

Estradiol/Norethindrone Acetate Tablets 0.5/0.1, B $56.97 / - BD      US   PIIIA/            0     -      0     -      0   Oct-08    3   Dec-08   4    Apr-09   24   Apr-11   0    Apr-11    ASAP          ASAP
1/0.5 mg by BD for US (Activella)                     0%                      PTN
Exemestane Tablets 25 mg by BD for US            B $127.42 BD         US PIII  A/            1   Apr-07   3   Jul-07   9   Apr-08    1   May-08   7    Dec-08   24   Dec-10   4    Apr-11   Apr-1-11     Oct-21-04
(Aromasin)                                          / 14%                     CPLA
Thalidomide Capsules 50, 100, 150, 200 mg by BD A $402.84 BD          US PIV   A/            0     -      0     -      0      -      0     -      0    May-09   24   Apr-11   0    Apr-11    ASAP          ASAP
for US (Thalomid)                                   / -3%                NFTF EXCL

Trandolapril/Verapamil HCl ER Tablets 1/240,      B $98.46 / - BD     US   PIII     A/       0     -      0     -      0      -      0     -      0    May-09   24   Apr-11   0    Apr-11   Feb-24-15      ASAP
2/180, 2/240, 4/240 mg by BD for US (Tarka)            5%                          CPLA
Progesterone Soft Gelatin Capsules 100, 200 mg B $121.43 BD           US    PI     A / PII   0     -      0     -      0      -      0     -      0    Jun-09   24   May-11   0    May-11    ASAP          ASAP
by BD for US (Prometrium)                             / 6%
Fexofenadine HCl/Pseudoephedrine ER Tablets      .S $164.87 BD        US    PIV  A/          0     -      0     -      0   May-08    1   May-08   5    Oct-08   18   Apr-10   15   Jul-11    ASAP          ASAP
180mg/240 mg (Once Daily) by BD for US (Allegra-     / 32%                 NFTF CPLA
D 24 Hour)
Estradiol Transdermal Patch 25, 37.5, 50, 75, 100   B $144.66    BD   US    PIV  A/          0     -      0     -      0      -      0     -      0    Mar-09   29   Aug-11   0    Aug-11    ASAP          ASAP
mg/24hr (ER Film) by BD for US (Vivelle-DOT)           / 12%               FTF? AVEV


          Revised: May 26, 2008                                                                    Page 2 of 4                                                                                          By Launch
                                                         CONFIDENTIAL
                                Case 3:11-cv-05479-PGS-LHG Document 598 -Filed
                                                                          DO 06/27/19 Page 167 of 375 PageID: 11129Teva-ESO-039230
                                                                               NOT COPY
                                                                           US / BD - Major Milestone Report
                 Project Name                       Pr    Brand Dev Targ P.F.S Status TA Prefor               Dev.          Pivotal       Bio           Sub.           Early          Early      PLMD        NCE/PLFD
                                                     i    Sales Site et           /   PI m Start              Start          Start        Start         Date            As             as
                                                         (M$) / %    Mar       Sub.T                                                                                  Approv         Launch
                                                                     ket        ype                                                                                     al

Capecitabine Tablets 150, 500 mg by BD for US        A $400.07      BD   US   PIII A/        0     -      0     -      0       -      0     -      0    Oct-09   24   Sep-11   0     Sep-11    Jan-13-11      ASAP
(Xeloda)                                                / 18%                     CPLA
Testosterone Topical Gel 1 % by BD for US            B $104.56      BD   US PIII*  A/        0     -      0     -      0       -      0     -      0    Mar-09   18   Aug-10   15    Nov-11      ASAP            -
(Testim)                                                / 45%                     CPLA
Ethinyl Estradiol/Levonorgestrel Tablets             B $72.82 / -   BD   US PII    A/        0   Nov-07   3   Feb-08   1    Apr-08    6   Oct-08   5    Feb-09   34   Dec-11   0     Dec-11      ASAP         ASAP
0.03mg/0.15mg mg by BD for US (Nordette)                  3%                      PTN
Fluticasone Furoate Nasal Suspension 0.0275         .S $47.95 /     BD   US PIV    A/        1   Oct-07   9   Jul-08   12   Jun-09    1   Jul-09   6    Jan-10   24   Jan-12   0     Jan-12      ASAP         ASAP
mcg/inh (Spray) by BD for US (Veramyst)                   0%                FTF? XEM
Lidocaine Transdermal Patch 5 % by BD for US         A $913.52      BD   US PIV    A/        0     -      0     -      0       -      0     -      0    Jun-09   24   May-11   9     Feb-12    May-2-12       ASAP
(Lidoderm)                                              / 22%               FTF? AVEV

Escitalopram Oxalate Tablets 5 mg - 10 mg - 20      - $2,184.2 BD        US   PIV     FA /   0     -      0     -      0       -      0     -      0    Jun-03   36   May-06   71    Mar-12      ASAP         ASAP
mg by BD for US (Lexapro)                             6 / 18%                 FTF    CPLA

Candesartan Cilexetil/HCTZ Tablets 16/12.5,         B $105.19       BD   US  PIV   A/        1     -      0   Dec-06   14   Feb-08    3   May-08   4    Sep-08   24   Aug-10   21    Jun-12     Jun-4-12      ASAP
32/12.5 mg by BD for US (Atacand HCT)                   / 4%                FTF? CPLA
Fexofenadine HCl/Pseudoephedrine HCl ER             A $340.16       BD   US PIV   TA /       0     -      0     -      0       -      0     -      0    Dec-01   27   Feb-04   102   Jul-12      ASAP         ASAP
Tablets 60/120 mg by BD for US (Allegra-D)             / -7%                FTF IMPX
Candesartan Cilexetil Tablets 16, 32 mg by BD for   B $200.73       BD   US PIV    A/        1     -      0   Nov-06   8    Jul-07    1   Aug-07   4    Dec-07   18   Jun-09   42    Dec-12     Jun-4-12      ASAP
US (Atacand)                                            / 4%                NFTF CPLA

Tolterodine Tartrate Tablets 1 mg - 2 mg by BD for A $61.95 / - BD       US    PIV  S/       0     -      0     -      0       -      0     -      0    Dec-03   44   Aug-07   68    Mar-13    Sep-25-12      ASAP
US (Detrol)                                            15%                    NFTF CPLA

Ethinyl Estradiol/Norethindrone Acetate Tablets     B $155.15       BD   US   PIII    A/     0     -      0     -      0       -      0     -      0    Dec-07   24   Dec-09   56    Jul-14   NP Jul-22-14    ASAP
0.02/1 mg by BD for US (Loestrin 24 FE)               / 294%                         PTN

Esomeprazole Magnesium DR Capsules 20, 40           - $5,468.1 BD        US    PIV  A/       0     -      0     -      0       -      0     -      0    Nov-05   41   Apr-09   69    Nov-14      ASAP         ASAP
mg (Cipla) by BD for US (Nexium)                       8 / 6%                 NFTF CPLA

Budesonide Nasal Suspension 32, 64 mcg              -    $261.36    BD   US    -      A/     1   Jan-08   0     -      0    Oct-08    8   Jun-09   18   Nov-10   24   Nov-12   29    Apr-15        -             -
(Metered Spray) by BD for US (Rhinocort Aqua)             / -12%                     XEM

Dutasteride Soft Gelatin Capsules 0.5 mg by BD      B $361.90       BD   US   PIII    A/  0      Jan-08   0     -      0    Feb-08    2   Apr-08   7    Nov-08   24   Oct-10   62    Nov-15    Nov-20-15     Nov-20-06
for US (Avodart)                                       / 47%                         CPLA
Chlorpheniramine Polistirex/Hydrocodone             B $175.16       BD   US    PI     A/  0        -      0     -      0       -      0     -      0      -      0      -      0       -         ASAP         ASAP
Polistirex Oral Suspension 8/10 mg/5ml by BD for        / 3%                         NORT
US (Tussionex Pennkinetic ER Suspension)

Desflurane Inhalation 99.9 % (Liquid) by BD for US A $205.23 BD          US  PIV  A/         0     -      0     -      0       -      0     -      0      -      0      -      0       -         ASAP         ASAP
(Suprane)                                              / 1%                 FTF? CPLA
Estrogens Conjugated Synthetic A Tablets 0.3,      C $44.73 / - BD       US PIV   A/         0     -      0     -      0       -      0     -      0      -      0      -      0       -         ASAP         ASAP
0.45, 0.625, 0.9, 1.25 mg by BD for US (Cenestin)       9%                  FTF? EVUL


          Revised: May 26, 2008                                                                    Page 3 of 4                                                                                             By Launch
                                                         CONFIDENTIAL
                                Case 3:11-cv-05479-PGS-LHG Document 598 -Filed
                                                                          DO 06/27/19 Page 168 of 375 PageID: 11130Teva-ESO-039230
                                                                               NOT COPY
                                                                          US / BD - Major Milestone Report
                 Project Name                      Pr    Brand Dev Targ P.F.S Status TA Prefor             Dev.        Pivotal       Bio          Sub.         Early        Early         PLMD        NCE/PLFD
                                                    i    Sales Site et           /   PI m Start            Start        Start        Start        Date          As           as
                                                        (M$) / %    Mar       Sub.T                                                                           Approv       Launch
                                                                    ket        ype                                                                              al

Estrogens Conjugated Tablets 0.3, 0.45, 0.625,     A $632.66       BD   US   PIII    A/    0      -    0     -     0      -      0     -     0      -     0     -      0      -           ASAP          ASAP
0.9, 1.25, 2.5 mg by BD for US (Premarin)             / -3%                         EVUL

Estrogens Conjugated Topical Cream 0.625 mg by B $145.17 BD             US   PIIIA/        0      -    0     -     0      -      0     -     0      -     0     -      0      -          Feb-1-12       ASAP
BD for US (Premarin)                                   / 16%                    EVUL
Ethinyl Estradiol/Levonorgestrel Tablets 0.02/0.09 B $2.60 / BD         US   -   A/        0      -    0     -     0      -      0     -     0      -     0     -      0      -          Sep-3-19         -
mg by BD for US (Lybrel)                                 0%                     PTN
Fenofibrate Tablets 48, 145 mg by BD for US        .S $1,382.8 BD       US PIV   A/        0      -    0     -     0      -      0     -     0      -     0     -      0      -           ASAP          ASAP
(Tricor)                                              8 / 12%              FTF? CPLA

Gadoteridol Injection 279.3 mg/ml by BD for US      B $23.04 /     BD   US  PIV  A/        0      -    0     -     0      -      0     -     0      -     0     -      0      -      Dec-12-12          ASAP
(Prohance)                                               2%                FTF? CPLA
Gadoversetamide Injection 330.0, 330.9 mg/ml        B $42.00 / -   BD   US PIII  A/        0      -    0     -     0      -      0     -     0      -     0     -      0      -          Jul-14-09      ASAP
(Syringe ),(Vial S) by BD for US (Optimark)              1%                     CPLA
Iron Dextran Injection 50 mg/ml (MDV) by BD for    C $10.26 / -    BD   US PII   I/        0      -    0     -     0      -      0     -     0      -     0     -      0      -           ASAP          ASAP
US (Infed)                                              12%                     EMCR
Lopinavir/Ritonavir Tablets 100/25, 200/50 mg by    A $565.30      BD   US PIV   A/        0      -    0     -     0      -      0     -     0      -     0     -      0      -      Dec-26-16          ASAP
BD for US (Kaletra)                                     / 6%               FTF CPLA                                                                                                    PED
Tolterodine Tartrate ER Capsules 2, 4 mg by BD     .S $836.23      BD   US PIV   A/        0      -    0     -     0      -      0     -     0      -     0     -      0      -       ASAP              ASAP
for US (Detrol LA)                                      / 5%               FTF? CPLA
Key:
Status                                             Priority                                    Partner
A = Active                                         A = High                                    ANCN = Anchen                                     EXCL = Excela
I = Inactive                                       B = Medium                                  AVEV = Aveva                                      IMPX = Impax
S = Submitted                                      C = Low                                     BIOS = BioSante                                   ITF = Italfarmaco
                                                   S = Strategic                               CPCN = Capricorn                                  NORT = Nortec
                                                                                               CPLA = Cipla                                      PII = Pharmaceutics International Inc
                                                                                               EMCR = Emcure                                     PTN = Patheon
                                                                                               EVUL = Evultis                                    XEM = Xemplar




          Revised: May 26, 2008                                                                   Page 4 of 4                                                                                        By Launch
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 169 of 375 PageID: 11131




                    EXHIBIT K
                                                                        58
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 170 of 375 PageID: 11132




     1                      UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS
     2

     3                                            No. 12-md-02409-WGY
                                               Volume 2, Pages 58-153
     4

     5

     6    In Re:   NEXIUM (ESOMEPRAZOLE)
                   ANTITRUST LITIGATION
     7

     8

     9                                  ********

    10

    11                          For Jury Trial Before:
                                Judge William G. Young
    12

    13

    14                           United States District Court
                                 District of Massachusetts (Boston)
    15                           One Courthouse Way
                                 Boston, Massachusetts 02210
    16                           Thursday, November 13, 2014

    17

    18

    19                                  ********

    20

    21

    22

    23               REPORTER: CHERYL B. PALANCHIAN, RMR, CRR
                               Official Court Reporter
    24                      United States District Court
                           One Courthouse Way, Room 5510
    25                             Boston, MA 02210
                                                                        59
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 171 of 375 PageID: 11133




     1                           A P P E A R A N C E S

     2           THOMAS M. SOBOL, ESQ.
                 KRISTEN JOHNSON PARKER, ESQ.
     3             Hagens Berman Sobol Shapiro, LLP
                   55 Cambridge Parkway, Suite 301
     4             Cambridge, MA 02142
                   Email: Tom@hbsslaw.com
     5    and
                 STEVE D. SHADOWEN, ESQ.
     6             Hilliard & Shadowen, LLC
                   39 West Main Street
     7             Mechanicsburg, PA 17055
          and
     8           RICHARD ARNOLD, ESQ.
                   Kenny Nachwalter, P.A.
     9             201 South Biscayne Boulevard, Suite 1100
                   Miami, Florida 33131
    10             For plaintiffs

    11            LAURENCE A. SCHOEN, ESQ.
                    Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
    12              One Financial Center.
                    Boston, MA 02111
    13              Email: Lschoen@mintz.com
                and
    14            KAREN N. WALKER, ESQ.
                  KEVIN VAN WART, ESQ.
    15              Kirkland & Ellis, LLP
                    655 Fifteenth Street, N.W., Suite 1200
    16              Washington, DC 20005
                    Email: Kwalker@kirkland.com
    17              For Teva defendants

    18           JOHN E. SCHMIDTLEIN, ESQ.
                 PAUL B. GAFFNEY, ESQ.
    19           DANE H. BUTSWINKAS, ESQ.
                   Williams & Connolly, LLP
    20             725 Twelfth Street, N.W.
                   Washington, DC 20005
    21             Email: Jschmidtlein@wc.com
                   For AstraZeneca defendants
    22
                JAMES D. BALDRIDGE, ESQ.
    23          DANIELLE R. FOLEY, ESQ.
                   Venable, LLP
    24             575 7th Street, N.W.
                   Washington, DC 20004
    25             Email: Jdbaldridge@venable.com
                   For Ranbaxy defendants
                                                                        60
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 172 of 375 PageID: 11134




     1                                 I N D E X

     2    WITNESS:            DIRECT    CROSS    REDIRECT     RECROSS

     3    THOMAS MCGUIRE, RESUMED

     4      By Mr. Shadowen      61                97

     5      By Mr. Schmidtlein            82

     6      By Mr. Schoen                 92

     7    RICHARD S. BARKER, via deposition

     8                           101

     9    PATRICIA JAWORSKI, via video deposition

    10                           127

    11    USHA SANKARAN, via video deposition

    12                           146

    13

    14       EXHIBITS                                     PAGE

    15         144 . . . . . . . . . . . . . . . . .126

    16         145 . . . . . . . . . . . . . . . . .146

    17         146 . . . . . . . . . . . . . . . . .146

    18         147 . . . . . . . . . . . . . . . . .146

    19         148 . . . . . . . . . . . . . . . . .146

    20         149 . . . . . . . . . . . . . . . . .146

    21         150 . . . . . . . . . . . . . . . . .146

    22         151 . . . . . . . . . . . . . . . . .146

    23         152 . . . . . . . . . . . . . . . . .146

    24

    25
                                                                        61
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 173 of 375 PageID: 11135




     1                            P R O C E E D I N G S

     2               (Whereupon the jury entered the courtroom at

     3    11:00 a.m.)

     4               THE CLERK:     Court is back in session.     You may be

     5    seated.

     6               THE COURT:     Much more for this witness,

     7    Mr. Shadowen?

     8               MR. SHADOWEN:     A little bit, your Honor.

     9               THE COURT:     All right.

    10                           THOMAS MCGUIRE, Resumed

    11                       DIRECT EXAMINATION, Cont'd.

    12    BY MR. SHADOWEN:

    13         Q.    Dr. McGuire, directing your attention to

    14    paragraphs 158 to 168 of your initial report.         What

    15    observations, if any, did you make regarding the economic

    16    incentive of Ranbaxy to erect and strengthen a bottleneck?

    17               MR. SCHOEN:     Objection.   Summary judgment order.

    18               MR. SCHMIDTLEIN:     Objection, your Honor.

    19               THE COURT:     Let me see.   Well, 168 is out.     158,

    20    the first two economic reasons he can testify to them.           158,

    21    second and third sentences.      Actually --

    22               THE WITNESS:     I'm sorry, your Honor, may I proceed

    23    or --

    24               THE COURT:     I thought you could with that

    25    instruction.    Yes.
                                                                        62
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 174 of 375 PageID: 11136




     1               What incentives -- those two sentences -- did you

     2    find that arguably would impel Ranbaxy in these

     3    circumstances to settle?

     4               THE WITNESS:    There were two factors I identified

     5    in this part of the report that include the increased

     6    likelihood of being able to use the 180-day exclusivity

     7    period, that's number one.      And number two is the saving in

     8    litigation costs Ranbaxy would gain from not having to

     9    pursue litigation.

    10         Q.    Did you reach that conclusion as to the economic

    11    value to Ranbaxy of participating in an agreement with

    12    AstraZeneca to erect and strengthen the bottleneck?

    13               MR. SCHOEN:    Objection.    Summary judgment ruling.

    14               MR. SCHMIDTLEIN:     Objection.

    15               THE COURT:    Where is it in the report?

    16               MR. SHADOWEN:     Starting paragraph 162, your Honor.

    17               THE COURT:    Starting at 162.

    18               MR. SCHMIDTLEIN:     Could we have a sidebar, your

    19    Honor?

    20               THE COURT:    Yeah, I think you could.

    21    SIDEBAR CONFERENCE AS FOLLOWS:

    22               THE COURT:    Mr. Shadowen, the more we horse around

    23    here, the more I think that a instruction might be

    24    appropriate.    We're not -- what is the logic, what is the

    25    relevance of getting into the dollar amounts that the
                                                                        63
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 175 of 375 PageID: 11137




     1    settlement would have benefited Ranbaxy?        The live issue is,

     2    and I'm letting you have everything I can think of that goes

     3    to it, the incentive to Ranbaxy to conspire with AstraZeneca

     4    to keep other people out of the market for that period.            How

     5    does this go to that?

     6               MR. SOBOL:    If I may, your Honor, for

     7    Mr. Shadowen?

     8               THE COURT:    You may, yes.

     9               MR. SOBOL:    Thank you very much.      So here we maybe

    10    hit the rubber on the road at this point.        Right?

    11               THE COURT:    Just a minute.

    12               MR. SOBOL:    It's really two different directions,

    13    your Honor.    We are trying to prove, consistent with your

    14    instructions, the conspiracy between AstraZeneca and Ranbaxy

    15    to effectuate generic delay.

    16               What are Ranbaxy's reasons to do so?        Well,

    17    Ranbaxy's reason to do so, this man's going to testify, is

    18    about $700 million in his pocket that he otherwise wouldn't

    19    have.

    20               THE COURT:    Wait a minute, wait a minute.       No,

    21    that's their reason to settle.       What keeps your case against

    22    Ranbaxy alive is the contingent launch provision.          What --

    23    I'll allow his testimony -- look, as I see this, what you

    24    should have done, and didn't do, is once you had the summary

    25    judgment motion you should have sat down with this fellow
                                                                        64
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 176 of 375 PageID: 11138




     1    and he should have done a whole new report and designed to

     2    the theory that you now have.       He didn't.

     3               I'm sticking to my rulings.       I don't see the

     4    700 million being relevant.

     5               MR. SOBOL:    Well, if I may, your Honor.

     6               THE COURT:    Yeah.

     7               MR. SOBOL:    I don't know any other way to explain

     8    it.   The question about whether or not Ranbaxy's going to go

     9    into this conspiracy depends upon what the value is of it to

    10    do so.

    11               THE COURT:    No, it depends upon the value of the

    12    contingent launch provision.       That, I've let every scrap of

    13    data that he has, and maybe you can argue it, I don't know.

    14    But I'm not going back and I --

    15               MR. SOBOL:    No, no.

    16               THE COURT:    And I really think it might make

    17    everyone more comfortable if I gave an instruction.          Do you

    18    want an instruction about how that, because there's no

    19    evidence that Ranbaxy could have gotten to market, that's

    20    why we're keeping out various things about the settlement

    21    with Ranbaxy.

    22               MR. SOBOL:    Well, see, here -- the answer is no,

    23    not at this point.     But here's the reason why, your Honor.

    24               THE COURT:    Okay.

    25               MR. SOBOL:    And I'm going to address it in the
                                                                        65
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 177 of 375 PageID: 11139




     1    most frank way I can.

     2               THE COURT:    You always do.

     3               MR. SOBOL:    The elephant in the room.      The

     4    elephant in the room right now is this:        The agreement that

     5    is entered into, the conspiracy that is entered into between

     6    AstraZeneca and Ranbaxy is one which has an impact on Teva.

     7    We don't care one wit whether it had an effect on Ranbaxy.

     8               THE COURT:    I -- well, I happen to agree with

     9    that, if you say that, and so I let him testify to that.

    10               MR. SOBOL:    Sure.   But then the question is, okay,

    11    how is the agreement between AstraZeneca and Ranbaxy, this

    12    conspiracy, affecting Teva?

    13               Here's the thing, the miscommunication I think

    14    we've had.   One of the ways it affects -- one of the ways

    15    that conspiracy affects Teva is by moving this first-to-file

    16    date well out into May 2014.      And there are reasons for why

    17    that conspiracy happened.

    18               THE COURT:    Our first sidebar --

    19               MR. SOBOL:    It's got nothing to do with Ranbaxy

    20    entering, it's the impact it has on Teva.

    21               THE COURT:    One of the things that's gratifying

    22    here is that I can talk to all you people and you talk to me

    23    with some common understanding.

    24               MR. SOBOL:    Yes.

    25               THE COURT:    I understand that.     I don't buy it.
                                                                        66
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 178 of 375 PageID: 11140




     1    The very first sidebar I said I'm not going for the fact

     2    that the settlement with Ranbaxy, had there not been that

     3    settlement then Teva could have gotten in in 2011.          I'm

     4    allowing, on the sole theory that I -- the one thing I've

     5    changed from summary judgment -- everyone take warning from

     6    this, if we get beyond next Tuesday, a matter of distinct

     7    interest.

     8                Look, I really don't think patents have very much

     9    to do with this.    So it wasn't too much to scrape McCool off

    10    this.   So McCool's out.     But I very much stand by my ruling,

    11    and I'm not going back on that ruling.        Ranbaxy could never

    12    get to market, everything confirms that.        So the deal there,

    13    the only thing that we are interested in is that was Ranbaxy

    14    knowingly in on a deal with AstraZeneca where they fully

    15    expected AstraZeneca would cause delay by buying off other

    16    people.

    17                MR. SOBOL:   Sure.

    18                THE COURT:   That I've let you have.

    19                MR. SOBOL:   Okay.   So here's the other point then.

    20    I want to do it directly with your question, which is, if I

    21    understand it correctly, you want to see a connection

    22    between the incentives and the contingent launch provision

    23    for us to go forward.

    24                THE COURT:   That's too broad.

    25                MR. SOBOL:   Fair enough.
                                                                        67
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 179 of 375 PageID: 11141




     1               THE COURT:    But I want to work out from there.

     2               MR. SOBOL:    If I may then.

     3               THE COURT:    And he's stuck with this report which

     4    was drafted for a different purpose.

     5               MR. SOBOL:    Well, I understand that, your Honor.

     6    Right.   But look, we get criticized when we supplement, we

     7    get criticized when we don't supplement.

     8               THE COURT:    Not from me.

     9               MR. SOBOL:    Fair enough.    Okay.   Here's the point,

    10    your Honor.    The contingent launch provisions have a

    11    different kind of impact when there is a no-authorized

    12    generic provision.     Dr. McGuire began testifying that way

    13    earlier today, and he should be able to testify --

    14               THE COURT:    If it's in the report I would let

    15    him testify.

    16               MR. SOBOL:    I also want to dovetail this with

    17    something, your Honor, so you can appreciate it.          The

    18    document that I introduced this morning from Teva, the

    19    document that has Teva on it indicates that in July of 2009

    20    Teva did not know there was a no-AG provision.         In other

    21    words, Teva, in looking at the situation, was willing to do

    22    some kind of a deal because there was no authorized, no

    23    no-AG provision.    And we think that's going to dovetail with

    24    the fact that --

    25               THE COURT:    And you say these things are going to
                                                                        68
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 180 of 375 PageID: 11142




     1    dovetail.    I let you have all that.

     2                MR. SOBOL:    Fair enough.   That's what we want to

     3    be able to get into the no-AG provision.

     4                THE COURT:    You're stuck with this.     You're stuck

     5    with this report.

     6                (Whereupon the sidebar conference concluded.)

     7                THE COURT:    Mr. Shadowen, you may continue.

     8                (Whereupon counsel conferred.)

     9    BY MR. SHADOWEN:

    10         Q.     Dr. McGuire, drawing your attention to

    11    paragraphs 123 to 135 of your report.

    12         A.     Yes.

    13         Q.     Did you draw any conclusions regarding the

    14    incentives of AstraZeneca to erect and strengthen the

    15    bottleneck?

    16                MR. SCHOEN:    Objection, your Honor.

    17                THE COURT:    Wait a second.    But I note your

    18    objection.

    19                He may testify consistent with 123.       And 135, as

    20    to -- the question was as to AstraZeneca, and he may so

    21    testify consistent with what he's disclosed.

    22                MR. SOBOL:    Your Honor, it was 123 through 135.

    23                THE COURT:    Oh, all right.    I'll have to read more

    24    carefully.    I appreciate that.     Thank you.

    25                MR. SCHMIDTLEIN:    If we can have a sidebar on
                                                                        69
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 181 of 375 PageID: 11143




     1    that, your Honor, please?

     2               THE COURT:    I'll hear you.

     3    SIDEBAR CONFERENCE AS FOLLOWS:

     4               THE COURT:    Okay.    What's the matter with this?

     5               MR. SCHMIDTLEIN:      He's now just getting back into

     6    the same issue.    He's estimating the value --

     7               MR. BALDRIDGE:     This is out of the case.

     8               THE COURT:    Wait a minute.     Please don't be so

     9    conclusory.    We'll stick with Mr. Schmidtlein first.        A

    10    quick review --

    11               MR. SCHMIDTLEIN:      This is all now talking about

    12    the alleged sort of value of these -- of this agreement to

    13    AstraZeneca, profits gained by delay, the flow of profits.

    14    This has nothing to do with the accelerated launch

    15    provision.    The only thing that's left is what was Ranbaxy's

    16    incentive to do something that affects Teva.

    17               This has nothing to do with any of that.         This is

    18    another attempt by them to get into the payment issue.            I

    19    mean, in section -- you look at 132 and confirm 452 to

    20    835 million is the net sales of the authorized generic.

    21    They're valuing the authorized generic.        This is a payment

    22    opinion.   That's been struck.

    23               THE COURT:    Well, I won't say it's been struck.

    24    I'll hear Mr. Baldridge.

    25               MR. BALDRIDGE:     The entire predicate this section
                                                                        70
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 182 of 375 PageID: 11144




     1    is based on, no agreement Ranbaxy could enter at risk as

     2    early as April 19, 2008, that's out of the case.          We know as

     3    a matter of law that that's not probable.        Then if you look

     4    at the rest of it, just like Mr. Schmidtlein says, it goes

     5    directly into almost exclusively payments to Ranbaxy.          And

     6    this is a way to back in that which is not in the report.

     7               THE COURT:    I understand the argument.

     8               MR. SHADOWEN:     Your Honor?

     9               THE COURT:    Yeah, go ahead.

    10               MR. SHADOWEN:     AstraZeneca obviously is, we say,

    11    the ring leader of this three-way collusion and their

    12    incentive, what they got out of doing that is obviously the

    13    centerpiece of the conspiracy.       And I've directed the

    14    question directly to the erecting and the strengthening of

    15    the bottleneck.    The interest is not just in keeping Ranbaxy

    16    out, but everybody including Teva.       And that's what they

    17    did.

    18               THE COURT:    I will --

    19               MR. SCHMIDTLEIN:     That has nothing to do with

    20    that.

    21               THE COURT:    No, I will allow the question and

    22    we'll see what the answer is.       If I have to give an

    23    instruction, I will.

    24               (Whereupon the sidebar conference concluded.)

    25
                                                                        71
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 183 of 375 PageID: 11145




     1    BY MR. SHADOWEN:

     2         Q.    Dr. McGuire, directing your attention to

     3    paragraphs 123 to 135 of your opening report, what

     4    observations, if any, did you make regarding the economic

     5    incentives of AstraZeneca to erect and strengthen the

     6    bottleneck?

     7         A.    This section is entitled, "The Economic Value of

     8    Settlement to AstraZeneca, Longer Exclusivity and a

     9    No-authorized Generic."      What this section does is evaluate

    10    quantitatively the value to AstraZeneca of obtaining a delay

    11    in generic entry, and quantitatively evaluates the lost

    12    profit opportunities to AstraZeneca in agreeing to the no-AG

    13    clause.

    14         Q.    Why don't you walk us through what you did.

    15               MR. SCHOEN:    Objection, your Honor.

    16               THE COURT:    Well, let me explain something here.

    17    This is not -- what I do is not rocket science, even though

    18    I have all these suits around me over there.

    19               There's little dispute here that before

    20    AstraZeneca and Teva settled about which we've heard lots of

    21    evidence, there was a lawsuit against the first filer,

    22    Ranbaxy, and that settled.      Now, the lawyers and I have done

    23    a lot of work to get this case streamlined for you.           You may

    24    think it's a long case, but it's a lot shorter than

    25    originally when we got into the back-and-forth.         And
                                                                        72
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 184 of 375 PageID: 11146




     1    originally when we got into the back-and-forth, the

     2    plaintiffs here were saying, Well, there's something wrong

     3    with the AstraZeneca-Ranbaxy settlement.

     4                Now, whether or not there is, there's no

     5    sufficient evidence in this case, and I've been through

     6    pounds of evidence, that Ranbaxy ever could have gotten to

     7    market with a generic Nexium.       None.   Through May 27, 2014.

     8    Ranbaxy couldn't have done it.       Whatever their deal was,

     9    they couldn't have done it.

    10                Well, now, since I've been through all that, the

    11    plaintiffs are stuck with that.       And that's how we're trying

    12    the case.    So they're saying, Well, the AstraZeneca-Teva

    13    agreement has a large and unjustified payment.         Question 1.

    14    They say, they say AstraZeneca had monopoly power.

    15    Question 2.    They say it's anticompetitive.

    16                Now, I am going to let him answer and go through

    17    the value to AstraZeneca, and he's listening to me -- the

    18    value to AstraZeneca of settling with Ranbaxy.         Well, part

    19    of that value is with Ranbaxy in that lead position, unless

    20    someone cuts a deal with Ranbaxy, they're going to keep

    21    getting their profits from their patented item for the

    22    length of time of the patent.       I'll let you hear that.      You

    23    can make what you want of it.       Enough.

    24                So with that explanation, you have Mr. Shadowen's

    25    question in mind?     We're focused on Ranbaxy, and I pointed
                                                                        73
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 185 of 375 PageID: 11147




     1    out -- strike that.     I said it wrong.

     2               MR. SHADOWEN:     AstraZeneca.

     3               THE COURT:    We're focused on AstraZeneca, sir.        I

     4    told the jury there's no evidence that Ranbaxy could ever

     5    get to market, but they were the first-filing ANDA.          And so

     6    how did the AstraZeneca-Ranbaxy deal benefit AstraZeneca?

     7               THE WITNESS:    Okay.    As I explained a minute ago,

     8    there's two parts of this that bear on AstraZeneca.          The

     9    first part is, as in the title of my section, the longer

    10    exclusivity, which you can equate to a delay.         How much was

    11    that worth to AstraZeneca?

    12               And then the other element of the agreement that

    13    had financial consequences for AstraZeneca was the

    14    concession of not to enter during the 180-day period with an

    15    authorized generic.     So there's going to be a plus and

    16    there's going to be a minus.

    17               Now to evaluate the plus, I need to understand and

    18    estimate how much more money AstraZeneca makes per unit time

    19    as they succeed in delaying competition from a generic.

    20    Now, you heard some things about this this morning that are

    21    very similar to what's contained in my report that have to

    22    do with the profits per year that AstraZeneca was

    23    forecasting for itself just around the time they were

    24    considering settling with Ranbaxy.

    25               These were big numbers.      The big numbers that I
                                                                        74
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 186 of 375 PageID: 11148




     1    reference in my report are during 2007 AstraZeneca was known

     2    to have made $2.7 billion in gross margin from selling

     3    Nexium.    They were forecasting, at this point, 2008.        They

     4    forecasted in the first half of 2008 to make another

     5    $1 billion in gross margin.      So it would have been

     6    something -- the second part of 2008.        Then there's forecast

     7    for 2009, 2010, that are more than a billion dollars.          I

     8    think the figures were forecast to be 1.7 billion and

     9    $1.3 billion that AstraZeneca would make if it were able to

    10    continue to sell without generic entry.

    11                And of course you can -- and I, in my report, make

    12    a simple extrapolation of that and say if AstraZeneca were

    13    able to continue to sell with exclusivity through 2011, 2012

    14    and 2013, you can have in your mind a conservative number

    15    that they're making about $1 billion per year in each of

    16    those years.    And that seems, to me, to be grounded firmly

    17    on the forecast that AstraZeneca was making for itself at

    18    the time.

    19                THE COURT:   All right.    Let me interrupt only to

    20    say this:    It's entirely up to you whether you believe what

    21    a witness says, disbelieve what a witness says, and what I'm

    22    going to say now does not suggest any quarrel with the

    23    witness.    All I have to talk about is the law.       I'm neither

    24    agreeing with him nor disagreeing.

    25                Also keep in mind that they had patents for this
                                                                        75
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 187 of 375 PageID: 11149




     1    item.   So earning this money, unless the antitrust laws have

     2    been abused, the issues that will be before you, they had

     3    patents.   No one's declared those patents invalid.         And that

     4    is one of the return, in order to give companies an

     5    incentive to do the research and develop worthwhile

     6    medicines and things, we have this patent law.         So if you

     7    believe that's true and they were earning them, well, they

     8    had patents.

     9               The question is, the questions that I'm -- we're

    10    going to put to you, did they keep Teva out of the market by

    11    making a large and unjustified payment.        Did they,

    12    AstraZeneca, conspire with both Teva and Ranbaxy to extend

    13    this delay period up to the date.       Those are the questions.

    14               But I'm letting the testimony come in.         Go ahead.

    15               MR. SOBOL:    Your Honor, can we have a sidebar

    16    briefly?

    17               THE COURT:    You may.

    18    SIDEBAR CONFERENCE AS FOLLOWS:

    19               MR. SOBOL:    So now we've hit another part of the

    20    rubber in the road because our case in part is that it was

    21    an antitrust violation.

    22               THE COURT:    Of course it is.     I left that open.

    23               MR. SOBOL:    And so if we're permitted, therefore,

    24    to now go into what the payment was to Ranbaxy --

    25               THE COURT:    We're not.    You're not.
                                                                        76
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 188 of 375 PageID: 11150




     1               MR. SOBOL:    That's the proof of the antitrust

     2    violation under the Supreme Court Actavis case.

     3               THE COURT:    If I'm in error on that, Ranbaxy could

     4    never get it to market, I'm in error.

     5               MR. SOBOL:    Regardless of whether it turned out

     6    Ranbaxy could or could not get into the market, the fact

     7    that it's making its way into dollars, you just told the

     8    jury you have to consider the patent.        The only way under

     9    the law for them to resolve that is to determine whether or

    10    not there was a violation of the antitrust laws there.

    11               THE COURT:    No, because I don't know how he's

    12    going to do it, but Blume's going to say that Teva would

    13    have cut a deal and come in earlier but for the

    14    anticompetitive buyout agreement of Teva.        That I'm going to

    15    let you have if you've got experts who will say it.

    16               MR. SOBOL:    Okay.

    17               (Whereupon the sidebar conference concluded.)

    18               MR. SHADOWEN:     Scott, can we see figure 5, please?

    19    BY MR. SHADOWEN:

    20         Q.    Dr. McGuire, did you prepare a graph here to help

    21    explain this part of your testimony to the jury?

    22         A.    Yes, I did.

    23         Q.    Why don't you show us what we're looking at here.

    24         A.    All right.    This is another timeline with a level

    25    of profit that is -- this is in blue indicating a level of
                                                                        77
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 189 of 375 PageID: 11151




     1    profit for AstraZeneca prior to a time when Ranbaxy might

     2    enter the --

     3               THE COURT:    See, I've got a problem with this.

     4    There's no evidence that Ranbaxy ever would have entered.

     5    So let's -- that may be the amount they were earning without

     6    Ranbaxy, and I take it from this diagram that amount is just

     7    going to consider -- continue constant up to May 27, 2014.

     8    Right?

     9               THE WITNESS:    That's correct, your Honor.

    10               THE COURT:    Right.   I understand that.      And that's

    11    fine.    Don't get thinking about Ranbaxy making some early

    12    entry.    No evidence of that.    We're not going to hear any

    13    evidence of it.

    14               Go ahead, Mr. Shadowen.

    15         Q.    Picking up on the judge's comments, Dr. McGuire,

    16    did the bottleneck, in addition -- did the bottleneck have

    17    an effect on the entry of generic manufacturers other than

    18    Ranbaxy?

    19         A.    Yes, it did.

    20         Q.    Okay.

    21         A.    I've explained that.      That it made it more

    22    difficult for subsequent entrants to break the bottleneck.

    23         Q.     Okay.   Proceed with your explanation, please.

    24         A.     I think it will help --

    25               MR. SCHOEN:    Objection, your Honor.      Calls for a
                                                                        78
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 190 of 375 PageID: 11152




     1    narrative.   Not in the report.

     2               THE COURT:    No, I've confined him to those

     3    paragraphs and I -- I'm alert to it.        You may answer, sir.

     4         A.    Let me click through to the last part here, which

     5    I think will deal with the judge's concerns.

     6               MR. SCHMIDTLEIN:     Your Honor, this is precisely

     7    the objection --

     8               MR. BALDRIDGE:     Your Honor, this is the slide --

     9               THE COURT:    Which slide are we talking about?

    10               MR. SCHMIDTLEIN:     The one he just clicked through.

    11               THE COURT:    Well, which one is it?      What figure

    12    are you looking at, sir?

    13               THE WITNESS:    Figure 5 from my original report.

    14               THE COURT:    Oh, figure 5.     Right.   I've taken care

    15    of that by emphasizing to the jury.        He may use figure 5.

    16    You may use it.

    17         Q.    Proceed with your explanation, please,

    18    Dr. McGuire.

    19               THE COURT:    I don't know now where he's going so

    20    why don't you ask a more precise question.

    21         Q.    You mentioned that there was both a plus and a

    22    minus regarding AstraZeneca's incentives with respect to

    23    erecting and strengthening the bottleneck?

    24         A.    Yeah.

    25         Q.    You've discussed now some of the plus.
                                                                        79
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 191 of 375 PageID: 11153




     1         A.    Yes.

     2         Q.    What's the minus?

     3         A.    The minus is shown here on the far right of the

     4    graphic.   At the agreed-upon entry date of May 27th, 2014,

     5    AstraZeneca may or may not have entered with an authorized

     6    generic.   If they do enter with an authorized generic, they

     7    make some money.    That's an additional product, additional

     8    sales, additional profits, which has the consequence that

     9    the fall in their profit rate is less steep if they decide

    10    to enter with an authorized generic.

    11               So in addition to continuing to be able to sell

    12    their brand, they'll get a part of the generic market.

    13    That's the option that includes the pinkish color area on

    14    the figure.

    15               The other option for AstraZeneca, the one that

    16    they chose, was not to enter with an authorized generic

    17    under the agreement on May 27th, 2014, which means in the

    18    absence of selling that additional product they would make

    19    less money.    So the no-AG profit line falls more quickly for

    20    AstraZeneca if they concede not to enter with an authorized

    21    generic.   This figure is meant to graphically show the

    22    consequences to AstraZeneca of that settlement feature.

    23         Q.    So netting out the pluses and the minus order of

    24    magnitude, what did you conclude regarding the incentive of

    25    AstraZeneca to erect and strengthen the 180-day barrier?
                                                                        80
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 192 of 375 PageID: 11154




     1               MR. SCHOEN:    Objection, your Honor.

     2               THE COURT:    Overruled.    He may have it.

     3         A.    It's in the hundreds of millions of dollars.

     4         Q.    Hundreds of what?

     5         A.    Hundreds of millions of dollars.

     6         Q.    Okay.

     7         A.    That the gains exceed the losses.

     8         Q.    Okay.   Dr. McGuire, drawing your attention to

     9    paragraphs 136 through 138 of your report, what

    10    observations, if any --

    11         A.    I'm sorry.    I missed the numbers that you're

    12    referring to?

    13         Q.    136 to 138.

    14               What observations, if any, did you make regarding

    15    the incentive of AstraZeneca to, in fact, launch an

    16    authorized generic version of Nexium had they not instead

    17    chosen to erect and strengthen the bottleneck?

    18               MR. SCHMIDTLEIN:     Objection, your Honor.

    19               THE COURT:    Overruled.    He may have it consistent

    20    with 136 to 138.

    21         A.    This section is titled, "Industry Experience and

    22    AstraZeneca's Own Decisions About Authorized Generics Imply

    23    That AstraZeneca Would Have Launched an Authorized Generic

    24    for Nexium."    And the section then explains the -- those two

    25    sources of supportive evidence behind the opinion that it
                                                                        81
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 193 of 375 PageID: 11155




     1    would be profitable for AstraZeneca to launch an authorized

     2    generic.

     3         Q.     Start with the industry experience, please.

     4         A.     The first set of evidence I refer to is industry

     5    experience.    This is something that the Federal Trade

     6    Commission keeps track of, the frequency of launching of

     7    authorized generics among drug companies who face patent

     8    challenges.    And during the period we're talking about,

     9    during the period in the middle part of the 2000s, and

    10    specifically the period between 2003 and 2008, of the 19 --

    11    I'm sorry -- of the 24 largest drugs that faced generic

    12    competition, the brand launched an authorized generic

    13    80 percent of the time.      That is, in 19 out of those 24

    14    cases the brand decided it was in their interest to launch

    15    an authorized generic.

    16                Now, the FTC further commented this might have

    17    been even higher --

    18                MR. SCHMIDTLEIN:    Objection, your Honor.

    19                THE COURT:   That's hearsay.     Sustained, what they

    20    may have said.

    21                THE WITNESS:   Okay.

    22         Q.     Anything else regarding industry experience?

    23                MR. SCHMIDTLEIN:    Objection.

    24                THE COURT:   Well, I don't understand that

    25    question.
                                                                        82
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 194 of 375 PageID: 11156




     1               MR. SHADOWEN:     Okay.

     2               THE COURT:    The point you're making is usually

     3    a -- when faced with generic competition, a brand or a

     4    patented product will come up with its own authorized

     5    generic.   Is that your opinion?

     6               THE WITNESS:    That's very good.     Yes, thank you.

     7               THE COURT:    All right.

     8         Q.    And did you review AstraZeneca's own records to

     9    determine whether or not they had made preparations to

    10    launch an authorized generic?

    11         A.    As I mentioned in summarizing the title of this

    12    section, this is evidence from AstraZeneca itself that it

    13    was planning, prepared and anticipated profits from

    14    launching an authorized generic.

    15               MR. SHADOWEN:     Your Honor, within the confines of

    16    the sidebars, I have no further questions for this witness.

    17               THE COURT:    Thank you.    Mr. Schmidtlein, any

    18    questions for this witness?

    19               MR. SCHMIDTLEIN:     Yes, your Honor.

    20                             CROSS-EXAMINATION

    21    BY MR. SCHMIDTLEIN:

    22         Q.    Good morning, Dr. McGuire.

    23         A.    Good morning.

    24         Q.    I want to first just ask you a few questions about

    25    the contingent launch provision testimony you gave earlier
                                                                        83
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 195 of 375 PageID: 11157




     1    today.    Okay?

     2         A.    Okay.

     3         Q.    Now, Teva was not involved in the settlement

     4    negotiations with Ranbaxy; correct?

     5         A.    Not so far as I know.

     6         Q.    Okay.   And you're not aware of any evidence that

     7    Teva was aware that Ranbaxy had a contingent launch

     8    provision in its settlement agreement; correct?

     9         A.    At the time this settlement launch -- this

    10    contingent launch agreement was negotiated, AstraZeneca, my

    11    understanding is, was also in negotiations with Teva.          But

    12    what happened in those negotiations I have no direct

    13    knowledge of.

    14         Q.    You have no evidence that Teva was aware, after

    15    the Ranbaxy settlement, that Ranbaxy had a contingent launch

    16    provision in its settlement agreement; isn't that right?

    17         A.    I don't know what was said by whom to the others

    18    during the confidential settlement.

    19         Q.    And if Teva didn't know about an accelerated or a

    20    contingent launch provision in the Ranbaxy settlement

    21    agreement, then that provision could not have deterred Teva

    22    from taking any action; correct?

    23               MR. SHADOWEN:     Objection.

    24               THE COURT:    No, he may ask that question as a

    25    matter of logic.
                                                                        84
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 196 of 375 PageID: 11158




     1         A.    It -- they may have anticipated what rational

     2    actors would have done had they even not had direct

     3    knowledge of that agreement and kind of back-engineered it.

     4    Then --

     5         Q.    You've not offered any opinion in your expert

     6    report that Teva back-engineered anything, did you?

     7         A.    You asked me the question.       I'm trying to answer

     8    your question.

     9         Q.    Right.

    10         A.    So they needn't have had direct knowledge if they

    11    were able to foresee how rational actors would have set up

    12    the agreement in the first place.

    13         Q.    So you're saying it would have been rational for

    14    Ranbaxy to set up the agreement like that in the first

    15    place?

    16         A.    I was explaining how it was very much in the

    17    self-interest of Ranbaxy to preclude the likelihood that

    18    Teva challenges and breaks the claim.

    19         Q.    Ranbaxy settled in 2008; right?

    20         A.    Yes.

    21         Q.    April 2008?

    22         A.    Yes.

    23         Q.    Teva settled in January 2010; right?

    24         A.    Yes.

    25         Q.    And Teva litigated very hard after the Ranbaxy
                                                                        85
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 197 of 375 PageID: 11159




     1    settlement; correct?

     2           A.   I don't know about the "hard," but they were

     3    litigating.

     4           Q.   Teva filed a separate declaratory judgment action

     5    after the Ranbaxy settlement; correct?

     6           A.   I believe that's correct, yes.

     7           Q.   And you did not reach any opinion in this case

     8    that Teva either took or did not take some action in the

     9    Nexium case as a result of the AstraZeneca-Ranbaxy

    10    settlement; isn't that right?

    11           A.   I'm not sure I understand your question.        I'm

    12    sorry.

    13           Q.   You did not reach any opinion that Teva either

    14    took some action or didn't take some action because of the

    15    Ranbaxy settlement?

    16           A.   I really don't know.

    17           Q.   You didn't study that question, did you?

    18           A.   I don't know.    I'm not sure what else I can tell

    19    you.

    20           Q.   Now, if AstraZeneca had not settled the Nexium

    21    case with Ranbaxy and the case had gone to trial, you don't

    22    have an opinion on what would have happened at the trial;

    23    correct?

    24           A.   I don't have an opinion on the likelihood of the

    25    generic or the brand winning.
                                                                        86
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 198 of 375 PageID: 11160




     1         Q.    Right.   And if AstraZeneca had won at the trial,

     2    what do you assume would have been the generic entry date

     3    for Ranbaxy?

     4         A.    My assumption is they would have had to wait -- I

     5    don't know what -- whether a win is a clean win or whether

     6    there's partial wins or what exactly you're asking, but it

     7    would have been whatever the ruling required for whatever

     8    patents remained valid or not infringed, as they expired.

     9    Ranbaxy would have had to wait.

    10         Q.    So if AstraZeneca had gone to trial in one, you're

    11    not sure how long they could have excluded Ranbaxy from the

    12    market lawfully?

    13         A.    I wouldn't say that.      I think I'm not exactly sure

    14    what a win is in this case and whether it's a complete and

    15    utter victory, in which case it would have been the last

    16    standing patent, but I'm -- there could be other

    17    possibilities.    I'm just not sure.

    18         Q.    What were the expiration dates on the patents that

    19    were at issue in the AstraZeneca-Ranbaxy Nexium litigation?

    20         A.    I believe the latest expiration date was 2019.

    21    They came forward.     There was 14 altogether.      They came

    22    forward to -- through 2014, and my belief is there were some

    23    that would have expired even earlier than that.

    24         Q.    So if Ranbaxy's Nexium product infringed

    25    AstraZeneca's patents, there would be nothing
                                                                        87
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 199 of 375 PageID: 11161




     1    anticompetitive about AstraZeneca getting an injunction and

     2    keeping Ranbaxy's product off the market; isn't that right?

     3               MR. SHADOWEN:     Objection.

     4               THE COURT:    No, he may ask the question.

     5         A.    I -- if the patents were valid, then Ranbaxy --

     6    then AstraZeneca's entitled to the -- whatever the patents

     7    give them in terms of exclusivity.

     8               THE COURT:    There's a juror question.      It's a good

     9    place to ask it.

    10               You, from looking at industry data and the Federal

    11    Trade Commission reports, you've given us your opinion that

    12    80 percent of the time when faced with generic competition a

    13    brand name will launch an authorized generic.         Have I got

    14    your opinion right?

    15               THE WITNESS:    That's correct.

    16               THE COURT:    Well, given the curves that you've

    17    shown us there, the brand makes money by launching an

    18    authorized generic; isn't that correct?

    19               THE WITNESS:    That's also correct.

    20               THE COURT:    So have you formed an opinion why, in

    21    20 percent of the situations, the companies, brand

    22    companies, don't launch an authorized generic?

    23               THE WITNESS:    That's a very good question.       The --

    24    one possibility --

    25               THE COURT:    Well, I really can't invite you to
                                                                        88
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 200 of 375 PageID: 11162




     1    speculate in the sense that I'm going to tell them they're

     2    not going to be interested in possibilities, they're going

     3    to be interested in what's been proved.        But if you have an

     4    opinion, I'll let you give it.

     5               THE WITNESS:    My opinion is that it would have

     6    been even higher had some of the settlement agreements with

     7    generics not included no-AG clauses.

     8               THE COURT:    Thank you.    Go ahead, Mr. Schmidtlein.

     9         Q.    Now, prior to this case you had never before

    10    analyzed whether it would be in a brand name drug

    11    manufacturer's economic self-interest to market an

    12    authorized generic; right?

    13         A.    That's correct.

    14         Q.    And you would agree -- well, your support for this

    15    80 percent figure comes from an FTC report; correct?

    16         A.    The 80 percent figure of the frequency that brands

    17    launch authorized generics, yes.

    18         Q.    But that FTC report didn't identify by name any of

    19    the drugs that were launched as authorized generics;

    20    correct?

    21         A.    I don't remember one way or the other.

    22         Q.    You weren't able to do a comparison by looking at

    23    the FTC report to see if the drugs, where there was an AG

    24    launched, were comparable in any way to Nexium because the

    25    FTC report didn't identify the drugs by name; isn't that
                                                                        89
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 201 of 375 PageID: 11163




     1    right?

     2         A.    Well, I don't remember whether they did or they

     3    didn't.   But I was looking at industry averages, which I

     4    thought would be informative about a particular participant

     5    in the industry.

     6         Q.    You would agree there are circumstances where it

     7    would not be in the brand name drug manufacturer's economic

     8    self-interest to launch an authorized generic; correct?

     9         A.    Correct.

    10         Q.    And you're aware there have been instances where a

    11    brand name manufacturer has decided not to launch an

    12    authorized generic; correct?

    13         A.    That's correct.

    14         Q.    And the 80 percent figure that you looked at, do

    15    you know what percentage of those were in response to a

    16    generic launch at risk?

    17         A.    I probably should know this but, I'm sorry, I

    18    don't.

    19         Q.    And do you know how many of those, that

    20    80 percent, were done after the patents had expired?

    21         A.    I don't remember the breakdown.       I'm sorry.

    22         Q.    Okay.   And you'd agree, the fact that two

    23    companies settle a patent infringement case and -- well,

    24    strike that.

    25               You're aware there have been numerous instances
                                                                        90
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 202 of 375 PageID: 11164




     1    over the years where AstraZeneca has decided not to launch

     2    an authorized generic; correct?

     3         A.    It doesn't always launch an authorized generic.

     4         Q.    Right.    Have you -- did you do a comprehensive

     5    study of in what percentage of times AstraZeneca launched an

     6    authorized generic?

     7         A.    I don't have a percentage.       I have a list of drugs

     8    in which they did, and I looked at their planning model to

     9    help inform my judgment.

    10         Q.    Okay.    And at the time of the Ranbaxy settlement

    11    in April 2008, how many times had AstraZeneca launched an

    12    authorized generic?

    13         A.    I think on the order of five or six.

    14         Q.    Sir, at the time, as of April 2008, AstraZeneca

    15    had launched an authorized generic one time; isn't that

    16    right?

    17         A.    Well, I'm -- the drugs that I have in mind, and

    18    maybe the timing is what I have wrong here, is Plendil,

    19    Prilosec, Accolate, Toprol, and there's a couple others that

    20    I don't remember the names.

    21         Q.    At the time of the settlement, Toprol was the only

    22    time they'd done it before; isn't that right?

    23               THE COURT:    Just so I'm -- at the time of the

    24    settlement with Ranbaxy or with Teva?

    25               MR. SCHMIDTLEIN:     I'm sorry.    With Ranbaxy, your
                                                                        91
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 203 of 375 PageID: 11165




     1    Honor.

     2         Q.    In April 2008, AstraZeneca had launched an

     3    authorized generic only in the case of Toprol; correct?

     4         A.    Well, I don't remember the timing.

     5         Q.    Okay.    And the Toprol authorized generic launch

     6    was in response to a generic launch at risk; correct?

     7         A.    I'm -- I don't remember that either.

     8         Q.    Did you study or do any analysis as to whether, on

     9    balance, AstraZeneca's experience in launching an authorized

    10    generic in the case of Toprol turned out to be profitable

    11    for AstraZeneca?

    12         A.    I didn't check that.

    13         Q.    Okay.    And you made some -- you gave some

    14    testimony about looking at AstraZeneca's internal documents

    15    about preparations that AstraZeneca was making to launch an

    16    authorized generic version of Nexium; is that right?

    17         A.    Yes.

    18         Q.    And those preparations to launch an authorized

    19    generic version of Nexium that you looked at were to

    20    launch -- were for the possibility of launching an

    21    authorized generic version of Nexium in the case of a

    22    generic at-risk launch; correct?

    23         A.    Well, it was in around the time period of the

    24    summer 2008, in which --

    25         Q.    And --
                                                                        92
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 204 of 375 PageID: 11166




     1         A.    I'm going to agree with you -- in which my

     2    understanding is the litigation with Ranbaxy could -- could

     3    have been continuing.

     4         Q.    You're not aware of any instance where AstraZeneca

     5    launched an authorized generic version of a drug during the

     6    180-day exclusivity period of a first filer; correct?

     7         A.    Well, that's the part I'm not remembering here on

     8    the stand.

     9         Q.    Okay.

    10               MR. SCHMIDTLEIN:     No further questions, your

    11    Honor.

    12               THE COURT:    Mr. Schoen, any questions?

    13               MR. SCHOEN:    I do, your Honor.

    14               THE COURT:    You may.

    15                             CROSS-EXAMINATION

    16    BY MR. SCHOEN:

    17         Q.    Good morning, Dr. McGuire.

    18         A.    Good morning.

    19         Q.    Ranbaxy and AstraZeneca settled in 2008; correct?

    20         A.    Yes.

    21         Q.    And Teva was not a party to that agreement between

    22    Ranbaxy and AstraZeneca?

    23         A.    As far as I know.

    24         Q.    And as far as you know Teva had no involvement

    25    whatsoever in the negotiation of that agreement?
                                                                        93
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 205 of 375 PageID: 11167




     1         A.    As far as I know.

     2         Q.    As far as you know Teva had no control whatsoever

     3    over the launch, the licensed entry date of May 27th, 2014,

     4    that Ranbaxy and AstraZeneca agreed to; correct?

     5         A.    I agree with you.

     6         Q.    And you've prepared about six expert reports in

     7    this case; is that right?

     8         A.    Yes.

     9         Q.    And you reviewed a lot of documents in connection

    10    with that work?

    11         A.    Yes, I did.

    12         Q.    And in all the documents you looked at, you didn't

    13    see any that showed that Teva actually had knowledge of the

    14    contingent launch provision that was in the

    15    AstraZeneca-Ranbaxy agreement before Teva entered into its

    16    settlement; is that correct?

    17         A.    I'm interpreting this as -- to be the same

    18    question I was asked by the previous counselor.

    19         Q.    Yes.   And before you offered some speculation,

    20    well, maybe they could have guessed.        I'm asking you did you

    21    actually see any documents that show that Teva knew before

    22    it entered into that agreement about the contingent launch

    23    provision in the Ranbaxy agreement?

    24               MR. SHADOWEN:     Objection.

    25               THE COURT:    Overruled.
                                                                        94
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 206 of 375 PageID: 11168




     1         A.    I saw no direct evidence.

     2         Q.    And you also didn't see any direct evidence that

     3    Teva knew anything about the no-authorized-generic provision

     4    in the Ranbaxy agreement before Teva entered into its

     5    settlement; correct?

     6         A.    This is -- involved interpretation of the

     7    announcements that were public.       And I believe there was

     8    indication of the no-AG part in some of the announcements.

     9    So it might have been known by Teva.

    10         Q.    You're not sure of that sitting here right now?

    11         A.    I think it's true.

    12               MR. SCHOEN:    Can we throw up figure 5, please,

    13    from Dr. McGuire's report which we were looking at earlier?

    14         Q.    You recall discussing this with Mr. Shadowen on

    15    direct examination?

    16         A.    Yes, I do.

    17         Q.    And you were -- the title of this chart is

    18    "AstraZeneca's Gains and Losses From the Settlement."

    19    Correct?

    20         A.    That's right.

    21         Q.    And you're talking about the Ranbaxy settlement?

    22         A.    Yes.

    23         Q.    And this chart is making an assumption that

    24    Ranbaxy would have, absent the settlement, that Ranbaxy

    25    would have been able to enter earlier than May 27th, 2014;
                                                                        95
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 207 of 375 PageID: 11169




     1    correct?

     2                THE COURT:   Well, let me caution you, Mr. Schoen.

     3    I let him use that chart but I struck -- I've instructed the

     4    jury that there is no such evidence, nor will there be, in

     5    this case.    So I'm -- I don't understand your question.         The

     6    chart assumes that, but I didn't think the chart would lead

     7    us astray because I asked the witness and he said, Well,

     8    profits would have run along there up until May 27, 2014.

     9                So against that background, frame another

    10    question.

    11         Q.     None of the things in this chart came to fruition;

    12    correct?

    13                MR. SHADOWEN:    Objection, your Honor, with respect

    14    to the timing.

    15                THE COURT:   Yeah -- well, the chart assumes a

    16    happenstance after May 27th.      So I'll let him answer that.

    17                That's true, isn't it?     None of that has actually

    18    happened at least immediately after May 27th, did it?

    19                THE WITNESS:    I'm actually not aware of what's

    20    happened after May 27th.

    21                THE COURT:   That's the date the jury's going to be

    22    concerned with.     So let's move on.

    23         Q.     Okay.   You understand, sir, that Ranbaxy's 180-day

    24    exclusivity is something that's granted by statute; correct?

    25         A.     I do.
                                                                        96
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 208 of 375 PageID: 11170




     1         Q.     And since you talked about a bottleneck, but since

     2    the Court has found that Ranbaxy wouldn't have been able to

     3    enter prior to May 27th, '14, with or without the

     4    settlement, what's actually creating a bottleneck right now

     5    is Ranbaxy's 180-day statutory exclusivity and not anything

     6    to do with this settlement; correct?

     7                THE COURT:    I'm going to, on my own motion,

     8    sustain that.    He said, "The Court has found."       I don't find

     9    anything.    Things are for the jury.      I said there is not

    10    evidence and there will not be.       That's what I said.

    11                So now put your question again.

    12                MR. SCHOEN:    Sure.   I'll reframe the question.

    13         Q.     Given that the Court has ruled that there is no

    14    evidence that Ranbaxy would have been able to enter prior to

    15    May 27th, 2014, with or without the settlement with

    16    AstraZeneca, isn't it correct that to the extent there's any

    17    bottleneck, that bottleneck is created by Ranbaxy's

    18    statutory exclusivity under the Hatch-Waxman Act and not

    19    anything to do with the settlement?

    20                MR. SHADOWEN:    Objection.

    21                THE COURT:    No, overruled.    He can give us his

    22    answer.

    23         A.     I don't agree with that.      I explicitly explained

    24    how Teva is linked in here and how the presence of the

    25    agreement and the components of the agreement would affect
                                                                        97
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 209 of 375 PageID: 11171




     1    Teva's behavior and how they might make a decision about

     2    whether they want to push for litigation or not.

     3         Q.    But Ranbaxy still has that exclusivity, regardless

     4    of what date?    Even if Ranbaxy had never entered into a

     5    settlement with AstraZeneca, it still has that 180-day

     6    exclusivity under the statute?

     7         A.    That's not the only way for Teva to get in.

     8         Q.    And did any of those other ways come to fruition?

     9         A.    They did not.

    10               MR. SCHOEN:    Thank you.

    11               THE COURT:    Mr. Baldridge, anything?

    12               MR. BALDRIDGE:     No questions, your Honor.

    13               THE COURT:    Thank you.    Any redirect,

    14    Mr. Shadowen?

    15               MR. SHADOWEN:     Yes, your Honor.

    16               THE COURT:    You may.

    17                           REDIRECT EXAMINATION

    18    BY MR. SHADOWEN:

    19         Q.    Dr. McGuire, you testified that you saw no direct

    20    evidence of Teva's knowledge of the contingent launch

    21    provisions.    What, if any, indirect evidence did you find?

    22               MR. SCHMIDTLEIN:     Objection, report.

    23               THE COURT:    No, he was asked that and he may

    24    answer.

    25               Let me just cabin it in a little.        You don't know,
                                                                        98
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 210 of 375 PageID: 11172




     1    yourself, do you?

     2               THE WITNESS:    No, I have no direct evidence, your

     3    Honor.

     4               THE COURT:    All right.     You've testified to that.

     5    Now, I'm going to let you answer, did you, in your review,

     6    see any indications on -- with respect to that matter?           As I

     7    framed it can you answer that?

     8               THE WITNESS:    Yes.     And I believe I did.    The Teva

     9    agreement with AstraZeneca has exactly the same clause.

    10         Q.    And what, if anything, would be the effect on

    11    subsequent filers, that is subsequent even to Teva, of there

    12    now being two such contingent launch provisions in the

    13    agreements?

    14               MR. SCHOEN:    Objection, your Honor.       Outside the

    15    scope of the cross.

    16               THE COURT:    Sustained.     It is.

    17               MR. SHADOWEN:     No further questions, your Honor.

    18               THE COURT:    Nothing further?     You may step down.

    19    Thank you.    Well, excuse me.      I was too quick.

    20               Mr. Schmidtlein, nothing?

    21               MR. SCHMIDTLEIN:     Nothing, your Honor.

    22               THE COURT:    Mr. Schoen, nothing?

    23               MR. SCHOEN:    No, your Honor.

    24               THE COURT:    Mr. Baldridge, nothing?

    25               MR. BALDRIDGE:     No.
                                                                        99
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 211 of 375 PageID: 11173




     1               THE COURT:    Thank you.    You may step down.

     2               (Whereupon the witness stepped down.).

     3               THE COURT:    Call your next witness.

     4               MR. SOBOL:    The plaintiffs call Mr. Richard

     5    Barker.   And I think this is being done -- your Honor,

     6    you've already gone through the transcript.         We're doing it

     7    as a mock, if you will; a person on the stand just going

     8    through it.

     9               THE COURT:    Oh, I understand that.      And I'll have

    10    a charge for -- whoever's going to play Mr. Barker can come

    11    up, and since we're going back to people who aren't live

    12    witnesses, stand up and stretch.

    13               (Stretch break.)

    14               MR. BUTSWINKAS:      Your Honor, just so this is

    15    clear, this contains their designation, our

    16    counter-designations.     Can you explain that process?

    17               THE COURT:    Yes.

    18               MR. BUTSWINKAS:      Thank you.

    19               THE COURT:    Let me just tee it up here.       Would you

    20    state your name, for the record, and spell your last name?

    21               MR. LETTER:    Sure.    Christopher Letter,

    22    L-E-T-T-E-R.

    23               THE COURT:    And you're a lawyer for -- in these

    24    plaintiff lawyers -- or what are you?        Are you a lawyer?

    25               THE WITNESS:    I am, in fact, a lawyer.
                                                                       100
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 212 of 375 PageID: 11174




     1               THE COURT:    Okay.   Well, this morning they've

     2    called -- you see we don't swear him.        They call him up

     3    simply to read the answers that this Mr. Barker, whoever he

     4    is, gave on deposition.      And this is a perfectly acceptable

     5    way of doing it.    We've seen depositions where you actually

     6    get to see the witness.      Another way of doing it, if you

     7    were reading short depositions, is for the lawyer himself to

     8    stand up and say.

     9               "QUESTION:    Where were you?

    10               "ANSWER:    I was at the store.

    11               "QUESTION:    What door did you go in?

    12               "ANSWER:    I went in the front door."

    13               Now, if anything is more boring than that, I don't

    14    know what it is.    So simply to make it realistic they've

    15    called this person.     He's just a reader.     Mr. Barker was

    16    under oath.    Like any other witness you can believe what he

    17    reads, disbelieve it, believe parts of it, just like any

    18    other witness.    This is simply to make it more realistic.

    19               I do have one instruction to our reader.         Don't

    20    hoke it up.

    21               THE WITNESS:    Yes, sir.

    22               THE COURT:    You just read the answers.

    23               THE WITNESS:    Yes, sir.

    24               THE COURT:    And Mr. Butswinkas -- and this has

    25    been true, incidentally, of other of these depositions that
                                                                       101
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 213 of 375 PageID: 11175




     1    have been played for you.      Among the things you see me

     2    shuffle up here are the written copies of these depositions.

     3    And we never read them all, but they read parts, the parts

     4    they think are key.     And it's not just the parts they think

     5    are key.   The defendants, AstraZeneca, Teva, Ranbaxy, they

     6    get to read those parts that they want as well.

     7               So even though Mr. Sobol's going to do the

     8    questioning and this reader's going to do the answering for

     9    Mr. Barker, some of these questions actually AstraZeneca,

    10    Teva, Ranbaxy want you to hear.       I don't think that makes

    11    much difference, candidly, because I -- it's up to you what

    12    you believe.    You can believe parts of it, all of it, or

    13    disbelieve it in its entirety.

    14               So we don't swear the witness.       And you go ahead,

    15    Mr. Sobol.

    16               MR. SOBOL:    Your Honor, I guess I should also

    17    state the name of the witness and spell it, too.

    18               THE COURT:    You may do that.

    19               MR. SOBOL:    Richard Stephen, S-T-E-P-H-E-N,

    20    Barker, B-A-R-K-E-R.

    21                   RICHARD S. BARKER, via deposition

    22                                EXAMINATION

    23         Q.    Please state your full name.

    24         A.    Richard Stephen Barker.

    25         Q.    Who is your employer?
                                                                       102
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 214 of 375 PageID: 11176




     1         A.    AstraZeneca Pharmaceuticals.

     2         Q.    Your current title?

     3         A.    My current title is customer account manager.

     4         Q.    Just approximately, as a percentage of your time,

     5    what is spent on Nexium?

     6         A.    Percentage.    Logistically I would say 70 percent.

     7         Q.    How about Project Genesis?

     8         A.    Project Genesis was the internal name for our

     9    looking at developing the unauthorized generic for Nexium.

    10         Q.    Is that Project Genesis still alive?

    11         A.    It's still alive in the fact that we still have

    12    the capability to make the product if we needed to.

    13         Q.    I believe you've been involved with potential or

    14    existing business relationships with Ranbaxy; is that

    15    correct?

    16         A.    I've been involved with the business relationship

    17    with Ranbaxy.    The lower costing piece.      I'm not sure.

    18         Q.    Can you tell me all of the different projects or

    19    products that you have been involved with Ranbaxy

    20    relationships on within AstraZeneca?

    21         A.    In AstraZeneca?     There is a distribution agreement

    22    for a felodipine generic.      There was a distribution

    23    agreement for the omeprazole 40-milligram generic.          There's

    24    an agreement with a subsidiary of Ranbaxy called Ohm

    25    Pharmaceuticals for the development of the knowledge and
                                                                       103
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 215 of 375 PageID: 11177




     1    know-how to formulate Nexium capsules, 40-milligram

     2    capsules.

     3                There's an agreement with Ranbaxy, Ranbaxy's

     4    affiliate in India to transfer the knowledge and know-how to

     5    manufacture the active ingredient that's used for Nexium.

     6    There were technical transfer protocols for transferring the

     7    process to formulate the capsules to Ohm.

     8                There's a transfer protocol for transferring the

     9    API active ingredient from AstraZeneca to Ranbaxy in India.

    10    There are knowledge and know-how agreements associated with

    11    both the capsule technology transfer and the information

    12    associated with that, as well as the API for the information

    13    associated with that.

    14                I also had limited, very limited involvement in

    15    the settlement agreement document between AstraZeneca and

    16    Ranbaxy.

    17         Q.     The settlement was related to the Nexium patent?

    18         A.     Yes.

    19         Q.     What was that role?

    20         A.     It was -- the role was primarily to provide

    21    feedback around our -- the impact of -- on our capability,

    22    capabilities, if we were to agree to certain required

    23    quantities for both the API and the capsules, if they were

    24    to be -- if the agreement were to be executed.

    25         Q.     Okay.   Let me go back to what -- I believe it was
                                                                       104
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 216 of 375 PageID: 11178




     1    Plendil and the distribution agreement; is that right?

     2         A.     Uh-huh.

     3         Q.     Describe what that relationship is.

     4         A.     That is a relationship where we have agreed with

     5    Ranbaxy to provide them product under their label for them

     6    to distribute in the U.S. market on AstraZeneca's behalf.

     7         Q.     Do you know what volume of business that involves?

     8         A.     Volume in what sense?

     9         Q.     Any sense, capsules or dollars?

    10         A.     Capsules is, across all strengths, between 25 and

    11    30 million capsules a year.

    12         Q.     Do you know what the dollar value is of those

    13    capsules?

    14         A.     I don't know the -- I don't know what our transfer

    15    price is.

    16         Q.     What is that?

    17         A.     What we sell the product to them for.       I would

    18    be -- without having the numbers right in front of me, I

    19    don't know the exact costs.      But I have knowledge of that

    20    cost.   I don't have any knowledge of the price that Ranbaxy

    21    sells that product on their own.

    22         Q.     What, approximately, is the cost?

    23         A.     Well, there are three strengths.       There's a

    24    2.5-milligram strength, which is approximately $16 a

    25    hundred, for a hundred tablets.       There's 5-milligram cost
                                                                       105
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 217 of 375 PageID: 11179




     1    that is -- for clarity, that is the cost that AstraZeneca

     2    sells the product to Ranbaxy for, of around $13, I believe.

     3    And there's a 10-milligram that is similarly priced in the

     4    $13 range per hundred tablets.

     5          Q.   Were you involved in the negotiation of the

     6    distribution agreement?

     7          A.   Yes.

     8          Q.   Do you know why the distribution agreement was

     9    engaged in by AstraZeneca?

    10          A.   No.

    11          Q.   Were there any discussions as to the benefits to

    12    AstraZeneca of the distribution agreement?

    13          A.   Not with me.

    14          Q.   Who is the responsible -- who is responsible for

    15    negotiating that agreement?

    16          A.   The responsibility -- my main contact was Terri

    17    Bowman.

    18          Q.   That's an attorney; right?

    19          A.   Yes.

    20          Q.   Was there anyone that was a businessperson

    21    involved in negotiating that distribution agreement?

    22          A.   Within the U.S. commercial business, you mean?

    23    No.

    24          Q.   Do you know why it was terminated?

    25          A.   Yes.
                                                                       106
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 218 of 375 PageID: 11180




     1         Q.    Why?

     2         A.    There were provisions in the distribution

     3    agreement that if the sale of the 40-milligram omeprazole

     4    product by Ranbaxy ended up being negative in contribution,

     5    losing money, that would provide for the means for

     6    AstraZeneca and Ranbaxy to terminate the distribution

     7    agreement.

     8         Q.    Do you know who initiated the termination?

     9         A.    AstraZeneca.

    10         Q.    Another agreement you mentioned was the API -- and

    11    I'm sorry, I didn't catch which API it was for?

    12         A.    That's esomeprazole.

    13         Q.    Is there currently a relationship with the API?

    14         A.    Yes.

    15         Q.    What is that relationship?

    16         A.    It's a supply agreement relationship that Ranbaxy

    17    in India manufactures certain quantity of API for

    18    AstraZeneca that we purchase from Ranbaxy and use for the

    19    formulation of Nexium in the U.S.

    20         Q.    Do you know the volume of supply that's provided

    21    by Ranbaxy?

    22         A.    I don't know the exact volume.

    23         Q.    Do you know approximately the value?

    24         A.    I have no idea of the value.

    25         Q.    Approximately what's the volume?
                                                                       107
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 219 of 375 PageID: 11181




     1         A.    The volume is, I would say, 25 metric tons per

     2    year.

     3         Q.    Do you know who negotiated that supply agreement?

     4         A.    Not in total.     I know of some, but I would not be

     5    able to say all.

     6         Q.    Well, tell me who you do know?

     7         A.    It would have been Terri Bowman, Jeff Pott, Steve

     8    Fishwick, Bjorn Screvrius.      Pia Jansson is another legal

     9    counsel in Sweden.     If there were others, I'm not aware or

    10    don't recall.

    11         Q.    Were you aware of any discussions relating to the

    12    value of the API supply agreement?

    13         A.    No.

    14         Q.    Let me move to the Ohm knowledge agreement related

    15    to the 40-milligram Nexium capsule.        What is the current

    16    status of that relationship?

    17         A.    Current status is that we are awaiting the final

    18    FDA approval of their facility.       Ohm is now in the process

    19    of validating the processes associated with making the

    20    product.

    21               MR. SCHMIDTLEIN:     Your Honor, may I just make one

    22    clarification?    It might help, because there's some time

    23    relationships being referred to in the deposition where they

    24    talk about "currently."

    25               THE COURT:    The date of the deposition?
                                                                       108
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 220 of 375 PageID: 11182




     1                MR. SCHMIDTLEIN:    Yes.

     2                MR. SOBOL:    September 1, 2011.

     3                THE COURT:    And thank you, Mr. Schmidtlein and

     4    Mr. Sobol.    Go ahead.

     5         Q.     Let's transition over to authorized generics.         And

     6    first, if you would explain to me the potential authorized

     7    generic products that you've personally worked on?

     8         A.     Potential?    Can you explain "potential"?

     9         Q.     Anything that was considered.

    10         A.     Considered but not marketed or considered and

    11    marketed?

    12         Q.     And/or marketed.    Considered and/or marketed.

    13         A.     So there's the omeprazole AG; felodipine AG; I

    14    worked on an AG version of the product for Seroquel JR; I

    15    worked on a generic equivalent for Nexium; and I worked on a

    16    generic equivalent of Entocort.

    17         Q.     What is Entocort?

    18         A.     Entocort is a GI product that is indicated for

    19    Crohn's disease.

    20         Q.     Any others?

    21         A.     Yes.   Generic version of Crestor.

    22         Q.     I want to go through each of these one by one,

    23    first for the Plendil.      About what year was that?

    24         A.     That would have been 2008.

    25         Q.     What was the strategy that you are aware of for
                                                                       109
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 221 of 375 PageID: 11183




     1    that product?     What was AstraZeneca's strategy?

     2          A.   The manufacturing strategy or the --

     3          Q.   The overall business strategy for why AstraZeneca

     4    was considering putting out a Plendil AG?

     5          A.   Well, the Plendil product itself was already -- I

     6    don't recall the exact timing.       It was already off patent or

     7    soon to be, so having an authorized generic version -- I

     8    think there was already a generic on the market, I just

     9    can't be sure, that would offer additional opportunities for

    10    AstraZeneca.    I don't have any direct responsibility or

    11    knowledge of what the commercial strategy would be.

    12          Q.   What ultimately happened with the Plendil AG?          Did

    13    it come on to the market?

    14          A.   Yes.

    15          Q.   About what year?

    16          A.   It would have been 2008.

    17          Q.   Is Plendil AG being marketed by AstraZeneca or is

    18    it outsourced to another company?

    19          A.   The Plendil AG is being distributed by Ranbaxy, to

    20    the best of my knowledge, there are no marketing -- there's

    21    no marketing spend associated with it.

    22          Q.   How -- excuse me.

    23               About how long did it -- you work on the Plendil

    24    AG?

    25          A.   I still do.
                                                                       110
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 222 of 375 PageID: 11184




     1          Q.   When did you start working on it?

     2          A.   It would have been 2008.

     3          Q.   Did you work on it before it launched?

     4          A.   Yes.

     5          Q.   About how long before it launched did you work on

     6    it?

     7          A.   Six months.

     8          Q.   What were your responsibilities?

     9          A.   The responsibilities were to implement the

    10    product.   So it's making sure we produce the product.         We

    11    develop all the labeling, all the components, we have a way

    12    to package it.    We establish the means to be able to sell

    13    it.

    14          Q.   Let's turn to Prilosec.      What year was the

    15    Prilosec AG worked on?

    16          A.   Again, to the best of my knowledge, without having

    17    the timelines in front of me, it was in the third quarter

    18    time frame 2008 is when the patent -- was when Watson

    19    Pharmaceuticals launched their 40-milligram version.

    20          Q.   What was your personal responsibility or your

    21    role?

    22          A.   Same as felodipine.

    23          Q.   At what time did you become involved?

    24          A.   It would have been roughly six months prior to.

    25          Q.   Do you know what the strategy was, business
                                                                       111
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 223 of 375 PageID: 11185




     1    strategy, for work on Prilosec AG?

     2          A.   Not directly.

     3          Q.   What did you know about it?

     4          A.   I just know that we were instructed to have an

     5    authorized generic prepared so that we could go to the -- to

     6    market when Watson Pharmaceuticals launched their version,

     7    which would be the first generic version of omeprazole or

     8    Prilosec 40-milligram.     That's why the dates for me are a

     9    little nebulous, because it's really dependent on what

    10    Watson did more than it was a fixed date.

    11          Q.   Did AstraZeneca, in fact, come up with a Prilosec

    12    AG?

    13          A.   Through the distribution agreement with Ranbaxy.

    14          Q.   Do you have ongoing responsibility with Prilosec

    15    AG?

    16          A.   No.   We don't market the Prilosec AG anymore.

    17          Q.   When did that stop?

    18          A.   Again, it was sometime in second quarter of 2009,

    19    to the best of my knowledge.

    20          Q.   Approximately when was the Entocort AG worked on?

    21          A.   That happened in June of this year.

    22          Q.   What is its current status?

    23          A.   It was launched in June.

    24          Q.   When did you first become involved with that

    25    product?
                                                                       112
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 224 of 375 PageID: 11186




     1         A.    In June.

     2         Q.    What --

     3         A.    The AG product?

     4         Q.    Yes.

     5         A.    It would have been in June.

     6         Q.    What were your responsibilities?

     7         A.    To develop the capability to package a generic

     8    version of Entocort.

     9         Q.    How long did it take to develop the capability to

    10    package Entocort?

    11         A.    Well, this was primarily a packaging capability

    12    project, so that was done in three weeks.

    13         Q.    Where is the product being produced?

    14         A.    Entocort?

    15         Q.    Yes.

    16         A.    The product itself is produced in Sweden.

    17         Q.    Is it produced at the same facility as the brand;

    18    the AG and the brand produced at the same facility?

    19         A.    For Entocort?

    20         Q.    Yes.

    21         A.    Yes.

    22         Q.    Who markets the AG product?

    23         A.    Parr Pharmaceuticals.

    24         Q.    Mr. Barker, I want to turn to the potential Nexium

    25    authorized generic that I know you did some work on.          First,
                                                                       113
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 225 of 375 PageID: 11187




     1    when did you become involved in working on Nexium AG?

     2         A.    It was in 2007.

     3         Q.    Do you know who within AstraZeneca recommended

     4    initiating work on a Nexium AG?

     5         A.    I don't know who was responsible for actually

     6    recommending the initiation personally.        No, I don't know or

     7    have knowledge of that.

     8         Q.    Do you know why AstraZeneca initiated work on a

     9    Nexium AG?

    10         A.    The only thing that I know is that there were

    11    activities related to the challenges of Nexium patents that

    12    required us to look at capabilities.

    13         Q.    What were your responsibilities relating to the

    14    potential Nexium AG?

    15         A.    To develop what options that we would have to

    16    develop something that could be a product, a product that

    17    could be used as a generic version of Nexium, to understand

    18    broadly what a timeline would be to do the preparations, and

    19    to identify order of magnitude of cost for -- that

    20    AstraZeneca would have to incur if it were to choose to

    21    make, prepare the product.

    22         Q.    What were the options that you came up with?

    23         A.    We looked at options around the identity of the

    24    product.   We looked at what we would -- we physically could

    25    chemically manufacture that would not be too different from
                                                                       114
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 226 of 375 PageID: 11188




     1    the branded Nexium product, but would be a product that

     2    would be defined from a clinical and regulatory perspective

     3    to be equivalent.

     4               So in broad terms it was to come up with a

     5    different color capsule that would be unique

     6    identification -- could be used as a unique identifier for

     7    the product.

     8         Q.    Anything else with respect to the options?

     9         A.    In what regard?

    10         Q.    Any of the work that you did?

    11         A.    Oh, we certainly looked around our capabilities

    12    and did some high-level work with regard to what would have

    13    to be done in order to make the assets available to produce

    14    the product.    So that would be related to primarily --

    15    primarily time within the manufacturing facilities to do it.

    16         Q.    What were the -- what did you find out about what

    17    assets would be available to produce?

    18         A.    We found out that it would take some time for us

    19    to be able to make the assets available to actually do the

    20    production if we were not to impact our ability to

    21    manufacture the Nexium brand product that was forecasted for

    22    that period of time.

    23         Q.    What assets are you talking about?

    24         A.    These are formulation assets used to formulate the

    25    capsule primarily -- well, in packages, the lines that are
                                                                       115
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 227 of 375 PageID: 11189




     1    used to package what you would need to package.

     2          Q.   What particular plant or facility was being

     3    discussed?

     4          A.   For the formulation piece it was Sweden, and the

     5    packages piece it was Merck -- it is Merck.         Excuse me.

     6          Q.   Has Merck done any formulation?

     7          A.   Of the AG product?

     8          Q.   Of either Nexium or the AG?

     9          A.   Merck produces Nexium.

    10          Q.   All right.    What did you come up with for

    11    timelines for preparations for the Nexium AG?

    12          A.   In broad timelines it was, from what I can

    13    recollect, six to eight months.

    14          Q.   Six to eight months, from what to what?

    15          A.   From the time that the business would give us

    16    authorization to start producing until we could have product

    17    packaged and ready to distribute.

    18          Q.   Did you report these timelines to anyone?

    19          A.   Yes.

    20          Q.   Who?

    21          A.   It would have been reported to the senior

    22    management within the AstraZeneca organization and through

    23    the senior management within U.S. operations.

    24          Q.   All right.    Let's turn to the cost that you worked

    25    on.   What exactly did you do with respect to when you said
                                                                       116
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 228 of 375 PageID: 11190




     1    that you worked on cost for AstraZeneca to make the product?

     2         A.     So what my responsibility was is to develop the

     3    cost to AstraZeneca for the materials that would be needed

     4    to make the quantity of product that we would -- estimated

     5    that we would make as part of the preparation.         So that

     6    would be materials such as the API, and all the other

     7    ingredients that go into the product -- the capsule, the

     8    components, bottles, labels, caps, shipping cartons -- the

     9    major pieces of the costs that would be, to give the

    10    business order-of-magnitude estimate of what the investment

    11    would be.

    12         Q.     Did you end up providing an assessment as to what

    13    the investment would be?

    14         A.     Yes.

    15         Q.     What was your conclusion?

    16         A.     As far as dollars?

    17         Q.     Yes.

    18         A.     From what I can recall, the estimates were

    19    provided in sequential spend such -- so that if the business

    20    understood how much additional value was being placed or

    21    would be placed into the product as major parts of the

    22    formulation of the packaging would take place.         So there

    23    were several estimates that, in total, internally within

    24    AstraZeneca.    I don't recall the exact numbers, but it was

    25    several million dollars.
                                                                       117
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 229 of 375 PageID: 11191




     1         Q.    That was a total of several million dollars for

     2    AstraZeneca?

     3         A.    Yes, beginning to end.

     4         Q.    Did you report these cost figures?

     5         A.    Yes.

     6         Q.    What was done with the cost figures?

     7         A.    The cost figures, I don't know exactly what was

     8    done with them.    The purpose was to inform the business

     9    around -- to give a sequential timeline and an approximate

    10    order-of-magnitude cost to produce the product.         I mean,

    11    that was the purpose for the work that I did.

    12         Q.    Do you know what the business did with the

    13    information with respect to the timelines and the cost

    14    information that you reported to?

    15         A.    As I mentioned, I reported to senior management

    16    both within the commercial organization and senior

    17    leadership within U.S. operations.       I don't know what was

    18    done with those costs, but the decision was eventually to

    19    make the product.

    20         Q.    I believe you said the decision was to make the

    21    product; is that correct?

    22         A.    Yes.

    23         Q.    And was product actually made?

    24         A.    Yes.

    25         Q.    How much was actually made?
                                                                       118
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 230 of 375 PageID: 11192




     1         A.     In quantity?

     2         Q.     Yes.

     3         A.     Approximately 110 million capsules across the

     4    range.

     5         Q.     What was done with the 110 million capsules?

     6         A.     The 110 million capsules that were produced were

     7    packaged and placed into a warehouse.

     8         Q.     Is that where they sit today?

     9         A.     Actually, that product has since been destroyed.

    10         Q.     Do you know why the figure 110 million was chosen?

    11         A.     Yes.

    12         Q.     Why?

    13         A.     It was based on assumptions around what the market

    14    demand would be if there were to be a decision to launch.

    15    And it was based on what we believed our response time would

    16    be in the event that there was a launch.        And it was

    17    designed to be enough product to be able to allow someone to

    18    distribute the product for us, and allow us enough time then

    19    to convert our manufacturing operations for -- from Nexium

    20    brand over to the AG formulation to allow for the supply to

    21    continue.

    22         Q.     When was the 110 -- when were the 110 million

    23    capsules actually produced?

    24         A.     To the best of my recollection, it would have been

    25    very late in 2007 to the beginning of 2008.
                                                                       119
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 231 of 375 PageID: 11193




     1         Q.    When were they placed in the warehouse?

     2         A.    It would have been in 2008.

     3         Q.    When were they destroyed?

     4         A.    The expiration on the product is three years.          So

     5    it would have been the beginning of -- I don't recall

     6    exactly.

     7         Q.    Do you know what the cost was to make the

     8    110 million capsules?

     9         A.    The cost to AstraZeneca?

    10         Q.    Yes.

    11         A.    Yes.

    12         Q.    What is it?

    13         A.    It was approximately $10 million.

    14         Q.    Did anybody else contribute?

    15         A.    To that cost?

    16         Q.    Yes.

    17         A.    No.

    18         Q.    Did anybody else have any cost associated with

    19    producing the 110 million that's not represented by that

    20    $10 million figure?

    21         A.    No.

    22         Q.    You mentioned that assumptions on market demand

    23    were used in determining the 110 million figure.          Who made

    24    assumptions on market demand?

    25         A.    That was done by folks who have responsibilities
                                                                       120
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 232 of 375 PageID: 11194




     1    for intelligence and forecasting.

     2         Q.    Who are those individuals at this time?

     3         A.    At this time was Travis Cook and Steve Rothwein.

     4         Q.    Anybody else?

     5         A.    I'm just thinking of the finance link.         It would

     6    have been John Brazzo.

     7         Q.    What did Mr. Cook, Mr. Rothwein, Mr. Brazzo

     8    actually do in terms of preparing these assumptions for

     9    market demand?

    10         A.    I don't know exactly what they did, but the output

    11    was to do some modeling with regard to what the potential

    12    dynamic would be if there were generic introduction of

    13    Nexium in the marketplace as it would relate to impact on

    14    Nexium brand, erosion of the brand and, I guess, what an

    15    expected uptake of generic product would look like.

    16         Q.    Did you actually see these models?

    17         A.    I did.

    18         Q.    Going back to the 110 million capsules that were

    19    produced, I asked you when they were produced but I'm not

    20    sure if there's any difference in production and being ready

    21    to be marketed.

    22               So let me ask you the question going back to the

    23    110 million capsules.     When would those 110 million capsules

    24    have been ready to actually be sold to customers in the

    25    marketplace?
                                                                       121
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 233 of 375 PageID: 11195




     1         A.    In 2008.

     2         Q.    About what month?

     3         A.    March.

     4         Q.    Were you part of any discussions related to who

     5    might enter as a generic competing against Nexium?

     6         A.    Yes.

     7         Q.    Who was being discussed?

     8         A.    For the discussions that I was directly involved

     9    in it was Ranbaxy.

    10         Q.    And who gave you -- or who discussed that Ranbaxy

    11    might enter?

    12         A.    Again, the -- my lead contact with regard to those

    13    discussions was Terri Bowman.

    14         Q.    Were you part of any discussions where the

    15    likelihood of Ranbaxy's entering was discussed?

    16         A.    Yes.

    17         Q.    Who did you actually have discussions with with

    18    relationship to the likelihood that Ranbaxy would enter?

    19         A.    Terri Bowman.

    20         Q.    Was there anyone else?

    21         A.    Jeff Pott was involved in discussions.

    22         Q.    Anyone else?

    23         A.    Others would have come.      I don't want to

    24    speculate.   There were others.

    25         Q.    Business people at AstraZeneca?
                                                                       122
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 234 of 375 PageID: 11196




     1         A.    Yes.

     2         Q.    Are you aware of whether anyone at AstraZeneca

     3    assessed whether Nexium AG would be profitable for

     4    AstraZeneca?

     5         A.    No.

     6         Q.    Okay.   We've discussed about the production of the

     7    110 million capsules in 2008 time frame.        Were there any

     8    technical obstacles that prevented a launch, that you are

     9    aware of, in 2008?

    10         A.    Strictly on the technical aspects of formulating

    11    the product, no.

    12         Q.    Are you aware of any business reason not to launch

    13    in 2008?

    14         A.    No.

    15         Q.    Do you know who made this decision not to launch

    16    Nexium AG?

    17         A.    No.

    18         Q.    What's the status of the production side if the

    19    business wanted to produce more Nexium AG caps?

    20         A.    There is the capability.

    21         Q.    What would you -- excuse me.

    22               What would need to be done in order to launch

    23    Nexium AG currently?

    24         A.    Essentially, the same thing that would have had to

    25    have been done to prepare.
                                                                       123
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 235 of 375 PageID: 11197




     1         Q.    About how long do you think it would take in order

     2    to launch Nexium AG from today?

     3         A.    Six to eight months.

     4         Q.    Are you aware of any technical or business reasons

     5    why such a launch could not occur if AstraZeneca decided to

     6    move forward in the next six to eight months?

     7         A.    Purely from a technical perspective, no.

     8         Q.    Mr. Barker, you have before you what has been

     9    marked as PX 212, which appears to be two pages and an

    10    attachment with slides on it.       The Bates stamp number are

    11    NEX-RBX-3514442 through 453.

    12               Do you recognize what PX 212 is?

    13         A.    Yes.

    14         Q.    What is it?

    15         A.    This is just a communication of the general

    16    summary of the framework around the actions and general

    17    information around what the Nexium AG project would look

    18    like to -- my communication of this was to others within

    19    AstraZeneca that would be -- need to be informed around some

    20    information that may impact them on the operation side of

    21    the business.

    22         Q.    In the e-mail, at the top of the first page, which

    23    is from you to several individuals, it looks like one of the

    24    people you mentioned before, Karin, then there's Christian

    25    Trulsson and Philippe Pican.      Who are the second two
                                                                       124
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 236 of 375 PageID: 11198




     1    individuals?

     2         A.    Christian Trulsson works within Sweden operations,

     3    and he worked with the Nexium planning group at Sweden as it

     4    relates to the manufacture of Nexium product in general.

     5         Q.    And the last person?

     6         A.    And Philippe Pican worked in our AstraZeneca

     7    France organization, and at the time was responsible for the

     8    API, the active ingredient manufacture within AZ France.

     9         Q.    At any time was Merck not supportive of the

    10    project, that you recall?

    11         A.    Strictly from an operations point of view they --

    12    I wasn't aware of Merck not being prepared to support us if

    13    we asked them to package the product, no.

    14         Q.    Outside of strictly operations, did you hear of

    15    any indication that Merck was not supportive at any time of

    16    the project?

    17         A.    No.

    18         Q.    What did Merck have to do to support the project?

    19         A.    In general terms they needed to create some time

    20    on their packaging assets to physically package the capsules

    21    into a final, marketable package.

    22         Q.    Anything else?

    23         A.    No.

    24         Q.    Were there additional costs to Merck, for creating

    25    that time on the packaging assets, that you're aware of?
                                                                       125
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 237 of 375 PageID: 11199




     1         A.    No.

     2         Q.    You have before you what's a one-page document

     3    identified as PX 214.     It's an e-mail from Steve Rothwein to

     4    Richard Barker cc'g Travis Cook, "Subject, Genesis."          There

     5    is an attachment indicated, but I do not have the attachment

     6    with this particular e-mail.      The Bates stamp number of this

     7    exhibit is NEX-RBX-3514366.

     8               Do you recall this e-mail?

     9         A.    Yes.

    10         Q.    What is the e-mail referring to?

    11         A.    This is referring to a graphical form of the

    12    projections of what would happen to the branded volume of

    13    Nexium if there were a generic launch, to the best of my

    14    knowledge, assuming one entry for six months and then up to

    15    maybe others further on, and what the expected erosion curve

    16    of the brand would be as it relates to the time -- to time

    17    from when a generic was launched onward.

    18         Q.    In terms of the numbers given in the first

    19    paragraph, related to the erosion, were there any updates

    20    that you received that significantly altered the numbers

    21    that you were working under?

    22         A.    I'm sure there were many updates to the

    23    assumptions.     Again, based on the date of this particular

    24    communication, this was relatively early on in discussion,

    25    so I would think it is highly likely that there were updates
                                                                       126
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 238 of 375 PageID: 11200




     1    associated with some of these assumptions.

     2               MR. SOBOL:    Your Honor, that concludes this.

     3               There were, I believe, two exhibits mentioned.

     4    The second, which was PX 214, I understand is Exhibit 126.

     5    And then the first of the two, which was identified as PX

     6    212, has been marked for identification as DDX, and we offer

     7    it.

     8               MR. SCHMIDTLEIN:      No objection.

     9               THE COURT:    There is an objection.      May I see it?

    10               MR. SCHMIDTLEIN:      No, I'm sorry, your Honor.      I

    11    said, "No objection."

    12               THE COURT:    Okay.    So PX 212, DVX now, is admitted

    13    in evidence, Exhibit 144.      Oh, it's DDX.     Thank you.   But it

    14    will be in evidence 144.

    15               (Exhibit 144 received in evidence.)

    16               THE COURT:    You may step down, thank you.

    17               Call your next witness.

    18               MR. SOBOL:    Plaintiffs call Patricia Jaworski by

    19    video deposition.

    20               THE COURT:    Very well.    We may play the

    21    deposition.    Hold up one second.     How long is it?     Just --

    22    will it take us till 1:00 or is it shorter?

    23               MR. SOBOL:    It's 22 minutes -- I'm sorry, 25

    24    minutes.

    25               THE COURT:    Twenty-five minutes.      Stand up and
                                                                       127
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 239 of 375 PageID: 11201




     1    stretch.   I express no opinion on any of this.        If I let you

     2    see it, it's evidence.     You may believe it in its entirety,

     3    you may disbelieve it, you may believe parts of it.

     4               (Stretch break.)

     5               THE COURT:    Please be seated.     Play the

     6    deposition.

     7               (Video played.)

     8                       PATRICIA JAWORSKI, via video

     9                            DIRECT EXAMINATION

    10         Q.    Good morning, Ms. Jaworski.

    11         A.    Good morning.

    12         Q.    My name is Peter Kohn.      I'm going to be taking

    13    your deposition here today in the Nexium antitrust

    14    litigation.    Are you ready?

    15         A.    I am.

    16         Q.    So you've been with Teva since 2006; is that

    17    right?

    18         A.    Correct; as part of an Ivax acquisition.

    19         Q.    And when you moved over to Teva, you continued to

    20    be in regulatory affairs; is that right?

    21         A.    I -- yes, I did.

    22         Q.    Now, I want to talk to you a little bit about how

    23    an ANDA gets FDA approval.      And I'm going to ask you whether

    24    or not you agree with this statement.

    25               You submit an ANDA for a generic product.         The FDA
                                                                       128
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 240 of 375 PageID: 11202




     1    goes through a review process.       Any questions that FDA may

     2    have are addressed by the applicant, and at such time as the

     3    FDA finds the product to be pharmaceutically equivalent and

     4    bioavailable to the reference listed drug, we would receive

     5    approval.

     6                Do you agree with that statement?

     7         A.     I do.

     8         Q.     Now, I want to talk about amendments to ANDAs for

     9    a moment.    Is that something that is a normal occurrence in

    10    your experience as a regulatory affairs professional?

    11         A.     Yes, it is.

    12         Q.     What are amendments to an ANDA?

    13         A.     They're -- excuse me.     They're responses to the

    14    agency's questions.

    15         Q.     So in the course of the back-and-forth between the

    16    generic drug company that filed the ANDA, and FDA, the

    17    agency, FDA, often has questions that it addresses to the

    18    generic drug company about the ANDA; is that right?

    19         A.     That's correct.

    20         Q.     And the generic drug company answers those

    21    questions by way of things called amendments; is that right?

    22         A.     Yes, that's correct.

    23         Q.     And priorities within Teva can dictate when an

    24    ANDA gets filed; is that right?

    25         A.     I'm sorry.    Can you say again?
                                                                       129
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 241 of 375 PageID: 11203




     1         Q.    Sure.    Didn't you previously testify that

     2    priorities within the organization, that is within Teva,

     3    dictate when ANDAs get submitted to FDA?

     4         A.    Originally -- I suspect you're asking the question

     5    about an original ANDA, when it would be filed.

     6         Q.    Yes.

     7         A.    "Priorities," I don't know that "priority" is the

     8    correct word.     But certainly within any organization there

     9    is typically a number of submissions planned for a year, and

    10    depending upon the success of a bio study, depending upon

    11    the availability to be first to file, depending on a lot of

    12    different facets that are business-related would then

    13    determine the priority of that submission.

    14         Q.    I want to turn now to Teva's plans for ANDA

    15    approval and launch of generic esomeprazole magnesium.

    16               Let's mark this Jaworski 4.

    17               Okay, good.    So this is a series of e-mails

    18    between Cipla and Teva; is that right?

    19         A.    Yes.

    20         Q.    And they are from April of 2006; is that right?

    21         A.    That's correct.

    22         Q.    And so Rashmi at Cipla writes this e-mail in April

    23    of 2006 to Stavroula Drosatou; is that correct?

    24         A.    Yes.

    25         Q.    And April of 2006 is how many months after the
                                                                       130
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 242 of 375 PageID: 11204




     1    esomeprazole magnesium was filed by Ivax and acquired by

     2    Teva?

     3         A.    What was the date of filing?       It was in 2005?

     4         Q.    I think it was in November of 2005, you previously

     5    testified.

     6         A.    So then five months.      Did I do the math correctly?

     7         Q.    I think that's right.

     8               Now, before I ask you more about this, what is

     9    Cipla?

    10         A.    Cipla, in the case of esomeprazole, is both the

    11    API manufacturer, supplier, and the contract manufacturer

    12    for the product.

    13         Q.    So "API," so the jury understands, is "active

    14    pharmaceutical ingredient"; is that right?

    15         A.    That's correct.

    16         Q.    And you also use the phrase "contract

    17    manufacturer."    Would you explain what that is?

    18         A.    It's -- Teva is not manufacturing the product.

    19         Q.    Somebody else is?

    20         A.    Cipla is, in this case.

    21         Q.    For Teva?

    22         A.    Yes.

    23         Q.    And did Cipla have a number of contracts with Ivax

    24    in connection with contract manufacturing of API and

    25    finished drug products?
                                                                       131
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 243 of 375 PageID: 11205




     1         A.     I can recall that we worked on more than one ANDA

     2    with Cipla at the time that we were Ivax.

     3         Q.     And how about after Teva acquired Ivax?        Was Cipla

     4    still the contract manufacturer for esomeprazole magnesium?

     5         A.     Yes.    Cipla's remained the contract manufacturer.

     6         Q.     All right.    So it looks like Rashmi at Cipla is

     7    asking Teva here, "We would like to know approximate

     8    commercial batch manufacturing timeline for esomeprazole

     9    magnesium DR" -- does that mean "delayed release"?

    10         A.     Yes, it does.

    11         Q.     -- "capsules."    Did I read that right?

    12         A.     Yes, you did.

    13         Q.     Okay.    And then Lance is asked by Rashmi that

    14    question again a couple of days later; is that right?

    15         A.     Yes.    There's a -- Rashmi asks Lance that same

    16    question.

    17         Q.     And then Ms. Drosatou of Teva responds to Rashmi

    18    on April 26th at 11:04 p.m.; is that right?

    19         A.     That's what this e-mail says.

    20         Q.     And she says, "Dear Rashmi:      Currently projected

    21    launch date is July 2008."      Is that right?

    22         A.     That's what this says, yes.

    23         Q.     Okay.    And July 2008 corresponded with the end of

    24    the 30-month stay applicable to Teva's ANDA; is that right?

    25         A.     That would be correct.
                                                                       132
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 244 of 375 PageID: 11206




     1         Q.     And the 30-month stay that I just referred to is

     2    the 30-month stay during which FDA may not approve Teva's

     3    ANDA because AstraZeneca sued Teva for patent infringement

     4    under the Hatch-Waxman Act; is that right?         Is that your

     5    understanding, as a regulatory affairs professional?

     6         A.     Yes, that's correct.

     7         Q.     Okay.   All right.   And then Rashmi responds a day

     8    later to Ms. Drosatou of Teva and she says, "Thanks for your

     9    response.    Since the manufacturing site of esomeprazole

    10    capsules is Cipla Kurkumbh, K-U-R-K-U-M-B-H, where we have

    11    already started the commercial batches of other products, we

    12    would like to know the preliminary forecast of esomeprazole

    13    capsules to look at batch size, equipment, and commercial

    14    manufacturing facility."

    15                Did I read that correctly?

    16         A.     Yes, you did.

    17         Q.     And she asks, "Further, it will be helpful to us

    18    if you can arrange to send the same ASAP."

    19                Did I read that correctly?

    20         A.     Yes, you did.

    21         Q.     Okay.   I'm going to show you another document

    22    which I'm going to mark as Jaworski 6.

    23                Is this an e-mail that was sent to you by

    24    Stavroula Drosatou?

    25         A.     Yes.
                                                                       133
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 245 of 375 PageID: 11207




     1         Q.    And did she send that to you on January 17, 2008?

     2         A.    She did.

     3         Q.    And the subject is, "Esomeprazole API Site

     4    Transfer."    Is that right?

     5         A.    That's the subject.

     6         Q.    And she writes to you and to Ms. Titi in

     7    regulatory affairs and says, "Cipla wants to discuss the

     8    possibility of a site transfer for the esomeprazole API.

     9    Please can you advise what information you would need to

    10    evaluate the change and the regulatory requirements and

    11    decide on the timing that would not impact timing for

    12    launch?"

    13               Did I read that correctly?

    14         A.    Yes, you did.

    15         Q.    So do you recall Cipla thinking about a site

    16    transfer for the manufacture of esomeprazole magnesium API?

    17         A.    In the review of some documents that I've looked

    18    at in the past day, yes, there seems to have been some

    19    discussion about a site transfer.

    20         Q.    Now, as a regulatory affairs professional you are

    21    familiar with whatever steps are required in order to obtain

    22    FDA approval for a site transfer for API manufacturing; is

    23    that right?

    24         A.    One would hope.

    25         Q.    Yes.   And so site transfers for API are the sort
                                                                       134
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 246 of 375 PageID: 11208




     1    of thing that goes into what's called a DMF; is that right?

     2         A.    Cipla would provide that information in their DMF.

     3         Q.    And the "DMF" is an abbreviation for the "drug

     4    master file"; is that correct?

     5         A.    That's correct.

     6         Q.    And companies like Cipla who manufacture active

     7    pharmaceutical ingredient, or API, that is going to be used

     8    in pharmaceutical products sold in the United States have to

     9    submit or have on file things called DMFs; is that right?

    10         A.    That's correct.

    11         Q.    And are those DMFs submitted to FDA?

    12         A.    They are.

    13         Q.    And does FDA approve those DMFs and review them

    14    from time to time?

    15         A.    FDA reviews those DMFs in conjunction with an

    16    application.

    17         Q.    So Ms. Drosatou here in Jaworski 6 is interested

    18    in input from regulatory affairs with respect to this API

    19    site change; right?

    20         A.    Uhm-hmm.    Yes.

    21         Q.    And she expresses some concern about the timing

    22    that would not impact the timing for launch; is that right?

    23         A.    Yes.

    24         Q.    And this is January 17 of 2008; is that right?

    25         A.    That's correct.
                                                                       135
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 247 of 375 PageID: 11209




     1         Q.    Now, Exhibit 9 is an e-mail on which you were

     2    copied; is that correct?

     3         A.    Yes.

     4         Q.    And it's another one of the "Cipla New Products

     5    Agenda For Meeting" e-mails; is that right?

     6         A.    Yes, that's what it says here.

     7         Q.    This one, Jaworski 9, is an agenda for a meeting

     8    on May 9th, 2008; right?

     9         A.    That's correct.

    10         Q.    And this e-mail is sent to the group by Ayne

    11    Klein; is that right?

    12         A.    That's correct.

    13         Q.    In regulatory affairs; right?

    14         A.    Yes.    In 2008 Ayne was still in regulatory.

    15         Q.    And so she -- she was responding to an e-mail from

    16    Stavroula Drosatou; is that right?

    17         A.    Yes.

    18         Q.    And in the agenda there's a line item for

    19    esomeprazole capsules.     Do you see that?

    20         A.    I do.

    21         Q.    And the item says, "Target launch date change."

    22    Do you see that?

    23         A.    I do.

    24         Q.    And Jaworski 12 is an e-mail from Andrea Guardia.

    25    Do you see that?
                                                                       136
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 248 of 375 PageID: 11210




     1         A.    I do.

     2         Q.    And she see sends this e-mail to, among other

     3    people, yourself; is that right?

     4         A.    That's correct.

     5         Q.    And the subject is, "Cipla/TUSA Meeting Minutes -

     6    August 20, 2009."     Is that right?

     7         A.    Yes.

     8         Q.    And "TUSA" is Teva USA; is that right?

     9         A.    That's correct.

    10         Q.    And Ms. Guardia says, "To all team members,

    11    attached are the minutes from August 20th meeting.          Please

    12    review the minutes to ensure that your responsibilities are

    13    addressed," and she schedules a next meeting for

    14    September 3rd; is that right?

    15         A.    That's what it says here, yes.

    16         Q.    What is the team that you were on?

    17         A.    I don't recall attending this meeting, but my

    18    colleague and someone from my department, Aglaye Metellus,

    19    in all likelihood attended.

    20         Q.    And the title of the meeting minutes is

    21    "Cipla/TUSA Project Review."      Is that right?

    22         A.    That's what it says here, yes.

    23         Q.    And the project review reviews the status of

    24    various projects that Cipla and Teva are working on; is that

    25    right?
                                                                       137
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 249 of 375 PageID: 11211




     1           A.     Well, Ms. Guardia has chosen some projects that

     2    Cipla and Teva are working on, yes.

     3           Q.     And to your -- to the best of your knowledge, this

     4    "esomeprazole tablets" entry pertains to the esomeprazole

     5    capsule ANDA that Ivax filed, and Teva acquired during the

     6    acquisition of Ivax, and that was being

     7    contract-manufactured by Cipla; right?

     8           A.     In all likelihood this is the esomeprazole capsule

     9    project that you're talking about.

    10           Q.    And that project is listed as being on hold; is

    11    that right?

    12           A.    That's what it says here.

    13           Q.    As of August 20th, 2009; right?

    14           A.    Yeah.   But it also says "dual track," which I

    15    don't understand.      So I don't understand what "on hold"

    16    means.      Does dual track refer back to that Israel project?

    17    I don't know.

    18           Q.    Did the esomeprazole magnesium ANDA that Teva was

    19    advancing and is advancing before FDA, did that ever receive

    20    a major deficiency?

    21           A.    A major chemistry deficiency?     I don't believe it

    22    did.

    23           Q.    Okay.   And how about any other major deficiency?

    24           A.    I don't believe any of the letters were --

    25    indicated major deficiency but I would have to review them.
                                                                       138
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 250 of 375 PageID: 11212




     1         Q.    Have you looked at Exhibit Jaworski 19?

     2         A.    I've reviewed it.

     3         Q.    Do you see at the footer at the bottom that it was

     4    prepared by Sophy Abraham on February 9th, 2011, at 3:30

     5    p.m.?

     6         A.    I see that it says that, yes.

     7         Q.    And the title of this document is, "Submission

     8    Summary:   Esomeprazole Magnesium DR Capsules, 20-milligram

     9    and 40-milligram."     Is that correct?

    10         A.    That's what this -- that's what the title says.

    11         Q.    And Sophy Abraham was a regulatory affairs

    12    associate under your direction as of February 9th, 2011; is

    13    that correct?

    14         A.    I wasn't back in regulatory February of 2011.

    15         Q.    Okay.   So my question was what is a submission

    16    summary?

    17         A.    Well, it appears here that the submission summary

    18    is the event of incoming and outgoing correspondence from

    19    the agency.

    20         Q.    Between FDA and Teva?

    21         A.    Between FDA and Teva.

    22         Q.    And are submission summaries things that are

    23    regularly created for ANDA files?

    24         A.    Not necessarily.

    25         Q.    Were there particular circumstances under which
                                                                       139
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 251 of 375 PageID: 11213




     1    submission summaries were created, in your experience?

     2          A.   Not that I know of.

     3          Q.   I'm going to show you Jaworski 20.        So this is an

     4    e-mail sent by Andrea Guardia to a number of people,

     5    including yourself, on August 25th, 2008; is that right?

     6          A.   Yes.

     7          Q.   And that was a few weeks after the August 5th,

     8    2008, CMC deficiency was received by Teva; right?          Jaworski

     9    18?

    10          A.   Okay.

    11          Q.   And she attaches meeting minutes from a Cipla

    12    meeting dated August 19th; right?

    13          A.   Yes.

    14          Q.   And the first action item from that meeting was

    15    TUSA regulatory status in responding to the esomeprazole

    16    deficiency letter; right?

    17          A.   Yes.

    18          Q.   And that's from the meeting minutes of August 19,

    19    2008; correct?

    20          A.   That's correct.

    21          Q.   Would you turn to the esomeprazole entry on

    22    page 3 of Jaworski 20?     The first bullet under "Esomeprazole

    23    Tablets" is "Cipla and TUSA, RA" -- and that's Teva USA

    24    regulatory affairs; correct?

    25          A.   Uhm-hmm.
                                                                       140
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 252 of 375 PageID: 11214




     1         Q.    -- "evaluated the deficiency letter received and

     2    there are no significant risks."

     3               Do you see that?

     4         A.    I do.

     5         Q.    And then the action item, the first action item

     6    is, "Respond to the deficiency letter by week of 8/25."

     7               Do you see that?

     8         A.    I do.

     9         Q.    Okay.   How do you understand the phrase "no

    10    significant risks"?

    11         A.    I don't.

    12         Q.    You don't understand --

    13         A.    -- understand the phrase "no significant risks."

    14    I don't know if they're speaking to one deficiency, to the

    15    entire letter, to the API, to the finished dosage form.           I

    16    don't really know what the significant risks refer to.

    17         Q.    So when, under "Esomeprazole," the first bulleted

    18    point is, "Cipla and Teva USA Regulatory Affairs evaluated

    19    the deficiency letter received and there are no significant

    20    risks," when that appears in these meeting minutes you don't

    21    know what the phrase "no significant risks" means; is that

    22    your testimony?

    23         A.    That's my testimony today.       I don't know what that

    24    means.

    25         Q.    And in the time, the intervening time between
                                                                       141
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 253 of 375 PageID: 11215




     1    August 19th of 2011, and now, which is September of 2013,

     2    has Teva received a major deficiency?

     3         A.    I don't believe we have.

     4         Q.    So other than that chemistry deficiency from

     5    August of 2008, is there any other open deficiency as of

     6    July 23rd, 2010, according to Ms. Abraham's chronology?

     7         A.    As represented by Sophy Abraham it would appear

     8    that there isn't.

     9         Q.    Would you now turn to Jaworski 24, which is the

    10    meeting minutes and the response plan.

    11         A.    Okay.

    12         Q.    So it doesn't look like you're copied on this; is

    13    that right?

    14         A.    It doesn't look like I'm copied on many of these

    15    correspondences.    That's right.

    16         Q.    So the e-mail is from Joseph Faust.        Do you see

    17    that?

    18         A.    I do.

    19         Q.    And he dates his e-mail March 29th, 2012; right?

    20         A.    That's correct.

    21         Q.    Who is Joseph Faust?

    22         A.    I don't know.

    23         Q.    And he is sending this to a number of people,

    24    including John Kovaleski, who is in regulatory affairs;

    25    right?
                                                                       142
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 254 of 375 PageID: 11216




     1         A.    Yes.    In 2012 he was still in regulatory affairs,

     2    correct.

     3         Q.    And Aglaye Metellus?

     4         A.    Aglaye, yes.

     5         Q.    Sorry.

     6         A.    Still in regulatory affairs.

     7         Q.    Are there any other regulatory affairs personnel

     8    in the "To" line?

     9         A.    Yeah.    Cheryl Kamiya, Ruth Collins, Diane Harper.

    10         Q.    So there are a number --

    11         A.    Rob Vincent.

    12         Q.    Let's take a look at the response plan now, which

    13    is the Excel spreadsheet that follows.        Do you see how there

    14    are a number of DMF numbers?

    15         A.    Yes.

    16         Q.    And it goes from DMF 1 through DMF 14 -- do you

    17    see that? -- in the first column?

    18         A.    I do.

    19         Q.    And you would understand those to be the

    20    deficiencies that FDA identified in Cipla's DMF for the

    21    active pharmaceutical ingredient esomeprazole magnesium;

    22    right?

    23         A.    Yes.

    24         Q.    And further on down the line you would see -- you

    25    see minor A1 through A13; right?
                                                                       143
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 255 of 375 PageID: 11217




     1         A.    Yes.

     2         Q.    And those correspond to the enumerated chemistry

     3    deficiencies that we saw in Jaworski 23; right?

     4         A.    Yes, I would say so.      Uhm-hmm.

     5         Q.    Okay.   In the next column, the actual text of

     6    FDA's comment or deficiency is given; right?

     7         A.    Okay.   I see that.

     8         Q.    And then in the following column the response plan

     9    is given; right?

    10         A.    Yes.

    11         Q.    Then there's a due date in the next column; right?

    12         A.    Uhm-hmm.

    13         Q.    The owner name in the next column?

    14         A.    Uhm-hmm.

    15         Q.    And then the status; right?

    16         A.    Uhm-hmm.

    17         Q.    Okay.   Now, up above, in the title of this

    18    spreadsheet is the title, "Esomeprazole Magnesium Dihydrate

    19    DMF Deficiency Letter dated January 27, 2012."

    20               Do you see that?

    21         A.    I do.

    22         Q.    And "Esomeprazole Magnesium Delayed Release

    23    Capsules 20-milligram and 40-milligram Minor Deficiency

    24    Letter dated March 7, 2012 Response Plan."

    25               Do you see that?
                                                                       144
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 256 of 375 PageID: 11218




     1         A.    I do.   I see that.

     2         Q.    Okay.   So here we have the deficiencies all laid

     3    out and the response plan laid out; right?

     4         A.    The response -- the response plan is laid out.

     5    Again, I'm not copied on here and I wasn't part of this

     6    response plan.     But I'm assuming -- I will make the

     7    assumption that regulatory agreed to this plan.         That is an

     8    open assumption because oftentimes people put plans together

     9    without our input.

    10         Q.    Now, the launch date here is listed as May 27,

    11    2014.   Do you see that?

    12         A.    May 27, 2014.     I do see that.

    13         Q.    And do you know if that launch date corresponds

    14    with a date that is contained in an agreement between

    15    AstraZeneca and Teva pertaining to esomeprazole magnesium?

    16         A.    I don't know that personally, no.

    17         Q.    Have you heard that?

    18         A.    I heard that in terms of this litigation, yes.

    19         Q.    My question to you simply, on Jaworski 27, is

    20    this:   Do you see the revision date of the draft guidance on

    21    esomeprazole magnesium is March of 2011?

    22         A.    Yes.

    23         Q.    Do you see anything in there about a nasogastric

    24    tube study?

    25         A.    In -- in this guidance?
                                                                       145
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 257 of 375 PageID: 11219




     1         Q.    Correct.

     2         A.    No, I don't.

     3         Q.    And this guidance is what FDA thinks should be

     4    done by an ANDA filer seeking to demonstrate bioequivalence

     5    to Nexium; is that right?

     6         A.    This is the guidance -- this is a guidance that

     7    Biopharm would be reviewing before conducting a

     8    bioequivalence study.

     9         Q.    So March of 2012 is the first time FDA ever told

    10    Teva anything about the need to perform nasogastric tube

    11    testing for esomeprazole magnesium; is that your testimony?

    12         A.    So it appears that it is in 2012.

    13               (Video stopped.)

    14               THE COURT:    Is that it?

    15               MR. SHADOWEN:     That's it.

    16               For the record, your Honor, Deposition

    17    Exhibit 4 is Exhibit EJN for identification.         Deposition

    18    Exhibit 6 is Exhibit ELB for identification.         Deposition

    19    Exhibit 9 is Exhibit ELI for identification.         Deposition

    20    Exhibit 12 is Exhibit EMP for identification.         Deposition

    21    Exhibit 19 is Exhibit FIM for identification.         Deposition

    22    Exhibit 20 is Exhibit FIN for identification.         Deposition

    23    Exhibit 24 is Exhibit EPW for identification.         Deposition

    24    Exhibit 27 is Exhibit FIP for identification.         And

    25    plaintiffs move the admission of all of those exhibits.
                                                                       146
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 258 of 375 PageID: 11220




     1               THE COURT:    No objection to those?

     2               MS. WALKER:    No objection.

     3               THE COURT:    Very well.    EJN is admitted,

     4    Exhibit 145.    ELB is Exhibit 146.     ELI is Exhibit 147.      EMP

     5    is Exhibit 148.    FIM is Exhibit 149.      FIN is Exhibit 150.

     6    EPW is Exhibit 151.     FIP is Exhibit 152.

     7               (Exhibits 145 - 152 received in evidence.)

     8               THE COURT:    Time to start with another witness.

     9    Let's do that.

    10               MR. SHADOWEN:     Your Honor, plaintiffs call

    11    Ms. Usha Sankaran by video deposition.

    12               THE COURT:    Oh, well.

    13               MR. SOBOL:    It is literally five minutes, so --

    14               THE COURT:    Let's go.

    15               MR. SHADOWEN:     -- it might be perfect.

    16               THE COURT:    It might be.

    17               (Video played.)

    18                        USHA SANKARAN, via video

    19                                EXAMINATION

    20         Q.    Do you understand that you're here to testify on

    21    behalf of Ranbaxy as to topic 19; specifically, Ranbaxy's

    22    regulatory approval of generic esomeprazole?

    23         A.    Yes.

    24         Q.    So you're currently Director of Regulatory Affairs

    25    at Ranbaxy?
                                                                       147
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 259 of 375 PageID: 11221




     1           A.   That's correct.

     2           Q.   Okay.   Let me just go back and make sure I've got

     3    the timing correct.

     4                In 2000 to 2008 you were a manager in the

     5    regulatory affairs department?

     6           A.   2005?

     7           Q.   I'm sorry.   2007 to 2008?

     8           A.   Yeah.   2007 -- yes, sometime in 2007 to 2008 I was

     9    a manager.

    10           Q.   Okay.   And then from 2008 to 2009 you were a

    11    senior manager?

    12           A.   Yes.

    13           Q.   And then 2009 to approximately this year you were

    14    associate director?

    15           A.   Yes.

    16           Q.   And has anything been filed associated -- with

    17    FDA, associated with this, with Ranbaxy's esomeprazole ANDA,

    18    in the last three years?

    19           A.   For quite some time we couldn't file anything with

    20    FDA.   And even if we filed, FDA wouldn't pick up any of

    21    those submissions for review.       So until our consent decree

    22    came into effect, we couldn't, even if wanted to, we

    23    couldn't submit anything into the ANDA.        The OGD wouldn't

    24    have picked it up since we were under the AIP policy, and

    25    this ANDA was part of that AIP.
                                                                       148
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 260 of 375 PageID: 11222




     1               So even if we had submitted anything they wouldn't

     2    have picked it up.     And since the consent decree, I don't

     3    recollect on the top of my head making any submissions,

     4    but...

     5         Q.    You threw out a couple of new concepts there that

     6    we need to define.     "AIP," what does that mean?

     7         A.    Because of some compliance issues with the sites,

     8    that you had shown a couple of documents to me earlier,

     9    Ranbaxy got what you call an AIP letter, which is

    10    "application integrity policy," because of which, what it

    11    means is that the applications that fall under that AIP will

    12    not be picked up for review by OGD unless some

    13    remediations -- I don't know the details of what needs to be

    14    done, but unless, like, a next action letter or unless OGD

    15    is specifically instructed to review it.        Otherwise, OGD

    16    will not pick up those applications for review at all.

    17         Q.    Okay.   You also mentioned in your previous answer,

    18    not the one that you just gave, a "consent decree."          What is

    19    the consent decree that you're referring to?

    20         A.    My understanding of the question was you asked

    21    what was the consent decree as talked about.         Ranbaxy

    22    entered into a consent decree with FDA sometime in early

    23    2012, January, I believe, if I'm right.        So that is the one

    24    I'm referring to.

    25         Q.    Okay.   Let's put some time periods on this.        What
                                                                       149
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 261 of 375 PageID: 11223




     1    was the -- when did Ranbaxy receive the AIP letter?

     2           A.   If I remember right, it was February of 2009.

     3           Q.   Okay.    And you already said that the consent

     4    decree was, to the best of your recollection, entered in

     5    January 2012?

     6           A.   Yes.

     7           Q.   FDA, to use your words, picked up the review of

     8    the atorvastatin ANDA before finalization of the consent

     9    decree; correct?

    10           A.   Yes.    It was picked up before the consent decree

    11    was signed.

    12                COURT REPORTER:    "Before the consent decree was"?

    13                THE WITNESS:    Signed.

    14           Q.   Was the Ranbaxy atorvastatin ANDA subject to the

    15    AIP?

    16           A.   Yes.

    17           Q.   When did FDA resume review of the atorvastatin

    18    ANDA?

    19           A.   I don't know when exactly they resumed, but there

    20    was a lot of -- I wasn't involved with any of the

    21    negotiations or anything happening from that end, but for

    22    quite some time we were told by OGD that they cannot pick up

    23    any applications under AIP.      So -- and then one fine day we

    24    received a letter from OGD saying that they will pick it up

    25    for review.    I believe it was just a few months before we
                                                                       150
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 262 of 375 PageID: 11224




     1    got the final approval.

     2          Q.    And you received final approval for atorvastatin

     3    in November 2011; correct?

     4          A.    That sounds right.

     5          Q.    Okay.   So a few months prior to that --

     6          A.    Yes.

     7          Q.    -- was when FDA started reviewing the atorvastatin

     8    ANDA again?

     9          A.    Again, I don't know when exactly they picked it

    10    up.   At least we got to know of it only just a very few

    11    months before the approval.

    12                (Video stopped.)

    13                THE COURT:   That's it?    Perfect, as to timing.

    14    Entirely up to you what you make of the testimony.

    15                All right.   We're going to recess now.       We're

    16    going to take a long weekend.       We planned this when we went

    17    in.   We will not resume now until 9:00 a.m. on Tuesday, the

    18    18th of November.

    19                So you're entitled, I think, to a report as to how

    20    we stand.    Actually, this particular break comes at, I

    21    think, a very good time in the case.        None of these lawyers

    22    representing anyone involved in this case is wasting your

    23    time.   Every bit of it is data that at least we ought to

    24    argue over.

    25                So where do I think we are?      The lawyers didn't
                                                                       151
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 263 of 375 PageID: 11225




     1    tell me this, this is where I think we are.         I think the

     2    plaintiffs are going to wrap up next week.         They're going to

     3    finish their case.     Now, of course, even though the defense

     4    counsel have cross-examined various of their witnesses, they

     5    may have affirmative witnesses to put on and they may have

     6    opinion witnesses to put on.      And we'll hear those

     7    witnesses, everything that is germane.

     8               My best estimate is that we will have the case in

     9    your hands, no promise, but sometime the week after

    10    Thanksgiving.    That's well within the time that we scheduled

    11    for it.   And so we're taking this long break.        After this --

    12    there's another reason why this is a good idea.         It lets

    13    everyone reassess their positions, and maybe we can narrow

    14    this down further.     But perhaps that's a pious hope on my

    15    part.

    16               In any event, so we go all next week, we go the

    17    two days of Thanksgiving week, then you get the Wednesday

    18    before and the Friday after Thanksgiving.        Then we're back

    19    on Monday.   And I think that week we may well get this case

    20    in your hands.

    21               You have not heard all the evidence.        Keep your

    22    minds suspended.    Do not discuss the case either among

    23    yourselves nor with anyone else.       Now, given the fact of a

    24    4-day break, you're going to run into people.         People ask

    25    about you.   You can say you're on a jury so long as you say,
                                                                       152
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 264 of 375 PageID: 11226




     1    And the judge has said we can't say anything at all about

     2    the case.

     3                Have a good weekend.     Have a good break.     We'll

     4    resume at 9:00 a.m. on Tuesday, the 18th of November.          We'll

     5    stand in recess until that time.

     6                (Whereupon the jury left the courtroom at

     7    1:03 p.m.)

     8                THE COURT:   Please be seated.     Total elapsed time:

     9    Plaintiff is nine days, two hours, 45 minutes; defense six

    10    days, 45 minutes.

    11                We'll stand in recess until 9:00 a.m. on Tuesday,

    12    the 18th of November.     Have a good weekend.      We'll recess.

    13

    14                (Proceedings adjourned.)

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
                                                                       153
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 265 of 375 PageID: 11227




                                C E R T I F I C A T E




                     I, Cheryl B. Palanchian, Official Court Reporter

          for the United States District Court for the District of

          Massachusetts, do hereby certify that the foregoing pages

          are a true and accurate transcription of my shorthand notes

          taken in the aforementioned matter to the best of my skill

          and ability.




                       __________________________________
                                CHERYL B. PALANCHIAN
                              Official Court Reporter
                                  1 Courthouse Way
                         South Boston, Massachusetts 02110
 Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 266 of 375 PageID: 11228




                                  "rashmrvs"                         To cstavmulaorosatou@jyax.cam>
                                  <rasblnlvs@cipla.com>
                                                                      cc cLanceJ<nnn@ivax.omn', Shaiiesh_Shsh
                                  04/27/2006 12:14 AM                     cShailesh_ah@cvacconi>,
                                                                    bcc
                                                                Subject Fw: Fw: Commerdal batch manufacludng tirneline for
                                                                         Esomeprazole



                   Dear Stavrouia,

                   Thanks for your response. Since the manufacturing site of Esomeprazole capsules is Cipla, Kurkumbh,
                   where we have already started the cornmericS batches of other products, we would like to know Iha
                   prelimbary forecast of Esomeprazole capsules to look at batch sIze, equipment and commercial
                   manufacturing facility. It will be helpful to us if you can arrange to send the same asap.

                   Thanks & kind regards,
                   Rash ml

                   -- - Original Message--
                   From: stavroula drosatou4ivax.com
                   To: rashmivs(eipla.com
                   Ce:. Lance Kannç),ivax.con ; Shailesh Shah ; Tatiana Fotmau(äivax.com
                   Sent: Wednesday, April 26, 2006 11:04 PM
                   Subject: Re: Fw Commercial batch maiwfactwing timeline for Esomeprazole


                   Dear Rashnil,

                   currently projected launch date is July 2008 I will send you a preliminary forecast as an indication for you
                   to look at appropriate batch sizes, equipment train and commnerdal manufacturing facility.

                   Stavroula Drosatou
                   Manager, New Product Launches and S&OP
                   WAX Pharmaceuticals, Inc.
                   phone: (305) 5754028
                   Fax: (305) 575-4135


                   ATTENTION: This message contains Information that may be pilvileged or confidential and is the property
                   of the VAX Coiporatbn and Its subsidiaries. It Is Intended only for tIle person to whom It Is addressed. if
                   you are not the Intended recipient, you are not authorized to read, print, retain, copy, dissemInate,
                   distrbute, or use this message or any partihereof. If you receive this message in error, please notily the
                   senderlmmedlately and delete all copies of this message.




                   <rash nilve   dpls.com%


                   O4t26IZ06 0Z46 AM




ATTORNEY CONFIDENTIAL                                                                                  Exhibit                     IV-007081
                                                                                                                             Teva-ESO-0071 54

                                                                                                      145
 HInHI Y CnNFIflFNTIAL
   Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 267 of 375 PageID: 11229




                                                        cc <Slavroufa_Dro:satou@ivax..COll1>. •shailesh_Shah" <ShaiJesh_Shah@ivax.ccm>.
                                                             ..:Tatlana...,Fonnan@ivax.com>
                                                    Subject Fw; Commercial belch marufacturing llmellne for E5omeprazo!e   Me,gnes!um
                                                            DR caJB.Jles




                     Dear Lance,

                     can we have tentative timelirie for commercial batch manufach.Jring of Esomeprazo!e Magnesium DR
                     capsules?

                     Thanks & kind regards,
                     Rashmi

                     -     Original Message----
                     From: rashmivs
                     To: S!avroula Drosatou@ivax.com
                     Cc: Lance Kann@ivax.com; Shailesh Shah ; prc@cipla. com; Tatiana Fonnan@ivax.com
                     Sent: Monday, April 24, 2006 12:42 PM
                     Subject: Commercial batch manufacturing timelinc for EBomcprazole Magnesium DR capsules

                     Dear Stawoula,

                     We would like to know approxmate commercial batch manufacturing timeline for Esomeprazole
                     Magnesium DR Capsules.

                     Thanks.in adyance foi- your response.

                     Best regards,
                     Rashml




ATTORNEY CONFIDENTIAL                                                                                                                     IV-007082
 HIC'.;HI Y CONFIDENTIAL                                                                                                            Teva-ES0-007155
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 268 of 375 PageID: 11230


  From:              Joseph Faust
  Sent:              Thursday, March 29, 2012 2:40:34 PM
  To:                Brian VVishwanick; John Kovaleski; Aglaye Metellus; Cheryl Kamiya; Ruth Collins; Diane Harper;
                      Michael Rapp; Carrie Groff; Andrea Guardia; Sian Cairns; Lindley Bley; Robert Vincent;
                      Rashmivs@cipla com; 'Wanda Williams'; 'Sandeep Shitole'; 'Venkatesh'
  Subject:           RE: Esomeprazole Deficiency Response Planning

  Attachments:         Esomeprazole DR Caps DMF response plan 032712.xls

  All,

  I attached the response plan for the Esomeprazole Magnesium Dihydrate DMF deficiency and the Esomeprazole
  Magnesium Delayed-release Capsules, 20 mg & 40 mg Minor deficiency letters as per our meeting on 3/27/2012.

  Response timing for the DMF deficiency has been targeted (4/27/2012) but there is not current timing for the Minor
  deficiency response. TI1e timing of the Minor response will be fine tuned at the next meeting when more information is
  available.

  Please let me know if there are any corrections needed.

  Joe



  -----Original Appointment-----
  From: Brian Wishwanick
  Sent: Monday, March 26, 2012 8:49 AM
  To: Brian Wishwanick; John Kovaleski; Joseph Faust; Aglaye Metellus; Cheryl Kamiya; Ruth Collins; Diane Harper; Michael
  Rapp; Carrie Groff; Andrea Guardia; Sian Cairns; Lindley Bley; Robert Vincent; Rashmivs@cipla.com; 'Wanda Williams';
  NWl Conf Room 110; 'Sandeep Shitole'; 'Venkatesh'
  Subject; Esomeprazole Deficiency Response Planning
  When: Tuesday, March 27, 2012 7:00 AM-8:00 AM (GMT-05:00) Eastern Time (US & Canada).
  Where: Teleconference Call-In 866-225-0660; Access Code 7032993



  When : Tuesday, March 27, 2012 7:00 AM-8:00 AM (GMT-05:00) Eastern Time (US & Canada).
  Where: Teleconference Call-In 866-225-0660; Access Code 7032993


  Note: The GMT offset above does not reflect daylight saving time adjustments.




                                                                                                             i        EXHIBIT

                                                                                                             I J;  '1/0\)   k-, -;2 '-I
                                                                                                             I 1l s),;,        , !)




Highly Confidential                                                                               T eva-ES0-048293
                                                                                                                   Exhibit

                                                                                                                  151
                            Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 269 of 375 PageID: 11231

                                     Esomeprazole Magnesium Dihydrate DMF Deficiency Letter Dated (1/27/20121 and
                 Esomeprazole Magnesium Delayed-Released Capsules, 20 mg and 40mg Minor Deficiency Letter (Dated 3/7/20121 Response Plan

                                                                        File Date: 11/23/2005                Launch Date: 5/27/2014
Item#                              Item                                          Resoonse Plan                       Due Date       Owner   Status   Comments
DMF1    Please add methylene chloride and acetic acid into the     No impact on final Drug Substance. Cipla has        4/27/2012    Cipla    Open
        raw material control. Also, recycled methylene chloride is the data for Methylene Chloride and Acetic Acid.
        used at the Kurkumbh site. Please add the control for this Cipla will provide in response.
        recycled solvent.



DMF2    We request information on how you control un-reacted         Cipla has demonstrated <1.5 ug/day for both       4/13/2012    Cipla    Open
        reagents used in the manufacturing process for Diethyl D- components. Cipla will provide data within 2
        tartrate and Cumene hydroperoxide in the drug substance. weeks. Results will be one time only, not
        As Cumene hydroperoxide is a known genotoxic impurity, routine test. Testing one lot per year will be
        we require you to provide your control strategy, which     proposed.
        limits its exposure to <1.5 µg/day based on the maximum
        daily dose of the drug product (Ref.
        http://www.eme.eu ropa .ed u/docs/en_ GBfdocument_Ii brary
        /Scientific_guideline/2009/09/WC500002903.pdf). For
        Diethyl D-tartrate, please include method(s) of analysis
        along with LOO, LOO information.


DMF3    You propose to scale up at step I and step 11 per the        Data already available. Cipla will provide in     4/27/2012    Cipla    Open
        11/15/2011 amendment. You state that comparative data response.
        for the physical and chemical quality parameters are
        provided in Annexure 1; notification for completion of scale
        up. However, we can not locate it. Please clarify.


DMF4    You propose to add Kurkumbh as an additional site for        Data already available. Cipla will provide in     4/27/2012    Cipla    Open
        manufacturing API in the 3/26/2010 amendment. You            response.
        state that comparative data for the physical and chemical
        quality parameters are provided in Annexure 1. However,
        we can not locate it. Please: clarify the amendment date
        you have provided for this information or provide it again
        with your response.


DMF5    Please propose output for step I at 400 kg input at the      Response will have no affect on final             4/27/2012    Cipla    Open
        Kurkumbh site, based on available data.                      specifications. Cipla will provide in response.




                                                                                              Teva-ES0-048294.xls
                            Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 270 of 375 PageID: 11232
DMF6   Regarding the manufacturing process and inputs for raw Cipla has already harnonized as per FDA.
       materials at the Bangalore site and the Kurkumbh site, we
       have the following concerns:                              Update documents (MBR).                                     4/7/2012   Cipla   Open
       • It was noticed that the manufacturing procedure at the
       two sites have minor differences. For example, the
       procedure for purification of Cumene Hydroperoxide.
       • The quantity of raw materials at the two sites is not
       proportional. For example: 300 kg 01 compound, using
       142 kg sodium sulphate anhydrous at the Bangalore site
       and 400 kg 01 compound, using 100 kg sodium sulphate
       anhydrous at the Kurkumbh site.
       • Recycled solvents are used at the Kurkumbh site. No
       recycled solvents are proposed at the Bangalore site.

       Please explain these differences and provide justifications.




DMF7   Regarding the batch inputs for raw material at stage        Cipla has already harnonized as per FDA.
       Manufacturing Esomeprazole Magnesium Dihydrate per
       2/26/2008 amendment, we have the following question:        Update documents (MBR).                                   4/7/2012   Cipla   Open
       • Please c\ar\fy why hyflo superce\ \s used in one case and
       not used in the other case.
       • Please clarify why volumes of acetone and methanol
       used are different for two cases, but the batch size is the
       same.


DMF8   Please note that the USP specifications for Esomeprazole         Cip!a currently has two ID tests:. They also have
       Magnesium trihydrate will apply to impurities, total             a content of magnesium titration test which is
       impurities (NMT 0.5%). magnesium content; and that the           not as selective and spec wider than USP AA
       material needs to comply with the USP identification tests.      test.
       Your release specifications need to be revised to include
       identification test B (Magnesium identification). In addition,   Cipla has evaluated batches with USP AA
       the content of Magnesium needs to be lightened per               magnesium test and all batches passed. They
       monograph to 3.30% - 3.55%, on an anhydrous basis. We            will adopt method and spec officially for both the
       recommend that you update your specifications (release           USP Magnesium ID test and Content of
       and stability) and provide COAs from both manufacturing          Magnesium AA test.
       sites to ensure the drug substance will comply with the
       USP limits.                                                      Document update 1 week to complete.                  4/7/2012   Cipla   Open

                                                          --
DMF9   We noticed that the stability limit for Enantiomeric purity by Already completed. In-house spec in-fine with          4/2/2012   Cipla   Open
       HPLC: R-Omeprazole is different than that in the release USP spec but Cipla uses in-house method. An
       limit. Please clarify and revise per USP monograph.            equivalency report generated, will confirm with 3
                                                                      4 days.




                                                                                                  Teva-ES0-048294.xls
                             Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 271 of 375 PageID: 11233

DMF10    We believe that you should establish a melting point for    Melting Point is not recommended since the API
         the API. Furthermore, we note that Esomprazote              will char (decompose) before melts so test not
         Magnesium also exists in an amorphous and an                accurate. Cipla has used DSC in the past.
         anhydrous form. Therefore, we conclude that the melting     They will generate official Melting Point
         point specification for the dihydrate Esomeprazole          data/report and justify not adding. Since
         Magnesium is a useful distinguishing test and should be     Polymorph tested via other method, justification
         established.                                                will include that.

                                                                     Provide data/ report.                              41712012    Cipla   Open



DMF 11   The official USP monograph for Esomeprazole                  Cipla will add test.
         Magnesium (as of 8/1/11 ), includes a Color of Solution
         test. We believe that you should also establish this testing Document update by 1st week of April.             41712012    Cipla   Open
         in your APL




DMF12    You provide stability data in the 11/15/2011 amendment      Data already available. Cipla will provide in      412712012   Cipla   Open
         for several batches. Since our last review of your          response.
         application, more than ten amendments and annual
         reports were submitted, and many changes were
         proposed in these amendment. Please specify which
         batches are original batches, which batches are annual
         batches, and which batches are manufactured for the
         proposed specified changes. We recommend including
         site information/date of manufacturing/original or annual
         information on the stability table itself.




                                                                                              Teva-ES0-048294.xls
                               Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 272 of 375 PageID: 11234
DMF13    Please demonstrate Esomeprazole Magnesium dihydrate          Cipla has been storing OS at 2-8 C. RLD uses
         manufactured is stable at room temperature. For this         trihydrate, Cip!a dlhydrate. Jan. 2011 USP
         reason, please provide 24 months controlled room              Pending Monograph states to store amorphous
         temperature stability data (25°C±2/RH 60±5%) or six           form at 2-8 C. Level of hydration apparently
          months accelerated stability data (40°C±2/RH 75±5%) for affects stability.
          three batches from each site (preferably recent lots). Also,
          note that the USP pending monograph for dihydrate and Clpla has done studies at 40 C, 25 C (CRT},
          the USP monograph for the trihydrate do not                  and 30 C. For the 40 C, OS only stable for 3
          recommend cold storage. Salts of Esomepazore (unlike         months due to Physical Appearance (color)
          Omeprazole USP) are more stable and do not need              change. OS stable for 12 months at 25 C (CRT)
          refrigeration. If Cipla proposes to refrigerate, the firm    and 6 months at 30 C. Cipla will commit to
          should needs to demonstrate, and document, ambient and provide data at various conditions.
          accelerated stability data at the conditions mentioned
          above.
                                                                       Cipla to review Impurity growth at 40 C, and          4/7/2012    Cipla   Open
                                                                       determine if stability done beyond 12 months for
                                                                       25 C -CRT and 6 months for 30 C. Will
                                                                       provided overall justification/ strategy w\th\n 5
                                                                       days.
                                                                                                                              ASAP       Cipla   Open
                                                                      Cipla will also start additional long term stability
                                                                      studies including 3 batches from both sites.




DMF14     The amendment containing stability data from Cipla          One site used 25 C, other 30 C so Cipla will           4/27/2012   Cipla   Open
          Kurkumbh lists the storage condition as 30"CJ65% RH,        harmonize temperatures at both sites. Clpla wm
          which is considered an intermediate condition per ICH.      provide in response.
          Please address the actual storage temperature. Jf indeed
          you have perfomed at intermediate conditions, we
          recommend continuing for batches up to 12 months and
          subject the other batches (from the Bangalore site) to
          similar conditions. Cipla needs to
          compare drug substance from both sites at the same
          stability storage conditions. The present conditions
          explained on the data are not uniform.



Minor A1 The amendment for the DMF 18821 has been reviewed       See above comments. Overall target is 3 - 4                 4/27/2012   Cipla   Open
         and found inadequate. The OMF holder has been notified. weeks for DMF response.


Minor A2 The molecular weight of esomeprazole should be             FDA is correct and Cipla agrees. The FP specs
         calculated as follows: 749.16 (wt of esomeprazole-Mg       and Batch record will need updating.
         dihydrate) - {24.305 (wt. Mg)+ 36.04 (wt water)+ 2.016 (wt
         of 2 hydrogen atom) = 690.8. Therefore, "749.1 mg of       Document updates (DP specs & MBR).                         TBD       Cipla   Open
         esomeprazole magnesium dihydrate corresponds to 690.8
         mg of Esomeprazo\e". Please correct accordingly.




                                                                                                 Teva-ES0-048294.xls
                               Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 273 of 375 PageID: 11235

Minor A3 Please update facilities who will perform manufacturing,     Cipla has all information requested, no            TBD       Cipla   Open
         packaging of finished product and testing of raw materials justification needed. Clarification will be
         (API and excipients) and packaging components, ln-           provided in response.
         process, finished product release, and stability testing. If
         the facilities used for ANDA batch and commercial batch
         are different, please specify and justify. Any outside
         contract testing laboratories and their functions also
         should be specified.



Minor A4 Please be aware that DMF holder of 18821 has tightened       As per DMF comments above so will be needed      4/27/2012   Cipla   Open
         the Enantiomeric purity (R-Omeprazole %) from NMT            for DMF response.
         0.70% to NMT 0.20%. Please revise accordingly.



Minor AS Please tighten the content of Magnesium to 3.30%-3.55% As per DMF comments above so will be needed            4/27/2012   Cipla   Open
         per USP.                                               for DMF response.


Minor A6 The official USP monograph for Esomeprazole                 As per DMF comments above so will be needed       4/27/2012   Cipla   Open
         Magnesium (as of 8/1/11) includes a Color of solution test. for DMF response.
         We believe that you should also establish this testing in
         your API. In addition, the proposed criteria for total
         impurities should be followed per USP (NMT 0.5%).




Minor A7 We acknowledge that the OS manufacturer and DP            The sites within Cipla are different although         TBD       Cipla   Open
         manufacturer are the same: Cipla. Please clarify if the   Method Transfer reports are completed and
         sites for OS manufacturer and DP manufacturer are the     available. Cipla will provided in response.
         same. If not, please provide method transfer report from
         site of OS manufacturer to site of DP manufacturer for OS
         analytical methods.


Minor AB Please also be informed that if the bulk capsules were     Cipla does NOT ship, packaging occurs at             TBD       Cipla   Open
         shipped a short distance prior to final packaging, you    manufacturing site. Cipla will provided written
         should provide assurance that the pellets and capsules    justification.
         will not be compromised in the future with any unintended
         further processing. We believe that you should commit to Fiber drum capsule stability done for 6 months       3/30/2012   Cipla   Open
         perform a "Simulated Ship Test". Furthemore, please       and submitted but pellet stability not submitted.
         provide assurance that you have at least 6 month bulk     Pellets stability done but not sure for how long.
         stability data (accelerated) for the capsules             Cipla to provide information for review.
         and pellets as appropriate.




                                                                                                T eva-ES0-048294.xls
                                Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 274 of 375 PageID: 11236
Minor A9 Please specify if the sieve sizes noted in the pellet            Cipla currently using Sieves #22 & 24 wh.ich are
         manufacturing are corresponding to ASTM sizes. As the            equivalent to the ASTM #25. Cipla will
         drug product has NG tube administration on the label, we         harmonize sieves with ASTM #25.
         recommend that you establish a particle size distribution
         for the pellets.                                                 Update MBR with ASTM #25.                             TBD       Cipla   Open

                                                                          Cipla is currently specifying sieve size/
                                                                          specification but not in DP In-Process
                                                                          specification document.

                                                                          Update DP In-Process Specs with test/                 TBD       Cipla   Open
                                                                          specification.



Minor A10 Please be aware that there \s an USP-PF 37 (3) In-              Paper evaluation has been done and methods            TBD       Cipla   Open
          process Revision article for Esomeprazole Magnesium             different. Cipla needs to evaluate methods but
          delayed-release capsules. We recommend that you                 all DP samples old. Once samples received, 2
          examine the USP-PF methods, compare them to yours               weeks to evaluate methods.
          and provide an evaluation/discussion of any differences.
                                                                          Currently Cipla has tighter specifications for
                                                                          impurities than USP. Cipla will retain tighter
                                                                          specs.


MinorA11 Your dissolution test method indicates (M-3) Tris buffer is      Not an issue, only clarification needed. Will be      TBD       Cipla   Open
         employed. However, your QOS states TriSodium                     updated when DP specs updated.
         Orthophosphate dodecahydrate, Na3P04 · 12H20 is
         used. Please clarify what you mean by Tris.


Minor A12 Since the labeling states that the drug product may be          Cipla is currently preparing a protocol to           4/7/2012   Cipla   Open
          administered by nasogastric tube, please perform an in-         describe testing. Will provide week of 4/2.
          vitro in-use test to compare the performance of your
          product to the RLD. Please evaluate and compare
          dispersibility in 50 ml of apple juice/water, sedimentation     Actual study timing is TBD until protocol is fully     TBD      Cip!a   Open
          rate, flocculation and any physical observations. Also, you     reviewed and approved.
          should perform a comparative recovery study in which
          recovery is measured from 1) the syringe and 2) a
          combination of the syringe with the nasogastric tube (as
          per label). Since it is not clear what size tube willbe
          ultimately used, all materials of construction available (eg.
          Tygon, silicone, polyurethane) should be tested to
          evaluate adsorption. To demonstrate in-vitro in-use test
          robustness, we recommend testing different brands of
          apple juice and different holding positions of the tube. You
          must provide full assurance that no tube blockage in-use
          can potentially occur with your pellet sizes and the various
          tubes (sizes, and makes) used in the patient care setting.




                                                             ~




Minor A13 Please revise Drug Product release specification for            Will be updated when DP specs updated.                 TBD      Cipla   Open
          residual solvent USP <467> to state that your DP meets
          USP <467> Option 1 rather than Option 2.                                                  Teva-ES0-048294 xis
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 275 of 375 PageID: 11237

                            DMF Target response date: 4/27/2012

                           Minor Target response date:    TBD

                                 Meeting minutes from 3/27/2012




                                    Teva-ES0-048294.xls
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 276 of 375 PageID: 11238




                    EXHIBIT L
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 277 of 375 PageID: 11239
                                                                               1




     1                     UNITED STATES DISTRICT COURT

     2                       DISTRICT OF MASSACHUSETTS

     3                                         No. 12-md-02409-WGY
                                               Volume 1, Pages 1 - 64
     4

     5

     6   In Re: NEXIUM (ESOMEPRAZOLE)
         ANTITRUST LITIGATION
     7

     8

     9

   10
                                       *********
   11

   12
                               For Jury Trial Before:
   13                         Judge William G. Young

   14

   15
                               United States District Court
   16                          District of Massachusetts (Boston)
                               One Courthouse Way
   17                          Boston, Massachusetts 02210
                               Monday, November 24, 2014
   18

   19
                                        ********
   20

   21
                      REPORTER: RICHARD H. ROMANOW, RPR
   22                      Official Court Reporter
                         United States District Court
   23          One Courthouse Way, Room 5510, Boston, MA 02210
                           bulldog@richromanow.com
   24

   25
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 278 of 375 PageID: 11240
                                                                               2




     1                          A P P E A R A N C E S

     2    THOMAS M. SOBOL, ESQ.
             Hagens Berman Sobol Shapiro, LLP
     3       55 Cambridge Parkway, Suite 301
             Cambridge, MA 02142
     4       Email: Tom@hbsslaw.com
         and
     5    STEVE D. SHADOWEN, ESQ.
             Hilliard & Shadowen, LLC
     6       39 West Main Street
             Mechanicsburg, PA 17055
     7       Email: Steve@hilliardshadowenlaw.com
         and
     8    RICHARD ARNOLD, ESQ.
             Kenny Nachwalter, P.A.
     9       201 South Biscayne Boulevard, Suite 1100
             Miami, FL 33131
   10        For plaintiffs

   11     LAURENCE A. SCHOEN, ESQ.
             Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
   12        One Financial Center.
             Boston, MA 02111
   13        Email: Laschoen@mintz.com
         and
   14     KAREN N. WALKER, ESQ.
          KEVIN VAN WART, ESQ.
   15        Kirkland & Ellis, LLP
             655 Fifteenth Street, N.W., Suite 1200
   16        Washington, DC 20005
             For Teva defendants
   17
          JOHN E. SCHMIDTLEIN, ESQ.
   18     PAUL B. GAFFNEY, ESQ.
          DANE H. BUTSWINKAS, ESQ.
   19        Williams & Connolly, LLP
             725 Twelfth Street, N.W.
   20        Washington, DC 20005
             Email: Jschmidtlein@wc.com
   21        For AstraZenca defendants

   22     JAMES D. BALDRIDGE, ESQ.
          DANIELLE R. FOLEY, ESQ.
   23        Venable, LLP
             575 7th Street, N.W.
   24        Washington, DC 20004
             Email: Jdbaldridge@venable.com
   25        For Ranbaxy defendants
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 279 of 375 PageID: 11241
                                                                               3




     1                                 I N D E X

     2

     3   WITNESS                    DIRECT     CROSS    REDIRECT     RECROSS

     4

     5   JILL PASTORE:

     6         By Ms. Walker:

     7         By Mr. Butswinkas:                         38, 61

     8         By Mr. Sobol:                      10                      55

     9

   10
                                    E X H I B I T S
   11

   12     EXHIBIT 182........................................                  19

   13     EXHIBIT 183........................................                  22

   14     EXHIBIT 184........................................                  36

   15     EXHIBIT 185........................................                  57

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 280 of 375 PageID: 11242
                                                                               4




     1            P R O C E E D I N G S

     2            (Begins, 8:50 a.m.)

     3            THE COURT:      I understand you people have a report

     4    to make to me.

     5            MR. SOBOL:      Your Honor, the plaintiffs report an

     6    agreement in principle with the defendant Teva only.

     7            THE COURT:      All right.

     8            And that's correct?

     9            MR. VAN WART:       Yes, your Honor.

   10             THE COURT:      All right.     That's splendid.       Now,

   11     with respect to the lady on the stand, um, physically is

   12     she back there?

   13             MR. VAN WART:       Yes, your Honor.

   14             MS. WALKER:      Yes, your Honor.

   15             THE COURT:      Okay, why don't we just let her go on

   16     on the theory -- and say to the jury -- well, one, I'm

   17     going to let Teva go and clear them out of here, and

   18     say, "Pay no attention to that, that will shorten the

   19     trial."     But let the witness go and say -- I'm not going

   20     to strike her testimony, but say, "Well, we may have her

   21     back, we'll see," and then they'll go on with another

   22     witness.

   23             How's that?

   24             MR. SOBOL:      I think that the preference is that,

   25     because the issue of Teva being able to get into the
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 281 of 375 PageID: 11243
                                                                               5




     1    market or not is still ripe, the parties -- at least the

     2    plaintiffs and Teva had still expected that the

     3    plaintiffs would finish their examination of

     4    Ms. Pastore.

     5             THE COURT:     So long as you agree.

     6             MR. SOBOL:     Yeah.

     7             THE COURT:     No one could be more agreeable.

     8             Oh, you don't agree?

     9             MR. VAN WART:      Your Honor, they have indicated

   10     that their preference is to finish Ms. Pastore, but if

   11     we're out of the case, we're out of the case.

   12              THE COURT:     But we've got the witness on the

   13     stand, so the question is --

   14              MR. VAN WART:      Yes.

   15              THE COURT:     -- are you going to sit there?           I can

   16     let you sit there as observers, go around, when he's

   17     done, without calling on you, and then let you go at the

   18     break.

   19              How's that?

   20              MR. VAN WART:      Your Honor, that's fine.         Again we

   21     believe we're out of the case.            We don't intend to pose

   22     any questions.

   23              THE COURT:     That's right.      So just to keep the

   24     rhythm, I will call on you, but you will have no

   25     redirect, etc., and we'll be done.             So we'll proceed
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 282 of 375 PageID: 11244
                                                                               6




     1    that way.

     2            All right.      Now, um, no going back on the

     3    settlement here.

     4            So I have had a chance to go over the papers that

     5    have been filed and I am prepared to rule with respect

     6    to the pending motions for a directed verdict.

     7            We'll cut right to the case.           On Friday afternoon

     8    I posed a specific question or I posed it in the morning

     9    and I wanted an answer in the afternoon, and Mr. Sobol,

   10     as a matter of theory, gave me an answer.               I think it's

   11     extraordinarily well-framed, I think it captures the

   12     thrust of the Actavis opinion, indeed I may crivet it

   13     for my charge, but I have to tell you, as near as I can

   14     see, whether you've proved that is rank speculation.

   15             And I'll say to Mr. Baldridge, I think

   16     Mr. Baldridge cut right to it when the question, and I

   17     could revise the question, but "I thought we'd get a

   18     month and year here?"         I just don't see the evidence

   19     that will support a month and year.

   20             That having been said, the motion for a directed

   21     verdict's denied.        There are a variety of prudential

   22     reasons why we ought get a jury verdict in this case.

   23     And now we'll -- I know, at the end of the evidence, the

   24     remaining defendants are going to file for a motion for

   25     directed verdict, I'll deny it, not because I have
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 283 of 375 PageID: 11245
                                                                               7




     1    prejudged it, but because I'm within a day of getting it

     2    to the jury.

     3            We'll give it to the jury.          That will set you up

     4    for a motion for a judgment -- I used to say "NOV," but

     5    all you young people now call it "MOL," and so we'll get

     6    those motions and I will act on them.

     7            I can say nothing more.         The plaintiffs can cobble

     8    together whatever they have in the record and counter --

     9    and indeed it's a concern that the plaintiffs can

   10     counter, and I'd be jumping too quickly, that causes me

   11     to deny the motion for a directed verdict.               But I will

   12     tell you as judge, on that causation aspect, I don't see

   13     the evidence of record.

   14             All right.      So now, with Teva out, we're going to

   15     get this case to the jury, um, by Friday of next week?

   16             MR. BUTSWINKAS:       I believe so, your Honor, if not

   17     sooner.

   18             MR. BALDRIDGE:       Yeah, I would think sooner

   19     actually, your Honor.

   20             THE COURT:      Well, that's fine.        But we'll wait

   21     until the end of today.          But can I tell the jury --

   22     you've got a happy and engaged jury.             If I tell them

   23     that, they're going to be looking for that.

   24             So you think I can?

   25             MR. BUTSWINKAS:       Yes, your Honor.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 284 of 375 PageID: 11246
                                                                               8




     1            MR. BALDRIDGE:       We agree.

     2            THE COURT:      And plaintiffs agree?

     3            MR. SOBOL:      I think so.      I think your time limits

     4    impose it almost.

     5            THE COURT:      Um -- we'll see.       So this is very

     6    helpful.

     7            So for the morning --

     8            Are they all here, Jenn?

     9            THE CLERK:      They're not all here, Judge.

   10             THE COURT:      They're not all here, nor need they

   11     be, but just as soon as they are here, everything stays

   12     the same, and we'll invite all you Teva folks to stay at

   13     least till the break, we'll finish with Ms. Pastore,

   14     we'll go on and I'll continue working through the

   15     materials you've given me this morning.

   16             All right.      We'll recess.

   17             (Recess, 9:00 a.m.)

   18             (Resumed, 9:30 a.m.)

   19             THE COURT:      This will -- I show you I'm really

   20     back there.      We're waiting on the jurors.           The traffic

   21     is very bad today.

   22             And, Mr. Shadowen?

   23             MR. SHADOWEN:       Your Honor, on reflection, given

   24     our resolution with Teva and that we're in the middle of

   25     the cross-examination of this witness, the plaintiffs
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 285 of 375 PageID: 11247
                                                                               9




     1    would propose that we simply strike all the witness's

     2    testimony and dismiss her.           And we understand that Teva

     3    has no objection to this.

     4            THE COURT:      Does anyone else have an objection to

     5    this?

     6            MR. BALDRIDGE:         Yes, we do, your Honor.

     7            MR. BUTSWINKAS:        Yes, we object, your Honor.

     8            THE COURT:      Yes.     And it does seem to me she has

     9    evidence that's useful in the case, so if we object,

   10     then I think we have to finish with her.               I just think

   11     it would be improvident.

   12             Ms. Pastore, I do apologize if we have, um --

   13     well, the truth is I don't apologize that much, a trial

   14     is important, but I understand you have personal

   15     concerns.      And I also understand that counsel has been

   16     willing to be very accommodating on the schedule.                 And

   17     personally, I will say sincerely, thank you for coming

   18     in today, we should finish with you, and we'll get going

   19     just as soon as we have the jury here.              Thank you.

   20     We'll recess.

   21             (Recess, 9:35 a.m.)

   22             (Resumed, 9:45 a.m., jury enters.)

   23             THE COURT:      Welcome back.      And I'm so

   24     appreciative.       I know how early some of you get up in

   25     order to be here.        Somebody said, in the time we were
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 286 of 375 PageID: 11248
                                                                               10




     1    waiting, this is about the third worst traffic day that

     2    we can remember.        Your presence is so deeply

     3    appreciated, you're the life's blood of this system.

     4             We're all ready to go.        And if you'll remind the

     5    witness.

     6             THE CLERK:     I'd like to remind you that you are

     7    still under oath.

     8             THE COURT:     And, Mr. Sobol, you may continue.

     9             MR. SOBOL:     Thank you, your Honor.

   10

   11     CROSS-EXAMINATION BY MR. SOBOL:            (Continued.)

   12     Q.       Good morning.

   13     A.       Good morning.

   14     Q.       Okay.   When we were last here on Friday, you gave

   15     some testimony regarding your role at Teva over the

   16     years.     Do you recall that?

   17     A.       I do.

   18     Q.       When you first got there, it was in 1999, and you

   19     said as an entry level associate?

   20     A.       I joined the Regulatory Affairs Department in

   21     1999.

   22     Q.       Okay.   The ANDA that was filed here was filed by

   23     IVAX in 2005, 2006, correct?

   24     A.       In 2005, correct.

   25     Q.       Okay.   And there was a woman by the name of -- I
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 287 of 375 PageID: 11249
                                                                               11




     1    think her name is "Jaworski," do you know who that is?

     2    A.      I do.

     3    Q.      And who is she?

     4    A.      Pat or Patricia Jaworski used to work for Teva in

     5    the Regulatory Affairs Department.             She's no longer with

     6    the company.

     7    Q.      Okay.    And, um, she was the person who signed the

     8    ANDA on behalf of IVAX at that time, correct?

     9    A.      I believe so, yes.

   10     Q.      Okay.    In the pretrial proceedings in this case,

   11     Teva identified seven people that would have information

   12     in the case and they identified three people from

   13     Regulatory Affairs, Patricia Jaworski, Robert Vincent,

   14     and Phillip Ericson.         Did you know that?

   15     A.      I did know that the night before.            I just learned

   16     that yesterday.

   17             THE COURT:      Excuse me?

   18     A.      I just learned that yesterday.

   19     Q.      I see.     And what did you learn yesterday?

   20     A.      Just I was told that those three names were in

   21     discussion.

   22     Q.      I see.     Yours was not though, correct?

   23     A.      Not to my knowledge.

   24     Q.      Okay.    Ms. Jaworski was identified as a "Senior

   25     Director," correct?
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 288 of 375 PageID: 11250
                                                                               12




     1    A.      I don't know what she was identified as.              I don't

     2    know what paperwork you're looking at.              She had

     3    different titles during her time at Teva.

     4    Q.      But at one point she was a Senior Director?

     5    A.      Yes.     Uh-huh.

     6    Q.      And Robert Vincent was also -- well, he was a

     7    Director of Regulatory Affairs, correct?

     8    A.      Yes.

     9    Q.      And Phillip Ericson, at one point, was a Senior

   10     Director of Regulatory Affairs, correct?

   11     A.      Yes, that's correct.

   12     Q.      Now, when the ANDA was first filed by IVAX, it was

   13     prepared in New Jersey, correct?

   14     A.      Yes.

   15     Q.      There was a separate regulatory department, or

   16     "office," if you will, of regulatory affairs at Teva in

   17     New Jersey as compared to where you worked in

   18     Pennsylvania, correct?

   19     A.      The IVAX pharmaceuticals regulatory group was in

   20     New Jersey, correct.

   21     Q.      Right.     So when the IVAX ANDA got filed from the

   22     regulatory affairs people in New Jersey, that was in

   23     fact even before Teva inquired IVAX, correct?

   24     A.      That's correct.

   25     Q.      And over the years, from 2005 and 2006, it was the
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 289 of 375 PageID: 11251
                                                                               13




     1    people at the office in New Jersey from -- who used to

     2    be working at IVAX, who were carrying forward the

     3    prosecution of that -- if you will, the "prosecution,"

     4    but whatever the activities regarding the ANDA for

     5    generic Nexium, true?

     6    A.      When the ANDA was originally filed, IVAX of course

     7    was in charge and did all of the work related to that.

     8    After Teva's acquisition, the regulatory group in New

     9    Jersey that had been IVAX's regulatory group remained,

   10     but they effectively merged with Teva's regulatory group

   11     that was in Pennsylvania.

   12     Q.      All right.      But Ms. Jaworski has signed a

   13     declaration in this case that says that "The relevant

   14     times from January of 2006" --

   15             MR. BUTSWINKAS:       Objection, your Honor.

   16             THE COURT:      Yeah, it's not in evidence, so, um,

   17     see if you can't frame a question.

   18             MR. SOBOL:      Your Honor, I move into evidence FWS.

   19             THE COURT:      Any objection?

   20             MR. BUTSWINKAS:       Objection, hearsay.

   21             THE COURT:      May I see it?

   22             (Shows.)

   23             THE COURT:      Yes, sustained.

   24     Q.      Isn't it true that Ms. Jaworski was responsible

   25     for overseeing the preparation and submission of
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 290 of 375 PageID: 11252
                                                                               14




     1    regulatory filings to the FDA regarding generic Nexium?

     2    A.      At a point in time that would have been correct --

     3    or that was correct, yes.

     4    Q.      Okay.     And isn't that point in time from January

     5    of 2006 to January of 2014?

     6    A.      Um, no.

     7    Q.      So that would be a false statement?

     8    A.      I would disagree with your statement, correct.

     9    Q.      And, um, the other day you testified regarding --

   10     well, let me ask you this.

   11             Is it fair to say that, um, the projects of New

   12     Jersey, as compared to Pennsylvania, the projects are

   13     not necessarily shared among groups, each group has

   14     their own set of projects?

   15     A.      To a certain extent, yes, that's true.

   16     Q.      Okay.     On Friday I put before you a group of

   17     documents that are communications between Teva and the

   18     FDA.    You recall testifying about that, correct?

   19     A.      Correct.

   20     Q.      On the submissions that were made by Teva to the

   21     FDA, how many did you sign?

   22     A.      I did not sign any of them, that I recall.

   23     Q.      Okay.     Ms. Jaworski signed most of them, correct?

   24     A.      I would imagine.       I don't recall exactly who

   25     signed each, but it's certainly a mixture of various
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 291 of 375 PageID: 11253
                                                                               15




     1    people in addition to Patricia -- Ms. Jaworski.

     2    Q.      Well, I put before you a listing that was prepared

     3    by my office this weekend.

     4            MR. SOBOL:      And I think we have provided counsel

     5    for the defendants a copy.

     6    A.      (Looks.)

     7    Q.      When you were preparing for your testimony in this

     8    case, did you look at how many documents you had signed

     9    in connection with the ANDA for generic Nexium?

   10     A.      I would think many documents that were part of the

   11     file.

   12     Q.      And how many documents did you sign?

   13     A.      I did not sign any of them.

   14     Q.      Okay.    Did you notice that Ms. Jaworski, during

   15     the years 2005 through 2009 or so, had signed most of

   16     the documents?

   17     A.      Yes, according to your log here, that's correct.

   18     Q.      Robert Vincent was another person who signed the

   19     submissions, correct, not you?

   20     A.      Correct.

   21     Q.      And a gentleman by the name of Scott Tomsky,

   22     correct?

   23     A.      Correct.

   24     Q.      Who was a Vice-President of Regulatory Affairs at

   25     this time, is that fair to say?
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 292 of 375 PageID: 11254
                                                                               16




     1    A.      He is currently our Vice-President, yes.

     2    Q.      And Mr. Tomsky actually had hands-on involvement

     3    in connection with this ANDA, correct?              Yes or no.

     4    A.      No.

     5    Q.      He just signed the documents?

     6    A.      The way our department works, um, is --

     7    Q.      It's just a "yes" or "no."          Did he just sign the

     8    documents, "yes" or "no"?

     9    A.      At the direction of the people working for him,

   10     yes.

   11     Q.      Not you?

   12     A.      Um, in some cases, yes, me.

   13     Q.      You did sign the documents?

   14     A.      No, I did not sign them.

   15     Q.      I see.

   16             Now, um, when do you recall personally first

   17     seeing the, um -- any of the documents that were put

   18     before you on Friday that are before you right now,

   19     when's the first time in your life you recall actually

   20     seeing them yourself?

   21     A.      I would have seen them at the time the fee or fee

   22     records were received, I would have seen those incoming

   23     letters, those that came in one step ahead of acquiring

   24     IVAX, and certainly I read them, the submissions to FDA,

   25     at the time that they were submitted.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 293 of 375 PageID: 11255
                                                                               17




     1    Q.      No, I'm not asking what you would have done, I'm

     2    asking what do you -- do you recall having actually done

     3    that at the time?        "Yes" or "no."

     4    A.      I'm certain I did, yes.

     5    Q.      So you recall it?

     6    A.      I don't recall each individual letter.              I look at

     7    hundreds of letters a year.

     8    Q.      Right, so you don't recall these letters

     9    specifically, correct?

   10     A.      Not specifically, correct.

   11     Q.      Right.     Preparing for testimony though in this

   12     case, I take it that you personally went back to the

   13     files of Teva and pulled these documents out yourself,

   14     correct?

   15     A.      I did, yes.

   16     Q.      Okay.    And when's the first time that you learned

   17     that Ranbaxy had settled litigation with AstraZeneca?

   18     A.      I honestly don't know.

   19     Q.      Preparing for trial here?

   20     A.      I think so, truthfully, yeah.

   21     Q.      Yeah.    And so was that the first time you tried to

   22     formulate your view that you gave to the jury on Friday

   23     about whether or not that settlement, between

   24     AstraZeneca and Ranbaxy, affected this file?

   25     A.      No.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 294 of 375 PageID: 11256
                                                                               18




     1    Q.      Okay.    So although you first might have learned

     2    about it in preparing for this case, you formulated an

     3    opinion before then?

     4    A.      I don't have an opinion on the Ranbaxy settlement,

     5    so I have no opinion to formulate.

     6    Q.      Okay.    And similarly, I take it, you don't have

     7    any opinion then in terms of whether the settlement

     8    between AstraZeneca and Teva affected the file?

     9    A.      From a regulatory perspective my goal is to get

   10     the application approved.          Um, legal would be the

   11     department that would be aware and working with the

   12     settlement.

   13     Q.      And isn't it fair to say that really the

   14     esomeprazole ANDA was Ms. Jaworski's ANDA to deal with

   15     in, for instance, the 2010 time frame, not you?

   16     A.      In the 2010, um, based on the signature log that

   17     you have before me?         Um, no.

   18     Q.      No, how about just from your memory?             Put that

   19     aside, ma'am, because I don't want you to have to have

   20     your memory affected by that.

   21             On the basis of your memory, ma'am, isn't it fair

   22     to say that in 2010 you considered the generic Nexium

   23     ANDA the province of Ms. Jaworski?

   24     A.      No, not necessarily.

   25     Q.      Okay.    I put before you what's been marked as ENC.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 295 of 375 PageID: 11257
                                                                               19




     1    A.      (Looks.)

     2    Q.      Is ENC an e-mail between various people at Teva?

     3    A.      Yes, it is.

     4    Q.      Okay.    And if you look at the first line there at

     5    the top of the page, do you see what you're writing to

     6    Ms. Jaworski?

     7    A.      Yes, I sent an e-mail to Ms. Jaworski and another

     8    member of our team.

     9    Q.      Okay.    And was this document prepared in your

   10     ordinary course of your business at Teva?

   11     A.    I don't recall the specific e-mail, but it appears

   12     to have been, yes.

   13             MR. SOBOL:      I offer it.

   14             MR. BUTSWINKAS:       I have no objection.

   15             THE COURT:      It may be received, EMC is admitted in

   16     evidence as Exhibit 176.

   17             Oh, wait a minute, wait a minute, the Clerk

   18     properly corrects me.         In evidence as 182.

   19             (Exhibit 182, marked.)

   20     Q.      So looking at the top of this document, um -- you

   21     were writing Ms. Jaworski, correct, at the top?

   22     A.      That's correct.

   23     Q.      Down below:      "Someone else at Teva is forwarding

   24     to you some information about Cipla seeking to qualify a

   25     second site for the launch of a generic esomeprazole,"
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 296 of 375 PageID: 11258
                                                                               20




     1    correct?

     2    A.      Yes, correct.

     3    Q.      So on the first page Mr. Altman writes to you and

     4    says:     "Cipla intends to qualify a second site for this

     5    launch.     Early-as date is May 14, so there is time."

     6    That's what he writes, correct?

     7    A.      Correct.

     8    Q.      What did he mean by "early-as date is May 14, so

     9    there is time"?

   10     A.      (Pause.)     I can only guess as to what he meant

   11     when he wrote this e-mail.

   12     Q.      Then let's not guess.

   13             So then at the top you write back -- you forward

   14     this information to Ms. Jaworski, correct?

   15     A.      I do, correct.

   16     Q.      And you tell her, "Please see below for an

   17     upcoming change relating to your esomeprazole ANDA,"

   18     correct?

   19     A.      Yes.

   20     Q.      So you considered this her esomeprazole ANDA at

   21     that time, correct?

   22     A.      At that time, yes, I was informing her of this

   23     change.

   24     Q.      Okay.    Now, um, you follow what are called

   25     "critical dates," correct?
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 297 of 375 PageID: 11259
                                                                               21




     1    A.      Teva does, correct.

     2    Q.      And what are "critical dates"?

     3    A.      "Critical dates" are dates that we saw in a major

     4    milestone report that we looked at on Friday, it would

     5    be dates where we manufacture a critical batch, dates

     6    where we dose our studies, where we submit our ANDA, et

     7    cetera.

     8    Q.      All right.      I mean I think it's fair to say, you

     9    testified to the jury on Friday, that there are a lot of

   10     ANDAs that you're trying to manage at any one time,

   11     correct?

   12     A.      Yes.

   13     Q.      And in the process of trying to deal with any one

   14     ANDA, there are -- probably too much to say an infinite

   15     amount of decisions, but there are innumerable

   16     decisions, fair to say?

   17     A.      Yes, that's fair to say.

   18     Q.      And, um, isn't a part of your job trying just to

   19     manage the priorities of all the things that need to be

   20     done in connection with those ANDAs?

   21     A.      Yes, it is.

   22     Q.      Right, and so therefore you prepare what's called

   23     a "critical date list," among other things?

   24     A.    Our project management team would create the

   25     critical date list, yes.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 298 of 375 PageID: 11260
                                                                               22




     1    Q.      And you use it, from time to time, to manage what

     2    needs to be done when?

     3    A.      Yes.

     4    Q.      So I put before you FVF.

     5    A.      (Looks.)

     6    Q.      Is FVF an example of a critical date list

     7    generated at Teva and used in the ordinary course of

     8    business for the management of various tasks for ANDAs?

     9    A.      (Looks.)     Um, it does -- I don't recall seeing

   10     this list before.        Um, it has some of the dates, yes.

   11     Q.      Yes?

   12     A.      Yes.

   13             MR. SOBOL:      I offer it.

   14             MR. BUTSWINKAS:       I have no objection.

   15             THE COURT:      It may be received.        FVF is admitted

   16     in evidence Exhibit 183.

   17             (Exhibit 183, marked.)

   18     Q.      Okay.    And if we could go to the page that starts

   19     with the chart, the EXCEL chart.

   20     A.      (Turns.)     Okay.

   21             MR. SOBOL:      And just blow up the top line, please.

   22             (Blows up.)

   23     Q.      And isn't it fair to say that this is the kind of

   24     information that's tracked in this kind of a report,

   25     fair to say?
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 299 of 375 PageID: 11261
                                                                               23




     1    A.       This differs from a major milestone or a critical

     2    milestone report that we looked at Friday --

     3    Q.       Yes.

     4    A.       -- but this does have the dates, yes.

     5    Q.       Right.     I recall, just so we can refresh the

     6    jury's memory, the critical milestone -- excuse me, the

     7    milestone report had an early-as date and the late-as

     8    date at the end of the -- at the end of this column row,

     9    fair to say?

   10     A.       Yes.

   11     Q.       Okay.    And that's one kind of tool that's used to

   12     manage the kinds of activities that are done for an

   13     ANDA, correct?

   14     A.       That's used by project management, yes.

   15     Q.       Right.     And now there's this kind of a report that

   16     -- at least in the array it's called a "critical date

   17     list"?

   18     A.       (Looks.)

   19     Q.       Is that what this is called?

   20     A.       I don't -- according to the title of this e-mail,

   21     yes.

   22     Q.       All right.

   23     A.       Again I've never seen -- I don't recall seeing

   24     this exact report published on a regular basis.

   25     Q.       Right, or this iteration of it?
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 300 of 375 PageID: 11262
                                                                               24




     1    A.      Or the writing.

     2    Q.      Right.     But in any event, if you go to the far

     3    right, then it indicates "critical date," correct?

     4    A.      Yes, it does.

     5    Q.      And that's the critical date that you were

     6    identifying for the jury earlier, correct?

     7            MS. WALKER:      Objection.     Foundation.

     8            THE COURT:      Sustained, on that ground.

     9    Q.      If you go to the last page of this document, the

   10     very top line of the last page.

   11     A.      (Turns.)     Okay.

   12             MR. SOBOL:      May I have that blown up, please.

   13             (Blows up.)

   14     Q.      Oh, I should put it -- the e-mail that sends this

   15     document is dated September of 2008, correct?

   16     A.      Yes, that's correct.

   17     Q.      And that's about four months or so after the

   18     announcement of the AstraZeneca-Ranbaxy settlement, do

   19     you know that?

   20     A.      No, I don't know that.

   21     Q.      Okay.    And what is the critical date that's given

   22     for the esomeprazole, the generic Nexium, at Teva in

   23     September of 2008?

   24     A.      The critical date stated here is November 1st,

   25     2014.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 301 of 375 PageID: 11263
                                                                               25




     1    Q.       (Pause.)     I take it that -- you can put that down,

     2    ma'am.

     3             In addition to these management tools, I take it

     4    that there are other management tools that you have at

     5    Teva to manage priorities, for instance looking at the

     6    time frame for responding to deficiencies.

     7             Is that something you look at from time to time?

     8    A.       We certainly look at time frames, yes.

     9    Q.       Okay.     And is that also to be able to adjust

   10     priorities of what work people are doing, when, and why?

   11     A.       That's fair to say, yes.

   12              MR. SOBOL:     May I have 154, please.

   13              (On screen.)

   14     Q.       You gave some testimony regarding the potential or

   15     lack of potential for conversion of the dihydrate to the

   16     trihydrate in your testimony on Friday, do you recall

   17     that?

   18     A.       I do.

   19     Q.       Now, I put before you what's been marked as

   20     Exhibit 154.        It's already in evidence.

   21     A.       (Looks)

   22     Q.       And is that document, um -- it does not have your

   23     name on it at the top, correct?

   24     A.       Correct.

   25     Q.       So this appears to be -- and this is Ms. Jaworski,
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 302 of 375 PageID: 11264
                                                                               26




     1    right, in the 2008 time frame?

     2    A.      Yes, it is from her.

     3    Q.      To a person names "Rashimi."           Do you know who that

     4    is?

     5    A.      No, I do not.

     6    Q.      Okay.    So you're not familiar with the

     7    interactions between Ms. Jaworski and Cipla in this time

     8    frame of 2008, 2009, and 2010?

     9    A.      Only indirectly.

   10     Q.      Right.     The people who know the most about that

   11     would be Ms. Jaworski at Teva, is that fair to say?

   12     A.      She's no longer with Teva, so she no longer can be

   13     the most knowledgeable for Teva.

   14     Q.      Right.     As a practical matter, you understand that

   15     Ms. Jaworski was the person who testified under oath as

   16     the Teva representative on 30(b)(6) -- on regulatory

   17     issues in this case?

   18     A.      Yes.

   19     Q.      Okay.    And isn't it fair to say that since

   20     Ms. Jaworski's departure, you've been asked to sort of

   21     come in and pinch hit for her?

   22     A.      I've been asked to come in and testify, if that's

   23     the meaning of "pinch hit."

   24     Q.      Oh, sure.

   25             THE COURT:      And I've explained what a Rule
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 303 of 375 PageID: 11265
                                                                               27




     1    30(b)(6) witness is.

     2             Go ahead.

     3             MR. SOBOL:     Yes, your Honor.

     4    Q.       Now, at the top of this, um, e-mail, Ms. Jaworski

     5    writes Cipla in March 2008 and she says:               "We need the

     6    stability study" -- excuse me.            "We need the stability

     7    and corrected conclusion to the solubility study today.

     8    We cannot wait until tomorrow."

     9             Do you recall that happening at that time?

   10     A.       No, I do not.

   11     Q.       Now, the, um -- if I put before you 171, um, does

   12     this appear to be a response by Cipla that same day, in

   13     fact a few minutes later, responding to Ms. Jaworski's

   14     request that she get information immediately?

   15     A.       (Looks.)     Based on the date and the time, it

   16     appears to be, yes.

   17     Q.       Okay.   When you were preparing to testify here,

   18     did you get any documents from the Teva lawyers to look

   19     through for your testimony?

   20     A.       Just the documents that I already have available

   21     to me.

   22     Q.       Okay, not the one that, for example, is in front

   23     of you?

   24     A.       No, I've never seen this before.

   25     Q.       Okay.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 304 of 375 PageID: 11266
                                                                               28




     1            Now, if you go several pages in, um, of the bottom

     2    right-hand corner, 719?

     3    A.      (Turns.)     Okay.

     4    Q.      Okay.     And then there's, in the conclusion, you'll

     5    see that:       "Based on the above data, we confirm that

     6    esomeprazole magnesium dihydrate and esomeprazole

     7    magnesium trihydrate have a comparable solubility

     8    profile to the above buffer solutions."

     9            Did I read that correctly?

   10     A.      Yes.

   11     Q.      Okay.     And from your review of the file, in

   12     preparation for your testimony, you did see that at some

   13     point in early 2008 Cipla was confirming the comparable

   14     solubility profile between the dihydrate and the

   15     trihydrate, correct?

   16     A.      Yes, that was part of her response to the FDA.

   17     Q.      There's no question in your mind that what was

   18     being reported here is true and accurate?

   19             MR. BUTSWINKAS:       Objection.      Foundation.

   20             THE COURT:      No.   Overruled.      She may give us her

   21     view, if she's able to.

   22     A.      This document is signed and dated, um, which is an

   23     indication that it's been audited.             So I have no reason

   24     to question the data.

   25     Q.      Well, you also know that it was submitted to the
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 305 of 375 PageID: 11267
                                                                               29




     1    FDA shortly after Cipla gave it to Teva, correct,

     2    because that you know from your -- the review of the

     3    documents for preparing to testify?

     4    A.      Yes.

     5    Q.      All right.      And so from that you certainly

     6    understood that, um, Teva wouldn't file something that

     7    it had any reason to think was inaccurate?

     8    A.      Correct.

     9    Q.      All right.      And so therefore you would draw the

   10     conclusion that this was completely accurate and when

   11     given to the FDA?

   12     A.      Correct.

   13     Q.      Okay.    So as early as this point in time in 2008,

   14     the view from Teva was that the solubility profile was

   15     comparable for both the dihydrate and the trihydrate,

   16     true?

   17     A.      True.

   18     Q.      Now, you've indicated that Teva did receive a

   19     deficiency notice sometime in August of 2008, correct?

   20     A.      Correct.

   21     Q.      Okay.    Now, you understand that the normal course

   22     of events would be for people to meet, um, probably in

   23     New Jersey, maybe on the phone with Cipla, to talk about

   24     that deficiency, correct?

   25     A.      Yes.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 306 of 375 PageID: 11268
                                                                               30




     1    Q.      And did you get any documents from the lawyers

     2    from Teva about what people thought immediately in the

     3    wake of receiving that deficiency?

     4    A.      I don't recall specifically.

     5    Q.      Okay.    So I put before you what is marked as ELN.

     6    A.      (Looks.)

     7    Q.      Is ELN a memo regarding minutes of a Cipla meeting

     8    in August of 2001?

     9    A.      Yes, this appears to be an e-mail from someone in

   10     regulatory, um, forwarding a meeting summary.

   11     Q.      Okay.    And this is in evidence as Exhibit 130,

   12     ELN.

   13             MR. SOBOL:      If we can go to the third page,

   14     please.

   15             (Blows up.)

   16     Q.      And then there's a summary here about the generic

   17     Nexium minor deficiency, correct?

   18     A.      Correct.

   19     Q.      And then there are these answers that are --

   20     excuse me, these comments regarding Questions 2 through

   21     8 of the questions that had been posed by FDA, correct?

   22     A.      That's what this appears to me to be, correct.

   23     Q.      Okay.    Now, do you recall that there was a time

   24     in, um, January of 2012 that Teva learned that there was

   25     a consent decree that had been entered into between
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 307 of 375 PageID: 11269
                                                                               31




     1    Ranbaxy and the FDA?

     2    A.       No, I don't recall.

     3    Q.       Let me put before you what's been in evidence as

     4    EPL.

     5             MR. SOBOL:     Could I have that?

     6             THE COURT:     Well, you're saying it's in evidence.

     7    So EPL is what?

     8             MR. SOBOL:     I'm sorry, Exhibit 130 at EPL, your

     9    Honor.

   10              THE COURT:     Thank you.

   11              MR. SOBOL:     My mistake.

   12              (On screen.)

   13     A.       (Looks.)

   14     Q.       And if you could orient yourself first to the --

   15     do you mind if I?

   16     A.       Oh, no.

   17     Q.       If you'd orient yourself first to the e-mail that

   18     begins on the bottom page, the bottom half of the first

   19     page, um, to be able to put the context, if you will,

   20     for the response above it.

   21     A.       (Looks.)

   22     Q.       So here their subject is:         "Ranbaxy potential

   23     forfeitures and Teva file status."             Do you see that?

   24     A.       I do.

   25     Q.       Okay.     And you'll notice, by the way, that while I
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 308 of 375 PageID: 11270
                                                                               32




     1    don't think that you're on these e-mails here -- well,

     2    no, you are, you're the first two here, correct?

     3    A.      I am on these e-mails, yes.

     4    Q.      Okay.    And then you'll see how they talk about a

     5    variety of different drugs here, tolterodine, Tartrate,

     6    esomeprazole, and some others?

     7    A.      Yes.

     8    Q.      And so does this help refresh your memory that at

     9    this point in time Teva had learned about the potential

   10     forfeiture by Ranbaxy of some products and so, in the

   11     ordinary course of business, Teva was looking at whether

   12     there would be some business opportunities for it?

   13     A.      Well, I mean Teva knew from basically the time

   14     that we submitted the application that we were not first

   15     to file and I believe we knew for a while that Ranbaxy

   16     was first.      There comes a point after an ANDA applicant

   17     submits their application that they don't get a timely

   18     tentative approval, and basically what a "timely

   19     tentative" approval means is if you don't get a

   20     tentative within 30 months from the date that you

   21     submitted your application, there is a real potential

   22     that you have forfeited your entitlement exclusivity.

   23             MR. BALDRIDGE:       Your Honor, I don't want to

   24     interrupt the flow, but could I ask that we be reminded

   25     that this is one of those documents that's admissible
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 309 of 375 PageID: 11271
                                                                               33




     1    only against Teva per your prior ruling?

     2            THE COURT:      And you've done it.

     3            MR. BALDRIDGE:       Did I do it?

     4            (Laughter.)

     5            THE COURT:      And we understand that.

     6            And there has been some implications here, so have

     7    that in mind, Mr. Sobol.

     8            MR. SOBOL:      Yes, your Honor.

     9    Q.      And so, in any event, you did -- the person,

   10     Karen, did make a note regarding esomeprazole, to you,

   11     correct, at the top?         Yes or no.

   12     A.      Yes, she made the note to everyone on the e-mail.

   13     Um-huh.

   14     Q.      Okay.    And she wrote:       "Any estimate on approval,

   15     re deficiency letter response, seems like we have plenty

   16     of time before launch date, but it's really RA call."

   17             That's what she wrote, correct?

   18     A.      That's what she wrote, correct.

   19     Q.      And you responded to her, didn't you?

   20     A.      I don't recall.       I would think that I did, but I

   21     don't recall specifically.

   22             (Pause.)

   23     Q.      Okay.    By the way, before I move from -- oh, no,

   24     that's fine.

   25             So I put before you what has been marked as EPM.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 310 of 375 PageID: 11272
                                                                               34




     1    A.       (Looks.)

     2    Q.       Is EPM an e-mail from you to various people at

     3    Teva regarding "Ranbaxy potential forfeitures and Teva

     4    file status"?

     5    A.       This is my response to the previous e-mail from

     6    Karen.

     7    Q.       And did you generate this e-mail in the course of

     8    your ordinary responsibilities at Teva?

     9    A.       Yes.

   10     Q.       And the document was generated in the ordinary

   11     course of business at Teva, fair to say?

   12     A.       Fair to say.

   13              MR. SOBOL:     I offer it.

   14              THE COURT:     Any objection?

   15              (Silence.)

   16              THE COURT:     I hear none.

   17              What's the --

   18              MR. BALDRIDGE:      Your Honor, it's the same issue.

   19              THE COURT:     Yeah, it's the same issue?

   20              MR. BALDRIDGE:      Yes, sir.

   21              THE COURT:     Well, then as to Ranbaxy, it's

   22     sustained.

   23              MR. BUTSWINKAS:      Same, your Honor.

   24              THE COURT:     Well, then that being so, I'm going to

   25     exclude it.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 311 of 375 PageID: 11273
                                                                               35




     1            MR. SOBOL:      Sidebar, your Honor?

     2            THE COURT:      You may.

     3

     4            AT THE SIDEBAR

     5            THE COURT:      The question is relevance because

     6    you've adequately laid the ground work that it's a

     7    business record.        So why is it relevant in the case

     8    against AstraZeneca and Ranbaxy?

     9            MR. SOBOL:      Because what it's going to show is

   10     there's a delay by Teva.           In the middle of the page,

   11     when she's addressing esomeprazole, she goes through

   12     what the deficiencies are, but she calls them "show

   13     stoppers."

   14             THE COURT:      Yes, well, but the posture of the

   15     case, as I now know it to be, what difference does that

   16     make?

   17             MR. SOBOL:      Well, the question as to AstraZeneca

   18     and Ranbaxy, their defense is that Teva couldn't have

   19     gone to market earlier, and we say it can, and this

   20     shows that they had a date that was well out in time and

   21     they could have done things earlier, they could have if

   22     they wanted to.

   23             THE COURT:      Is that your defense that --

   24     AstraZeneca, that Teva could not have gotten to market

   25     earlier?
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 312 of 375 PageID: 11274
                                                                               36




     1            MR. BUTSWINKAS:       We think they have a burden to

     2    prove that, Teva would have to prove that.

     3            THE COURT:      Yes, and so it's relevant as to that,

     4    so I'll admit it.

     5            MR. BALDRIDGE:       As to Teva?

     6            THE COURT:      No, as to both.

     7            MR. BALDRIDGE:       Oh, that's right.

     8

     9            (In open court.)

   10             THE COURT:      EPM is admitted Exhibit 184.

   11             MR. SOBOL:      And, your Honor, that's as to all

   12     parties?

   13             THE COURT:      That's not limited.        It's admitted.

   14             (Exhibit 184, marked.)

   15     Q.      So the paragraph here that begins with the word

   16     "esomeprazole," you wrote back to -- I take it that

   17     these are various senior people in Regulatory Affairs at

   18     Teva and in January of 2012?

   19     A.      These are folks in project management, sales

   20     marketing, um, portfolio management, et cetera, R and D.

   21     Q.      Okay.    And you wrote regarding esomeprazole:              "We

   22     last submitted a minor CMC amendment, August of 2011,

   23     and this included an API site change.              A March of 2008

   24     amendment answered questions about in-process controls

   25     for the various coating stages of manufacturer.                 So no
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 313 of 375 PageID: 11275
                                                                               37




     1    obvious "show stoppers."          And I agree with Karen that

     2    CMC reviews should be wrapped up in advance of the

     3    settlement date of May 2014.           However, one other item

     4    that we identified that could be an issue is whether or

     5    not nasogastric dosing has been studied.               Brand insert

     6    allows for dosing via NG tube.            OGD," that's Office of

     7    Generic Drugs, "has not asked for this info yet, but

     8    they very likely will."

     9            That's what you wrote on that date, correct?

   10     A.      That's correct.

   11     Q.      And what steps, if any, were taken, at this

   12     immediate time in January of 2012, two years and several

   13     months before the May 2014 date to begin NG tube

   14     testing?

   15     A.      I don't recall specifically

   16             (Pause.)

   17             MR. SOBOL:      Nothing further, your Honor.

   18             THE COURT:      Mr. Van Wart, nothing further?

   19             MR. VAN WART:       No, your Honor.

   20             THE COURT:      Candidly I forget.

   21             Mr. Gaffney, is it you or is it Mr. Butswinkas?

   22             MR. BUTSWINKAS:       Yes, your Honor.

   23             THE COURT:      Anything further for this witness?

   24             MR. BUTSWINKAS:       Yes, your Honor.

   25
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 314 of 375 PageID: 11276
                                                                               38




     1    REDIRECT EXAMINATION BY MR. BUTSWINKAS:

     2    Q.      Good morning, Ms. Pastore.

     3    A.      Good morning.

     4    Q.      Except in the hall earlier, we've never met,

     5    correct?

     6    A.      Correct.

     7    Q.      Okay.    I just have a few questions about your

     8    testimony.

     9            You were asked about, um, whether you would have

   10     read the correspondence from the FDA related to this

   11     ANDA.     Do you remember that question, generally?

   12     A.      Yes.

   13     Q.      Okay.    And I think you said, "I don't remember

   14     specifically reading each letter."

   15             Did I capture your testimony accurately?

   16     A.      Right, I can't say exactly what date that I read

   17     every letter, but in the course of my job it's part of

   18     my responsibility to be aware of and read all of the

   19     correspondence.

   20     Q.      And is that your practice?

   21     A.      Yes, that's my practice.

   22     Q.      And as you've testified to the jury, do you have

   23     any reason to believe that you wouldn't have read those

   24     submissions?

   25     A.      I have no reason to believe that I wouldn't have,
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 315 of 375 PageID: 11277
                                                                               39




     1    no.

     2    Q.      Would it surprise you if you had not?

     3    A.      It would, but we're all human.            Sorry.

     4    Q.      And is that also true with respect to Teva's

     5    submissions to the Food and Drug Administration

     6    concerning this ANDA?

     7    A.      Yes.

     8    Q.      And that was part of your job to review those?

     9    A.      Yes.    Uh-huh.

   10     Q.      Okay.    And you were asked questions about, um -- I

   11     think you testified to Ms. Walker's questions on Friday

   12     that there was never any effort within Regulatory

   13     Affairs at Teva to delay the approval process for

   14     generic Nexium?

   15             MR. SOBOL:      Objection.

   16             THE COURT:      No, overruled.      He may have it.

   17     Q.      Is that accurate?

   18     A.      Yes, to my knowledge there was never an intention

   19     on Regulatory's part to providing the movement of this

   20     application forward.

   21     Q.      And given your position as you've described your

   22     responsibilities on Friday, is that something that you

   23     would have known about?

   24     A.      Most certainly.

   25     Q.      And there's been a suggestion in this case that,
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 316 of 375 PageID: 11278
                                                                               40




     1    um, when deficiencies come that are entitled "minor,"

     2    that they are immediately correctable, is that your

     3    understanding?

     4    A.      In some cases, yes, but in many cases, no, that's

     5    not the case.

     6    Q.      How about in the case of this ANDA?

     7    A.      No, a lot of these letters did require a lot of

     8    time, a lot of effort, a lot of coordination.                So these

     9    were not just simply quick responses.

   10     Q.      And was your department, Regulatory Affairs,

   11     making a diligent effort to seek approval at any point

   12     under your watch?

   13             MR. SOBOL:      Objection.

   14             THE COURT:      Overruled.

   15     A.      The -- for as long as I can recall, it's been our

   16     effort to answer, I mean, every FDA review letter as

   17     thoroughly and as accurately as we can, to keep the file

   18     moving forward to a tentative approval or an approval

   19     when that time comes.

   20     Q.      And despite those efforts, um, am I correct that

   21     deficiencies continued to be noted by the Food and Drug

   22     Administration with respect to this ANDA?

   23             MR. SOBOL:      Objection.

   24             THE COURT:      Overruled.

   25     A.      Yes, that's correct.         I mean even as recent as
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 317 of 375 PageID: 11279
                                                                               41




     1    July of this year, 2014, we were still receiving

     2    comments from FDA.

     3    Q.       And so would I be correct to characterize the

     4    process as the FDA would identify deficiencies,

     5    questions, or problems they had with the application,

     6    right?

     7    A.       Yes.

     8             MR. SOBOL:     Objection.     Your Honor, may we have a

     9    sidebar?

   10              THE COURT:     We may.

   11

   12              AT THE SIDEBAR

   13              THE COURT:     Well, this isn't beyond the scope and

   14     in a multi party case he's entitled to ask questions in

   15     this form.

   16              What's the matter?

   17              MR. SOBOL:     Well, I don't think that he's ever

   18     established the foundation for it.             It's leading her

   19     through a series of propositions.

   20              THE COURT:     It is, but she's a knowledgeable

   21     person as to this.

   22              MR. SOBOL:     I don't think so.

   23              THE COURT:     You don't think she is?

   24              MR. SOBOL:     Well, as to the specifics.          So it's a

   25     matter of like some broad brush, "Do you think this?"
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 318 of 375 PageID: 11280
                                                                               42




     1    "Do you think that."

     2            THE COURT:      Well, I'll be alert to it, but those

     3    are my rulings.

     4            MR. SOBOL:      Sure.

     5

     6            (In open court.)

     7    Q.      Now, Ms. Pastore, my question was, um, the process

     8    has the Food and Drug Administration identifying

     9    chemistry deficiencies and other deficiencies, and they

   10     send a letter to Teva, is that correct?

   11     A.      That's correct.

   12     Q.      And then Teva processes responses to those letters

   13     and sends them back to the Food and Drug Administration?

   14     A.      Yes, that's correct.

   15     Q.      And trying to answer the inquiries they have made

   16     in their letter?

   17     A.      Correct.

   18     Q.      And in some instances that requires studies to be

   19     done?

   20     A.      Yes, I believe it would.

   21     Q.      And in some instances experiments in the

   22     laboratory?

   23     A.      Most definitely.

   24     Q.      And sometimes the editing of a label, for example?

   25     A.      Yes.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 319 of 375 PageID: 11281
                                                                               43




     1    Q.      Various and sundry things that the FDA is entitled

     2    to raise before they grant tentative approval?

     3    A.      Correct.

     4    Q.      And then your office compiles all of that, a

     5    collection of information in response to the specific

     6    letter?

     7    A.      Correct.

     8    Q.      But that doesn't guarantee tentative approval,

     9    correct?

   10     A.      No, it does not.

   11     Q.      What happened here was it generated additional

   12     letters with additional deficiencies?

   13             MR. SOBOL:      Objection.

   14             THE COURT:      Well, in that form, sustained.

   15     Q.      Let me ask you, if I could, to look at one of the

   16     documents you were shown, GEB, which was this list.

   17     A.      (Looks.)

   18     Q.      Ms. Pastore, do you have GEB in front of you?

   19     A.      I do.

   20     Q.      Okay.     And this was represented to be an exchange

   21     of correspondence regarding this ANDA between Teva and

   22     the FDA.       Do you remember that?

   23     A.      Yes.

   24     Q.      Okay.     And what I asked you was, um -- with your

   25     experience with this particular ANDA, it appears that
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 320 of 375 PageID: 11282
                                                                               44




     1    each time you filed a response, it led to another

     2    deficiency letter from the FDA.

     3             Am I correctly characterizing the chronology?

     4    A.       Yes, that's correct.

     5    Q.       And I think you said that that process of back and

     6    forth continued that way at least up until May 27th,

     7    2014?

     8    A.       It did and it's continued through the summer at

     9    least.

   10              MR. SOBOL:     Motion to strike.

   11              THE COURT:     Motion to strike is denied.

   12     Q.       Now, there's been a suggestion in this case by an

   13     opinion witness that if you had tried harder you would

   14     have gotten approval sooner.

   15              Do you agree with that suggestion?

   16              MR. SOBOL:     Objection.

   17              THE COURT:     No, sustained.

   18     Q.       (Pause.)     Now, I think you testified that the

   19     form of esomeprazole magnesium that Teva was proposing

   20     in its ANDA was dihydrate, is that correct?

   21     A.       Yes, that's correct.

   22     Q.       And you're aware, aren't you, that in, I believe,

   23     in August of 2008, the USP standard was modified to

   24     require -- to say that the form of esomeprazole

   25     magnesium needed to be trihydrate?
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 321 of 375 PageID: 11283
                                                                               45




     1             MR. SOBOL:     Objection.

     2             THE COURT:     Do you know that yourself?

     3             THE WITNESS:     I do.

     4             THE COURT:     You do know.

     5             MR. SOBOL:     Scope, your Honor?

     6             MR. BUTSWINKAS:      He asked about dihydrate.

     7             THE COURT:     He did.    Overruled.

     8    Q.       Are you aware of that, ma'am?

     9    A.       Yes.

   10     Q.       Okay.   And at that point in time the form that

   11     Teva was proposing to the Food and Drug Administration

   12     did not meet that standard?

   13              MR. SOBOL:     Objection.

   14              THE COURT:     Well, um -- yeah, that's beyond the

   15     scope.     Sustained.

   16     Q.       That standard stayed in place until January of

   17     2011, didn't it?

   18              MR. SOBOL:     Objection.

   19              THE COURT:     You may have that.

   20              Do you know that?

   21              THE WITNESS:     Yes.

   22     A.    Yes, and in January of 2011 the USP published their

   23     intent to modify the monograph to incorporate and to

   24     allow it to provide for the dihydrate as well as the

   25     trihydrate.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 322 of 375 PageID: 11284
                                                                               46




     1    Q.      And so for that three-year period that standard

     2    was a hurdle to Teva, was it not?

     3            MR. SOBOL:      Objection.

     4            THE COURT:      Overruled.

     5    A.      Yes, it was definitely a hurdle.

     6    Q.      Now, you were asked questions about the

     7    relationship between launch dates and your efforts to

     8    seek approval.

     9            Do you remember those questions generally?

   10     A.      Yes.

   11     Q.      Okay.     And I think you said that there was a

   12     difference between the launch date and your effort to

   13     get approval.

   14             Do you remember that?

   15     A.      Yes.

   16     Q.      Could you explain what you meant by that?

   17     A.      Yes.     I mean because I testified that Regulatory's

   18     role and responsibility is to get the application to an

   19     approval.       We don't prepare launch -- we don't prepare

   20     for launch, our goal is to get the approval to enable

   21     the departments that do handle launch to do their job.

   22     Q.      Okay.     So does that mean that things that are

   23     going on in the commercial side may not affect things

   24     that are going on in Regulatory Affairs?

   25     A.      Correct.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 323 of 375 PageID: 11285
                                                                                 47




     1    Q.      With respect to priorities?

     2    A.      Yes, I think that's fair to say.            Yes.

     3    Q.      Now, you were asked questions about nasogastric

     4    testing.       Do you remember that generally?

     5    A.      Yes.

     6    Q.      Has that been a hurdle to get approval?

     7    A.      That's been a very large hurdle.

     8    Q.      And how long has that been going on back and forth

     9    with the Food and Drug Administration?

   10     A.      The first question that we got from the Office of

   11     Generic Drugs with respect to nasogastric came in the

   12     form of a deficiency letter that we received in March of

   13     2012.     So we've been working on it since that time.

   14     Q.      So you were shown this letter -- this Exhibit 184.

   15     I ask you if you could look at that again.                 It's --

   16     A.      BPI?

   17     Q.      BPI.     It was one of the last documents.            Do you

   18     have it?

   19     A.      I do.

   20     Q.      Okay.     And this was an e-mail that you wrote,

   21     ma'am, is that right?

   22     A.      The top portion, yes, this is an e-mail written by

   23     myself.

   24     Q.      Yes, and it was pointed out to you, um, in the

   25     second paragraph of the e-mail, that says, um, makes
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 324 of 375 PageID: 11286
                                                                               48




     1    mention, um, of "nasogastric dosing," right?

     2    A.      Yes.

     3    Q.      Do you see that?

     4    A.      Yes.

     5    Q.      And that issue is that because the Nexium label

     6    provides that brand Nexium has been proven efficacious

     7    in that form, the issue is whether you can duplicate

     8    that label, right?

     9    A.      Correct.

   10     Q.      And it was read to you where you say "OGD,"

   11     that's, I think you said, the "Office of Generic Drugs"?

   12     A.      The "Office of Generic Drugs," right.

   13     Q.      "Has not asked for this information yet, but they

   14     very likely will."        That was your prediction?

   15     A.      Yes.

   16     Q.      And you were right?

   17     A.      Yes.

   18     Q.      In fact two months later they asked about it in a

   19     deficiency letter, right?

   20     A.      That's correct.

   21     Q.      And when they did that, did you all diligently try

   22     to address that deficiency?

   23     A.      We have been, yes.

   24     Q.      Okay.    Let me ask you to look at Exhibit 182.

   25     A.      (Looks.)
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 325 of 375 PageID: 11287
                                                                               49




     1    Q.      It's um, ENC.

     2    A.      (Looks.)     Yes, here it is.

     3    Q.      Great.     Thank you.

     4            This is an e-mail that was shown to you by

     5    plaintiffs' counsel.         Do you remember that?

     6    A.      Yes.

     7    Q.      Okay, I just have some questions about who the

     8    people are.

     9            At the bottom there's a "Michael Altman."               Do you

   10     see that?

   11     A.      Yes.

   12     Q.      Is he someone in Regulatory Affairs?

   13     A.      No, he's not.

   14     Q.      What is his job?

   15     A.      Well, he's no longer with Teva.

   16     Q.      That had occurred to me.          What was his job at the

   17     time?

   18     A.      He was in the Department's commercialization team.

   19     Q.      And what do they do?

   20     A.      They basically queue things up and, um, ensure

   21     we're ready to launch.

   22     Q.      Okay.     And then he is sending an e-mail to a

   23     gentleman -- and I may butcher the name, "Wayne Cagno,"

   24     C-A-G-N-O.       Do you see that?

   25     A.      I do.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 326 of 375 PageID: 11288
                                                                               50




     1    Q.      Who was he at the time, do you know?

     2    A.      Um, Wayne was at Teva, he's no longer with the

     3    company.       He was there for several years and he wore

     4    different hats.       I honestly don't recall exactly what

     5    role he played at this time.

     6    Q.      Was he in Regulatory Affairs?

     7    A.      No, he was never in Regulatory.

     8    Q.      Okay.     And so then he forwards this e-mail, um, to

     9    you, it appears, is that right?

   10     A.      Yes.

   11     Q.      All right.      Did this e-mail affect your efforts to

   12     seek approval -- tentative approval of your Nexium ANDA?

   13             MR. SOBOL:      Objection.

   14             THE COURT:      Ask the question again, if you

   15     wouldn't mind.

   16             MR. BUTSWINKAS:       Yes.

   17     Q.      Did this -- did reading this e-mail affect how

   18     diligent or nondiligent your department was going to be

   19     with respect to its efforts to set up approval?

   20             MR. SOBOL:      Objection, foundation, your Honor.

   21             THE COURT:      Yeah, and sustained on that ground.

   22     Q.      Well, you received this e-mail, right?

   23     A.      I did.

   24     Q.      And you read it?

   25     A.      I certainly should have, yes.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 327 of 375 PageID: 11289
                                                                               51




     1    Q.      And you were read by counsel this line that says

     2    "Early-as date is May 14th, so there is time."                Do you

     3    remember being read that?

     4    A.      Yes.

     5    Q.      When you received this, did you call your folks

     6    and say, "You don't have to hurry to try to seek

     7    approval of the generic Nexium ANDA"?

     8    A.      Actually probably quite the opposite.

     9    Q.      Why do you say that?

   10             MR. SOBOL:      Objection.

   11             THE COURT:      Well, the way you answered, probably

   12     quite the opposite.         I mean, do you have a recollection

   13     of what you did, you, yourself?

   14             THE WITNESS:      Not exactly directly, no.

   15             THE COURT:      Okay, then I'm going to sustain it.

   16     Q.      Well, you didn't slow down as a result of it?

   17             MR. SOBOL:      Objection.     The same objection.

   18             THE COURT:      We'll ask it this way.

   19             Was there any difference in the dealing with these

   20     issues of which you're aware, any difference, of which

   21     you're aware?

   22             THE WITNESS:      I don't recall this exact --

   23             THE COURT:      -- issue?

   24             THE WITNESS:      -- situation.

   25             THE COURT:      All right.     If you don't recall it,
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 328 of 375 PageID: 11290
                                                                               52




     1    we'll stop there.

     2            THE WITNESS:        Okay, we'll stop there.

     3            THE COURT:      All right.

     4    Q.      Do you remember during that time period, March of

     5    2010, taking any steps to, um, deprioritize the generic

     6    Nexium ANDA?

     7            MR. SOBOL:      Objection, it's the same thing.

     8            THE COURT:      Yeah, it is.      And so sustained.       She

     9    doesn't recall as to this issue.

   10     Q.      Do you know whether any steps were taken, in the

   11     early part of 2010, to delay efforts to seek approval

   12     within Regulatory Affairs?

   13             MR. SOBOL:      Objection.

   14             THE COURT:      Sustained.     Based on her answer,

   15     sustained.

   16             MR. BUTSWINKAS:        But that is a foundation

   17     question, your Honor.

   18             THE COURT:      Well -- yeah, sustained.

   19             Anything else for this witness?

   20             MR. BUTSWINKAS:        Yes.

   21     Q.      Let me ask you to look at Exhibit 183, of which

   22     you were asked about.

   23     A.      Show me.

   24     Q.      It's FVF.

   25     A.      (Looks.)     Yes.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 329 of 375 PageID: 11291
                                                                               53




     1    Q.       Thank you.     Do you have Exhibit 183 in front of

     2    you?

     3    A.       Yes.

     4    Q.       Okay.   Do you remember being asked about this?

     5    A.       I do.

     6    Q.       I just have some more questions about who is who

     7    again.

     8             And there's a reference to a "Mr. Salsbury."               Do

     9    you see that?

   10     A.       I do.

   11     Q.       Who is he?

   12     A.       He was in our project management group.

   13     Q.       And what is the responsibility of the project

   14     management group?

   15     A.       The project management team basically creates

   16     those critical milestone reports that we looked at on

   17     Friday and, um, they basically have written reports or

   18     created reports that outline the critical time points

   19     per each product.

   20     Q.       And had you seen the document that's attached to

   21     this before?

   22     A.       I don't recall.      My name is on there, so I may

   23     have -- I believe I would have it in the normal course

   24     of business in reading my e-mail.

   25     Q.       Was this a document that you were using to guide
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 330 of 375 PageID: 11292
                                                                               54




     1    your efforts to seek tentative approval of the Nexium

     2    ANDA?

     3    A.      Um, without recalling it, I can't say for certain.

     4    I mean I think this would have factored into just my

     5    understanding of the project, but it wouldn't have

     6    defined my day-to-day work.

     7    Q.      Do you know what "PLMD" stands for?

     8    A.      Yeah, "PLMD" is a term used for "Preliminary

     9    Limited Market Date."

   10     Q.      What does that mean?

   11     A.      It's basically our best guess, um, of the earliest

   12     time period that we might potentially be willing to

   13     launch a product.

   14     Q.      And so what does that tell you with respect to if

   15     you're using that as a guideline for your efforts to

   16     seek approval?

   17     A.      Well, I think everyone in the, um, the Regulatory

   18     understands that the PLMD has a lot of factors that go

   19     into the calculation of that date.             But it does give us

   20     a sense of order whether something may be in the next

   21     year or two versus something that might be a few years

   22     out as far as when we would be able to launch.

   23     Q.      Let me direct your attention, Ms. Pastore, back to

   24     the document that you were shown by plaintiffs' counsel,

   25     the last page.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 331 of 375 PageID: 11293
                                                                               55




     1    A.      (Looks.)

     2    Q.      Do you see the top line as esomeprazole capsules?

     3    A.      Yes, I do.

     4    Q.      And is there a column for PLMD, which you were

     5    just talking about?

     6    A.      Yes, there is.

     7    Q.      And what does it say next to esomeprazole capsules

     8    20 and 40 milligrams?

     9    A.      It's "ASAP."

   10     Q.      Which means what?

   11     A.      "As soon as possible."

   12             (Pause.)

   13             MR. BUTSWINKAS:        Just one moment, your Honor.

   14             THE COURT:      Of course.

   15             (Pause.)

   16             MR. BUTSWINKAS:        Your Honor, nothing further.

   17             THE COURT:      Ms. Foley, anything?

   18             MS. FOLEY:      Nothing, your Honor.

   19             THE COURT:      Any further examination, Mr. Sobol?

   20             MR. SOBOL:      Yes.

   21

   22     RECROSS-EXAMINATION BY MR. SOBOL:

   23     Q.      Regarding the document that you were just being

   24     asked questions about?

   25     A.      Yes.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 332 of 375 PageID: 11294
                                                                               56




     1    Q.       How many other ANDAs are marked "ASAP" on the last

     2    page, only on that document?

     3    A.       On this last page actually most of them.

     4    Q.       Most of them are?

     5    A.       Sorry?

     6    Q.       You said most of them?

     7    A.       Yes, most of them are marked "ASAP."

     8    Q.       All right.     How is the order of the ANDAs sorted

     9    in this submission?

   10     A.       It appears to be sorted by the last column, which

   11     is just looking at the critical date.

   12     Q.       Right, so it's sorted.        So if we could turn to the

   13     first of the table, the first entry has a critical date

   14     of June 24, 2005, correct?

   15     A.       Correct.

   16     Q.       And then it goes to later critical dates as we go

   17     on in time, um, the whole first page has in order of

   18     critical dates, the second page has in order of critical

   19     dates?

   20     A.       Uh-huh.

   21     Q.       The third page has in order of critical dates.

   22     The fourth page has critical dates.

   23              But it's not until we get to the last page where

   24     generic esomeprazole is identified, correct?

   25     A.       Correct.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 333 of 375 PageID: 11295
                                                                               57




     1    Q.      You knew about the nasogastric tube testing issue

     2    two years before 2012, correct?

     3    A.      No, I believe the first that -- from the e-mail it

     4    became apparent to us in early 2012 for this product.

     5    Q.      But you knew about the issue of nasogastric tube

     6    testing for Nexium two years earlier, correct?

     7    A.      I don't recall that.

     8    Q.      I put before you what has been marked as FVJ.

     9    A.      (Looks.)

   10     Q.      Is FVJ an e-mail from a person by the name of Paul

   11     Fackler to various people at Teva including you?

   12     A.      Yes, it is.

   13     Q.      Dated March 24th, 2010?

   14     A.      Correct.

   15     Q.      And this was an e-mail that was generated in the

   16     ordinary course at Teva in order to provide some

   17     information to various people, including yourself,

   18     regarding, as the subject here indicates, "French tube

   19     dimensions."       Do you see that?

   20     A.      Yes, I see that.

   21             MR. SOBOL:      I offer it.

   22             MR. BUTSWINKAS:       No objection.

   23             THE COURT:      It may be received as Exhibits 185 in

   24     evidence.

   25             (Exhibit 185, marked.)
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 334 of 375 PageID: 11296
                                                                               58




     1    Q.      Do you recall receiving a photocopy of this

     2    article that apparently is dated in December of 2002?

     3    A.      I'm sorry.      Could you repeat that question?

     4    Q.      Do you recall someone forwarded you this article

     5    about "esomeprazole magnesium pellets through a small

     6    caliper in standard nasogastric tubes"?

     7    A.      (Looks.)     I don't recall receiving this, but I am

     8    on this e-mail as having received this in March of 2010.

     9    Q.      Okay.    Does this document refresh your

   10     recollection that a study had been performed about a

   11     decade earlier on esomeprazole magnesium and how it is

   12     that the pellets might be able to be in some way

   13     processed through a small caliper in standard

   14     nasogastric tubes?

   15     A.      Again, I don't recall being aware of this.               I

   16     don't recall this e-mail.          But I don't know that I would

   17     have been aware of it prior to the date of this e-mail.

   18     Q.      What was done in Regulatory Affairs two years

   19     before 2012 in order to begin nasogastric tube testing

   20     for generic Nexium?

   21     A.      I don't know that anything was done, but I'm

   22     assuming, based on this e-mail, the fact that people

   23     were aware.      Someone would have contacted Cipla about --

   24     at least beginning to think about what we might need to

   25     do if they were to ask us a question --
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 335 of 375 PageID: 11297
                                                                               59




     1    Q.      I'm sorry?

     2    A.      I'm sorry.      If they were to ask us a question with

     3    respect to this topic.

     4    Q.      Sure.     You at least would have expected that to be

     5    done, correct?

     6    A.      Yes.

     7    Q.      You hadn't been shown any documents that in fact

     8    that was done, correct?

     9    A.      Um, not today, no.

   10     Q.      And, um, finally, you're aware that there was a

   11     deficiency notice that was sent in August of 2008 that

   12     we've gone into several times, correct?

   13     A.      Uh-huh.

   14     Q.      You have to vocalize "yes" or "no".

   15     A.      Yes.

   16     Q.      And you were not personally involved in any of the

   17     discussions that occurred during the three-year period

   18     that it took, between August of 2008 and when the

   19     response was filed in 2011, you were not involved in any

   20     discussions that occurred -- personally you weren't

   21     involved in discussions that occurred between Teva and

   22     Cipla regarding how to address that deficiency, is that

   23     true?

   24     A.      I don't recall being a part of those

   25     conversations, you're correct.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 336 of 375 PageID: 11298
                                                                               60




     1    Q.      Right.     You hadn't been provided any documents

     2    about why it is that that took three years, correct?

     3    A.      I don't recall being provided documents, no.

     4    Q.      If the critical date for Teva's generic

     5    esomeprazole had not been May of 2014 or November of

     6    2014, but instead had been the fall of 2009, do you

     7    think that, um, Teva, it would be acceptable, from your

     8    point of view, for it to have taken them three years to

     9    respond to that deficiency?

   10     A.      (Silence.)

   11     Q.      If the critical date, according to Teva, had been

   12     the fall of 2009, would it be acceptable, from your

   13     point of view, that the deficiency notice that came out

   14     a year earlier would take three years to respond to?

   15     A.      There was a lot of work that went into that

   16     deficiency response, so certainly three years, I would

   17     hope, we would have answered it more quickly than that.

   18     But knowing the amount of work and coordination that

   19     went into it, I can't say I'm surprised that it took

   20     that long.

   21     Q.      But you just testified that you weren't personally

   22     involved in the discussions that occurred in dealing

   23     with -- between Teva and Cipla during that three-year

   24     period, correct, you weren't personally involved in it?

   25     A.      I was not personally involved.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 337 of 375 PageID: 11299
                                                                               61




     1    Q.      And nor were you given any documents regarding

     2    what happened between those two, between Teva and Cipla

     3    during that three-year period, correct?

     4    A.      I was still aware of the work that was being done.

     5    Q.      And you certainly would have hoped that it would

     6    have been done quicker, don't you?

     7    A.      I'm sorry?

     8    Q.      You certainly would have hoped that it would have

     9    been done more quickly than three years?

   10             MR. BALDRIDGE:       Objection, asked and answered.

   11             THE COURT:      No, overruled.      He may have it.

   12     A.      I would agree.

   13             MR. SOBOL:      Thank you.

   14             (Sits down.)

   15             THE COURT:      Now, Mr. Van Wart, nothing further?

   16             MR. VAN WART:       No, your Honor.

   17             THE COURT:      And, Mr. Butswinkas, nothing further?

   18             MR. BUTSWINKAS:       Just one question, your Honor?

   19             THE COURT:      You may.

   20

   21     REREDIRECT EXAMINATION BY MR. BUTSWINKAS:

   22     Q.      This exhibit, Ms. Pastore, that you were just

   23     shown, 185, where it's sending around this 2002 study?

   24     A.      Yes.    The January?

   25     Q.      Yes, it's now 185?
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 338 of 375 PageID: 11300
                                                                               62




     1    A.      Yes.

     2    Q.      Okay.    You had said that the ANDA -- and I'm going

     3    to apologize because there's going to be more than one

     4    question, your Honor, so I'll apologize in advance.

     5            You had said that the Nexium ANDA for Teva was

     6    filed in late 2005, is that right?

     7    A.      Yes, in 2005.

     8    Q.      And when was the first time that the FDA said to

     9    Teva that the absence of efficacy data on nasogastric

   10     testing was a deficiency?

   11     A.      The first deficiency comment was March 2012.

   12     Q.      And when that happened, did Teva respond

   13     diligently?

   14             MR. SOBOL:      Objection.     Scope.

   15             THE COURT:      He may have that question.

   16             Did they, to your own knowledge?

   17             THE WITNESS:      Yes, we did.

   18             THE COURT:      All right.

   19             MR. BUTSWINKAS:       No further questions, your Honor.

   20             THE COURT:      And nothing further, Ms. Foley?

   21             MS. FOLEY:      Nothing, your Honor.

   22             THE COURT:      And, Mr. Sobol?

   23             MR. SOBOL:      No, your Honor.

   24             THE COURT:      And, Mr. Van Wart?

   25             MR. VAN WART:       No, your Honor.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 339 of 375 PageID: 11301
                                                                                63




     1            THE COURT:      You may step down.        Thank you.

     2            THE WITNESS:      Thank you.

     3            (Steps down.)

     4            THE COURT:      We'll take a shortened recess, because

     5    we started a little late, and then we'll get to the next

     6    witness.

     7            Keep your minds suspended.          Do not discuss the

     8    case among yourself nor with anyone else.               We may stand

     9    in recess until 11:15.         We'll stand in recess.          I'll

   10     remain on the bench.

   11             (Jury leaves, 10:50 a.m.)

   12             THE COURT:      Please be seated.       The Teva counsel

   13     are excused.

   14             In light of this happy news, it's been a privilege

   15     having you here in this courtroom.             And we'll continue

   16     at 11:15.      We'll recess.

   17             (Recess, 10:55 a.m.)

   18

   19

   20

   21

   22

   23

   24

   25
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 340 of 375 PageID: 11302
                                                                               64




     1                  C E R T I F I C A T E

     2

     3

     4              I, RICHARD H. ROMANOW, OFFICIAL COURT REPORTER,

     5    do hereby certify that the foregoing record is a true

     6    and accurate transcription of my stenographic notes

     7    before Judge William G. Young, on Monday, November 24,

     8    2014, to the best of my skill and ability.

     9

   10

   11

   12    /s/ Richard H. Romanow 11-24-14
         _______________________
   13    RICHARD H. ROMANOW Date

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
 Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 341 of 375 PageID: 11303
   From:           Y atindra Joshi
   Sent:           Sunday, September 14, 2008 4:04 PM
   To:             Todd Salsbury
   Cc:             Alisa Capreri; Bill Hobart; David Marshall ; Debbie Hoenscheid; Debbie Jaskot; Jill
                   Pastore; John Kovaleski; Kendy Merritt; Philip Erickson
   Subject:        Re: CMC Management Update
   Attach:         Critical Date List.xis


  Todd:
  Thank you very much for a very good job putting this information together.
  Debbie J has made some good points, In addition, you should include
  information related to deficiency letters, ie., major, minor, answerable or not
  without redoing development+ BE, etc.
  Yatindra




  Todd Salsbury/KUL/TEVA/IL
  09/09/2008 05:02 PM

  To
  David Marshall/NOW/TEVA/IL@TEV ANEW, Yatindra Joshi/NOW/TEVA/IL@TEVANEW, Debbie
  Jaskot/KUL/TEV A/IL@TEV ANEW, Bill Hobart/SEL/TEVA/IL@TEVANEW, Alisa
  Capreri/KUL/TEV A/IL@TEVANEW, Philip Erickson/KUL/TEVA/IL@TEV ANEW, Jill
  Pastore/KUL/TEV A/IL@TEVANEW, Debbie Hoenscheid/KUL/TEV A/IL@TEVANEW, John
  Kovaleski/FRF /TEVA/IL@TEVANEW
  cc
  Kendy Merritt/NOW/TEVA/IL@TEVANEW
  Subject
  CMC Management Update




  All,

  John, Debbie, and I met on Monday to review the project lists and establish our
  initial action plan . To prioritize our focus, all pending and tentati vely
  approved projects have been assigned a "critical date" which is the earlier of
  it's MMA, PLMD, AEA Launch date, or Amend or Withdraw FDA commitment date. The
  projects have been sorted by these dates and the list is attached below.
  Please note that because some MMA dates have passed, those projects appear at
  the top of the list with negative months left before the critical date. We
  propose that we delete the expired MMA dates on this report so that the
  critical dates will default to the PLMD, AEA Launch date, or Amend or Withdraw
  FDA commitment date.

  A meeting will be scheduled for later this week or early next week to review                           Exhibit

                                                                                                         183
Confidential                                                                                Teva-ES0-083484
    Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 342 of 375 PageID: 11304
  our proposals with the management group. At that time, we will walk the group
  through our priorities and discuss what we envision the overall process to be.
  But we wanted to send this list out now for the group to get a feel for what
  we're thinking.




  Todd Salsbury
  Sr. Director Project Management
  Ext 3161
  Cell 215-266-6802




Confidential                                                                       Teva-ES0-083485
                           Case 3:11-cv-05479-PGS-LHG
             Pending Applications                           Document
                                  Tentative Approvals - Sorted       598 Filed 06/27/19 Page 343 of 375 PageID: 11305
                                                               Alphabetical

Status                 Generic Name                  Site   PIV   First to    Submission     Launch         PLMD        Months      MMA Date     Months to    Pending Def.   Months    Sued    Critical Date
                                                                    File         Date                                  to PLMD                     MMA         Date Rc'd     Pending   (Y/N)
                                                                                                                       Expiratio                 Expiration
                                                                                                                           n


 TA      Modafinil Tablets                            IL    Yes    Yes       Dec 24 2002   Apr 6 2012    Apr 6 2012      -29       Jun 24 2005     -111           TA            -       Y      Jun 24 2005
 TA      Losartan Tablets                             IL    Yes    Yes       Dec 18 2003   Apr 6 2010    Apr 6 2010      -53       Jun 18 2006      -99           TA            -       N      Jun 18 2006
 TA      Losartan / HCTZ Tablets 50/12.5 &            IL    Yes    Yes       May 24 2004   Apr 6 2010    Apr 6 2010      -53                        -94           TA            -       N      Nov 24 2006
         100mg /25 mg                                                                                                              Nov 24 2006
 TA      Irbesartan Tablets                           IL    Yes    Yes       May 25 2004   Mar 30 2012   Mar 30 2012     -30       Nov 25 2006      -94           TA            -       N      Nov 25 2006
 TA      Lansoprazole Delayed Release Capsules        IL    Yes    Yes       Aug 27 2004   Mar 1 2009      ASAP           -                         -91           TA            -       Y      Feb 27 2007
                                                                                                                                   Feb 27 2007
 TA      Rizatriptan Benzoate Tablets                IL     Yes    Yes       Sep 2 2004    Jun 29 2012   Jun 29 2012     -27       Mar 2 2007       -90           TA            -       N       Mar 2 2007
 TA      Metformin / Rosiglitazone Tablets           IL     Yes    Yes       Oct 22 2004    Mar 7 2012      ASAP          -        Apr 22 2007      -89           TA            -       Y      Apr 22 2007
 TA      Sildenafil Tablets 100, 50 & 25 mg          SV     Yes    Yes       Oct 25 2004    Mar 7 2012   Mar 7 2012      -30       Apr 25 2007      -89           TA            -       N      Apr 25 2007
 TA      Irbesartan / HCTZ Tablets 150/12.5,         IL     Yes    Yes       Nov 10 2004   Mar 30 2012   Mar 30 2012     -30                        -88           TA            -       N      May 10 2007
         300/12.5 & 300mg/25 mg                                                                                                    May 10 2007
 TA      Adenosine Injection (Vial)                  IR     Yes    Yes       Dec 6 2004    Nov 1 2008      ASAP           -         Jun 6 2007      -87           TA            -       Y       Jun 6 2007
 TA      Nateglinide Tablets                         IL     Yes    Yes       Dec 22 2004   Sep 8 2009    Sep 8 2009      -60       Jun 22 2007      -87           TA            -       N      Jun 22 2007
 P       Budesonide Inhalation Solution              RN     Yes    Yes       Dec 30 2004   Sep 1 2008      ASAP           -        Jun 30 2007      -87            -            -      N/A     Jun 30 2007
 TA      Fluoxetine / Olanzapine Capsules            SV     Yes    Yes       Jan 10 2005   Oct 23 2011     ASAP           -        Jul 10 2007      -86           TA            -       Y       Jul 10 2007
 TA      Galantamine Hydrobromide Tablets            IL     Yes    Yes       Feb 28 2005   Sep 1 2008      ASAP           -        Aug 28 2007      -85           TA            -       Y      Aug 28 2007
 P       Methylphenidate HCl ER Capsules             SV     Yes    Yes       May 13 2005   Oct 1 2008      ASAP           -                         -82            -            -       N      Nov 13 2007
         (Metadate CD) 10, 20 & 30mg                                                                                               Nov 13 2007
 P       Quetiapine Tablets 25 mg                    TO     Yes    Yes       Jun 15 2005   Jan 1 2010       ASAP          -        Dec 15 2007      -81            -            -       Y      Dec 15 2007
 TA      Gemcitabine HCl for Injection               IR     Yes    Yes       Oct 31 2005   Mar 1 2010       ASAP          -        May 1 2008       -76           TA            -       Y       May 1 2008
 TA      Almotriptan Tablets                         SV     Yes    Yes       Dec 7 2005    Jan 7 2015    Jan 17 2015      4         Jun 7 2008      -75           TA            -       Y       Jun 7 2008
 TA      Linezolid Tablets                           IL     Yes    Yes       Dec 20 2005   Jul 29 2021   Jul 29 2021     82        Jun 20 2008      -75           TA            -       N      Jun 20 2008
 P       Moxifloxacin HCl Ophthalmic Solution        IL     Yes    Yes       Dec 21 2005   Sep 4 2014    Sep 4 2014       0                         -75       Nov 7 2007       82       Y      Jun 21 2008
         0.5%                                                                                                                      Jun 21 2008
  P      Quetiapine Tablets 100, 200 & 300 mg        TO     Yes    Yes       Feb 20 2006   Jan 1 2010      ASAP           -                         -73            -            -       Y      Aug 20 2008
                                                                                                                                   Aug 20 2008
 P       Fentanyl Transdermal Patch                  AVIV   No      -        Mar 21 2005   Sep 01 2008      ASAP          -             -            -             -            -       -       Sep 1 2008
 P       Metronidazole Topical Gel 0.75%              SV    No      -        Dec 29 2005   Sep 1 2008       ASAP          -             -            -             -            -       -       Sep 1 2008
 TA      Risperidone Oral Solution                    SV    Yes    Yes       Jun 21 2002   Sep 1 2008       ASAP          -         Pre-MMA          -            TA            -       N       Sep 1 2008
 P       Aripiprazole Tablets 10 mg                   IL    Yes    Yes       Nov 15 2006   Nov 1 2010       ASAP          -        May 15 2009      -64       May 8 2007       88       Y      Sep 30 2008
 P       Aripiprazole Tablets 2 & 5 mg                IL    Yes    Yes       Nov 15 2006   Nov 1 2010       ASAP          -        May 15 2009      -64       May 8 2007       88       Y      Sep 30 2008
 P       Ezetimibe Tablets                            IL    Yes    No        Dec 26 2006   Oct 25 2016   Oct 25 2016     25             -            -             -            -       N      Sep 30 2008
 P       Fluticasone Nasal Spray                      OP    No      -         Mar 3 2003   Sep 1 2009       ASAP          -             -            -        Sep 1 2006       96       -      Sep 30 2008
 P       Lansoprazole Delayed Release OD              IL    Yes    Yes       Dec 27 2006    Oct 1 2009      ASAP          -                         -63            -            -       Y      Sep 30 2008
         Tablets                                                                                                                   Jun 27 2009
  P      Valsartan / HCTZ Tablets 160/25,             IL    No       -       Oct 17 2006   Mar 21 2013   Sep 21 2012     -24                         -        Oct 26 2007      83        -     Sep 30 2008
         160/12.5 & 80 mg/12.5mg                                                                                                        -
  P      Bicalutamide Tablets                        IL     No       -       Dec 4 2003    Oct 1 2008     Oct 2 2008     -71            -            -        Jul 30 2008      74        -       Oct 1 2008
  P      Carbamazepine Suspension                    CG     No       -       Apr 18 2005   Oct 1 2008       ASAP          -             -            -        Jul 24 2008      74        -       Oct 1 2008
  P      Dorzolamide Ophthalmic Solution             IL     No       -       Dec 28 2006   Oct 1 2008    Oct 28 2008     -71            -            -            N/A           -        -       Oct 1 2008
  P      Ethinyl Estradiol / Norethindrone Acetate   BD     No       -       Dec 28 2007   Oct 1 2008    Feb 17 2009     -67                         -              -           -        -       Oct 1 2008
         Tablets (Loestrin 24 FE)                                                                                                       -
  P      Methylphenidate HCl ER Capsules             SV     Yes    Yes       Mar 15 2007   Oct 1 2008      ASAP           -                        -60             -            -       N        Oct 1 2008
         (Metadate CD) 40, 50& 60mg                                                                                                Sep 15 2009
  P      Rocuronium Bromide Injection                 IL No         -        Dec 22 2006   Oct 13 2008   Oct 13 2008     -71            -           -              -           -        -       Oct 13 2008
  P      Memantine Tablets                            IL Yes       Yes       Oct 16 2007   Apr 16 2011   Oct 16 2008     -71       Apr 16 2010     -53        Apr 10 2008     77        Y       Oct 16 2008
  P      Ethinyl Estradiol & Desogestrel Tablets     ADX No         -         Mar 2003      Mar 2009     Oct 20 2008     -71                        -         Jan 9 2006      104       -       Oct 20 2008
         (Mircette)                                                                                                                     -
  P      Ethinyl Estradiol & Desogestrel Tablets     ADX    No       -        Feb 2003      Nov 2008       ASAP           -                          -        Sep 14 2005     108        -       Nov 1 2008
         (Desogen / Orthocept)
                                                                                                                                        -                                                              Teva-ESO-083486.xls
                           Case 3:11-cv-05479-PGS-LHG
             Pending Applications                           Document
                                  Tentative Approvals - Sorted       598 Filed 06/27/19 Page 344 of 375 PageID: 11306
                                                               Alphabetical

Status                  Generic Name                    Site   PIV   First to    Submission      Launch        PLMD        Months      MMA Date     Months to    Pending Def.   Months    Sued    Critical Date
                                                                       File         Date                                  to PLMD                     MMA         Date Rc'd     Pending   (Y/N)
                                                                                                                          Expiratio                 Expiration
                                                                                                                              n


  P      Ethinyl Estradiol & Levonorgestrel             ADX    No       -       Dec 29 2004   Nov 1 2008      ASAP           -                          -        Aug 1 2006       97        -       Nov 1 2008
         (Triphasil / Tri-Levlen)                                                                                                          -
 P       Minocycline Tablets                            SV     No       -       Dec 22 2006   Nov 1 2008       ASAP          -             -            -             -            -       -       Nov 1 2008
 P       Mupirocin Calcium Cream                        SV     No       -       Dec 21 2006   Nov 1 2008       ASAP          -             -            -             -            -       -       Nov 1 2008
 TA      Raloxifene Tablets                             IL     Yes     No        Mar 2 2006   Nov 16 2008      ASAP          -             -            -            TA            -       Y      Nov 16 2008
 P       Melphalan HCl for Injection 50 mg (Vial)       IR     No       -       Sep 29 2007   Mar 1 2009    Nov 18 2008     -70                         -            N/A           -       -      Nov 18 2008
                                                                                                                                           -
  P      Clopidogrel Tablets                            IL     Yes     No       Dec 29 2003   Oct 1 2008       ASAP          -             -            -        Jun 19 2007      87       Y      Nov 30 2008
  P      Dorzolamide / Timolol Ophthalmic               IL     Yes     No       Dec 21 2006   Apr 28 2009   Oct 28 2008     -71                         -            N/A           -       N      Nov 30 2008
         Solution                                                                                                                          -
  P      Fluoxetine Capsules 90 mg                      IL     Yes    No        Mar 31 2005    Jul 1 2009     ASAP           -                          -        Jan 10 2007      92       N      Nov 30 2008
                                                                                                                                           -                                               N
  P      Fluvastatin Capsules                         IL No            -        Jul 11 2006   Jun 12 2012   Jun 12 2012     -27            -            -        Mar 13 2007      90       -      Nov 30 2008
  P      Ursodiol Tablets                             IL No            -        Aug 24 2007   Dec 1 2008       ASAP          -             -            -        Apr 23 2008      77       -       Dec 1 2008
  P      Aripiprazole Tablets 15, 20 & 30 mg          IL Yes          No        Apr 23 2007   May 1 2011       ASAP          -             -            -        Nov 16 2007      82       Y      Dec 31 2008
  P      Ethinyl Estradiol & Levonorgestrel 0.02 / ADX No              -        Mar 25 2004    Jan 1 2009      ASAP          -                          -             -            -       -       Jan 1 2009
         0.1mg (Alesse)                                                                                                                    -
  P      Levetiracetam Tablets 1000 mg                IL No             -       Jun 21 2007   Jan 14 2009   Jan 14 2009     -68            -            -             -            -        -      Jan 14 2009
  P      Levetiracetam Tablets 250, 500 & 750         IL No             -       Dec 28 2005   Jan 14 2009   Jan 14 2009     -68                         -             -            -        -      Jan 14 2009
         mg                                                                                                                                -
 TA      Omeprazole DR Capsules 40 mg               IMPX Yes          No             -        Jan 21 2009     ASAP           -             -            -            TA            -       Y       Jan 21 2009
 TA      Sumatripan Succinate Injection (Pre-         IR No            -        May 31 2006   Aug 1 2009    Feb 6 2009      -67                         -            TA            -                Feb 6 2009
         Filled Syringe)                                                                                                                  -                                                -
 TA      Sumatripan Succinate Injection (Vial)        IR No            -        Sep 30 2005   Feb 6 2009    Feb 6 2009      -67           -            -             TA            -       -       Feb 6 2009
 TA      Sumatripan Succinate Tablets                 IL Yes          No        Sep 4 2003    Feb 6 2009    Feb 6 2009      -67           -            -             TA            -       N       Feb 6 2009
 P       Zoledronic Acid Injection Vial               IR Yes          Yes       Oct 31 2006   Dec 1 2011    Feb 20 2009     -67       May 1 2009      -64            N/A           -      TBD     Feb 20 2009
 P       Olopatadine Ophthalmic Solution 1%           IL No            -        Dec 22 2006        -        Jun 6 2015       9            -            -         Jun 21 2007      87       -      Feb 28 2009
 P       Ethinyl Estradiol / Norethindrone Tablets, ADX No             -        Jun 23 2006   Mar 1 2009       ASAP          -                         -         Mar 9 2007       90       -       Mar 1 2009
         0.4 mg/0.035 mg (Ovcon-35)                                                                                                        -
  P      Ethinyl Estradiol / Norethindrone           ADX No             -        Dec 2001      Mar 2009       ASAP           -                          -             -            -        -       Mar 1 2009
         (Ortho Novum 1-35)                                                                                                                -
  P      Ethinyl Estradiol / Norethindrone           ADX No             -        Dec 2001      Mar 2009       ASAP           -                          -             -            -        -       Mar 1 2009
         (Ortho Novum 7/7/7)                                                                                                               -
 TA      Topiramate Sprinkle Capsules                 IL No            -        Dec 16 2002   Mar 26 2009   Mar 26 2009     -66            -            -             TA           -       -      Mar 26 2009
 TA      Topiramate Tablets                           IL No            -        Dec 24 2001   Mar 26 2009   Mar 26 2009     -66            -            -             TA           -       -      Mar 26 2009
  P      Mycophenolate Mofetil Capsules               IL No            -        May 4 2007    May 3 2009    May 3 2009      -64            -            -        Jan 25 2008      80       -       May 3 2009
  P      Mycophenolate Mofetil Tablets                IL No            -        Mar 29 2007   May 3 2009    May 3 2009      -64            -            -        Jul 15 2008      74       -       May 3 2009
  P      Montelukast Sodium Tablets                   IL Yes          Yes       Nov 13 2006   Aug 22 2009     ASAP           -        May 13 2009      -64             -           -       Y      May 13 2009
  P      Epinephrine Pre-Filled Syringe Injection     IR No            -        Dec 21 2007    Jun 1 2009     ASAP           -                          -            N/A           -       -       Jun 1 2009
                                                                                                                                           -
  P      Glimepiride & Rosiglitazone Tablets            IL     Yes    Yes       Dec 22 2006   Mar 7 2012    Mar 17 2012     -30       Jun 22 2009      -63            -            -       Y       Jun 22 2009
  P      Montelukast Sodium Chewable Tablets            IL     Yes    Yes       Dec 22 2006   Oct 3 2009      ASAP           -                         -63       May 27 2008      76       Y       Jun 22 2009
                                                                                                                                      Jun 22 2009
  P      Divalproex Sodium ER Tablets 500 mg            IL     Yes     No       Dec 20 2006    Jul 1 2009     ASAP           -                          -             -            -       Y         Jul 1 2009
                                                                                                                                           -
  P      Donepezil HCl Tablets (Gate)                   IL     Yes    No        Nov 22 2005   Aug 1 2009      ASAP           -             -           -              -            -       Y        Aug 1 2009
  P      Oxaliplatin (buffer) Injection 5 mg / ml, 10   HL     Yes    Yes       Feb 9 2007    Mar 1 2010      ASAP           -                        -61            N/A           -      TBD       Aug 9 2009
         & 20 ml                                                                                                                      Aug 9 2009
  P      Oxaliplatin (lactose) Injection 5 mg / ml,     HL     Yes    Yes       Feb 9 2007    Mar 1 2010      ASAP           -                        -61            N/A           -      TBD       Aug 9 2009
         10 & 20 ml                                                                                                                   Aug 9 2009
  P      Oxaliplatin powder for Injection 50 & 100      HL     Yes    Yes       Feb 9 2007    Mar 1 2010      ASAP           -                        -61            N/A           -       Y        Aug 9 2009
         mg                                                                                                                           Aug 9 2009                                                          Teva-ESO-083486.xls
                           Case 3:11-cv-05479-PGS-LHG
             Pending Applications                           Document
                                  Tentative Approvals - Sorted       598 Filed 06/27/19 Page 345 of 375 PageID: 11307
                                                               Alphabetical

Status                  Generic Name                  Site   PIV    First to    Submission     Launch         PLMD        Months      MMA Date     Months to    Pending Def.   Months    Sued    Critical Date
                                                                      File         Date                                  to PLMD                     MMA         Date Rc'd     Pending   (Y/N)
                                                                                                                         Expiratio                 Expiration
                                                                                                                             n


  P      Quetiapine Tablets 50, 150 & 400 mg          TO     Yes     Yes       Feb 12 2007   Jan 1 2010       ASAP          -        Aug 12 2009      -61            -            -       Y      Aug 12 2009
  P      Amphetamine Mix ER Capsules 25 mg            SV     Yes     No        Jan 13 2006   Sep 1 2009       ASAP          -                          -             -            -       Y       Sep 1 2009
                                                                                                                                          -
  P      Amphetamine Mix ER Capsules 30, 20,          SV     Yes      No       Dec 27 2004   Sep 1 2009       ASAP          -                          -             -            -       N        Sep 1 2009
         15, 10 & 5 mg                                                                                                                    -
  P      Carbamazepine ER Capsules (Carbatrol)        SV     Yes      No       Dec 19 2006   Sep 1 2009       ASAP          -                          -             -            -       Y        Sep 1 2009
                                                                                                                                          -
  P      Dronabinol Capsules 10 mg                    SV     No       -        Jun 29 2007   Sep 1 2009       ASAP          -             -            -        Dec 17 2007      81       -       Sep 1 2009
  P      Dexmethylphenidate ER Capsules 5, 10         SV     Yes     Yes       Mar 30 2007   Feb 1 2010       ASAP          -                         -60       Jun 13 2008      75       Y      Sep 30 2009
         & 20 mg                                                                                                                     Sep 30 2009
  P      Venlafaxine ER Capsules 150, 75 & 37.5       IL     Yes     Yes       Dec 10 2002   Oct 1 2009       ASAP          -         Pre-MMA          -             -            -       Y        Oct 1 2009
         mg
 TA      Tamsulosin Capsules                          IL     No       -        Mar 22 2005   Apr 27 2010   Oct 27 2009     -59            -            -            TA            -       -      Oct 27 2009
 P       Perindopril Tablets                          IN     No       -        Jan 10 2006   Nov 10 2009   Nov 10 2009     -58            -            -        Sep 5 2008       72       -      Nov 10 2009
 P       Ibandronate Tablets 150 mg                   SV     Yes     Yes       May 16 2007   Mar 1 2012    Mar 17 2012     -30       Nov 16 2009      -58       Jan 17 2008      80       Y      Nov 16 2009
 P       Ibandronate Tablets 150 mg (Gate)            SV     Yes     Yes       May 16 2007   Mar 1 2012    Mar 17 2012     -30       Nov 16 2009      -58       May 15 2008      76       Y      Nov 16 2009
 P       Atomoxetine Capsules                         IL     Yes     Yes       May 29 2007   Nov 1 2010       ASAP          -        Nov 29 2009      -58       Jan 30 2008      80       Y      Nov 29 2009
 P       Alendronate Sodium & Cholecalciferol         SV     Yes     Yes       Nov 20 2007   Dec 1 2009       ASAP          -                         -52       May 7 2008       76       N       Dec 1 2009
         Tablets                                                                                                                     May 20 2010
  P      Levalbuterol HCl Inhalation Solution BFS     RN     Yes     No        Dec 21 2007   Dec 1 2009    Aug 20 2013     -13                         -            N/A           -      TBD       Dec 1 2009
                                                                                                                                          -
 P       Alfuzosin HCl ER Tablets                     IL     Yes     Yes       Jun 12 2007   Dec 1 2010       ASAP          -        Dec 12 2009     -57             -            -       Y      Dec 12 2009
 TA      Valacyclovir HCl Tablets                     IL     Yes     No        Mar 29 2005   Jun 23 2010   Dec 23 2009     -57            -           -             TA            -       N      Dec 23 2009
 P       Lamivudine / Zidovudine Tablets              SV     Yes     Yes       Jun 26 2007   Nov 18 2016   Nov 18 2016     26        Dec 26 2009     -57        May 14 2008      76       Y      Dec 26 2009
 P       Tolterodine Tartrate ER Capsules             IL     Yes     Yes       Jul 30 2007   May 1 2010       ASAP          -        Jan 30 2010     -56        Jan 28 2008      80       Y      Jan 30 2010
 P       Dexmethylphenidate ER Capsules 15            SV     Yes     No        May 24 2007    Feb 1 2010      ASAP          -                         -         Jun 13 2008      75       Y       Feb 1 2010
         mg                                                                                                                               -
  P      Rosuvastatin Calcium Tablets                 IL     Yes     Yes       Aug 13 2007   Feb 1 2011      ASAP           -        Feb 13 2010     -55        May 5 2008       76       N      Feb 13 2010
  P      Bivalirudin Injection LYO Vial               IR     No       -        Aug 7 2008    Mar 1 2010    Mar 23 2010     -54            -           -            N/A            -       -       Mar 1 2010
  P      Gemcitabine HCl Injection LYO Vial 2 g       IR     Yes     No        May 30 2008   Mar 1 2010                     -                         -            N/A            -      TBD      Mar 1 2010
                                                                                                              ASAP                        -
  P      Oxaliplatin (lactose) Injection 5 mg / ml,   HL     Yes       -       Feb 9 2007    Mar 1 2010       ASAP          -                          -            N/A           -       Y        Mar 1 2010
         10 & 20 ml NDA                                                                                                                   -
  P      Ibandronate Injection Vial                   IR     Yes     Yes       Aug 30 2007   Mar 1 2012    Mar 17 2012     -30       Mar 2 2010      -54           N/A            -       N       Mar 2 2010
  P      Risedronate Tablets 75 mg                    SV     Yes     Yes       Sep 7 2007     Jun 1 2010   Apr 16 2010     -53       Mar 7 2010      -54        May 5 2008       76       Y       Mar 7 2010
  P      Atorvastatin Tablets 10, 20 & 40 mg          IL     Yes     No        Mar 12 2008   May 28 2012   Mar 24 2010     -54            -           -              -            -       Y      Mar 24 2010
  P      Atorvastatin Tablets 80 mg                   IL     Yes     No        Dec 29 2006   May 28 2012   Mar 24 2010     -54            -           -         Aug 1 2007       85       Y      Mar 24 2010
  P      Abacavir Sulfate & Lamivudine Tablets        SV     Yes     Yes       Sep 27 2007   Nov 18 2016   Nov 18 2016     26                        -54             -            -       N      Mar 27 2010
                                                                                                                                     Mar 27 2010
 TA      Losartan / HCTZ Tablets 100 mg / 12.5        IL     No        -       Jul 21 2006   Apr 6 2010    Apr 6 2010      -53                         -            TA            -        -        Apr 6 2010
         mg (Amendment)                                                                                                                   -
  P      Risedronate Tablets 150 mg                   SV     Yes    Yes?       Aug 12 2008   May 1 2011    Apr 16 2010     -53       Feb 12 2011      -43            -            -      TBD      Apr 16 2010
  P      Fenofibrate Tablets 145 mg                   IL     Yes    Yes        Oct 19 2007   Jul 01 2010      ASAP          -                         -53       Jun 12 2008      75       Y       Apr 19 2010
                                                                                                                                     Apr 19 2010                                          Y
  P      Levocetirizine Tablets                       IL     viii      -       Dec 7 2007    May 1 2010    May 25 2010     -52            -            -             -            -       -       May 1 2010
  P      Quetiapine ER Tablets 400, 300 & 200         SV     Yes      No       Jul 14 2008   Apr 1 2011    May 17 2010     -52                         -             -            -      TBD     May 17 2010
         mg                                                                                                                               -
 P       Tadalafil Tablets                            IL     Yes     Yes       Nov 21 2007   Nov 21 2017   Nov 21 2017     38        May 21 2010      -52       May 1 2008       76       N      May 21 2010
 TA      AnastrazoleTablets                           IL     No       -        Dec 19 2005    Jun 1 2010   Jun 27 2010     -51            -            -           TA             -       -       Jun 1 2010
 P       Calcium Carbonate / Risedronate Sodium       IL     Yes     Yes       Dec 18 2007   Aug 1 2010       ASAP          -                         -51       May 5 2008       76       Y      Jun 18 2010
         Tablets                                                                                                                     Jun 18 2010
  P      Aripiprazole Oral Solution                   SV     Yes     Yes       Dec 20 2007   Nov 1 2010       ASAP          -        Jun 20 2010      -51            -            -       Y       Jun 20Teva-ESO-083486.xls
                                                                                                                                                                                                         2010
                           Case 3:11-cv-05479-PGS-LHG
             Pending Applications                           Document
                                  Tentative Approvals - Sorted       598 Filed 06/27/19 Page 346 of 375 PageID: 11308
                                                               Alphabetical

Status                 Generic Name                 Site   PIV   First to    Submission      Launch        PLMD        Months      MMA Date     Months to    Pending Def.   Months    Sued    Critical Date
                                                                   File         Date                                  to PLMD                     MMA         Date Rc'd     Pending   (Y/N)
                                                                                                                      Expiratio                 Expiration
                                                                                                                          n


  P      Amlodipine / Benazepril Tablets 5 mg/40     IL    Yes     No       Dec 28 2007    Jul 1 2010      ASAP          -                          -             -            -       Y         Jul 1 2010
         mg & 10 mg/40 mg                                                                                                              -
  P      Pantoprazole Sodium Injection LYO Vial-     IR    Yes      -       Dec 21 2007    Jul 1 2010      ASAP          -                          -            N/A           -      TBD        Jul 1 2010
         505(b)(2)                                                                                                                     -
  P      Naratriptan Tablets                        TO     No      -        Dec 27 2006   Jul 7 2010    Jul 7 2010      -50            -            -             -            -       -         Jul 7 2010
  P      Iron Sucrose Injection                     IR     No      -        Nov 30 2005   Aug 1 2010      ASAP           -             -            -            N/A           -       -        Aug 1 2010
  P      Pemetrexed Disodium Injection PDR Inf      IR     Yes    Yes       Feb 4 2008    Feb 4 2011    Feb 4 2011      -43                        -49           N/A           -       Y        Aug 4 2010
         Vial 500 mg                                                                                                              Aug 4 2010
  P      Pramipexole Dihydrochloride Tablets        TO     No      -        Dec 18 2007   Oct 8 2010    Oct 8 2010      -47            -            -        May 22 2008      76        -       Oct 8 2010
  P      Zoledronic Acid Injection 0.05 mg/ml Inf   IR     Yes   Yes?       Aug 29 2008   Dec 1 2011    Oct 16 2010     -47                        -42            -            -               Oct 16 2010
         Vial 100 ml                                                                                                              Mar 1 2011
  P      Clopidogrel Tablets 300 mg                  IL    Yes   Yes?       May 16 2008   Nov 17 2011   Nov 17 2011     -34       Nov 16 2010      -46            -            -      TBD     Nov 16 2010
  P      Glimepiride / Rosiglitazone Tablets         IL    Yes   Yes        May 29 2008   Mar 7 2012    Mar 17 2012     -30                        -46            -            -      TBD     Nov 29 2010
         2mg/8 mg & 4mg/8mg                                                                                                       Nov 29 2010
  P      Pemetrexed Disodium Injection LYO Vial      IR    Yes   Yes?       Jun 30 2008   Feb 4 2011    Feb 4 2011      -43                        -45           N/A           -      TBD     Dec 30 2010
         100 mg                                                                                                                   Dec 30 2010
 TA      Pioglitazone Tablets                        IL    No      -        Jul 15 2004   Jan 17 2011   Jan 17 2011     -44            -            -            TA            -        -     Jan 17 2011
 P       Duloxetine HCl DR Capsules                  IL    Yes   Yes?       Aug 4 2008     Jun 1 2013   Jun 11 2013     -15       Feb 4 2011       -43            -            -      TBD      Feb 4 2011
 P       Paricalcitol Capsules 4 mcg                 SV    Yes   Yes?       Aug 25 2008   May 1 2011       ASAP          -        Feb 25 2011      -43            -            -      TBD     Feb 25 2011
 P       Esomeprazole Sodium Injection PDR Vial      IR    Yes     -        Dec 21 2007   Mar 1 2011       ASAP          -                          -            N/A           -       Y       Mar 1 2011
         - 505(b)(2)                                                                                                                   -
 P       Cinacalcet Tablets 90 mg                   IL     Yes    No         Apr 3 2008   May 1 2012    Mar 8 2011      -42            -            -        Sep 4 2008       72       Y        Mar 8 2011
 P       Azelastine Nasal Spray                     RN     Yes    No        Nov 14 2001    Apr 1 2011      ASAP          -             -            -           N/A            -      N/A       Apr 1 2011
 TA      Levofloxacin Injection - Dextrose (Bag)    IR     Yes    No        Sep 30 2003   Jun 20 2011   Jun 20 2011     -39                         -            TA            -       Y       Jun 20 2011
                                                                                                                                       -
 TA      Levofloxacin Injection (Bag-Saline)         IR    Yes     No       Sep 1 2004    Jun 20 2011   Jun 20 2011     -39                         -            TA            -       Y       Jun 20 2011
         505(b)(2)                                                                                                                     -
 TA      Levofloxacin Injection (Vial)              IR     Yes    No        Aug 29 2003   Jun 20 2011   Jun 20 2011     -39            -            -            TA            -       Y       Jun 20 2011
 TA      Levofloxacin Tablets 250 & 500 mg          IL     No      -        Feb 27 2002   Jun 20 2011   Jun 20 2011     -39            -            -            TA            -       N       Jun 20 2011
 TA      Levofloxacin Tablets 750 mg                IL     No      -        Feb 20 2002   Jun 20 2011   Jun 20 2011     -39            -            -            TA            -       N       Jun 20 2011
 TA      Olanzapine Tablets                         SV     Yes    No        Jun 20 2003   Oct 23 2011      ASAP          -             -            -            TA            -       Y       Oct 23 2011
 P       Olanzapine Tablets 20 mg                   NV     Yes    No        Sep 30 2004   Apr 23 2012   Oct 23 2011     -35            -            -             -            -       Y       Oct 23 2011
 P       Olanzapine Tablets 2.5, 5, 7.5, 10 & 15    NV     Yes    Yes       Sep 30 2000   Oct 23 2011   Oct 23 2011     -35        Pre-MMA          -             -            -       Y       Oct 23 2011
         mg
 TA      Rosiglitazone Maleate Tablets               IL    Yes    Yes       May 27 2003   Mar 7 2012      ASAP           -         Pre-MMA          -            TA            -       Y       Mar 7 2012
 TA      Sildenafil Tablets 20 mg                    SV    No      -        Jun 27 2006   Mar 7 2012    Mar 7 2012      -30            -            -            TA            -       -       Mar 7 2012
 TA      Escitalopram Tablets                        IL    Yes    No        Nov 30 2004   Mar 14 2012   Mar 14 2012     -30            -            -            TA            -       N      Mar 14 2012
  P      Fluvastatin ER Tablets                      IL    Yes    No        May 25 2007   Oct 1 2012    Apr 11 2012     -29            -            -        Dec 28 2007      81       N      Apr 11 2012
  P      Olanzapine OD Tablets - 5, 10, 15 & 20      SV    Yes    No        Jun 20 2003   Apr 23 2012     ASAP           -                          -        Apr 11 2008      77       Y      Apr 23 2012
         mg                                                                                                                            -
 P       Candesartan Tablets 16 & 32 mg             CPLA   Yes     No       Dec 28 2007   Dec 1 2012     Jun 4 2012     -27            -            -        Jul 30 2008      74       N        Jun 4 2012
 P       Candesartan Tablets 4 & 8 mg               CPLA   Yes     No        Apr 7 2008   Dec 1 2012     Jun 4 2012     -27            -            -        Jul 30 2008      74       N        Jun 4 2012
 P       Rizatriptan OD Tablets                      SV    Yes     No       Oct 12 2007   Dec 29 2012   Jun 29 2012     -27            -            -              -           -       N       Jun 29 2012
 TA      Fexofenadine / Pseudoephedrine ER          IMPX   Yes     No       Dec 13 2001    Jul 1 2012      ASAP          -                          -             TA           -       NA        Jul 1 2012
         Tablets                                                                                                                       -
 TA      Valsartan Tablets                          NV     Yes    No         Jan 7 2005   Sep 21 2012   Sep 21 2012     -24            -            -            TA            -      N/A     Sep 21 2012
 P       Palonosetron HCl Injection 5 ml Vial       IL     No      -        Aug 20 2008   Apr 15 2013   Apr 15 2013     -17            -            -            N/A           -       -      Apr 15 2013
 TA      Finasteride Tablets 1 mg                   IL     No      -        Nov 18 2003   Nov 5 2013    Nov 5 2013      -10            -            -            TA            -        -      Nov 5 2013
 P       Rivastigmine Tartrate Capsules             TO     No      -         Jun 6 2006   Feb 11 2014   Feb 11 2014      -7            -            -             -            -       -      Feb 11 2014
 TA      Moxifloxacin HCl Tablets                   IL     Yes    No        Dec 10 2004   Feb 28 2014      ASAP           -            -            -            TA            -       Y      Feb 28 2014
 P       Celecoxib Capsules                         IL     Yes    Yes       Nov 13 2003   May 30 2014   May 30 2014      -4        Pre-MMA          -             -            -       Y      May 30 2014
 P       Celecoxib Capsules 50 mg                   IL     Yes    No         Apr 3 2008   May 30 2014   May 30 2014      -4            -            -             -            -      TBD     May 30Teva-ESO-083486.xls
                                                                                                                                                                                                     2014
                           Case 3:11-cv-05479-PGS-LHG
             Pending Applications                           Document
                                  Tentative Approvals - Sorted       598 Filed 06/27/19 Page 347 of 375 PageID: 11309
                                                               Alphabetical

Status                  Generic Name                 Site   PIV   First to    Submission     Launch         PLMD        Months     MMA Date   Months to    Pending Def.   Months    Sued    Critical Date
                                                                    File         Date                                  to PLMD                  MMA         Date Rc'd     Pending   (Y/N)
                                                                                                                       Expiratio              Expiration
                                                                                                                           n


  P      Esomeprazole Capsules 20 & 40 mg            CG     Yes     No       Nov 23 2005   Nov 1 2014       ASAP          -           -           -        Aug 5 2008       73      N/A      Nov 1 2014
  P      Imatinib Mesylate Tablets 400 mg            IL     Yes     No       Dec 21 2007    Jul 4 2015    Jul 4 2015     10           -           -        Sep 2 2008       72       N        Jul 4 2015
  P      Lamivudine Tablets                          SV     No       -       Dec 29 2006   Nov 18 2016   Nov 18 2016     26           -           -        Nov 28 2007      82       -      Nov 18 2016
  P      Ribavirin Oral Solution                     SV     No       -       Mar 1 2005    Mar 21 2018   Mar 21 2018     42           -           -             -            -       -      Mar 21 2018
  P      Arsenic Trioxide Injection                  IR     No       -       Dec 23 2006   Nov 10 2018   Nov 10 2018     50           -           -            N/A           -       -      Nov 10 2018
  P      Ziprasidone Capsules 20 mg                  SV     No       -       Dec 30 2005   May 27 2019   May 27 2019     56           -           -        Aug 6 2008       73       -      May 27 2019
  P      Ziprasidone Capsules 40, 60 & 80 mg         SV     No       -       Dec 28 2007   May 27 2019   May 27 2019     56                       -        Aug 6 2008       73       -      May 27 2019
                                                                                                                                      -
  P      Carbamazepine ER Capsules (Equetro)         SV     No       -       Dec 28 2006   May 19 2024   May 19 2024     116                      -             -            -        -     May 19 2024
                                                                                                                                      -
 TA      Acetaminophen / Tramadol Tablets            IL     Yes    No        Nov 26 2003        -           ASAP          -                       -            TA            -       Y           -
         (Divested)                                                                                                                   -
  P      Albuterol ER Tablets 505(b)(2) (Volmax)     NV     Yes      -       Sep 26 2002        -           N/A           -                       -        Jun 25 2004     123       N           -
                                                                                                                                       -
  P      Albuterol Ipratropium Inhalation Solution   RN     Yes   Yes?       Apr 18 2003        -           ASAP          -        Pre-MMA        -            N/A           -      N/A          -

  P      Aprotinin Injection                         IR     No       -       Dec 9 1999         -           ASAP          -           -           -            N/A           -        -          -
  P      Balsalazide Disodium Capsules               IL     No       -       Jul 19 2005        -           ASAP          -           -           -        Jul 7 2008       74        -          -
  P      Bleomycin Injection                         HL     No       -       Nov 25 2003        -           ASAP          -           -           -            N/A           -        -          -
  P      Carboplatin Injection 10 mg / mL            HL     No       -       Apr 15 2005        -           ASAP          -                       -            N/A           -        -          -
         (Mannitol Free)                                                                                                              -
 TA      Cetirizine Tablets                           IL    No      -        Dec 18 2002        -           ASAP          -           -           -            TA            -       -           -
 P       Enoxaparin Sodium Injection 100 mg /        ITF    Yes    No        Apr 25 2003        -           ASAP          -                       -        Dec 4 2007       81       Y           -
         mL (Pre-Filled Syringe)                                                                                                      -                                              Y
  P      Esomeprazole Potassium Injection -          IR     Yes      -       Jun 13 2008        -           ASAP          -                       -            N/A           -      TBD          -
         505(b)(2)                                                                                                                    -
  P      Felodipine ER Tablets                       SV     Yes    No        Nov 10 2000       -            ASAP          -           -           -            N/A           -      N/A          -
  P      Methotrexate Injection 25 mg / ml, 10 mL    HL     No      -        Dec 22 2006      TBD           ASAP          -                       -            N/A           -       -           -
                                                                                                                                      -
  P      Methotrexate Injection 25 mg / ml, 2 mL     HL     No       -       Dec 22 2006      TBD           ASAP          -                       -            N/A           -        -          -
                                                                                                                                      -
  P      Methotrexate Injection 25 mg / ml, 40 mL    HL     No       -       Nov 30 2006      TBD           ASAP          -                       -            N/A           -        -          -
                                                                                                                                       -
 P       Nicotine Polacrilex Gum (OTC)               IN     No      -        Oct 24 2003        -           ASAP          -            -          -             -            -       -           -
 TA      Propofol Injectable Emulsion                IR     No      -        Dec 22 1995                                               -          -            TA            -       -           -
 P       Risperidone OD Tablets 0.5 & 2 mg           IL     Yes    No        Nov 21 2003      TBD           ASAP          -            -          -        Jun 18 2008      75       N           -
 P       Risperidone OD Tablets 1 mg                 IL     Yes    Yes       Nov 21 2003      TBD           ASAP          -        Pre-MMA        -        Jun 18 2008      75       N           -
 P       Spironolactone Tablets                      WF     No     No        Sep 30 2004       -            ASAP          -            -          -             -            -       -           -
 P       Tolterodine Tartrate Tablets                CG     Yes    No        Dec 30 2003       -            ASAP          -            -          -             -            -      N/A          -
 P       Trandolapril Tablets                        CG     No      -         Oct 1 2004       -            ASAP          -            -          -            N/A           -       Y           -




                                                                                                                                                                                                     Teva-ESO-083486.xls
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 348 of 375 PageID: 11310




                    EXHIBIT M
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 349 of 375 PageID: 11311




                                                          655 Fifteenth Street, N.W.
                                                           Washington, D.C. 20005
         Matthew P. Downer                                      United States
        To Call Writer Directly:                                                                                     Facsimile:
          +1 202 879 5226                                     +1 202 879 5000                                     +1 202 879 5200
    matthew.downer@kirkland.com
                                                              www.kirkland.com




                                                            January 9, 2019

              Via Email

              Ms. Erin C. Burns
              NastLaw LLC
              1101 Market Street, Suite 2801
              Philadelphia, Pennsylvania 19107


                               Re:      In re Effexor XR Antitrust Litigation, Case No. 3:11-cv-05479 (D.N.J.)

          Dear Counsel:

                  We write in response to Erin C. Burns’s letter of December 11, 2018, which raised various
          objections to Teva’s redactions of information that is either privileged or confidential and non-
          responsive. As discussed below, Teva is re-reviewing the documents challenged in plaintiffs’ five
          exhibits to the December 11, 2018 letter to ensure that any inadvertent redactions are corrected
          and that all remaining redactions are appropriate. In addition to the responses below, Teva will
          re-produce to plaintiffs any documents that required adjustment.

          I.            Teva Properly Redacted Privileged Information Related to Possible Launch Dates
                        and Will Re-Produce Documents that were Redacted Inadvertently

                  Plaintiffs contend that Teva “improperly redacted…factual information” ranging from
          “launch dates” to “the names of individuals involved in a committee.” Plaintiffs’ Letter at 2.1 But
          as Teva has explained previously, information that reflects legal advice or analysis is not merely
          factual. Analysis of potential launch dates is a prime example. The redacted documents
          demonstrate that potential launch dates were not mere descriptive facts but were the product of
          legal analysis and advice from Teva’s legal counsel. They are therefore properly redacted as
          privileged.

                 At the same time, Teva acknowledges that a document should not be redacted as privileged
          when the information is truly only factual and disconnected from legal advice, such as a partial list

          1
               Plaintiffs also raise concerns related to Teva’s privilege log descriptions. See Plaintiffs’ Letter
              at 3. Teva already addressed those concerns in its December 18, 2018 letter.


Beijing        Boston    Chicago   Hong Kong   Houston   London   Los Angeles     Munich   New York   Palo Alto    San Francisco    Shanghai
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 350 of 375 PageID: 11312




    Ms. Erin C. Burns
    January 9, 2019
    Page 2


    of committee members, see Plaintiffs’ Letter at 3 (challenging PRIV-00679), or a spreadsheet
    column title, see id. (challenging PRIV-00486). Once Teva has completed the process of re-
    reviewing the documents listed in the various exhibits to plaintiffs’ letter of December 11, 2018,
    Teva will identify, correct, and re-produce any documents that were redacted inadvertently.

   II.        Teva Properly Redacted Non-Responsive, Confidential Business Information

            Plaintiffs next contend that Teva “improperly withheld and redacted as ‘non-responsive’”
    documents related to Teva’s production pipeline for drugs other than Effexor. Plaintiffs’ Letter
    at 3. But there is nothing improper about redacting non-responsive and confidential business
    information. To the contrary, both the Discovery Confidentiality Order and the ESI Protocol
    specifically contemplate and authorize the redaction of “non-responsive Confidential
    Information.” See R. 245 at 12, PageID # 3820 (Order on ESI Protocol); R. 244 at 12, PageID
    # 3792 (Discovery Confidentiality Order). Indeed, the parties extensively negotiated and agreed
    to these provisions, later adopted by the Court, with the express understanding that confidential
    information regarding unrelated drug products would be redacted.2

            That is precisely what Teva has done here. Specifically, plaintiffs’ requests for production
    related to Effexor do not entitle plaintiffs to rummage through highly sensitive business
    information relating to Teva’s full stable of drugs—all of which are completely distinct from
    Effexor and the disputes in this case.

             Without any legal basis, plaintiffs invite Teva to “stipulate now that [it] will not raise any
    defenses relating to Teva’s readiness, willingness, or ability to launch its generic Effexor XR
    earlier than July 1, 2010[.]” Plaintiffs’ Letter at 3. Teva declines this invitation. Nor do plaintiffs
    have any basis to demand that Teva either waive possible defenses or else produce highly
    confidential business information that is non-responsive to plaintiffs’ requests for production.

            Plaintiffs also “request that Teva confirm why [the documents listed in Exhibit C] have
    been withheld.” Plaintiffs’ Letter at 4. After a thorough re-review of the 700+ documents listed
    in Exhibit C, Teva can confirm what plaintiffs already suspected—the documents listed in Exhibit
    C are non-responsive in their entirety but were nonetheless produced in redacted form because
    plaintiffs requested that even non-responsive documents be produced when they “are part of a
    document family that includes responsive documents.” Id. There are, however, two documents



    2
         This is all the more necessary given plaintiffs’ insistence that even entirely non-responsive
        documents be produced if they part of a document family that includes one responsive document.
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 351 of 375 PageID: 11313




    Ms. Erin C. Burns
    January 9, 2019
    Page 3


    that were accidently over-redacted. These documents will be reproduced with the appropriate
    redactions.

   III.    Teva Will Correct And Withdraw Notations that Misidentify Non-Responsiveness
           Redactions as Privilege Redactions

            Plaintiffs’ next identify in Exhibit D 15 documents that were logged as containing privilege
    redactions but that actually contain only non-responsiveness redactions. Plaintiffs’ Letter at 5.
    After reviewing those documents, Teva can confirm that the privilege notations were inadvertent
    but that the documents were appropriately redacted for non-responsiveness. Teva therefore
    withdraws its privilege assertions as to the 15 documents listed in Exhibit D and will adjust the
    privilege log accordingly.

   IV.     Teva Has Already Accommodated Plaintiffs’ Request to Re-Produce Select
           Documents in More Legible Form

            Finally, plaintiffs identify various documents that were “partially illegible.” Plaintiffs’
    Letter at 5. On January 8, 2019, Teva re-produced those documents after ensuring their legibility.

                                               *     *     *

           Once Teva has finished re-reviewing and (where necessary) correcting and re-producing
    the documents challenged by plaintiffs, Teva will provide plaintiffs with its availability to meet
    and confer about any remaining questions that plaintiffs might have.



                                                         Sincerely,

                                                         /s/ Matthew P. Downer

                                                         Matthew P. Downer
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 352 of 375 PageID: 11314




                    EXHIBIT N
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 353 of 375 PageID: 11315




        EXHIBIT REDACTED, FILED
       PROVISIONALLY UNDER SEAL
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 354 of 375 PageID: 11316




                    EXHIBIT O
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 355 of 375 PageID: 11317




        EXHIBIT REDACTED, FILED
       PROVISIONALLY UNDER SEAL
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 356 of 375 PageID: 11318




                    EXHIBIT P
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 357 of 375 PageID: 11319
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 358 of 375 PageID: 11320
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 359 of 375 PageID: 11321
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 360 of 375 PageID: 11322
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 361 of 375 PageID: 11323
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 362 of 375 PageID: 11324




                    EXHIBIT Q
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 363 of 375 PageID: 11325
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 364 of 375 PageID: 11326
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 365 of 375 PageID: 11327
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 366 of 375 PageID: 11328
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 367 of 375 PageID: 11329
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 368 of 375 PageID: 11330




                    EXHIBIT R
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 369 of 375 PageID: 11331




        EXHIBIT REDACTED, FILED
       PROVISIONALLY UNDER SEAL
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 370 of 375 PageID: 11332




                    EXHIBIT S
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 371 of 375 PageID: 11333




        EXHIBIT REDACTED, FILED
       PROVISIONALLY UNDER SEAL
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 372 of 375 PageID: 11334




                    EXHIBIT T
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 373 of 375 PageID: 11335




        EXHIBIT REDACTED, FILED
       PROVISIONALLY UNDER SEAL
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 374 of 375 PageID: 11336




                    EXHIBIT U
Case 3:11-cv-05479-PGS-LHG Document 598 Filed 06/27/19 Page 375 of 375 PageID: 11337




        EXHIBIT REDACTED, FILED
       PROVISIONALLY UNDER SEAL
